  Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 1 of 143



                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                   )
 MARANDA LYNN ODONNELL, et al.                     )
                                                   )
                   Plaintiffs,                     )
                                                   )
 v.                                                )   Case No. 16-cv-01414
                                                   )   (Consolidated Class Action)
 HARRIS COUNTY, TEXAS, et al.                      )   The Honorable Lee H. Rosenthal
                                                   )   U.S. District Judge
                   Defendants.                     )
                                                   )

                          DECLARATION OF ALEC KARAKATSANIS


          I declare under penalty of perjury and the laws of the United States that the statements below

are true and correct to the best of my knowledge, information, and belief:

      1) My name is Alec Karakatsanis and, on behalf of Civil Rights Corps, I am one of the Class

Counsel for the named Plaintiffs and the Class members in this case. I submit this Declaration in

support of Civil Rights Corps’ claim for attorneys’ fees and litigation expenses.

      2) I am the Founder and Executive Director of Civil Rights Corps, a non-profit civil rights

organization based in Washington, D.C.

      3) Prior to founding Civil Rights Corps, I was Co-Founder of Equal Justice Under Law, which

was founded with a grant from Harvard Law School. The organization was selected in 2013 as the

inaugural organizational recipient of the Harvard Law School Public Service Venture Fund.

      4) Prior to starting these organizations, I served as an attorney in the Special Litigation Division

of the Public Defender Service for the District of Columbia, where I litigated constitutional civil rights

claims and complex criminal law issues in federal and District of Columbia trial and appellate courts.

Prior to that, I served as a law clerk to Judge Myron Thompson in the United States District Court for
  Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 2 of 143



the Middle District of Alabama and as an Assistant Federal Public Defender in the Middle District of

Alabama. I graduated from Harvard Law School in 2008.

   5) I have been lead attorney in many recent constitutional civil rights class action lawsuits

challenging wealth-based detention schemes across the country. See, e.g., Jenkins et al. v. City of

Jennings, No. 15-cv-252-CEJ (E.D. Mo. 2015) (establishing classwide consent decree and

classwide damages settlement on behalf of a class of indigent people jailed because of their

inability to make monetary payments); Jones on behalf of Varden v. City of Clanton, No.

215CV34-MHT, 2015 WL 5387219 (M.D. Ala. Sept. 14, 2015) (successfully challenging secured

money bail schedule); Pierce et al. v. City of Velda City, No. 4:15-CV-570-HEA, 2015 WL

10013006 (E.D. Mo. June 3, 2015) (same); Thompson v. City of Moss Point, No. 1:15CV182LG-

RHW, 2015 WL 10322003 (S.D. Miss. Nov. 6, 2015) (same); Snow v. Lambert, No. CV 15-567-

SDD-RLB, 2015 WL 5071981 (M.D. La. Aug. 27, 2015) (same); Mitchell et al. v. City of

Montgomery, No. 2:14CV186-MHT, 2014 WL 11099432 (M.D. Ala. Nov. 17, 2014) (imposing

consent decree to end municipal debt-collection practices); Bell, et al. v. City of Jackson, No. 3:15-

cv-732 TSL-RHW (S.D. Miss. 2015) (same); Caliste v. Cantrell, No. CV 17-6197 (E.D. La. 2019)

(obtaining declaratory judgement and injunctive order on behalf of indigent class subject to wealth-

based detention); see also, e.g., Fant et al. v. City of Ferguson, No. 15-cv-253-AGF (E.D. Mo.

2015) (challenging wealth-based jailing and related debtors’ prison practices); Schultz v. Alabama,

No. 5:17-CV-00270-MHH (N.D. Ala. 2017) (challenging wealth-based detention); Daves et al. v.

Dallas County, No. 3:18-cv-154, (N.D. Tex. 2018) (same). I and other attorneys with Civil Rights

Corps under my supervision have also been lead counsel in numerous other similar cases, including

cases in Louisiana, Alabama, Georgia, Texas, Oklahoma, and Illinois, and have litigated similar

constitutional issues on behalf of individual clients in other states, including Massachusetts,

California, Nevada, Florida, and Tennessee.
  Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 3 of 143



    6) Many of these cases are ongoing, and others have been resolved favorably, usually with

consent decrees requiring jurisdictions to change their debt-collection and/or post-arrest practices

to protect the rights of indigent arrestees. In part because of this work, I was awarded the 2016

Trial Lawyer of the Year Award by Public Justice. The significance of this work on the treatment

of indigent arrestees has been reported and analyzed in many dozens of news reports and legal

articles around the country.

    7) As of today’s date, I have expended 2,631.6 hours on this case on behalf of Civil Rights Corps.

A detailed redacted description of my timesheet for this case is attached as Exhibit 1.

    8) Other lawyers, paralegals, and investigators at Civil Rights Corps have expended significant

time on this case as well and have recorded their time pursuant to our standard litigation timekeeping

policies. I have supervised and reviewed their work and directed the compilation and redaction of the

timesheets, submitted as Exhibits 2–11 in support of this Declaration, reflecting the hours they spent

on this case.

    9) Attorneys at Civil Rights Corps recorded the following number of hours:

            a. Charles Gerstein, Attorney: 167.7 hours

            b. Marco Lopez, Attorney: 627.3 hours

            c. Elizabeth Rossi, Senior Attorney: 3,008.6 hours

            d. Thea Sebastian, Attorney: 8 hours

    10) Paralegal / Investigators at Civil Rights Corps recorded the following number of hours:

            a. Elizabeth Bou, Paralegal / Investigator: 10.3 hours

            b. Angelina Dirina, Paralegal / Investigator: 82.7 hours

            c. Kailyn Gaines, Paralegal / Investigator: 2 hours

            d. Alison Horn, Paralegal / Investigator: 51.5 hours

            e. Clarissa Kimmey, Paralegal / Investigator: 1,119.4 hours
  Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 4 of 143



           f. Arjun Malik, Paralegal / Investigator: 151.5 hours

   11) Civil Rights Corps is claiming $3,716,531.00 in attorney’s fees for the work performed by

Civil Rights Corps attorneys and staff.

   12) Civil Rights Corps is claiming $114,832.54 in litigation expenses in this case. These expenses

reflect our travel expenses necessary to prosecute the case and other necessary litigation expenses,

including transcripts and depositions. A log of these expenses is attached as Exhibit 2.

   13) Civil Rights Corps will not be seeking fees or costs relating to monitoring and implementation

of the Consent Decree. Additionally, Plaintiffs’ expert witnesses donated hundreds of hours of expert

analysis and testimony for which Plaintiffs do not seek compensation.




                                                               7-31-2019

___________________________                                    ___________________________

Alec Karakatsanis                                              Date
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 5 of 143




               ALEC KARAKATSANIS
            Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 6 of 143


Date            Hours           Case                                                                     Description
9/3/2016           1.3   Harris County Bail   Reading summary brief filed by defendants and researching cases
9/6/2016           2.3   Harris County Bail   Working on response to defendants' summary and researching [REDACTED]
9/7/2016           1.4   Harris County Bail   Reading final draft of response brief, checking deadlines and defendants' arguments, and researching [REDACTED]
9/7/2016           0.7   Harris County Bail   Starting to read Defendants' motions to expedite briefing and sheriff MTD.
9/8/2016           1.1   Harris County Bail   Working on opposition to motion to expedite and working on briefing schedule and reviewing new argumetns by sheriff.
9/8/2016           3.1   Harris County Bail   Reading through Sheriff's motion and taking details line by line notes on each argument.
9/8/2016           2.1   Harris County Bail   Researching cases cited in Sheriff's Motion.
9/10/2016          0.8   Harris County Bail   Working on [REDACTED]
9/10/2016          0.7   Harris County Bail   Talking with co‐counsel concerning [REDACTED]
9/10/2016          0.9   Harris County Bail   Reading more cases cited by Sheriff.
9/11/2016          1.1   Harris County Bail   Working on strategy for PI hearing presentation given sheriff's MTD arguments.
9/12/2016          1.3   Harris County Bail   Reviewing new information on [REDACTED] taking notes.
9/12/2016          0.8   Harris County Bail   Talking to [REDACTED] and gathering information about [REDACTED]
9/13/2016          1.1   Harris County Bail   Reviewing sheriff MTD and taking notes for co‐counsel.
9/13/2016          0.3   Harris County Bail   Working on discovery requests.
9/14/2016          1.1   Harris County Bail   Working on reviewing [REDACTED]
9/14/2016          1.5   Harris County Bail   Working on more notes and suggested paragraphs to insert in response to Sheriff MTD.
9/14/2016          0.9   Harris County Bail   Talking to Harris County [REDACTED]
9/14/2016          1.3   Harris County Bail   Reviewing evidence and talking to co‐counsel to prepare discovery requests.
9/15/2016          0.8   Harris County Bail   Finalizing thoughts/outline for response to Sheriff MTD
9/15/2016          1.1   Harris County Bail   Reviewing evidence for discovery requests.
9/15/2016          0.7   Harris County Bail   Instructing investigator about Harris County case needs
9/15/2016          0.6   Harris County Bail   Talking to [REDACTED] about [REDACTED]
9/16/2016          1.1   Harris County Bail   Talking with [REDACTED]
9/18/2016          0.6   Harris County Bail   Talking to [REDACTED] and reviewing notes.
9/19/2016          0.7   Harris County Bail   Working on [REDACTED] research for [REDACTED]
9/19/2016          0.3   Harris County Bail   Working on discovery issues and discussing with co‐counsel.
9/20/2016          0.9   Harris County Bail   Discussing strategy with co‐counsel re sheriff MTD, discovery, and service
9/21/2016          1.3   Harris County Bail   Working on preparation for discussion with City of Houston to [REDACTED]
9/22/2016          0.4   Harris County Bail   Communcating with co‐counsel re: settlement/service
9/27/2016          1.1   Harris County Bail   Preparing for [REDACTED] meetings and making investigative list for Houston trip.
9/28/2016          1.1   Harris County Bail   Meeting with investigator to [REDACTED]
9/29/2016          0.4   Harris County Bail   Preparing for meeting with [REDACTED]
9/29/2016          1.4   Harris County Bail   Meeting with [REDACTED]
9/29/2016          0.4   Harris County Bail   Preparing for meeting with [REDACTED]
9/29/2016          0.2   Harris County Bail   Talking to [REDACTED] and taking notes
9/29/2016          0.9   Harris County Bail   Discussing case strategy with co‐counsel.
9/29/2016          0.8   Harris County Bail   Discussing investigative needs with [REDACTED]
                                              Preparing for meeting with local officials and compiling evidentiary questions about bail process that we need police to
9/29/2016          1.4   Harris County Bail
                                              answer.
                                              Meeting with local officials to discuss settlement and claims and to gather information about arrest process in the City and
9/30/2016          1.8   Harris County Bail
                                              interaction btw City and county.
9/30/2016          1.1   Harris County Bail   Meeting with co‐counsel to discuss strategy for [REDACTED]
10/2/2016          0.6   Harris County Bail   Reviewing [REDACTED]
10/3/2016          1.1   Harris County Bail   Beginning to edit draft response to Hickman MTD.
10/3/2016          0.4   Harris County Bail   Conference call with co‐counsel re: MTD filings and strategy and taking notes.
10/3/2016          1.4   Harris County Bail   Reviewing second and third sections of MTD response brief re: hickman and [REDACTED]
10/4/2016          0.3   Harris County Bail   Discussing with co‐counsel communications re: [REDACTED]
10/4/2016          2.1   Harris County Bail   Finalizing edits to response to Hickman MTD
10/6/2016          0.4   Harris County Bail   Discussing settlement with co‐counsel.
10/6/2016          0.5   Harris County Bail   Discussing case investigative needs with [REDACTED]
10/14/2016         0.9   Harris County Bail   Reviewing [REDACTED]
10/14/2016         0.4   Harris County Bail   Communicating with co‐counsel re discovery and [REDACTED]
10/14/2016         0.5   Harris County Bail   Finishing research and communicating with opposing counsel.
10/14/2016         0.3   Harris County Bail   Conversation about [REDACTED] with opposing counsel, taking notes, talking with co‐counsel.
10/14/2016         0.4   Harris County Bail   Researching [REDACTED] issues
10/14/2016         0.4   Harris County Bail   Speaking to opposing counsel re: [REDACTED] issues, communicating with co‐counsel re: these issues.
10/18/2016         0.7   Harris County Bail   Reviewing discovery requests by defendants.
10/18/2016         0.3   Harris County Bail   Reviewing edits to [REDACTED]
10/19/2016         0.7   Harris County Bail   Revieiwng and thinking through discovery responses and commuicating with co‐counsel.
10/19/2016         0.2   Harris County Bail   Finalizing position on [REDACTED]
10/19/2016         0.3   Harris County Bail   Strategizing county/hearing evidence
10/20/2016         0.4   Harris County Bail   Working on evidence preparation for hearing.
10/20/2016         1.3   Harris County Bail   Drafting and revising response to judges motion to extend.
10/20/2016         0.3   Harris County Bail   Communicating with co‐counsel concerning judges motion and discovery issues
10/20/2016         1.5   Harris County Bail   Working on discovery responses and strategizing with co‐counsel
10/20/2016         0.4   Harris County Bail   Communicating with opposing counsel re: [REDACTED] and discovery.
         Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 7 of 143


10/21/2016     0.4   Harris County Bail   Working on discovery requests.
10/21/2016     0.5   Harris County Bail   Talking with co‐counsel and communicating with opposing counsel re: protective order.
10/22/2016     0.6   Harris County Bail   Working on discovery responses.
10/23/2016     1.1   Harris County Bail   Working on response to judge's motion for extension.
10/24/2016     1.1   Harris County Bail   Revising section on 1983 liability in sheriff response
10/24/2016     1.3   Harris County Bail   Revising section on 1983 liability in sheriff response
10/24/2016     1.4   Harris County Bail   Revising footnotes on damages, immunity, ex parte young, etc..
10/24/2016     0.4   Harris County Bail   Discussing discovery issues with opposing counsel and taking notes.
10/25/2016     0.9   Harris County Bail   Working on discovery responses and issues.
10/25/2016     0.4   Harris County Bail   Talking to [REDACTED] and strategizing [REDACTED]
10/26/2016     1.1   Harris County Bail   Court conference hearing on judge's motion
10/26/2016     0.7   Harris County Bail   Communicating with counsel re: hearing and discovery issues.
10/27/2016     0.7   Harris County Bail   Talking to opposing counsel and taking notes and communicating with co‐counsel.
10/27/2016     1.1   Harris County Bail   Initial review of D's discovery requests.
10/29/2016     1.1   Harris County Bail   Reviewing and editing discovery responses, protective order.
10/29/2016     1.3   Harris County Bail   Reviewing judges' requests for discovery and [REDACTED] and taking notes.
10/29/2016     0.4   Harris County Bail   Outlining tasks for upcoming briefing and hearing.
10/30/2016     2.3   Harris County Bail   Going over discovery responses and discussing with co‐counsel.
10/30/2016     1.2   Harris County Bail   Going through requests for judicial defendants.
10/31/2016     1.2   Harris County Bail   Long meeting on legal theories and finalizing Sheriff MTD Response.
10/31/2016     1.1   Harris County Bail   Finalizing data requests and communicating with Defendants.
10/31/2016     0.7   Harris County Bail   Meeting with staff and investigators to discuss [REDACTED]
11/1/2016      0.7   Harris County Bail   Conference call with opposing counsel re: discovery and taking notes.
11/1/2016      1.2   Harris County Bail   Preparing for conference call and reviewing discovery requests
11/1/2016      0.8   Harris County Bail   Discussing investigative tasks and procedures to [REDACTED]
11/1/2016      1.1   Harris County Bail   Working with co‐counsel on editing Hickman MTD brief and answering final questions.
11/2/2016      1.4   Harris County Bail   Working on discovery responses and objections.
11/2/2016      0.6   Harris County Bail   Working on hearing preparation
11/2/2016      0.5   Harris County Bail   Working on video hearing investigation issues.
11/4/2016      0.7   Harris County Bail   Working on discovery responses.
11/4/2016      0.8   Harris County Bail   Working on discovery responses and arguments to object to County D objections.
11/5/2016      0.4   Harris County Bail   Reviewing HC bail hearing videos.
11/7/2016      0.4   Harris County Bail   Working on discovery issues with co‐counsel.
11/8/2016      0.6   Harris County Bail   Discovery conference with opposing counsel and taking notes.
11/8/2016      0.4   Harris County Bail   Discussing discovery with co‐counsel.
11/8/2016      0.8   Harris County Bail   Working on discovery responses and requests on document production
11/8/2016      0.7   Harris County Bail   Working on discovery responses and requests on document production
11/9/2016      1.1   Harris County Bail   Making final edits to Hickman brief, researching caustion and culpability.
11/9/2016      1.2   Harris County Bail   Long conference call with co‐counsel to discuss Hickman brief, language, strategy for framing key legal issues.
11/9/2016      1.4   Harris County Bail   Working on language/research on disagreement with their objections and factual stipulations.
11/9/2016      2.1   Harris County Bail   Beginning to read and take notes on judges' MTD
11/9/2016      1.4   Harris County Bail   Reading and taking notes on Sheriff amended MTD
11/9/2016      2.3   Harris County Bail   Reading and taking notes on County and HO MTDs
11/10/2016     3.1   Harris County Bail   Finishing reading and taking notes on judges MTD
11/10/2016     1.4   Harris County Bail   Drafting Younger section
11/10/2016     1.6   Harris County Bail   Drafting Younger section
11/10/2016     1.2   Harris County Bail   Beginning to research and draft 8th Amendment section
11/10/2016     2.1   Harris County Bail   Drafting intro sections and fact sections.
11/11/2016     2.1   Harris County Bail   Drafting standing and mootness sections.
11/11/2016     1.9   Harris County Bail   Reviewing prior pleadings on [REDACTED] issues and writing response.
11/12/2016     3.1   Harris County Bail   Reading judges' [REDACTED] cases and taking notes.
11/12/2016     1.3   Harris County Bail   Writing response sections on standing and mootntess.
11/12/2016     0.5   Harris County Bail   Editing Younger section.
11/12/2016     2.1   Harris County Bail   Reading County and HO brief sections on procedural bars and taking notes.
11/13/2016     1.3   Harris County Bail   Working on intro and standard of review and statement of case and facts.
11/13/2016     2.1   Harris County Bail   Reading [REDACTED]
11/13/2016     2.7   Harris County Bail   Researching [REDACTED]
11/13/2016     0.7   Harris County Bail   Updating Younger section
11/13/2016     1.1   Harris County Bail   Talking to co‐counsel about response to County and taking notes.
11/13/2016     2.6   Harris County Bail   writing EP and DP arguments.
11/13/2016     0.9   Harris County Bail   Talking to [REDACTED]
11/14/2016     2.1   Harris County Bail   Reading [REDACTED] cases
11/14/2016     0.4   Harris County Bail   Talking to co‐counsel concerning discovery
11/14/2016     0.6   Harris County Bail   Meeting with co‐counsel to discuss sheriff brief
11/14/2016     3.1   Harris County Bail   Long writing section on merits
11/14/2016     1.2   Harris County Bail   Drafting mootness/standing
11/14/2016     2.1   Harris County Bail   Working on case law research on [REDACTED]
11/14/2016     1.4   Harris County Bail   Working on drafting footnotes.
11/15/2016     0.4   Harris County Bail   Discussing claims with new judge, discussing conversation with co‐counsel.
         Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 8 of 143


11/15/2016     1.2   Harris County Bail   Reviewing transcripts and defendants' contentions
11/15/2016     1.3   Harris County Bail   Working on [REDACTED] research and responses
11/15/2016     2.1   Harris County Bail   Editing and drafting judges' MTD and incorporating new abstention caselaw.
11/15/2016     0.6   Harris County Bail   Meeting to discuss discovery status with co‐counsel.
11/15/2016     1.7   Harris County Bail   Long meeting with co‐counsel to discuss legal research on [REDACTED], then taking notes.
11/15/2016     0.5   Harris County Bail   Revising legislative immunity section.
11/15/2016     0.5   Harris County Bail   Discussing [REDACTED]
11/15/2016     1.2   Harris County Bail   Inserting and finalizing footnotes and cites for first draft of judges' brief.
11/16/2016     1.4   Harris County Bail   Reviewing draft HO brief and taking notes.
11/16/2016     1.7   Harris County Bail   Making edits to HO brief.
11/16/2016     2.1   Harris County Bail   Reviewing and editing draft of County response brief
11/16/2016     1.7   Harris County Bail   Reading cases cited by County in memorandum
11/16/2016     1.4   Harris County Bail   Editing County response brief, re‐writing and condensing.
11/16/2016     0.8   Harris County Bail   Resaerching [REDACTED]
11/16/2016     0.8   Harris County Bail   Reviewing [REDACTED]
11/17/2016     2.1   Harris County Bail   Making edits to Sheriff response brief.
11/17/2016     1.1   Harris County Bail   Discussing discovery responses, priviliege assertions, and our replies to County/Sheriff lawyers.
11/17/2016     0.5   Harris County Bail   Going through videos with co‐counsel, investigative tasks for upcoming hearing.
11/17/2016     1.1   Harris County Bail   Discussing Sheriff brief and then making edits to footnotes
11/17/2016     2.3   Harris County Bail   Making final edits to hearing officers and sheriffs briefs, revising footnotes.
11/17/2016     1.7   Harris County Bail   Making long revisions to judges' brief, researching cases on [REDACTED], and meeting to discuss position on [REDACTED].
11/17/2016     0.9   Harris County Bail   Call with co‐counsel to discuss legal cases and precedent on[REDACTED].
11/18/2016     1.6   Harris County Bail   Making final edits to County brief. Reviewing new additions and re‐writing and line editing
11/18/2016     1.4   Harris County Bail   Making re‐writes and line editing HO and Sheriff briefs.
11/18/2016     2.3   Harris County Bail   Revising and editing Judge's brief, reading cases on [REDACTED].
11/18/2016     0.4   Harris County Bail   Revising footnotes on 8th amendment cases.
11/18/2016     0.8   Harris County Bail   Reviewing our evidence to counter [REDACTED], discussing with colleagues and figuring out how to handle in brief.
11/18/2016     0.6   Harris County Bail   talking with colleagues about [REDACTED] and reviewing case law.
11/18/2016     1.1   Harris County Bail   Final readthroughs and minor edits.
11/18/2016     0.3   Harris County Bail   Working on discovery issues with investigator and [REDACTED].
11/21/2016     0.4   Harris County Bail   Discussing position of sheriff and new da with co‐counsel.
11/21/2016     0.4   Harris County Bail   Working on discovery issues and plaintiff documents
11/21/2016     0.6   Harris County Bail   Preparing for November 28 hearing, discussing positions with defendants
11/22/2016     0.8   Harris County Bail   Working with co‐counsel and sheriff on meeting and declaration.
11/22/2016     0.8   Harris County Bail   Meeting with co‐counsel to discuss oral argument strategy
11/22/2016     0.6   Harris County Bail   Reviewing Sheriff/County filings, dealing with opposing counsel, and verififying factual claims.
11/22/2016     0.7   Harris County Bail   researching for oral argument
11/22/2016     0.3   Harris County Bail   Talking to opposing‐counsel and relaying to co‐counsel
11/22/2016     0.4   Harris County Bail   Working on motion to stay and discussing hearing dates and strategy with DA and Sheriff election
11/23/2016     1.3   Harris County Bail   Legal research and strategy session for oral argument.
11/23/2016     1.1   Harris County Bail   Reading reply brief of County
11/23/2016     0.4   Harris County Bail   Reading reply brief of HO and checking cites.
11/23/2016     1.3   Harris County Bail   Reading reply of sheriff and checking cites.
11/23/2016     1.2   Harris County Bail   Reading reply brief of judges
11/23/2016     1.8   Harris County Bail   Reviewing judge's "letter" motion, meeting with co‐counsel, preparing response for filing.
11/23/2016     0.6   Harris County Bail   Discussing [REDACTED]issues with co‐counsel to clarify for court.
11/24/2016     2.1   Harris County Bail   Working on reading through reply breifs and outlining oral argument.
11/24/2016     1.9   Harris County Bail   Detailing defendants' discovery deficiencies in preparation for the call tomorrow.
11/25/2016     0.7   Harris County Bail   Call with opposing counsel about discovery and taking notes.
11/25/2016     0.8   Harris County Bail   Working on redlining stipulations.
11/25/2016     1.4   Harris County Bail   Reviewing available evidence and working on evidentiary list.
11/25/2016     1.9   Harris County Bail   Reviewing videos, reports, studies, and preparing for Monday hearing
11/25/2016     0.9   Harris County Bail   Working on email correspondence with co‐counsel and opposing counel re: discovery.
11/25/2016     2.3   Harris County Bail   Reading cases cited by opposing counsel
11/25/2016     1.4   Harris County Bail   strategizing with co‐counsel, taking notes, then outlining arguments for various motions on Monday.
11/26/2016     2.1   Harris County Bail   Reading municipal liability and prospective relief cases cited by county and sheriff, taking notes for oral argument
11/26/2016     1.7   Harris County Bail   Reading through each of defendants' briefs and aking a list of key cases to discuss at oral argument.
11/26/2016     1.3   Harris County Bail   Outlining oral argument on merits section
11/26/2016     0.5   Harris County Bail   Making list of key facts to clarify from D's pleading at oral argument.
11/26/2016     2.3   Harris County Bail   Long session reading County briefs and Sheriff's briefs and outlining very clearly our theories of [REDACTED]
11/27/2016     0.8   Harris County Bail   Reviewing exhibits from Defendants
11/27/2016     1.1   Harris County Bail   Long discovery meeting with co‐counsel..
11/27/2016     0.8   Harris County Bail   Revewing [REDACTED]
11/27/2016     2.1   Harris County Bail   Preparing notes of arguments and facts to raise at hearing.
11/27/2016     2.7   Harris County Bail   Long meeting with 5 co‐counsel to prepare for hearing and go through defendants' briefs and our arguments.
11/27/2016     2.1   Harris County Bail   Reviewing abstention case law and reading cases
11/27/2016     1.7   Harris County Bail   Reading cases on county liabiltiy
11/27/2016     1.1   Harris County Bail   Preparing [REDACTED]
            Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 9 of 143


11/28/2016        0.8   Harris County Bail   Final preparation for hearing
11/28/2016        4.2   Harris County Bail   Conducting hearing on motion to dismiss
11/28/2016        0.6   Harris County Bail   Meeting with co‐counsel to discuss court hearing
11/28/2016        1.3   Harris County Bail   Meeting with local judges to discuss bail system facts
11/28/2016        1.3   Harris County Bail   Meeting with new DA and Sheriff to discuss system functioning and alternatives
11/28/2016        0.5   Harris County Bail   Working on discovery communications.
11/28/2016        1.1   Harris County Bail   Strategizing for settlement negotiations and planning evidence for PI hearing, reviewing notes of hearing and next steps.

11/29/2016        0.8   Harris County Bail   Working on discovery issues and communicating with opposing counsel. Talking with staff about investigative priorities.
11/30/2016        0.5   Harris County Bail   Collecting documents and information and talking with co‐counsel to respond to discovery requests.
12/1/2016         0.8   Harris County Bail   Preparing for discovery dispute confer reviewing reqests and emails
12/1/2016         1.4   Harris County Bail   Talking with [REDACTED]
12/2/2016         0.4   Harris County Bail   Preparing for discovery dispute confer reviewing reqests and emails and communicating with opposing counsel
12/2/2016         0.4   Harris County Bail   Talking with co‐counsel about discovery issues
12/4/2016         2.1   Harris County Bail   Working on preparing for discovery call and finalizing discovery responses, and cataloging remaining issues for conference.
12/5/2016         0.6   Harris County Bail   Discovery conference and taking notes.
12/5/2016         0.4   Harris County Bail   Reviewing discovery disputes
12/5/2016         0.8   Harris County Bail   Legal research on [REDACTED]
12/5/2016         0.3   Harris County Bail   Discussing hearing dates and timing strategy with co‐counsel.
12/6/2016         0.3   Harris County Bail   Working on hearing continuance
12/6/2016         1.4   Harris County Bail   Working on interoggatoties to judges
12/6/2016         1.8   Harris County Bail   Reviewing status of all judges discovery and reviewing requests for admission
12/6/2016         0.5   Harris County Bail   Revieiwng county's supplemental filing and attachments and talking to co‐counsel.
                                             Reviewing county discovery status in preparation for call this week and reviewing notes from call yesterday. Making new list
12/6/2016         0.8   Harris County Bail
                                             of items we need from county.
12/7/2016         0.9   Harris County Bail   Working on response to notice of new authority
12/7/2016         0.8   Harris County Bail   Preparing for discovery call and reviewing ROGS, RFAs, and responses.
12/7/2016         0.7   Harris County Bail   Reviewing latest filings by defendants and taking notes
12/7/2016         0.6   Harris County Bail   Discussing with co‐counsel how to respond to latest Defendant filings re: settlement and new authority.
12/7/2016         1.1   Harris County Bail   Reviewing and making comments to redline stipulations, cross checking with discovery responses
12/7/2016         0.4   Harris County Bail   Working on response to motion to reschedule hearing.
12/8/2016         0.9   Harris County Bail   Discovery call with Ds
12/8/2016         1.3   Harris County Bail   Preparing for discovery call and revieiwng stipulations, legal arguments on privilege
12/8/2016         0.5   Harris County Bail   Meeting with co‐counsel about [REDACTED]
12/8/2016         0.6   Harris County Bail   Finalizing response to new authority / motion to strike
12/8/2016         0.5   Harris County Bail   Talking with [REDACTED]
12/8/2016         1.2   Harris County Bail   Talking with [REDACTED]
12/9/2016         0.4   Harris County Bail   Working on [REDACTED]
12/9/2016         0.5   Harris County Bail   Finalizing new interrogatories
12/10/2016        0.3   Harris County Bail   Dealing with final issues on [REDACTED] file production
12/11/2016        0.4   Harris County Bail   Working on reviewing independent researcher findings on bail system
12/11/2016        0.3   Harris County Bail   Putting together documents and email requested by Harris County DA for future reforms and settlement discussions.
12/11/2016        0.7   Harris County Bail   Beginning to read and take notes on Ds partial SJ motion.
12/13/2016        0.7   Harris County Bail   Reviewing County records and discussing discovery deficiencies with co‐counsel and communicating with opposing counsel.
12/14/2016        0.7   Harris County Bail   Reviewing latest on discovery and talking with co‐counsel re production issues from defendants.
12/14/2016        0.8   Harris County Bail   Meeting with co‐counsel to discuss possible settlement, remaining data needs, discovery issues.
12/14/2016        0.8   Harris County Bail   Making a list of evidence and exhibits needed for preliminary injunction hearing.
12/15/2016        0.8   Harris County Bail   Long call with co‐counsel re strategy on settlement and discovery
12/15/2016        0.6   Harris County Bail   Reviewing defendants' settlement proposals
12/15/2016        0.5   Harris County Bail   Discussing settlement with local [REDACTED] to determine impact
12/15/2016        0.9   Harris County Bail   Working on evidence preparation for hearing and making list of settlement issues to discuss.
12/16/2016        0.4   Harris County Bail   Reviewing judges' response to questions about settlement.
12/16/2016        1.1   Harris County Bail   Reviewing data produced by judges
12/16/2016        2.1   Harris County Bail   Reviewing data production by defendants.
12/16/2016        1.1   Harris County Bail   Making list of questions about data production.
12/17/2016        1.6   Harris County Bail   Reading opinion and taking notes.
12/17/2016        1.3   Harris County Bail   Reviewing notes on opinion to determine effect on PI and partial summary judgement
12/18/2016        0.8   Harris County Bail   Finishing opinion and notes for upcoming motions response and evidentiary hearing.
12/18/2016        0.6   Harris County Bail   Preparing for discovery and stipulations call with opposing counsel
12/18/2016        0.7   Harris County Bail   Working on latest discovery dispute communicaitons with opposing counsel.
12/18/2016        1.8   Harris County Bail   Working through data to prepare questions for opposing counsel and to engage [REDACTED].
12/18/2016        0.4   Harris County Bail   Taking notes to think through potential [REDACTED]
12/19/2016        0.6   Harris County Bail   Meeting with co‐counsel to prepare for discovery and stipulations call
12/19/2016        0.5   Harris County Bail   Conference call with opposing counsel
12/19/2016        2.4   Harris County Bail   Long review of potential evidence list for hearing
12/19/2016        2.1   Harris County Bail   Making list of facts needed to prove at upcoming hearing.
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 10 of 143


12/19/2016           1.2   Harris County Bail   Reviewing settlement proposal and questions for defendants about proposal.
12/19/2016           0.5   Harris County Bail   Talking to [REDACTED]
12/19/2016           1.9   Harris County Bail   Making investigative task list, meeting with investigators, and makign priorities for investigation for hearing.
12/20/2016           2.1   Harris County Bail   Reading through and taking detailed notes on partial SJ motion
12/20/2016           1.8   Harris County Bail   Reviewing cases cited by defendants in partial sj motion and making outline for response
12/20/2016           0.4   Harris County Bail   Talking to [REDACTED] about how to respond to [REDACTED] argument.
12/20/2016           1.3   Harris County Bail   Working with co‐counsel and conference calls [REDACTED]
12/20/2016           1.5   Harris County Bail   Working on investigative holes and priorities list for hearing.
12/20/2016           0.3   Harris County Bail   Talking to opposing counsel then relaying conversation to co‐counsel and taking notes.
12/21/2016           0.5   Harris County Bail   Discussing settlement offer with co‐counsel, and discussing interaction with [REDACTED]
12/21/2016           1.1   Harris County Bail   Working on data set and coming up with questions needed for proof.
                                                Working through data and evidentiary list and giving investigator specific tasks for data. Reviewing preliminary notes from
12/22/2016           1.4   Harris County Bail
                                                [REDACTED].
12/22/2016           1.1   Harris County Bail   Working on data set and evidence strategy.
12/23/2016           0.7   Harris County Bail   Cataloging outstanding discovery issues with co‐counsel
12/26/2016           0.3   Harris County Bail   Corresponding with co‐counsel re: discovery and supplementing list for pre‐conference letter.
12/27/2016           0.8   Harris County Bail   Working throuhgh outstanding discovery issues for filing of pre‐conference letter
12/27/2016           0.9   Harris County Bail   Working on evidence preparation and discovery analysis for hearing.
12/28/2016           0.5   Harris County Bail   Working through discovery issues and emails with opposing counsel re: disputes
12/28/2016           0.4   Harris County Bail   Working on [REDACTED]
12/28/2016           0.4   Harris County Bail   Working on amending relief section of PI motion/discussing with co‐counsel.
12/28/2016           0.9   Harris County Bail   Working on draft of pre‐conference discovery letter and reviewing missing evidence.
12/28/2016           0.6   Harris County Bail   Reviewing opposing counsel's filing and discussing options in response with co‐counsel.
12/28/2016           0.3   Harris County Bail   Working on short response to opposing counsel filing.
12/28/2016           0.7   Harris County Bail   Beginning draft response to partial SJ motion from notes
12/29/2016           1.2   Harris County Bail   Working through data and discovery in prepartion for [REDACTED]
12/29/2016           0.8   Harris County Bail   meeting with [REDACTED] to discuss [REDACTED]
12/29/2016           0.4   Harris County Bail   Conversation with opposing counsel about County's upcoming settlement offer
12/29/2016           1.3   Harris County Bail   Reviewing settlement offers in the past, revising our filing in response to judges, and judges' orders
                                                Reviewing Beth's evidence list for hearing, making priorities, and makign list for [REDACTED] and separate lists for declarations
12/29/2016           0.8   Harris County Bail
                                                and fact witnesses.
                                                Working on settlement stuff with co‐counsel, list of priorities, problems with jduges' proposal, talking about proposal county
12/30/2016           1.1   Harris County Bail
                                                outlined, and taking notes.
12/30/2016           0.4   Harris County Bail   Going through notes on partial SJ
                                                Reading discovery letter filed by judges, reviewing our notes and communications for possible response and notes for
12/30/2016           0.5   Harris County Bail
                                                upcoming hearing.

Total 2016 Hours   313.6

1/1/2017             0.6   Harris County Bail   Working on partial summary judgment notes for response
1/2/2017             1.9   Harris County Bail   Working through evidence priority list for evidentiary hearing and [REDACTED] prep.
1/3/2017             1.4   Harris County Bail   Working on draft first section of response to partial SJ motion.
1/3/2017             0.8   Harris County Bail   Doing legal research on standards for partial SJ motion.
1/3/2017             0.4   Harris County Bail   Meeting with co‐counsel to discuss evidence and data preparation.
1/3/2017             0.6   Harris County Bail   Working on intro to partial SJ motion, reviewing notes from reading of the SJ motion.
1/3/2017             0.9   Harris County Bail   Meeting with co‐counse to go over data and [REDACTED]
1/3/2017             0.7   Harris County Bail   meeting with investigator and co‐counse to go over preparation of spreadsheets and instructions for video watching.
1/3/2017             0.6   Harris County Bail   Reading County motion to reconsider and taking notes.
1/3/2017             0.3   Harris County Bail   Finalizing position for discovery conference on work product.
1/4/2017             0.6   Harris County Bail   Working on corresponding with former counsel to get emails for privilege log for HC discovery request
1/4/2017             1.1   Harris County Bail   Reviewing and editing judges' settlement proposal.
1/4/2017             0.2   Harris County Bail   Joining co‐counel discovery call
1/4/2017             0.4   Harris County Bail   Conversation with co‐counsel re: settlement
1/4/2017             0.3   Harris County Bail   Reviewing and making more edits to settlement proposal based on conversations with co‐counsel.
1/5/2017             0.9   Harris County Bail   Talking with co‐counsel about prep for discovery hearing and responding to settlement.
1/5/2017             0.5   Harris County Bail   Talking with opposing counsel about going through comments to settlement, and then taking notes
1/5/2017             0.4   Harris County Bail   Making edits to latest version of settlement sent by co‐counsel.
1/5/2017             0.8   Harris County Bail   Consulting with [REDACTED] about county settlement offer.
1/5/2017             0.4   Harris County Bail   helping to prepare arguments for Friday hearing.
1/6/2017             0.6   Harris County Bail   Court hearing on discovery issues.
1/6/2017             0.9   Harris County Bail   Preparing for discovery hearing, dealing with final issues.
1/6/2017             0.6   Harris County Bail   Working with co‐counsel on response to settlement offer
1/6/2017             0.9   Harris County Bail   Consulting with [REDACTED] on HC settlement offer
1/6/2017             1.6   Harris County Bail   Researching for SJ response, discovery disputes, and PI hearing.
1/7/2017             1.6   Harris County Bail   Beginning to draft first section of partial SJ response.
1/7/2017             1.2   Harris County Bail   Working on first draft of second section of partial SJ
1/7/2017             0.4   Harris County Bail   Working on discovery filings
1/7/2017             0.5   Harris County Bail   Working on discovery filings arguments.
1/8/2017             2.1   Harris County Bail   Working on final section of partial SJ.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 11 of 143


1/8/2017       0.6   Harris County Bail   Filling in citations for partial SJ
1/8/2017       0.5   Harris County Bail   Working on footnotes to partial SJ.
1/9/2017       1.6   Harris County Bail   Working on new discovery request language and reviewing latest disclosures.
1/9/2017       0.6   Harris County Bail   Finalizing first draft of partial SJ response.
1/9/2017       0.5   Harris County Bail   Conversation with opposing counsel re: County settlement talks, conveying new information to co‐counsel.
1/9/2017       0.9   Harris County Bail   Preparing evidence presentation documents for co‐counsel meeting
1/9/2017       1.1   Harris County Bail   Making edits to first draft of partial SJ response
1/9/2017       0.7   Harris County Bail   Going through notes for partial SJ to make sure key points address properly.
1/10/2017      1.1   Harris County Bail   Line editing and finishing first draft of partial SJ motion.
                                          Long meetings with co‐counsel and investigator to discuss data problems, spreadsheets, [REDACTED], and priorities of
1/10/2017      1.9   Harris County Bail
                                          evidence for hearing.
1/10/2017      0.2   Harris County Bail   Call with opposing counsel.
                                          Long call with co‐counsel to go over evidence list for hearing and strategy and theory behind pieces of evidence and priorities
1/10/2017      1.1   Harris County Bail
                                          for analysis.
1/10/2017      0.9   Harris County Bail   Reviewing earlier PI filings for review of new PI filing.
1/10/2017      1.3   Harris County Bail   Reading through and editing proposed stipulations closely.
1/11/2017      0.8   Harris County Bail   Beginning to edit first sections of amended PI motion.
1/11/2017      1.9   Harris County Bail   Editing first sections of PI motion.
1/11/2017      0.6   Harris County Bail   Reviewing evidence and cites for PI motion.
1/11/2017      1.9   Harris County Bail   Drafting facts section of PI motion.
1/11/2017      0.8   Harris County Bail   Long meeting with co‐counsel and investigator to discuss problems with data, protocols for verifying, and [REDACTED] issues.
1/11/2017      0.4   Harris County Bail   More conversations with team about [REDACTED] and data issues.
1/11/2017      0.9   Harris County Bail   Communications with outside [REDACTED] about countering Defendants' evidence on effectiveness of bail industry.
1/12/2017      0.8   Harris County Bail   Long meeting about new errors identified in data
1/12/2017      0.5   Harris County Bail   Communicating with opposing counsel and co‐counsel about approach to litigation, hearing, and potential stay.
1/12/2017      0.9   Harris County Bail   Discussing [REDACTED] with co‐counsel, then reviewing master evidence document for holes we need from [REDACTED].
1/12/2017      1.7   Harris County Bail   Editing and revising introduction and facts section of PI motion.
1/12/2017      0.5   Harris County Bail   Working on list of deficiencies to clear up with county
1/12/2017      0.6   Harris County Bail   Working on drafting footnotes for PI brief.
1/13/2017      1.4   Harris County Bail   Finishing edits to PI motion
1/13/2017      2.3   Harris County Bail   Working on edits to partial SJ response.
1/13/2017      0.7   Harris County Bail   Meeting with [REDACTED] and then taking notes
1/13/2017      0.9   Harris County Bail   Meeting with [REDACTED] and discussing [REDACTED] issues generally
1/13/2017      0.6   Harris County Bail   Responding to co‐counsel edits on PI motion
1/13/2017      0.8   Harris County Bail   Back and forth edits with co‐counsel on partial SJ response.
1/13/2017      0.4   Harris County Bail   Finalizing stipulations.
1/13/2017      0.1   Harris County Bail   Trying to resolve change of parties
1/13/2017      0.2   Harris County Bail   Dealing with county request for stay
1/14/2017      1.3   Harris County Bail   Working on edits to class cert motion
1/14/2017      0.9   Harris County Bail   Working on edits to MPSJ response
1/14/2017      0.4   Harris County Bail   Discussing data errors and trying to find fixes
1/15/2017      0.6   Harris County Bail   Reading through and making more edits to Class Cert
1/15/2017      0.8   Harris County Bail   Working on footnotes and citations to PI and MPSJ
1/15/2017      0.6   Harris County Bail   Reviewing evidentiary plan for citations and for hearing.
1/16/2017      0.8   Harris County Bail   Call on settlement with County attorney
                                          Emails with co‐counsel re: settlement strategy and putting together response/discovery update for new lwayers for
1/16/2017      0.7   Harris County Bail
                                          Sheriff/judge
1/16/2017      0.8   Harris County Bail   Final review of MPSJ filing
1/16/2017      0.9   Harris County Bail   Final review of evidence and amended PI filing
1/16/2017      0.4   Harris County Bail   Talking with co‐counsel re: evidence and citations for filing.
1/17/2017      0.4   Harris County Bail   Finalizing class cert stuff, including declaration
1/17/2017      0.8   Harris County Bail   Working with co‐counsel to finalize PI response and MPSJ response.
                                          Communicating with opposing counsel re: discovery and discussing deposition issues with co‐counsel. Reviewing dudani
1/18/2017      0.8   Harris County Bail
                                          declaration and notes.
1/18/2017      0.6   Harris County Bail   Working through data problems with investigator and co‐counsel, changing approach for data reporting.
1/18/2017      0.7   Harris County Bail   Legal team conference call about evidence and witness preparation / taking notes on next steps.
1/18/2017      0.2   Harris County Bail   editing initial disclosures
1/18/2017      0.4   Harris County Bail   Call with attorney that Sheriff wishes to retain.
1/19/2017      0.4   Harris County Bail   Conference call with opposing counsel, then taking notes.
1/19/2017      0.3   Harris County Bail   Working through info with [REDACTED].
1/19/2017      0.6   Harris County Bail   Dealing with defendants' deposition requests, discovery deficiencies
1/20/2017      0.9   Harris County Bail   Working on edits and research for settlement language response
1/20/2017      0.3   Harris County Bail   Talking to opposing counsel re: settlement, then taking notes.
1/20/2017      0.4   Harris County Bail   Talking to co‐counsel about settlement.
1/20/2017      0.8   Harris County Bail   Working on discovery deficiencies and deposition issues.
1/20/2017      0.5   Harris County Bail   Editing response to motion for reconsidation
1/20/2017      0.6   Harris County Bail   talking with [REDACTED] for hearing preparation.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 12 of 143


1/20/2017      1.7   Harris County Bail   Putting together witness outlines for hearing to decide who to call for which facts
1/22/2017      0.6   Harris County Bail   Working on pretrial services report discovery, talking with co‐counsel on hearing preparation.
1/22/2017      0.7   Harris County Bail   Working on hearing preparation of evidence list.
1/23/2017      0.1   Harris County Bail   Preparing client retainers
1/23/2017      0.8   Harris County Bail   Reviewing latest discovery and answers
1/23/2017      0.4   Harris County Bail   Discussing upcoming hearing with [REDACTED]
1/23/2017      0.3   Harris County Bail   Discussing witness interviewing issues with co‐counsel.
1/24/2017      0.8   Harris County Bail   Reading latest agreement draft closesly and communicating with co‐counsel.
1/24/2017      0.3   Harris County Bail   Conversation about latest plan with opposing counsel and taking notes.
1/24/2017      0.6   Harris County Bail   Working with co‐counsel and investigator on investigative plan for the week, then mapping out new things needed
1/24/2017      0.6   Harris County Bail   Getting advice from [REDACTED] about settlement proposal
1/25/2017      0.5   Harris County Bail   Discussion with [REDACTED] about preparing for hearing and [REDACTED]
1/25/2017      0.6   Harris County Bail   Reviewing latest iteration of all evidentiary preparation for hearing and making task lists.
1/25/2017      0.2   Harris County Bail   Editing motion for substitution draft.
1/25/2017      0.8   Harris County Bail   Call with opposing counsel re: settlement language, then session reading and revising edits
1/25/2017      0.6   Harris County Bail   Reading and revising latest changes from opposing counsel in preparation for call
1/26/2017      0.9   Harris County Bail   Working on updated settlement agreement draft and incorporating latest comments.
1/26/2017      0.5   Harris County Bail   Conference call with co‐counsel to discuss big settlement agreement issues.
                                          Collecting thoughts from [REDACTED] to review legal and practical flaws and benefits of latest proposed settlement. Making
1/26/2017      2.3   Harris County Bail
                                          list of issues, tihnking them through, and making corrections for sharing with co‐counsel.
1/26/2017      0.5   Harris County Bail   Talking to [REDACTED] re: settlement. Making final decisions on big questions.
1/27/2017      1.2   Harris County Bail   Long conversation with opposing counsel re: settlement.
                                          Working on written edits based on [REDACTED] comments, co‐counsel comments, and long conversation with opposing
1/27/2017      1.1   Harris County Bail
                                          counsel.
1/27/2017      0.4   Harris County Bail   conference call with opposing counsel and County Commissioner
1/27/2017      0.3   Harris County Bail   Call with co‐counsel to discuss investigation priorities.
1/27/2017      0.3   Harris County Bail   Preparing time for fee estimate.
1/27/2017      0.4   Harris County Bail   General hearing preparation, discussing witness interview strategy and missing pieces of evidence.
1/27/2017      0.1   Harris County Bail   Confirming logistics for dudani deposition.
1/28/2017      0.4   Harris County Bail   Reviewing [REDACTED]declaration for hearing, and integrating into evidence plan.
1/28/2017      0.7   Harris County Bail   Reviewing all [REDACTED] evidence and creating hearing plan.
1/29/2017      0.2   Harris County Bail   Preparing billing time at county's request.
1/29/2017      1.2   Harris County Bail   Revieiwng settlement draft sent to county and [REDACTED] critiques to make sure we didn't leave anything out.
1/30/2017      0.7   Harris County Bail   Talking to opposing counsel and taking notes.
1/30/2017      1.1   Harris County Bail   Reviewing latest draft settlement, making notations, and discussing with co‐counsel.
1/30/2017      0.8   Harris County Bail   Talking to co‐counsel and [REDACTED] about latest county proposal.
1/30/2017      0.3   Harris County Bail   Talking to sheriff's lawyer.
1/30/2017      2.3   Harris County Bail   Working on preparing evidence for hearing, reviewing declaraions, video summaries, and list of remaining tasks.
1/30/2017      1.1   Harris County Bail   Preparing legal argument outline for integration of facts at hearing.
1/31/2017      2.1   Harris County Bail   Reviewing evidence for hearing, including video by video list for proving claims.
2/1/2017       1.4   Harris County Bail   Discussion with opposing counsel and co‐counsel re: settlement
2/1/2017       1.1   Harris County Bail   Dealing with discovery deficiencies, communicating with opposing counsel and listing out internally deficiencies
2/1/2017       0.8   Harris County Bail   Communicating with [REDACTED] re: hearing.
2/1/2017       1.6   Harris County Bail   Long meeting to go over evidenciary presentation and to fill in hols.
2/1/2017       0.9   Harris County Bail   Long conversation with lawyer for judge re: settlement and other parties, taking notes.
2/1/2017       0.4   Harris County Bail   Reviewing declaration of [REDACTED] and editing.
2/1/2017       0.9   Harris County Bail   Reviewing county data and making adjustments to questions for [REDACTED].
2/1/2017       0.3   Harris County Bail   Talking to sheriff's lawyer.
2/2/2017       0.5   Harris County Bail   Researching [REDACTED].
2/2/2017       0.8   Harris County Bail   Discussions with lawyers for Sheriff and taking notes.
2/2/2017       0.4   Harris County Bail   Looking into data on [REDACTED]
2/2/2017       0.4   Harris County Bail   Reading and editing declaration of [REDACTED]
2/2/2017       1.1   Harris County Bail   Reading and taking notes on partial SJ reply
2/2/2017       1.4   Harris County Bail   reading and taking notes to prepare for response to motion to stay
2/2/2017       0.3   Harris County Bail   Communicating with co‐counsel re: stay motion.
2/2/2017       0.8   Harris County Bail   Initial read‐through of responses to PI.
2/2/2017       1.8   Harris County Bail   Beginning to outline response to stay and reviewing all background docket and emails
2/3/2017       3.1   Harris County Bail   Long session to draft initial response to motion to stay
2/3/2017       0.3   Harris County Bail   Discussing upcoming hearing with witness.
2/3/2017       0.6   Harris County Bail   Going back an forth with [REDACTED] on dallas study.
2/3/2017       0.6   Harris County Bail   Going back and forth and reviewing declaration of [REDACTED]
2/3/2017       1.6   Harris County Bail   Communicating with co‐counsel and then implementing all edits from various co‐counsel.
2/3/2017       0.6   Harris County Bail   Discussing latest filings with [REDACTED].
2/3/2017       0.7   Harris County Bail   Discussing evidentiary preparation with trial team.
2/3/2017       2.1   Harris County Bail   Going through County PI response line by line and taking detailed notes.
2/3/2017       0.4   Harris County Bail   Outlining beginning of response to county.
2/3/2017       0.5   Harris County Bail   Reviewing county documents, transcripts, and emails for evidence and citations in response.
2/4/2017       2.3   Harris County Bail   Beginning to go through notes and outline reply to judges.
2/4/2017       1.4   Harris County Bail   Reviewing judge's previous filings.
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 13 of 143


2/4/2017          2.1   Harris County Bail   Working with co‐counsel to review evidentiary submissions for exchange on Tuesday.
2/4/2017          0.6   Harris County Bail   Working on delay data issues.
                                             Drafting intro and first section of brief, making notes on parallels for county and doing research on their attachments and
2/4/2017          3.1   Harris County Bail
                                             exhibits.
2/4/2017          1.4   Harris County Bail   Working on draft declarations with co‐counsel, discussing county emergency motion with co‐counsel.
2/5/2017          3.1   Harris County Bail   First marathon drafting session for parts 2‐3 of Reply brief.
2/5/2017          3.5   Harris County Bail   Second marathon drafting session for second half of reply brief.
2/5/2017          2.1   Harris County Bail   Inserting citations and footnotes and reviewing evidentiary submissions to ensure consistency.
2/5/2017          0.8   Harris County Bail   Talking to [REDACTED] about declarations on [REDACTED]
2/6/2017          0.5   Harris County Bail   Discussing deposition with co‐counsel, and giving advice during and after deposition.
                                             Working on declarations from pretrial services and former pretrial services, and national [REDACTED], and local fact witnesses,
2/6/2017          2.3   Harris County Bail
                                             and our investigators.
2/6/2017          1.7   Harris County Bail   Line editing and revising draft reply brief.
2/6/2017          0.4   Harris County Bail   Discussing evidentiary exchange with co‐counsel.
2/6/2017          0.6   Harris County Bail   Discussing case with opposing counsel.
2/6/2017          1.1   Harris County Bail   Beginning to draf reply to county.
2/6/2017          2.1   Harris County Bail   Drafting surreply
2/6/2017          0.4   Harris County Bail   Exchanging emails with opposing counsel, and reviewing prior comments.
2/6/2017          1.3   Harris County Bail   Long meeting with co‐counsel and investigator to discuss declaration and data
2/6/2017          0.6   Harris County Bail   Finalizing [REDACTED] declarations.
2/7/2017          0.8   Harris County Bail   Talking to opposing counsel and opposing defendant judge about case, settlemetn, stay, and legal issues. Taking notes.
2/7/2017          2.1   Harris County Bail   Reading through County brief and filling in outline for Reply brief.
                                             Reviewing declarations, evidence, statement on evidentiary exchange, making edits, and meeting with co‐counsel to make
2/7/2017          3.4   Harris County Bail
                                             production.
2/7/2017          1.2   Harris County Bail   Talking to [REDACTED] about data analysis and working through declarations.
2/7/2017          1.7   Harris County Bail   Working through Coutny legal citations to respond to them
2/7/2017          0.9   Harris County Bail   Finishing Surreply
2/7/2017          0.8   Harris County Bail   Outlining arguments for emergency hearing tomorrow.
2/7/2017          1.3   Harris County Bail   Outlining and then drafting section on affordable bail, and bringing out portions to use tomorrow.
2/7/2017          0.7   Harris County Bail   reading latest filing from County, judge jordan, and sheriff, then making talking points for oral argument–integrating citations.
2/8/2017          1.3   Harris County Bail   Meeting with co‐counsel and on phone with other co‐counsel to prepare for hearing.
2/8/2017          2.1   Harris County Bail   Collecting notes, cutting and pasting major points, annotating filings and coming up with key points for hearing.
2/8/2017          0.3   Harris County Bail   Talking to opposing counsel.
2/8/2017          1.8   Harris County Bail   Going to Conducting federal court hearing
2/8/2017          0.9   Harris County Bail   Meeting with co‐counsel after hearing to discuss strategy.
2/8/2017          1.1   Harris County Bail   Reviewing latest data analysis and making calculations.
2/8/2017          3.1   Harris County Bail   Long drafting session of legal disputes section–in depth thinking and legal research to make arguments crystal clear.
2/8/2017          1.1   Harris County Bail   Working on framing relief and then on undisputed facts section.
                                             Working through list of best EP arguments concerning timing and safe harbor, and starting draft of that section–revewing all
2/8/2017          2.1   Harris County Bail
                                             previous briefs on topic.
2/9/2017          1.8   Harris County Bail   Working through issues with [REDACTED] for report.
2/9/2017          0.9   Harris County Bail   Working through data set issues and outlining questions we need to answer.
2/9/2017          0.8   Harris County Bail   Evidentiary meeting with co‐counsel.
2/9/2017          1.1   Harris County Bail   Conversations and communications with [REDACTED].
2/9/2017          2.3   Harris County Bail   Working on legal brief section on wealth based detention.
2/9/2017          2.9   Harris County Bail   Long writing session of next section on application of heightened scrutiny.
2/9/2017          0.7   Harris County Bail   Revising equities section.
2/10/2017         1.9   Harris County Bail   Conversations with [REDACTED] about reports, and making edits.
2/10/2017         3.1   Harris County Bail   Re‐working and writing section on affordable bail.
2/10/2017         2.1   Harris County Bail   Discussing arugments with [REDACTED], revising section on alternatives.
2/11/2017         0.7   Harris County Bail   Talking to co‐counsel about [REDACTED], then reviewing and editing [REDACTED].
2/11/2017         2.1   Harris County Bail   Long research session on [REDACTED].
2/11/2017         2.3   Harris County Bail   Reading [REDACTED].
2/11/2017         3.1   Harris County Bail   Adding citations and footnotes to reply brief.
2/11/2017         1.2   Harris County Bail   Thinking through the relief requested and drafting that section.
2/11/2017         1.3   Harris County Bail   Working through previous briefs and statements of defendants for admissions section.
2/12/2017         2.1   Harris County Bail   Inserting citations and footnote arguments concerning Eighth Amendment and surety bail.
2/12/2017         0.9   Harris County Bail   Reading and taking notes on bail industry amicus and points of similarity with Defs. Arguments.
2/12/2017         2.7   Harris County Bail   Long session revising and line editing draft reply to judges brief.
2/12/2017         3.1   Harris County Bail   Long session reading and simplifying and editing and cutting reply brief to County. Making argumnets more clear.
2/13/2017         1.7   Harris County Bail   Finishing revisions to County Ds reply brief to make more clear.
2/13/2017         1.6   Harris County Bail   Inserting changes and edits from [REDACTED] on reply brief.
                                             Reviewing proposed orders from previous cases and orders submitted in this case and thinking through and drafting new
2/13/2017         0.7   Harris County Bail
                                             proposed order.
2/13/2017         1.1   Harris County Bail   Talking to [REDACTED], working through draft [REDACTED].
2/14/2017         1.1   Harris County Bail   Reviewing [REDACTED] and discussiing hearing prep with co‐counsel.
2/14/2017         2.3   Harris County Bail   Reviewing edits from co‐counsel to County brief and implementing citations and edits.
2/14/2017         3.1   Harris County Bail   Long session to re‐draft affordable bail section based on [REDACTED] comments.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 14 of 143


2/14/2017      2.3   Harris County Bail   Implementing co‐counsel edits to judges' brief.
2/14/2017      1.1   Harris County Bail   Final edit for content before turning over briefs for line‐edit and cite check.
2/15/2017      0.5   Harris County Bail   Discussing hearing preparation with co‐counsel.
2/15/2017      1.7   Harris County Bail   Going through reports, records, and videos for hearing preparation.
2/15/2017      0.7   Harris County Bail   Call with Def. Jordan and counsel, then taking notes.
2/16/2017      2.1   Harris County Bail   Long session to implement co‐counsel edits to County reply
2/16/2017      1.8   Harris County Bail   Long session to implement co‐counsel edits to County reply
2/16/2017      0.5   Harris County Bail   Call with [REDACTED] and County attorney then taking notes.
2/16/2017      0.2   Harris County Bail   Coordinating with [REDACTED].
2/16/2017      0.7   Harris County Bail   Final cite check and line edit of County brief
2/16/2017      0.4   Harris County Bail   Final line edit for judges' brief
2/16/2017      0.3   Harris County Bail   Talking to [REDACTED], then taking notes and talking to co‐counsel.
2/16/2017      1.9   Harris County Bail   Reviewing and editing class cert reply.
2/16/2017      0.1   Harris County Bail   Final edits to proposed order.
2/16/2017      0.8   Harris County Bail   Talking to [REDACTED] and co‐counsel about claims and cites in reply briefs.
2/17/2017      0.4   Harris County Bail   Workingon discovery deficiencies.
2/18/2017      1.1   Harris County Bail   Working on preparation for deposition of [REDACTED].
2/18/2017      1.4   Harris County Bail   Working on outline of evidentiary preparation for PI hearing.
2/18/2017      1.6   Harris County Bail   Working through more evidentiary outline.
2/18/2017      1.9   Harris County Bail   Preparing for evidentiary and factual issues for depositions
2/19/2017      2.1   Harris County Bail   Working on evidence preparation for hearing. (videos/spreadsheet)
2/20/2017      0.6   Harris County Bail   Meet and confer with opposign counsel, checking into their factual claims and researching law on dispute.
2/20/2017      1.1   Harris County Bail   Working on [REDACTED] prep.
2/20/2017      0.9   Harris County Bail   Working on emails and letters for pre‐hearing conference.
2/20/2017      2.1   Harris County Bail   Reviewing and taking notes on opposing counsel [REDACTED] report
2/21/2017      2.3   Harris County Bail   Reading other [REDACTED] report and taking notes.
2/21/2017      0.6   Harris County Bail   Communicating with co‐counsel re [REDACTED], declarations, pre‐hearing conference, and strategy.
2/21/2017      0.8   Harris County Bail   Consulting [REDACTED] on claims in Ds [REDACTED] reports.
2/21/2017      0.4   Harris County Bail   Editing and working on pre‐conference letters, and looking into witness claims and case law.
                                          Preparing for hearing tomorrow, working through latest discovery communications and disputes about evidence, reading
2/21/2017      1.9   Harris County Bail
                                          surreply and taking notes.
2/22/2017      1.1   Harris County Bail   Hearing on evidence
2/22/2017      1.3   Harris County Bail   Working on evidence issues with co‐counsel.
2/22/2017      0.3   Harris County Bail   Talking with [REDACTED] and taking notes.
2/23/2017      1.9   Harris County Bail   Working through [REDACTED] and data issues, and discovery deficiencies.
2/23/2017      2.1   Harris County Bail   Preparing for depositions [REDACTED].
2/23/2017      0.6   Harris County Bail   Talking with co‐counsel re evidence hearing prep.
2/23/2017      1.1   Harris County Bail   Working on evidence summaries.
2/24/2017      1.1   Harris County Bail   Meeting with co‐counsel re: evidence and witness tasks, taking notes.
                                          Starting to work on summaries of reports and evidence, and laying out plan for evidantiary presentation, linking to key legal
2/24/2017      2.1   Harris County Bail
                                          disputes.
2/24/2017      0.5   Harris County Bail   Talking with [REDACTED] and working on categorizing declarations.
2/24/2017      3.1   Harris County Bail   Going through briefs and spreadsheets and [REDACTED] stuff to make list of claims to prove.
2/24/2017      0.8   Harris County Bail   Talking with co‐counsel concerning documents to provide the court, and making notes.
2/25/2017      1.7   Harris County Bail   Beginning work on Exhibit List
2/25/2017      1.3   Harris County Bail   Continuing exhibit list.
2/25/2017      1.5   Harris County Bail   Finalizing draft exhibit list with citaitons and organized.
2/25/2017      0.8   Harris County Bail   Talking with co‐counsel re: hearing strategy and witnesses.
2/25/2017      2.1   Harris County Bail   Long session to begin drafting annotated evidence for judge based on exhibits.
2/25/2017      2.3   Harris County Bail   Long session to complete draft annotated evidence.
2/25/2017      1.1   Harris County Bail   Reading bail studies from [REDACTED].
2/25/2017      1.6   Harris County Bail   Reading reports and studies and connecting to our data and legal allegations for master document.
2/25/2017      0.9   Harris County Bail   Taking notes on first batch of reports and studies for oral argument.
2/26/2017      1.9   Harris County Bail   Reading Morris report closely and identifying all the flaws, preparing depo questions.
2/26/2017      1.6   Harris County Bail   Reading Wessells report closely and identifying flaws and preparing depo quesitons.
2/26/2017      1.4   Harris County Bail   Reading things cited in [REDACTED] reports and taking notes for depos, cross, etc . . .
2/26/2017      2.1   Harris County Bail   Reading our [REDACTED] reports, [REDACTED] findings, and working on rebuttal evidence cases, and [REDACTED]
2/26/2017      1.8   Harris County Bail   Finishing first draft of annotated evidence with exhibit descriptions.
2/26/2017      0.7   Harris County Bail   Strategizing main legal claims to prove for outline and making tweaksto evidence order.
2/26/2017      0.8   Harris County Bail   Long conversation with co‐counsel re: depo prep and evidence presentation.
2/27/2017      1.4   Harris County Bail   Working on editing exhibits for exhibit list
2/27/2017      1.8   Harris County Bail   Reorganizing and drafting and reading summaries for annoted evidentiary presentation.
2/27/2017      0.6   Harris County Bail   Talking with co‐counsel about videos to prepare.
2/27/2017      2.3   Harris County Bail   Long session to write longer summaries of major exhibits.
2/27/2017      0.4   Harris County Bail   Working with co‐counsel and asking opposing counsel trying to understand latest document production by defendants.
2/27/2017      2.1   Harris County Bail   Reading latest studies and research for public interest section exhibits. Taking notes for summaries.
                                          Reading and taking notes and then condensing summaries of all of our exhibits relating to Defendants' admissions. Going back
2/27/2017      3.1   Harris County Bail
                                          through answer, filings, and briefs, and transcripts.
2/28/2017      2.1   Harris County Bail   Finalizing Exhibit List, rearranging and making strategic decisoins about what to cut and how to describe.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 15 of 143


2/28/2017      0.4   Harris County Bail   Emailing with co‐counsel and opposing counsel re: hearing prep
2/28/2017      1.8   Harris County Bail   Long session finalizing summaries and admissions for use at hearing.
2/28/2017      0.9   Harris County Bail   Filling in outline for public interest and irreparable harm argument.
2/28/2017      1.1   Harris County Bail   Finishing reading our exhibits and creating brief summaries for Court.
2/28/2017      3.1   Harris County Bail   Long session to finish summaries and then to create annotated proof outline for the court.
2/28/2017      1.4   Harris County Bail   Talking with co‐counsel and then making changes to summaries and annotations.
2/28/2017      1.2   Harris County Bail   Inserting new exhibits into annotated outline.
3/1/2017       1.1   Harris County Bail   Final review and edit of annotated evidence summaries and outline.
3/1/2017       1.3   Harris County Bail   Reviewing and editing Defendants' draft of joint pretrial order.
3/1/2017       0.3   Harris County Bail   Talking to co‐counsel about disputed issues of fact and taking notes.
3/1/2017       1.4   Harris County Bail   Working on pretrial order and discussing with opposing counsel, comparing to other filings on legal and facts
3/1/2017       0.7   Harris County Bail   Working on evidence with co‐counsel.
3/1/2017       1.7   Harris County Bail   Reading new declarations and taking notes
3/1/2017       2.4   Harris County Bail   Reviewing new discovery submitted by County and other defendants, taking notes.
3/1/2017       0.4   Harris County Bail   Emailing with co‐counsel re: hearing preparation.
3/1/2017       1.3   Harris County Bail   Reading and taking notes on declarations and other new submissions of defendants.
3/2/2017       2.4   Harris County Bail   Revising and editing script for opening, thinking through presentation strategy.
3/2/2017       0.4   Harris County Bail   Working with staff on hearing logistics.
3/2/2017       1.6   Harris County Bail   Preparing arguments re: [REDACTED] and studies.
3/2/2017       1.7   Harris County Bail   Long prep sessions for depos.
3/2/2017       3.1   Harris County Bail   Reading throuhg and taking notes on first half of Defendants' exhibits.
3/3/2017       1.4   Harris County Bail   Reading through and taking notes on [REDACTED]
3/3/2017       1.8   Harris County Bail   Drafting [REDACTED]
3/3/2017       1.2   Harris County Bail   Finishing second half of [REDACTED]
3/3/2017       1.5   Harris County Bail   Revising and editing [REDACTED]
3/3/2017       1.1   Harris County Bail   Preparing cross of hearing officer based on declarationa
3/3/2017       1.1   Harris County Bail   Meeting with co‐counsel re: [REDACTED] report and deposition
3/3/2017       0.7   Harris County Bail   Meeting with co‐counsel re hearing opening and strategy
3/3/2017       0.8   Harris County Bail   Working with investigator to respond to issues raised by defendants in [REDACTED] depo
3/3/2017       0.6   Harris County Bail   Beginning to read and take notes on Wessels depo
3/3/2017       0.8   Harris County Bail   Compiling all notes into master closing argumnet notes
3/3/2017       1.1   Harris County Bail   Working on rebuttal re [REDACTED]
3/3/2017       0.8   Harris County Bail   Taking notes from new [REDACTED] report
3/4/2017       0.6   Harris County Bail   Long [REDACTED] prep converstaion with [REDACTED]
3/4/2017       1.1   Harris County Bail   Meeting with co‐counsel and [REDACTED]
3/4/2017       2.3   Harris County Bail   Finishing reading through and taking notes on all Defendants' exhibits.
3/4/2017       0.7   Harris County Bail   Finishing [REDACTED]
3/4/2017       1.1   Harris County Bail   finishing reading wessells deposition and taking notes and identifying quotes.
3/4/2017       0.7   Harris County Bail   Meeting with co‐counsel re: exhibits and evidence issues
3/4/2017       2.1   Harris County Bail   Taking notes from Ds exhibits and working into mast outline of legal arguments for hearing.
3/4/2017       0.7   Harris County Bail   Working on demonstratives and other aides
3/4/2017       1.9   Harris County Bail   Working through data tables to defendants' exhibits.
3/4/2017       0.8   Harris County Bail   Reading through and matching PTS reports just provided as Ds exhibits.
3/5/2017       2.1   Harris County Bail   Working on [REDACTED]
3/5/2017       1.9   Harris County Bail   Beginning to draft crosses of defendant witnesses Hos
3/5/2017       1.4   Harris County Bail   Beginning to draft crosses of judges.
3/5/2017       1.9   Harris County Bail   Working through opening slide show and demonstratives.
3/5/2017       0.9   Harris County Bail   Meeting with co‐counselto discuss order and presentation of evidence.
3/5/2017       1.7   Harris County Bail   Finishing draft cross examinations
3/5/2017       1.6   Harris County Bail   Talking with [REDACTED]
3/5/2017       1.3   Harris County Bail   Preparing demonstratives and takling points for evidence summary.
3/6/2017       0.9   Harris County Bail   Preparing for opening hearing, working on opening.
3/6/2017       2.3   Harris County Bail   Preparing questions for first day witnesses.
3/6/2017       0.8   Harris County Bail   Strategizing evidence presentation with co‐counsel.
3/6/2017       5.2   Harris County Bail   Opening court hearing, first day of hearing.
3/6/2017       0.9   Harris County Bail   Working on draft crosses for their witnesses.
3/6/2017       2.1   Harris County Bail   Working on exhibits for tomorrow's presentation
3/6/2017       1.7   Harris County Bail   Working on direct examinations, practicing.
3/6/2017       0.4   Harris County Bail   Talking and communicating with opposing counsel about hearing issues.
3/7/2017      10.4   Harris County Bail   going to and conducting day two of PI hearing.
3/7/2017       1.3   Harris County Bail   Working with co‐counsel on direct examination preparation
3/7/2017       1.6   Harris County Bail   Working with [REDACTED]
3/7/2017       0.8   Harris County Bail   Updating exhibits and evidence summary.
3/7/2017       1.2   Harris County Bail   Collecting notes from each [REDACTED] to prepare for tomorrow.
3/8/2017       8.9   Harris County Bail   Going to and conducting day three of PI hearing.
3/8/2017       1.1   Harris County Bail   Meeting with co‐counsel to strategize evidentiary presentation.
3/8/2017       0.8   Harris County Bail   Preparing cross examinations for tomorrow.
3/8/2017       1.3   Harris County Bail   Working on data questions from judge and data from opposing counsel.
3/8/2017       0.6   Harris County Bail   Talking to [REDACTED]
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 16 of 143


3/8/2017       1.9   Harris County Bail   Collecting notes from Tuesday and Wednesday and working them into master outline for proposed findings.
3/8/2017       0.9   Harris County Bail   Working through studies for rebuttal presentation, making list of key defendant claims.
3/9/2017      10.4   Harris County Bail   Going to and conducting hearing day 4.
3/9/2017       0.7   Harris County Bail   Preparing cross examinations for tomorrow.
3/9/2017       0.6   Harris County Bail   Working on collecitng new exhibits
3/9/2017       0.8   Harris County Bail   Working through data issues and questions.
3/9/2017       1.1   Harris County Bail   Reviewing transcript and taking notes
3/9/2017       0.8   Harris County Bail   Combining notes from each witness into master trial notes document.
3/10/2017        4   Harris County Bail   Day five of PI hearing.
3/10/2017      0.4   Harris County Bail   Meeting with co‐counsel after hearing to divide tasks.
3/10/2017      0.8   Harris County Bail   Reading transcript and taking notes.
3/10/2017      0.6   Harris County Bail   Discussing case with co‐counsel.
3/10/2017      0.9   Harris County Bail   Reading transcript and taking notes.
3/10/2017      0.8   Harris County Bail   Incorporating notes from witnesses into master closing document.
3/11/2017      2.1   Harris County Bail   Reviewing transcript that hadn't been reviewed yet.
3/11/2017      1.8   Harris County Bail   Reviewing studies and data from other jurisdictions to answer judge's questions
3/11/2017      0.7   Harris County Bail   Strategizing rebuttal and closing with [REDACTED].
3/12/2017      3.1   Harris County Bail   Working on detailed proposed order
3/12/2017      0.4   Harris County Bail   Writing cover letter for new proposed order.
3/12/2017      1.8   Harris County Bail   Sifting through data on other jurisdictions to answer judge's questions.
3/12/2017      0.7   Harris County Bail   finishing notes on week's transcripts
3/13/2017      1.7   Harris County Bail   Meeting with co‐counsel, working on edits to revised proposed order.
3/13/2017      0.7   Harris County Bail   Getting advice from [REDACTED] about revised proposed order and making final edits.
3/13/2017      3.1   Harris County Bail   Beginning research and report reading to get info from other jurisdicitons to answer court's questions
3/13/2017      2.1   Harris County Bail   Reading more reports and data sets from other jurisdictions.
3/13/2017      0.3   Harris County Bail   Talking to co‐counsel about hearing prep
3/13/2017      0.5   Harris County Bail   Reviewing Colorado data and research.
3/14/2017      0.6   Harris County Bail   Working on updated NJ data
3/14/2017      0.5   Harris County Bail   Working on updated DC and KY data
3/14/2017      1.8   Harris County Bail   Starting jurisdiction summary document.
3/14/2017      1.9   Harris County Bail   Inserting NYC, Utah, AZ, and Colorado data and info.
3/14/2017      0.8   Harris County Bail   Researching [REDACTED]
3/14/2017      0.7   Harris County Bail   Working with [REDACTED] to finalize report on each jurisdition.
3/14/2017      1.3   Harris County Bail   Adding to master notes and argument document for closing argument points and exhibits.
3/15/2017      2.1   Harris County Bail   Finalizing other jurisdicitons document for filing. Editing and talking to [REDACTED]
3/15/2017      0.7   Harris County Bail   Editing Plaintiffs' exhibit list and summary
3/15/2017      0.8   Harris County Bail   Meeting with co‐counsel and [REDACTED] to discuss data.
3/15/2017      1.5   Harris County Bail   Trying to understand data from Defendants.
3/15/2017      0.3   Harris County Bail   Communicating with opposing counsel about data
3/15/2017      0.4   Harris County Bail   Court hearing abou data dispute
3/15/2017      1.3   Harris County Bail   Working with data and defendants' answers.
3/15/2017      0.7   Harris County Bail   Working with [REDACTED], adding to master closing document
3/15/2017      0.6   Harris County Bail   Working through understanding data and terms to communicate with co‐counsel and [REDACTED].
3/15/2017      1.4   Harris County Bail   Reviewing [REDACTED]
3/16/2017      1.7   Harris County Bail   Reading and editing draft [REDACTED]
3/16/2017      0.6   Harris County Bail   Editing and drafting [REDACTED]
3/16/2017      0.4   Harris County Bail   Conference call with co‐counsel.
3/16/2017      0.8   Harris County Bail   Meeting with co‐counsel re: hearing tasks and priorities
3/16/2017      1.1   Harris County Bail   Editing master notes document to prepar for closing argument
3/16/2017      0.5   Harris County Bail   Working to corroborate and scrutinize defendants' other jurisdictions document.
3/16/2017      1.8   Harris County Bail   Reviewing Defendants' new proposed exhibits and taking notes
3/16/2017      0.8   Harris County Bail   Finishing reviewing and noting defendants' new exhibits and deciding which to argue about
3/16/2017      0.7   Harris County Bail   Working on [REDACTED] edits.
3/17/2017      1.6   Harris County Bail   Extensive review of [REDACTED] making edits
3/17/2017      0.4   Harris County Bail   Communicating over email trying to understand [REDACTED]
3/17/2017      2.9   Harris County Bail   Reading new Morris [REDACTED] report and taking notes for closing
3/17/2017      0.8   Harris County Bail   Working with co‐counsel and [REDACTED] to make last minute edits.
3/17/2017      0.6   Harris County Bail   Discussing proposed findings of fact with co‐counsel and taking notes.
3/17/2017      0.4   Harris County Bail   Reviewing emails and reports for production to County
3/17/2017      0.6   Harris County Bail   Working on incorporating other jurisdictions of county into closing, getting updated DC data.
3/18/2017      1.4   Harris County Bail   Outlining closing argument.
3/18/2017      1.8   Harris County Bail   Reading transcripts of gonzalez and jordan and putting notes in for closing argument prep
3/18/2017      1.9   Harris County Bail   Reading transcripts of Defendants' witnesses for putting into closing
3/18/2017      1.4   Harris County Bail   Reading rest of defendants' witnesses for closing/rebuttal
3/18/2017      2.1   Harris County Bail   Outlining responses to defendants' exhibits and testimiony
3/18/2017      1.8   Harris County Bail   Working on proposed findings of fact draft
3/18/2017      1.9   Harris County Bail   Going through transcripts for court's questions to be able to answer in closing.
3/19/2017      2.1   Harris County Bail   Working on closing legal arguments
3/19/2017      1.5   Harris County Bail   Editing Beth's facts document
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 17 of 143


3/19/2017      0.9   Harris County Bail   Working on outline of facts.
3/19/2017      0.8   Harris County Bail   Preparing exhibits for closing presentation
3/19/2017      1.2   Harris County Bail   Finishing reading through Ds new exhibits.
3/19/2017      1.1   Harris County Bail   Reading through transcripts for insertion into proposed findings
3/20/2017      1.2   Harris County Bail   Working on closing argument outline by compiling all notes on defense exhibits
3/20/2017      0.6   Harris County Bail   Finishing compiling notes on D exhibits.
3/20/2017      1.3   Harris County Bail   Working through editing proposed findings of fact
3/20/2017      0.4   Harris County Bail   Working through data questions for demuth rebuttal
3/20/2017      1.3   Harris County Bail   Reading and taking notes on new D exhibits.
3/20/2017      1.1   Harris County Bail   Meeting with co‐counsel re: rebuttal cross and direct
3/20/2017      1.7   Harris County Bail   Working on closing arugmnet–going through all reports and witnesses and synthesizing arguments
3/20/2017      0.6   Harris County Bail   Meeting with co‐counsel to discuss strategy for resumption of witnesses
3/20/2017      0.4   Harris County Bail   Talking with [REDACTED]
3/21/2017     10.5   Harris County Bail   Long court hearing with rebuttal witnesses
3/21/2017      2.1   Harris County Bail   Working on proposed findings of fact draft
3/21/2017      0.6   Harris County Bail   Adding to closing notes based on day of testimony
3/21/2017      0.4   Harris County Bail   Talking to [REDACTED]
3/22/2017      5.1   Harris County Bail   Going to and conducting second hearing day
3/22/2017      1.7   Harris County Bail   Preparing for class cert argument.
3/22/2017      1.4   Harris County Bail   Working on editing proposed order
3/22/2017      3.1   Harris County Bail   Finalizing closing notes, incorporating co‐counsel edits, and practicing
3/22/2017      1.1   Harris County Bail   Talking with co‐counsel about proposed findings structure
3/23/2017      6.6   Harris County Bail   Going to and conducting final day of hearing
3/23/2017      0.4   Harris County Bail   Talking to DA
3/23/2017      4.1   Harris County Bail   Going through transcripts to add cites to final section of proposed findings of fact.
3/23/2017      0.5   Harris County Bail   Talking to county lawyers about proposed relief and taking notes
3/23/2017      0.6   Harris County Bail   Finalizing proposed order and writing cover letter
3/23/2017      0.8   Harris County Bail   Working with co‐counsel on organization of proposed facts
3/24/2017      2.3   Harris County Bail   Working on section of proposed findings about alternatives
3/24/2017      2.5   Harris County Bail   Workign on proposed fingings section about research on secured and unsecured.
3/24/2017      3.1   Harris County Bail   Working on editing proposed findings on the initial process and differential treatment.
3/24/2017      4.1   Harris County Bail   Going through trial notes and inserting key facts throughout whole document
3/24/2017      3.1   Harris County Bail   Finalizing sections on harms of money‐based detention and adding footnotes.
3/25/2017      0.9   Harris County Bail   Starting to outline proposed findings of law
3/25/2017      0.6   Harris County Bail   Taking notes on arguments for proposed findings of law
3/25/2017      1.6   Harris County Bail   Beginning work on proposed findings of law
3/25/2017      1.5   Harris County Bail   Strategizing outline on proposed findings.
3/26/2017      2.1   Harris County Bail   Reading and taking notes on defendants' post trial brief
3/26/2017      1.9   Harris County Bail   Reading and taking notes on Defendants's summary of evidence and findings of fact
3/26/2017      2.9   Harris County Bail   Long writing session of first two sections of proposed findings of law, reading prior briefs, opnion, and proposed facts.
3/26/2017      2.3   Harris County Bail   Working on next sections of proposed findings of law
3/26/2017      1.7   Harris County Bail   Reading and taking notes on closing arugments and judge's questions.
3/27/2017      2.4   Harris County Bail   Drafting final sections of rough first draft COLs
3/27/2017      3.1   Harris County Bail   Revising conclusions of law based on reading latest filings of defendants on SOR and fact.
3/27/2017      1.8   Harris County Bail   Editing and adding sources to COLs
3/27/2017      1.4   Harris County Bail   Taking initial notes on post‐hearing briefs filed by defendants.
3/27/2017      0.8   Harris County Bail   Meeting with co‐counsel concerning outline of COLs
3/27/2017      1.5   Harris County Bail   Drafting response brief to Defendants' contingent motion for stay
3/27/2017      0.6   Harris County Bail   Adding to notes for response to defendants' post‐trial briefs and objections to proposed relief.
3/27/2017      0.4   Harris County Bail   Talking to DA and taking notes on current state of hearing officer practices.
3/28/2017      1.9   Harris County Bail   Reviewing edits from Beth on re‐worked conclusions of law. Looking at cites and organization of our issues.
3/28/2017      0.8   Harris County Bail   Reading [REDACTED] and taking notes
3/28/2017      0.7   Harris County Bail   Talking to co‐counsel concerning COLs strategy, inputting notes.
3/28/2017      0.3   Harris County Bail   Reviewing [REDACTED]
3/28/2017      1.3   Harris County Bail   Reviewing edits to COLs from [REDACTED]
3/29/2017      0.5   Harris County Bail   Working on updated proposed facts, and exhibit list
3/29/2017      3.1   Harris County Bail   Long session to implement co‐counsel edits to COLS.
3/29/2017      2.7   Harris County Bail   Re‐writing equal protection and salerno section of COLs
3/29/2017      0.8   Harris County Bail   Re‐writing policy section of COLs and re‐reading court's MTD opinion
3/29/2017      3.6   Harris County Bail   Long session (on train) writing introduction to COLs, filling in footnotes, and writing public interest and feasibilty sections
3/29/2017      2.8   Harris County Bail   Line editing and incorporating new edits from co‐counsel to COLs
3/29/2017      0.6   Harris County Bail   Finalizing formatting of COLs for filing, and cite checking.
3/30/2017      0.4   Harris County Bail   Reviewing emails with co‐counsel re: responses to defendants' objections
3/30/2017      1.3   Harris County Bail   Reviewing conclusions of law from Defendants
3/30/2017      1.5   Harris County Bail   Reviewing latest post‐hearing briefs from Defendants and taking notes for reponse.
3/30/2017      1.6   Harris County Bail   Finishing Defendants' proposed conclusions and comparing to Defendants' briefs
3/30/2017      0.3   Harris County Bail   Discussing strategy for responding to defendants' objections and briefs
3/30/2017      0.2   Harris County Bail   Reading Ellis Amicus
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 18 of 143


3/30/2017         1.5   Harris County Bail   Starting to draft language for response to objections.
3/30/2017         0.7   Harris County Bail   Reading last brief from defendants on post trial issues and taking notes
3/31/2017         1.2   Harris County Bail   Drafting omnibus response section on class cert
3/31/2017         0.8   Harris County Bail   Drafting into section in omnibus response
3/31/2017         0.4   Harris County Bail   Meeting with co‐counsel to discuss new case law
3/31/2017         1.6   Harris County Bail   Researching other new case law.
3/31/2017         0.8   Harris County Bail   Reading [REDACTED] case and taking notes
3/31/2017         0.6   Harris County Bail   Reading [REDACTED]case and taking notes
4/1/2017          0.5   Harris County Bail   Reading new research on least restrictive conditions [REDACTED]
4/1/2017          1.3   Harris County Bail   Finishing reading last of defendants' post‐hearing briefs and finishing list of issues to respond to.
4/2/2017          2.3   Harris County Bail   Long session drafting first part of response to objections
4/2/2017          2.1   Harris County Bail   Drafting sections on specific procedures.
4/2/2017          1.8   Harris County Bail   Drafting notice of new authority.
4/2/2017          1.4   Harris County Bail   Drafting footnotes and inputting some citations
4/2/2017          2.4   Harris County Bail   Drafting part on discretion to craft remedy and class issues
4/3/2017          2.6   Harris County Bail   Inputting edits from co‐counsel on response brief
4/3/2017          1.5   Harris County Bail   Re‐writing footnotes and state‐county policy section.
4/3/2017          0.5   Harris County Bail   Discussing edits to brief with co‐counsel.
4/3/2017          0.6   Harris County Bail   Finalizing sections on VT and AZ, and cutting down.
4/4/2017          0.5   Harris County Bail   Reviewing [REDACTED] and taking notes for filing.
4/4/2017          0.6   Harris County Bail   Taking notes, meeting with co‐counsel, and discussing calculations for new annual report.
4/4/2017          0.7   Harris County Bail   Editing and drafting notice of new authority, discussing how to do calculations.
4/5/2017          0.5   Harris County Bail   Discussing issues of [REDACTED]
4/5/2017          0.4   Harris County Bail   Discussing and researching [REDACTED]
4/6/2017          0.3   Harris County Bail   Talking to opposing counsel
4/6/2017          0.3   Harris County Bail   Talking to DA about hearing officers current state, taking notes.
4/10/2017         0.4   Harris County Bail   Looking into [REDACTED]
4/10/2017         0.9   Harris County Bail   Reading latest filing and taking notes on Defendants' filings re: [REDACTED]
4/11/2017         0.4   Harris County Bail   Working on logistics to get [REDACTED]
4/25/2017         0.6   Harris County Bail   Working on response and [REDACTED]
4/28/2017         1.4   Harris County Bail   Beginning to review decision.
4/28/2017         0.5   Harris County Bail   Discussing ruling and next steps with co‐counsel.
4/28/2017         0.8   Harris County Bail   Reading other orders/class cert.
4/28/2017         1.6   Harris County Bail   Reading opinion and taking notes on second section.
4/28/2017         0.7   Harris County Bail   Taking notes on third portion of opinion.
4/28/2017         0.6   Harris County Bail   Communicating with other co‐counsel re: decision.
4/29/2017         2.7   Harris County Bail   Reading fourth section of opinion, taking detailed notes.
4/29/2017         0.6   Harris County Bail   Discussing Defendants' options with [REDACTED] and co‐counsel, and [REDACTED].
4/29/2017         3.2   Harris County Bail   Finishing reading opinion and footnotes and taking notes for stay/appeal and merits trial.
4/30/2017         1.8   Harris County Bail   Going back through opinion portion on relief to make checklist of things to follow up with Defendants.
4/30/2017         0.5   Harris County Bail   Talking to [REDACTED]
4/30/2017         1.6   Harris County Bail   Making list of legal issues and arguments, thinking through summary judgment strategy
4/30/2017         0.9   Harris County Bail   Working on responses to Defendants' stay arguments for emergency appeal they threatened.
4/30/2017         0.6   Harris County Bail   Taking notes on injunctive relief portion for upcoming settlement talks
5/1/2017          0.9   Harris County Bail   Reading portions of opinion again, strategizing about next steps with co‐counsel.
5/1/2017          1.4   Harris County Bail   Reading and taking more detailed notes on factual findings from opinion.
5/1/2017          0.8   Harris County Bail   Team meeting to discuss opinion and debate legal theories going forward.
5/1/2017          0.7   Harris County Bail   Discussing decision with opposing counsel and thinking through next steps.
5/1/2017          0.6   Harris County Bail   Long call and then taking notes with co‐counsel re: settlement talks.
5/2/2017          0.4   Harris County Bail   Working through getting appellate help for Defendants' appeal
5/2/2017          0.6   Harris County Bail   Talking to [REDACTED]
5/2/2017          0.4   Harris County Bail   Talking to co‐counsel about latest fact developments
5/3/2017          0.4   Harris County Bail   Talking with [REDACTED]
5/3/2017          0.4   Harris County Bail   Working on lining up appellate lawyers.
5/3/2017          1.1   Harris County Bail   Working up notes for injunction issues and details of parts of order that we may need to clarify.
5/4/2017          0.6   Harris County Bail   Synthesizing notes on key portions of opinion
5/4/2017          0.5   Harris County Bail   Reviewing co‐counsel's comments and concerns on PI order.
5/5/2017          0.5   Harris County Bail   Talking to [REDACTED]. Taking notes for co‐counsel.
5/6/2017          0.4   Harris County Bail   Reviewing options on appellate counsel.
5/8/2017          0.8   Harris County Bail   Talking with sheriff's counsel and taking notes.
                                             Converstaions with co‐counsel re: news on appeal from county, scheduling, and preparing for call with sheriff and requests
5/8/2017          1.3   Harris County Bail
                                             from county commissioner for settlemetn meeting.
5/8/2017          0.7   Harris County Bail   Strategy with co‐counsel re: county's emergency stay
5/8/2017          0.6   Harris County Bail   Case law research and reviewing research with co‐counsel re: [REDACTED].
5/8/2017          0.7   Harris County Bail   Preparing for final settlement efforts with county tomorrow.
5/8/2017          0.2   Harris County Bail   Investigating reports of [REDACTED]
5/8/2017          0.5   Harris County Bail   Talking to [REDACTED]
5/9/2017          0.4   Harris County Bail   Talking to opposing counsel and taking notes.
5/9/2017          0.4   Harris County Bail   Taking notes for stay argument after county confirms seeking a stay.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 19 of 143


5/9/2017       0.4   Harris County Bail   Taking notes on conversation with opposing counsel, and communicating with co‐counsel.
5/9/2017       0.6   Harris County Bail   talking to co‐counsel re stay and appeal strategy given commissioners' court.
5/9/2017       1.3   Harris County Bail   Reading motion for stay and taking notes.
5/9/2017       0.2   Harris County Bail   Responding to request for hearing
5/9/2017       1.4   Harris County Bail   Starting case law research on [REDACTED]
5/9/2017       2.1   Harris County Bail   Working on [REDACTED]
5/9/2017       0.8   Harris County Bail   More case law research on [REDACTED]
5/10/2017      0.8   Harris County Bail   Talking with sheriffs lawyer and lawyer for DA re stay
5/10/2017      3.1   Harris County Bail   Long session re‐writing and editing emergency stay response
5/10/2017      0.4   Harris County Bail   Talking with new appellate counsel.
5/10/2017      0.8   Harris County Bail   Communicating with co‐counsel re: edits
5/10/2017      1.4   Harris County Bail   More strategy and edits to emergency filing.
5/10/2017      0.8   Harris County Bail   Reviewing transcript and other witness accounts of county attorney statements at Commissioner's court.
5/10/2017      0.7   Harris County Bail   planning response to emergency stay and other appellate logistics
5/11/2017      2.1   Harris County Bail   Working on 5th circuit admission and other logistics, reading rules.
5/11/2017      3.1   Harris County Bail   Case law research on stays and abuse of discretion, and beginning to draft standards section.
5/11/2017      4.1   Harris County Bail   Working on shell response inanticipation of appellants' filing emergency motion.
5/11/2017      0.6   Harris County Bail   Talking with co‐counsel about logistics of appellate counsel, meeting clients, stay response
5/12/2017      2.4   Harris County Bail   Working on shell and legal standards section before seeing their filing.
5/12/2017      0.3   Harris County Bail   Talking to co‐counsel about emergency stay plan
5/12/2017      1.9   Harris County Bail   Reading emergency filings from defendnatns and taking notes.
5/12/2017      4.8   Harris County Bail   Working on drafting response, and then filing. Discussing edits with co‐counsel
5/12/2017      1.1   Harris County Bail   Communicating with co‐counsel about next steps on stay
5/13/2017      0.8   Harris County Bail   Discussing emergency response strategy with co‐counsel and [REDACTED].
5/13/2017      1.4   Harris County Bail   Reviewing notes on emergency motions again.
5/14/2017      2.3   Harris County Bail   Starting to do research and revieiwng their claims for supplement to emergency response.;
5/14/2017      3.1   Harris County Bail   Starting to sketch outline arguments and record support for supplement correcting misrepresentations.
5/15/2017      2.7   Harris County Bail   Working on drafting legal section of supplement, and reading prior briefs.
5/15/2017      2.8   Harris County Bail   Long session finishing draft of legal section
5/15/2017      4.1   Harris County Bail   Reviewing co‐counsel draft of fact section, going through each factual claim and support, and editing.
5/15/2017      1.5   Harris County Bail   Drafting Intro to supplement.
5/15/2017      0.4   Harris County Bail   Call with co‐counsel re: emergency response strategy.
5/15/2017      1.8   Harris County Bail   Working on factual claims and citations.
5/16/2017      3.1   Harris County Bail   Revising supplement first section
5/16/2017      2.8   Harris County Bail   Editing claims and facts chart
5/16/2017      2.9   Harris County Bail   Revising and editing and researching through prior briefs for legal section.
5/16/2017      1.4   Harris County Bail   Working through final filing logistics, motions, clerk.
5/16/2017      0.7   Harris County Bail   Calling and talking to each defendants' counsel and taking notes.
5/16/2017      0.5   Harris County Bail   Talking to co‐counsel re: supplement filing, and strategy. Communicating positions of OC, talking about citations.
5/16/2017      0.3   Harris County Bail   Working through filing issues and motions for leave with paralegal
5/17/2017      0.3   Harris County Bail   Working out final issues with corrected filing
5/17/2017      0.2   Harris County Bail   Working on issue of getting electronic record for appeal
5/18/2017      1.7   Harris County Bail   Reviewing records filed by Harris County of new evidence proffered on appeal.
5/19/2017      0.8   Harris County Bail   Reading through appellate record evidence of Defendants.
5/19/2017      0.5   Harris County Bail   Strategizing next steps after 5th circuit motions panel ruling.
5/22/2017      0.4   Harris County Bail   Working on issue of conflict and sheriff lawyer
5/22/2017      0.2   Harris County Bail   Reading sheriffs' filing and discussing with co‐counsel.
5/23/2017      1.7   Harris County Bail   Reading reply brief and taking notes on issues to research
5/24/2017      0.6   Harris County Bail   Researching and discussing with co‐counsel issues re: sheriff's lawyer and status on appeal pursuant to court and Ds emails.
                                          Going through briefs and identifying legal issues and arguments for further research, jotting initial notes and thoughts on
5/26/2017      3.1   Harris County Bail
                                          each.
5/30/2017      0.5   Harris County Bail   Conference call with co‐counsel and appellate counsel.
5/31/2017      0.7   Harris County Bail   Working on appeal next steps, preparing for briefing and outlining issues and research to date.
5/31/2017      0.4   Harris County Bail   Talking to [REDACTED]
5/31/2017      0.6   Harris County Bail   Drafting outline of arguments to respond to merits claims from emergency briefs.
6/1/2017       0.6   Harris County Bail   Meeting with co‐counsel re: issues and briefing strategy.
6/1/2017       0.3   Harris County Bail   Conferring with co‐counsel re emergency stay strategy.
6/1/2017       0.3   Harris County Bail   Working on district court record for appeal.
6/1/2017       0.5   Harris County Bail   Reviewing latest filings and exhibits by Defs.
6/2/2017       0.9   Harris County Bail   Talking to [REDACTED] about new harris county changes.
6/3/2017       0.5   Harris County Bail   Working on legal arguments and crafting procedural arguments for appeal.
6/5/2017       0.7   Harris County Bail   Talking with [REDACTED]
6/5/2017       0.4   Harris County Bail   Working with co‐counsel re: [REDACTED].
6/5/2017       0.5   Harris County Bail   Talking to [REDACTED] about new implementation issues.
6/6/2017       0.5   Harris County Bail   Call with co‐counsel re: stay denial strategy.
6/6/2017       0.6   Harris County Bail   Discussing with co‐counsel stay denial strategy.
6/6/2017       0.5   Harris County Bail   Preparing for next steps with co‐counsel re: SC
6/6/2017       0.4   Harris County Bail   Call from opposing counsel and supreme court clerk re: stay, taking notes.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 20 of 143


6/6/2017       2.1   Harris County Bail   Reading brief on motion in the supreme court
6/6/2017       0.6   Harris County Bail   Discussing amicus support strategy with co‐counsel.
6/6/2017       0.4   Harris County Bail   Talking to sheriff's lawyer and taking notes.
6/6/2017       0.3   Harris County Bail   Talking to [REDACTED]
6/6/2017       1.4   Harris County Bail   Working on outline of response to motion.
6/6/2017       1.3   Harris County Bail   Talking about their Supreme Court arguments with co‐counsel
6/6/2017       0.5   Harris County Bail   Listing out research areas, strategizing brief.
6/7/2017       1.9   Harris County Bail   Preparing emergency response for filing in case Supreme Court calls back.
6/7/2017       0.4   Harris County Bail   Working on [REDACTED]
6/7/2017       0.6   Harris County Bail   Discussing next steps with co‐counsel, sheriff's counsel, and taking notes.
6/7/2017       0.8   Harris County Bail   Talking to Supreme Court and then colleagues about next steps.
6/8/2017       1.2   Harris County Bail   Strategizing amicus brief suppport and making plan.
6/8/2017       0.6   Harris County Bail   Call re: [REDACTED]
6/8/2017       0.5   Harris County Bail   Second call re: [REDACTED]
6/8/2017       0.4   Harris County Bail   Working into options for monitoring compliance.
6/8/2017       0.6   Harris County Bail   Working on options to present to county for FTA rates.
6/8/2017       0.4   Harris County Bail   Working on [REDACTED]
6/10/2017      0.6   Harris County Bail   Discussing case claim and appeal strategy with co‐counsel.
6/12/2017      1.3   Harris County Bail   Working on [REDACTED] and meeting with [REDACTED].
6/12/2017      1.3   Harris County Bail   Working with co‐counsel on identifying legal issues on appeal
6/12/2017      0.8   Harris County Bail   Reading co‐counsel memo on appeal issues and taking notes.
6/13/2017      0.6   Harris County Bail   Working with co‐counsel to monitor injunction compliance.
6/13/2017      0.4   Harris County Bail   Talking with [REDACTED]
6/13/2017      0.3   Harris County Bail   Discussing settlement issues with opposing counsel from county.
6/13/2017      0.6   Harris County Bail   Working on tracking and monitoring complaince.
6/14/2017      0.5   Harris County Bail   Strategizing with co‐counsel re FTAs and minimizing and tracking.
6/14/2017      0.3   Harris County Bail   Working on getting amicus of [REDACTED]
6/15/2017      0.5   Harris County Bail   Talking to co‐counsel re: monitoring strategy.
6/15/2017      0.4   Harris County Bail   Fielding calls about [REDACTED]
6/15/2017      0.4   Harris County Bail   Conference call with [REDACTED]
6/19/2017      2.3   Harris County Bail   Long meeting re: appeal brief strategy with co‐counsel.
6/19/2017      1.7   Harris County Bail   Reading and taking notes on Harris County brief sections on sheriff
6/19/2017      1.6   Harris County Bail   Reading and taking notes on judges section.
6/19/2017      0.5   Harris County Bail   Taking notes on their misleading facts section.
6/20/2017      2.1   Harris County Bail   Reading appellate brief and categorizing cases and main claims for research.
6/20/2017      3.1   Harris County Bail   Reading cases and statutes cited in municipal liability section
6/20/2017      2.6   Harris County Bail   Taking notes for municipal liability response.
6/20/2017      1.1   Harris County Bail   Meeting with co‐counsel to discuss appeal brief strategy
6/20/2017      0.2   Harris County Bail   Talking to opposing counsel.
6/20/2017      0.3   Harris County Bail   Working on [REDACTED].
6/20/2017      1.7   Harris County Bail   Taking notes on response to enjoining enforcement of orders section.
6/21/2017      0.8   Harris County Bail   Working with co‐counsel on extension motion and timing for divind up sections
6/21/2017      1.7   Harris County Bail   Starting to draft sheriff municipal liability section
6/21/2017      0.8   Harris County Bail   Re‐reading opinion below on municipal liability and incorporating key points.
6/21/2017      2.1   Harris County Bail   Drafting first draft of sheriff municipal liability section.
6/21/2017      3.1   Harris County Bail   Long session drafting section on county liability for sheriff conduct
6/21/2017      1.1   Harris County Bail   Drafting section on ability to enjoin even if state actor
6/21/2017      1.3   Harris County Bail   Discussing [REDACTED] and taking notes.
6/21/2017      0.6   Harris County Bail   Starting to take notes for judges as policymaker argument.
6/22/2017      0.5   Harris County Bail   Working on scheduling and briefing motion
6/22/2017      3.1   Harris County Bail   Reading cases cited by county in municipal liability section and adding to notes file.
6/22/2017      0.5   Harris County Bail   Working on [REDACTED]
6/22/2017      2.3   Harris County Bail   Long session to draft first draft part about rules of court
6/22/2017      3.2   Harris County Bail   Long session to draft first part of judicial act section
6/23/2017      2.3   Harris County Bail   Continuing to read cases and draft section on [REDACTED]
6/23/2017      4.3   Harris County Bail   Starting to read and take notes on abstention arguments.
6/23/2017      3.1   Harris County Bail   Long session drafting municipal liability footnotes
6/23/2017      0.4   Harris County Bail   Talking to [REDACTED]
6/23/2017      0.3   Harris County Bail   Talking to 5th Circuit to deal with procedures for filing joint motion
6/24/2017      1.3   Harris County Bail   More research into muni liability cases county cites.
6/24/2017      2.3   Harris County Bail   Research into [REDACTED].
6/24/2017      3.2   Harris County Bail   Writing and revising initial facts section
6/24/2017      2.8   Harris County Bail   Reviewing decision and evidence and selecting facts to write about and highlight.
6/25/2017      3.2   Harris County Bail   Long session writing facts.
6/25/2017      2.7   Harris County Bail   Writing second part of facts on hearings.
6/25/2017      2.8   Harris County Bail   Writing and finding record cites for part on judges and Rules.
6/25/2017      1.2   Harris County Bail   Making notes for merits section main points from facts.
6/26/2017      1.7   Harris County Bail   Editing and adding citations to municipal liability section.
6/26/2017      1.7   Harris County Bail   Revising draft facts section to make it read better.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 21 of 143


6/26/2017      1.8   Harris County Bail   Researching and strategizing about how to respond to [REDACTED].
6/26/2017      2.1   Harris County Bail   Editing and finishing younger draft and footnotes.
6/26/2017      2.7   Harris County Bail   Writing introduction and draft summary of argument.
6/26/2017      1.3   Harris County Bail   Reading and taking notes on amicus brief, making list of evidence and legal issues and cases to refute it.
6/27/2017      2.3   Harris County Bail   Case law research and strategizing about [REDACTED]
6/27/2017      0.8   Harris County Bail   Talking with co‐counsel re briefing divisions.
6/27/2017      0.6   Harris County Bail   Checking in on research into muni issues and dividing tasks.
6/27/2017      0.7   Harris County Bail   Working on amicus coordination and emailing amicus authors
6/27/2017      0.3   Harris County Bail   Talking to co‐counsel re editing facts section.
6/27/2017      0.8   Harris County Bail   Working on footnotes to distinguish appellants' cases
6/27/2017      2.1   Harris County Bail   Working on legal research for merits section response
6/28/2017      0.6   Harris County Bail   talking to potential amici
6/28/2017      1.3   Harris County Bail   continuing to read cases in appelants brief and taking notes
6/28/2017      1.7   Harris County Bail   Working through organizing brief and odering argument sections and paragraphs.
6/28/2017      0.4   Harris County Bail   investigating injunction effects and county fta claims.
6/29/2017      2.1   Harris County Bail   Beginning to draft Preiser response section
6/29/2017      1.9   Harris County Bail   Reading and listing and distinguishing cases they rely on.
6/29/2017      0.9   Harris County Bail   Talking to [REDACTED]
6/29/2017      0.4   Harris County Bail   Trying to figure out county's latest data claims and discovery.
6/29/2017      0.4   Harris County Bail   Preparing response filing and corresponding with co‐counsel re: county's motion and factual claims.
6/29/2017      0.8   Harris County Bail   Long call with co‐counsel re: briefing update and strategy.
6/29/2017      1.3   Harris County Bail   Revising footnotes from Preiser
6/30/2017      1.8   Harris County Bail   Finalizing draft preiser section.
6/30/2017      0.7   Harris County Bail   Long meeting with co‐counsel re procedural sections of brief.
6/30/2017      1.2   Harris County Bail   Researching cases cited by opposing counsel re: credit for pretrial bail.
6/30/2017      1.8   Harris County Bail   Revising notes on merits section and outline for sharing with co‐counsel.
7/1/2017       3.1   Harris County Bail   Working on reading through statutes and cases cited for preiser
7/1/2017       2.6   Harris County Bail   Editing and writing preiser section based on new case notes.
7/1/2017       4.1   Harris County Bail   Implementing co‐counsel line edits to draft of county municipal liability brief.
7/2/2017       2.1   Harris County Bail   Going through and revising and rewriting section on judges
7/2/2017       2.7   Harris County Bail   Revising and re‐writing section on sheriff avenue to county liability.
7/2/2017       2.3   Harris County Bail   Revising and re‐writing younger and section on judicial acts.
7/3/2017       1.8   Harris County Bail   Starting to draft response to equities section.
7/3/2017       0.7   Harris County Bail   Discussing preiser response with co‐counsel.
7/3/2017       1.9   Harris County Bail   Writing response to numbered points in equities section.
7/3/2017       2.3   Harris County Bail   Reading past pleadings on equities section for citations.
7/4/2017       2.1   Harris County Bail   Working on initial draft of scope of injunction section
7/4/2017       3.2   Harris County Bail   State law research on provisions cited by appellants
7/4/2017       2.8   Harris County Bail   Finishing first draft of scope of injunction/equities section
7/5/2017       0.6   Harris County Bail   Working on [REDACTED]
7/5/2017       0.5   Harris County Bail   Long call with [REDACTED].
7/5/2017       2.3   Harris County Bail   Inputting edits to facts section from co‐counsel.
7/5/2017       1.8   Harris County Bail   Reviewing record and inserting right citations.
7/5/2017       0.4   Harris County Bail   Talking to [REDACTED]
7/5/2017       0.3   Harris County Bail   Working on squaring away all payment invoices for depositions.
7/5/2017       1.3   Harris County Bail   Finalizing scope/equities section.
7/6/2017       2.3   Harris County Bail   Working on summary of argument draft.
7/6/2017       2.8   Harris County Bail   Going through first part of facts section and re‐working and re‐organizing.
7/6/2017       1.8   Harris County Bail   Reading trial transcript of arguments for Appellants' inconsistencies.
7/7/2017       0.9   Harris County Bail   Meeting with co‐counsel to discuss briefing progress and next steps.
7/7/2017       1.1   Harris County Bail   Case law research on [REDACTED]
7/7/2017       1.3   Harris County Bail   Case law research on [REDACTED]
7/7/2017       0.6   Harris County Bail   Talking with [REDACTED]
7/7/2017       0.5   Harris County Bail   Talking with [REDACTED]l, then meeting with co‐counsel.
7/7/2017       0.3   Harris County Bail   Talking with [REDACTED].
7/7/2017       2.1   Harris County Bail   Researching [REDACTED] and strategizing.
7/7/2017       1.7   Harris County Bail   Editing section on preiser.
7/7/2017       1.8   Harris County Bail   Editing section on municipal liability.
7/8/2017       3.1   Harris County Bail   Writing and editing again section on judicial acts.
7/8/2017       2.9   Harris County Bail   Revising and trimming sections on sheriff.
7/8/2017       2.1   Harris County Bail   Revising and editing anti‐injuntion act section.
7/9/2017       2.8   Harris County Bail   Combining sections from co‐counsel.
7/9/2017       4.1   Harris County Bail   Going through combined draft to clean up citations
7/9/2017         1   Harris County Bail   Editing footnotes in county liability section.
7/9/2017       2.1   Harris County Bail   Trimming and tightening county liability section.
7/9/2017       1.9   Harris County Bail   Trimming and tightening younger and preiser sections
7/10/2017      3.1   Harris County Bail   Long session reading merits draft and taking notes.
7/10/2017      3.8   Harris County Bail   Long session reorganizing merits section, adding Salerno claims.
7/10/2017      2.1   Harris County Bail   Re‐working section on Bearden line and tightening argument.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 22 of 143


7/10/2017      1.3   Harris County Bail   Inserting footnotes and argument on 8th A v. EP and DP
7/10/2017      0.4   Harris County Bail   Working on investigating County FTA claims.
7/10/2017      1.3   Harris County Bail   Long call with [REDACTED]
7/11/2017      1.9   Harris County Bail   Revising and re‐working section on District Court's empirical findings in response to judges' claims.
7/11/2017        1   Harris County Bail   Long meeting with co‐counsel and interns to discuss [REDACTED]
7/11/2017      3.1   Harris County Bail   Long session re‐working and line editing merits section on procedures and equal protection claims.
7/11/2017      4.1   Harris County Bail   Reading all equal protection cases cited by judges and taking notes.
7/12/2017      1.8   Harris County Bail   Inputting edits from co‐counsel to merits section.
7/12/2017      2.3   Harris County Bail   Writing footnotes to merits section on affordable bail and judges empirics.
7/12/2017      3.2   Harris County Bail   Researching [REDACTED]
7/12/2017      0.8   Harris County Bail   Talking to [REDACTED]
7/13/2017      0.9   Harris County Bail   Long conversation with[REDACTED]
7/13/2017      0.3   Harris County Bail   Talking to [REDACTED] and co‐counsel..
7/13/2017      2.2   Harris County Bail   Marathon call with co‐counsel going over edits to merits and procedural sections.
7/13/2017      3.1   Harris County Bail   Working on edits to procedural section
7/13/2017      0.5   Harris County Bail   Call with another [REDACTED], putting together materials
7/13/2017      0.4   Harris County Bail   Working on Royster and jackson cases footnote
7/14/2017      0.6   Harris County Bail   Call with co‐counsel and [REDACTED]
7/14/2017      2.7   Harris County Bail   Finalizing edits and inputting co‐counsel edits to procedural section.
7/14/2017      1.7   Harris County Bail   Working on organization of brief and ordering of sections and intro sentences.
7/14/2017      1.8   Harris County Bail   Making final revisions to procedural section first combined draft for sending off to co‐counsel.
7/16/2017      0.2   Harris County Bail   Researching cases on [REDACTED]
7/17/2017      0.5   Harris County Bail   Talking to [REDACTED] about claims
7/17/2017      3.2   Harris County Bail   Long session going through co‐counsel revisions to facts section and organization
7/17/2017      3.5   Harris County Bail   Long session going throuhg and inputting co‐counsel line edits to brief.
7/17/2017      2.7   Harris County Bail   Long session going throuhg and reading cases added by co‐counsel and working on organiational edits to merits.
7/18/2017      3.1   Harris County Bail   Long session inputting co‐counsel edits on procedural sections
7/18/2017      2.8   Harris County Bail   Long session reorganizing and adding points to municipal liability section
7/18/2017      2.9   Harris County Bail   Long session going through and improving scope of injunction and grave risk arguments from co‐counsel edits.
7/18/2017      0.4   Harris County Bail   Reading cases and making parentheticals for anti‐injunction act additions
7/18/2017      0.3   Harris County Bail   Talking to co‐counsel about brief issues
7/19/2017      2.1   Harris County Bail   Long session of research on [REDACTED], discussion with co‐counsel.
7/19/2017      1.8   Harris County Bail   Researching [REDACTED] to respond more deeply
7/20/2017      1.4   Harris County Bail   Long meetings with co‐counsel re: briefing strategy.
7/20/2017      0.7   Harris County Bail   Re‐reading [REDACTED] and taking notes
7/20/2017      1.8   Harris County Bail   Working on final edits for scope section
7/20/2017      0.3   Harris County Bail   Talking to [REDACTED] about brief outline.
7/20/2017      2.1   Harris County Bail   Working on caselaw research for footnotes in merits section
7/21/2017      0.7   Harris County Bail   Meeting with co‐counsel to discuss [REDACTED]
7/21/2017      0.5   Harris County Bail   Meeting with co‐counsel to discuss anti‐injunction act section
7/21/2017      0.6   Harris County Bail   Discussing edits and response to county liability section
7/21/2017      0.3   Harris County Bail   Discussing [REDACTED].
7/24/2017      1.8   Harris County Bail   Long conference call to go over brief edits with co‐counsel.
7/24/2017      1.7   Harris County Bail   Reading co‐counsel draft version.
7/24/2017      1.9   Harris County Bail   Making edit notes for co‐counsel conversation.
                                          Long session with Beth going through comment bubbles, adding sources, parentheticals, and addressing new additions from
7/24/2017      4.2   Harris County Bail
                                          conversation
7/24/2017      1.3   Harris County Bail   Researching [REDACTED], discussing with Marco.
7/25/2017      0.6   Harris County Bail   Working on monitoring and discovery issues.
7/25/2017      1.4   Harris County Bail   Long call to go over latest round of edits
7/25/2017      1.8   Harris County Bail   Working on edits to statement and facts.
7/25/2017      0.9   Harris County Bail   Working on merits edits.
7/25/2017      3.7   Harris County Bail   Re‐working municipal liability section.
7/25/2017      0.8   Harris County Bail   Case law research and working on edits to scope section
7/25/2017      1.7   Harris County Bail   Long call and then making final decisions on section organizing for second half/procedural issues.
7/26/2017      2.8   Harris County Bail   Hammering out final issues on anti‐injunction act, and ex parte young/sheriff sections.
7/26/2017      0.9   Harris County Bail   Call with [REDACTED]
7/27/2017      0.5   Harris County Bail   Working through [REDACTED]
7/27/2017      0.8   Harris County Bail   Working on [REDACTED]
7/28/2017      3.1   Harris County Bail   Working through co‐counsel line edits to first half of brief, inserting footnotes.
7/28/2017      0.5   Harris County Bail   Final research on [REDACTED]
7/28/2017      1.8   Harris County Bail   Working through line edits and footnotes for second half of brief.
7/29/2017      1.6   Harris County Bail   Reviewing Seth's edits and taking notes.
7/29/2017      1.6   Harris County Bail   Making suggestions re: latest edits and bigger picture framing
7/29/2017      0.7   Harris County Bail   Discussing [REDACTED]
7/30/2017      1.8   Harris County Bail   Going over the rest of Wilmer edits and taking notes on whole brief.
7/30/2017      2.3   Harris County Bail   Long call with co‐counsel to go over all Wilmer edits and make choices about tracked changes.
7/30/2017      1.8   Harris County Bail   Trying to read judicial act cases again and re‐draft that section.
7/31/2017      2.1   Harris County Bail   Long call with whole team to incorporate final edits from susman, tfdp, and wilmer
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 23 of 143


7/31/2017      3.4   Harris County Bail   beginning final line edit of brief.
7/31/2017      1.9   Harris County Bail   Working on accuracy of key citations to record.
8/1/2017       1.9   Harris County Bail   Making revisions to final three areas, including long footnotes, judicial act, and intro sections.
8/1/2017       2.6   Harris County Bail   Finalizing check of key record cites.
8/1/2017       1.1   Harris County Bail   Call with co‐counsel about final edits.
8/2/2017       1.4   Harris County Bail   Final edits, proof read, conversations with co‐counsel about edits.
8/2/2017       0.2   Harris County Bail   Working on getting details on non‐compliance with injunction and county claims re: FTA
8/2/2017       0.9   Harris County Bail   Final discussions on section re: [REDACTED].
8/3/2017       0.9   Harris County Bail   Reviewing Jordan brief and offering thoughts.
8/3/2017       0.4   Harris County Bail   Final work helping [REDACTED]
8/7/2017       1.1   Harris County Bail   Phone calls with [REDACTED]
8/7/2017       0.3   Harris County Bail   Working with co‐counsel on PI monitoring and discovery issues re: FTAs.
8/7/2017       0.2   Harris County Bail   Writing email to opposing counsel, conferring with co‐counsel.
8/8/2017       0.6   Harris County Bail   Working with [REDACTED].
8/8/2017       0.7   Harris County Bail   Reading final versions and [REDACTED].
8/9/2017       0.3   Harris County Bail   Trying to resolve data/discovery issues.
8/9/2017       1.6   Harris County Bail   Beginning to read [REDACTED]
8/10/2017      1.4   Harris County Bail   Reading more [REDACTED] and taking notes.
8/10/2017      1.3   Harris County Bail   Reading through [REDACTED] and taking notes.
8/11/2017      0.5   Harris County Bail   Working on discovery dispute, reading letter and editing. Going through county response.
8/11/2017      2.1   Harris County Bail   Reading final [REDACTED].
8/16/2017      0.4   Harris County Bail   Discussing oral argument strategy with co‐counsel.
8/16/2017      2.1   Harris County Bail   Reading and taking initial notes on County reply and cases
8/16/2017      3.1   Harris County Bail   Reading and taking initial notes on judges reply
8/17/2017      2.7   Harris County Bail   Drafting notes and case research and going cite by cite in county brief.
8/17/2017      4.1   Harris County Bail   Going cite by cite in county brief, making detailed list of arugmnets and cases.
8/18/2017      2.3   Harris County Bail   Reading through abstention cases in judges' brief and taking detailed notes.
8/18/2017      2.8   Harris County Bail   Reading through preiser case and habeas cases by judges and taking notes.
8/18/2017      1.1   Harris County Bail   Beginning to create notes for further research for oral argument
8/18/2017      0.4   Harris County Bail   Reviewing Harris County discovery data
8/19/2017      2.9   Harris County Bail   Reading through first section of judges' merits brief and listing and reading cases
8/19/2017      3.1   Harris County Bail   Reading through second section of judges' merits brief and listing and notes on cases
8/21/2017      2.1   Harris County Bail   Long research session on [REDACTED]
8/22/2017      0.9   Harris County Bail   Preparing notes for conference call on oral argument strategy/issues
8/22/2017      0.5   Harris County Bail   Conference call on oral argument issues.
8/22/2017      2.1   Harris County Bail   Continuing through list of appellants cases to read/annotate.
8/25/2017      1.1   Harris County Bail   Reading [REDACTED] and discussing with co‐counsel. [REDACTED].
8/25/2017      0.5   Harris County Bail   making oral argument plan.
8/26/2017      0.6   Harris County Bail   Working on oral argument prep.
8/26/2017      0.7   Harris County Bail   Working on oral argument prep.
8/28/2017      2.1   Harris County Bail   Reading [REDACTED] and taking notes. Discussing with colleagues.
8/28/2017      1.9   Harris County Bail   Preparing for long oral argument strategy meeting.
8/28/2017      2.1   Harris County Bail   Long meeting with co‐counsel to discuss responses to each issue.
8/30/2017      1.1   Harris County Bail   Finalizing notes and discussion about [REDACTED].
8/30/2017      0.8   Harris County Bail   Working on edits to letter under 28j
8/30/2017      0.9   Harris County Bail   Discussing 28j letter with co‐counsel.
8/30/2017      1.1   Harris County Bail   Oral argument prep.
8/31/2017      0.4   Harris County Bail   Finalizing edits to 28j letter.
9/1/2017       0.4   Harris County Bail   Discussing oral argument prep with co‐counsel.
9/4/2017       1.4   Harris County Bail   Working on oral argument notes document.
9/5/2017       3.1   Harris County Bail   Working on oral argument notes, going through appellant arguments for terse points in oral argument
9/6/2017       1.8   Harris County Bail   Continuing to make oral argument outline.
9/12/2017      1.8   Harris County Bail   Working on oral arugmnet notes and outline and case summaries.
9/13/2017      0.9   Harris County Bail   Working on discovery dispute issues with County.
9/13/2017      0.4   Harris County Bail   Adding details on amicus briefs to oral argument outline.
9/14/2017      1.4   Harris County Bail   Outlinine amici for oral argument.
9/15/2017      0.8   Harris County Bail   Working on discovery dispute
9/15/2017      0.2   Harris County Bail   Doing oral argument form.
9/15/2017      0.5   Harris County Bail   Oral arugment prep–reading amicus briefs and picking out notes.
9/18/2017      0.6   Harris County Bail   Working on discovery dispute issues.
9/18/2017      2.1   Harris County Bail   Reading and making notes on oral argument Q+A
9/19/2017      2.7   Harris County Bail   Reading lower court filings to take notes for oral argument.
9/19/2017      1.4   Harris County Bail   Working on master oral argument note document.
9/19/2017      0.3   Harris County Bail   Reviewing latest letter filing.
9/19/2017      1.8   Harris County Bail   Reading district court opinion again in light of appellee brief and taking notes for oral argument.
9/20/2017      1.5   Harris County Bail   Reading lower court briefs in preparation for oral argument.
9/20/2017      1.6   Harris County Bail   Reading and taking notes on lower court orders.
9/20/2017      1.9   Harris County Bail   Reading and taking notes on our appeal brief in light of reply
9/20/2017      1.4   Harris County Bail   Adding to list of cases to read and to oral argument note document.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 24 of 143


9/20/2017      0.5   Harris County Bail   Discussing strategy for handling questions with co‐counsel.
9/20/2017      0.6   Harris County Bail   Reading PI order, stay paperwork, taking notes on logistics for scope of injunction.
9/21/2017      2.3   Harris County Bail   Working through Q+ A documents.
9/21/2017      3.1   Harris County Bail   Reading appellant briefs again, converting notes to oral argument document.
9/21/2017      1.1   Harris County Bail   Working on oral argument notes file.
9/21/2017      0.4   Harris County Bail   Working on discovery issues.
9/22/2017      1.7   Harris County Bail   Working through [REDACTED] responses
9/22/2017      1.9   Harris County Bail   Working through and drafting [REDACTED]
9/22/2017      1.8   Harris County Bail   Drafting [REDACTED]r responses
9/22/2017      1.6   Harris County Bail   Drafting oral responses for [REDACTED].
9/22/2017      1.4   Harris County Bail   Reading stay materials for factual assertions and incorporating into oral argument notes.
9/23/2017      3.1   Harris County Bail   Working through oral argument questions and writing new answers.
9/23/2017      1.6   Harris County Bail   Reading younger and preiser sections again and identifying key cases/holdings.
9/24/2017      3.1   Harris County Bail   Reading all abstention cases cited by Defandants and taking notes.
9/24/2017      4.1   Harris County Bail   Reading merits cases cited in briefs and taking notes for oral argument questions.
9/24/2017      1.4   Harris County Bail   Reading cases in Defendants' brief on 8th amendment.
9/25/2017      2.3   Harris County Bail   Reading cases on younger, merits from Defendants brief and taking notes.
9/25/2017      3.1   Harris County Bail   Going through and condensing oral argument notes.
9/25/2017      1.9   Harris County Bail   Preparing for moot tomorrow.
9/26/2017      2.3   Harris County Bail   Reading cases on [REDACTED] and appellants cases on procedural due process
9/26/2017      1.8   Harris County Bail   Preapring for moot today.
9/26/2017      3.5   Harris County Bail   Moot for oral argument.
9/27/2017      2.1   Harris County Bail   Going over notes from oral argument on [REDACTED] and making edits.
9/27/2017      2.8   Harris County Bail   Going over notes from moot oral argument on merits and making edits.
9/27/2017      0.8   Harris County Bail   Discussing moot with co‐counsel.
9/27/2017      0.9   Harris County Bail   Emailing with co‐counsel re: oral argument strategy.
9/27/2017      2.3   Harris County Bail   Finding record cites
9/27/2017      3.2   Harris County Bail   Sharpening answers for oral argument outline.
9/28/2017      3.1   Harris County Bail   Preparing for second moot, working through theories.
9/28/2017      4.1   Harris County Bail   Reading all [REDACTED] cases and taking notes for argument
9/28/2017      2.3   Harris County Bail   reading final [REDACTED]for final oral argument notes
9/28/2017      1.3   Harris County Bail   Meeting with co‐counsel to find and prepare record cites for oral argument
9/28/2017      0.9   Harris County Bail   Continuing with record cites
9/29/2017      3.1   Harris County Bail   Second moot
9/29/2017      2.1   Harris County Bail   Discussing notes from second moot
9/29/2017      1.1   Harris County Bail   Working on collecting record excerpts
9/29/2017      1.7   Harris County Bail   Revising oral argument prep notes from moot.
9/30/2017      3.1   Harris County Bail   Working on record cites document for easy oral argument access
9/30/2017      2.8   Harris County Bail   Reading defendants' concessions below on timing and narrow theory
9/30/2017      2.6   Harris County Bail   Refining oral argument outline.
10/1/2017      1.5   Harris County Bail   Reading final amicus briefs and taking notes
10/1/2017      3.1   Harris County Bail   Finalizing oral argument prep notes
10/1/2017      2.1   Harris County Bail   Practicing for oral argument.
10/2/2017      4.1   Harris County Bail   Final run throughs for oral argument
10/2/2017      3.2   Harris County Bail   refining oral argument notes
10/2/2017      1.3   Harris County Bail   Final record cites for argument.
10/3/2017      0.9   Harris County Bail   Practicing for oral argument.
10/3/2017      2.1   Harris County Bail   Going to and conducting oral argument.
10/3/2017      1.5   Harris County Bail   debriefing oral argument with team.
10/4/2017      2.1   Harris County Bail   Reading opposing counsel 28j letter and taking notes.
10/4/2017      0.5   Harris County Bail   Listening to and discussing oral argument.
10/5/2017      2.1   Harris County Bail   Working on 28j letter.
10/9/2017      0.9   Harris County Bail   Working on modificaiton request and response to Powers and co‐counsel.
10/11/2017     0.6   Harris County Bail   Working on emails responding to Defendants request to modify injunction.
10/12/2017     0.4   Harris County Bail   Discussing [REDACTED] issues.
10/12/2017     0.5   Harris County Bail   Discussing discovery problems and monitoring.
10/12/2017     0.6   Harris County Bail   Reviewing Defendant emails and thinking through discovery.
10/18/2017     0.6   Harris County Bail   Reading emails and dispute and working on discovery dispute.
10/19/2017     0.4   Harris County Bail   Reading pre‐motion letter. Editing.
10/20/2017     0.3   Harris County Bail   Working on pre‐motion discovery issues.
10/20/2017     0.3   Harris County Bail   Working on discovery data issues
10/23/2017     0.4   Harris County Bail   Working on discovery letter and emails.
10/25/2017     1.1   Harris County Bail   Reading [REDACTED]
10/25/2017     1.1   Harris County Bail   Reviewing and discussing caselaw on [REDACTED]
10/27/2017     1.3   Harris County Bail   Reviewing and discussing with co‐counsel the new 5th circuit opinion.
10/29/2017     0.4   Harris County Bail   Working on reading and taking notes on [REDACTED]
10/30/2017     0.5   Harris County Bail   Discussing [REDACTED]
10/30/2017     2.3   Harris County Bail   Working on reading [REDACTED] and writing proposed 28j letter and arguments for use later in case.
11/2/2017      0.6   Harris County Bail   Discussing 28j letter with co‐counsel.
         Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 25 of 143


11/27/2017            0.6   Harris County Bail   Working on latest numbers from county re: injunction effects
12/5/2017             1.3   Harris County Bail   Working on FTA issues and getting good numbers, talking with co‐counsel re discovery issues.
12/6/2017             0.6   Harris County Bail   Talking with Ogg and first deputy about monitoring and implementation and proposed modification
12/6/2017             0.4   Harris County Bail   Reviewing notes and writing up for co‐counsel from Ogg call.
12/11/2017            1.3   Harris County Bail   Working on response to Ogg, meeting with co‐counsel re: injunction issues and Ogg request.
12/13/2017            1.1   Harris County Bail   Working with team on response to Kim Ogg and figuring out county data on injunction results.
12/14/2017            0.3   Harris County Bail   Discussing with co‐counsel injunction data and monitoring issues.
12/20/2017            0.6   Harris County Bail   Working through forfeiture issues and problems with County FTA data, readng [REDACTED]
12/20/2017            0.3   Harris County Bail   Discussing [REDACTED] with co‐counsel and taking notes.
12/21/2017            0.3   Harris County Bail   Working on response to DA questions re injunction

Total 2017 Hours   1340.5

1/8/2018              0.5   Harris County Bail   Discussing next steps with co‐counsel, re possible remand, and implementation.
1/9/2018              0.8   Harris County Bail   Preparing for and doing call with Defendant Jordan.
1/12/2018             1.6   Harris County Bail   Reading Admonitions and discussing discovery implicaitons and next steps with co‐counsel.
1/13/2018             0.9   Harris County Bail   Working through past filings and talking with co‐counsel re latest revelations in ethics commisison
1/14/2018             0.5   Harris County Bail   Discussing sanctions motion and plan for investigating municipal liablity issues.
1/17/2018             1.6   Harris County Bail   Working through Defendants' discovery, and declarations and testimony, then editing pre‐motion letter.
1/17/2018             0.6   Harris County Bail   Talking with co‐counsel and then taking notes about pre‐motion letter arguments.
1/18/2018             1.8   Harris County Bail   Reading discovery responses, emails, appeal materials and taking notes to prepare for hearing.
1/20/2018             1.9   Harris County Bail   Reading D's proposed conclusions, briefs, and responses to prepare for Tuesday hearing.
1/22/2018             1.5   Harris County Bail   Working through finishing examining out history of discovery responses and [REDACTED]
1/22/2018             2.1   Harris County Bail   Reading and taking notes on Hearing Officer letter response.
1/22/2018             0.9   Harris County Bail   Reading and taking notes on judges letter and creating notes for argument.
1/22/2018             0.4   Harris County Bail   Discussing hearing preparation with colleague to make sure we get all points in record.
1/22/2018             0.3   Harris County Bail   Reviewing notes from Judge Jordan's counsel.
1/22/2018             0.8   Harris County Bail   Reviewing all public statements of HC judges and HOs and County in prep for hearing.
1/22/2018             0.6   Harris County Bail   Email correspondence with co‐counsel to prepare for hearing.
1/23/2018             1.3   Harris County Bail   Meeting with co‐counsel to prepare for hearing.
1/23/2018             2.4   Harris County Bail   Going to and conducting hearing on discovery and sanctions letter.
1/23/2018             0.4   Harris County Bail   Meeting with co‐counsel after hearing to discuss next steps.
1/24/2018             0.8   Harris County Bail   Discussing case with co‐counsel and appellate counsel. Writing email to opposing counsel.
1/26/2018             0.4   Harris County Bail   Reviewing communications from Judge Fields and other defendants, discussing next steps with co‐counsel.
1/26/2018             0.4   Harris County Bail   Discussing [REDACTED] with team and brainstorming.
1/29/2018             0.2   Harris County Bail   Emailing with opposing counsel re: discovery, and co‐counsel.
2/1/2018              0.2   Harris County Bail   Discovery emails with opposing counsel.
2/12/2018             0.2   Harris County Bail   Reviewing proposal from judges for setttlement.
2/14/2018             1.3   Harris County Bail   Initial reading of 5th circuit opinion
2/14/2018             1.9   Harris County Bail   Longer read taking notes, citing cases, mapping out issues for call
2/14/2018             0.4   Harris County Bail   Discussing opinion and next steps with co‐counsel.
2/14/2018             0.3   Harris County Bail   Discussing opinion and next steps with co‐counsel.
2/15/2018             0.9   Harris County Bail   Conference call with co‐counsel to discuss, then taking notes.
2/15/2018             1.5   Harris County Bail   Strategy session to plan next steps, re‐reading EP and PDP portions of opinion.
2/15/2018             0.4   Harris County Bail   Discussing opinion with co‐counsel.
2/15/2018             0.3   Harris County Bail   Reading County quotes and articles about decision, reviewing settlement proposals
2/15/2018             0.4   Harris County Bail   Discussing plan to comply with court order by 2‐26.
2/16/2018             1.4   Harris County Bail   Legal research [REDACTED]
2/16/2018             0.9   Harris County Bail   Long call with co‐counsel to discuss rehearing issues.
2/16/2018             1.4   Harris County Bail   Working on memo to co‐counsel re: re‐hearing.
2/16/2018             2.4   Harris County Bail   Re‐reading opinoin and taking quotes and notes for re‐hearing.
2/16/2018             1.8   Harris County Bail   Working on revised injunction, reading case law, and strategizing about remand proceedings responding to court order.
2/17/2018             0.8   Harris County Bail   Finalizing Harris County memo on rehearing
2/18/2018             0.6   Harris County Bail   Emailing co‐counsel to discuss re‐hearing issues.
2/18/2018             0.3   Harris County Bail   Discussing re‐hearing with co‐counsel.
2/19/2018             0.6   Harris County Bail   Discussing Sheriff rehearing petition.
2/19/2018             0.4   Harris County Bail   Working on Sheriff rehearing arguments.
2/20/2018             2.1   Harris County Bail   Working on proposed new injunction on remand, using prior versions and opinions.
2/20/2018             1.9   Harris County Bail   Editing memo explaining our proposal to court and counsel.
2/20/2018             2.3   Harris County Bail   Working on rehearing petition edits, and strategy calls with co‐counsel about state law liberty, EP and DP claims for remand.
2/20/2018             0.2   Harris County Bail   Working on continuance
2/21/2018             0.7   Harris County Bail   Discussing rehearing petition with lawyers to get advice.
2/21/2018             0.4   Harris County Bail   Working on continuance and rehearing and logistics.
2/21/2018             1.7   Harris County Bail   Working on case law research and talking with co‐counsel re [REDACTED]
2/21/2018             1.6   Harris County Bail   Working on proposed injuntive relief.
2/21/2018             0.9   Harris County Bail   Reviewing County proposal.
2/22/2018             1.3   Harris County Bail   Reviewing opposing counsel's email, trading emails, and discussing strategy with co‐counsel.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 26 of 143


2/22/2018      0.5   Harris County Bail   Discusing footnotes and scope of rehearing petition.
2/22/2018      1.3   Harris County Bail   Beginning to review latest discovery sent by County.
2/23/2018      0.6   Harris County Bail   Working on language in rehearing
2/23/2018      0.4   Harris County Bail   Reviewing productions to get a sense of new discovery.
2/24/2018      0.4   Harris County Bail   Editing response and making list of issues with discovery and continuance motions.
2/25/2018      2.1   Harris County Bail   Carefully going through our proposal and re‐writing proposed relief. Going through Def. proposal.
2/26/2018      0.7   Harris County Bail   Working on reading and taking notes on Defendants' filing, discussing with co‐counsel.
2/26/2018      0.6   Harris County Bail   Revieiwng latest discovery.
2/26/2018      1.1   Harris County Bail   Beginning to outline reply brief.
2/26/2018      2.1   Harris County Bail   Starting to draft first two sections of reply.
2/27/2018      3.1   Harris County Bail   Reading opposition and cross motion again and revising first seciton and drafting final section of reply
2/27/2018      0.7   Harris County Bail   Editing and revising reply to send to co‐counsel.
2/27/2018      0.4   Harris County Bail   Revising proposed injunction language.
2/27/2018      0.9   Harris County Bail   Final edits on rehearing petition.
2/27/2018      2.2   Harris County Bail   Implementing co‐counsel edits, making revisions to reply.
2/27/2018      0.3   Harris County Bail   Discussing edits with co‐counsel.
2/27/2018      0.3   Harris County Bail   Finalizing revised PI.
2/28/2018      2.1   Harris County Bail   Going through another round of edits to reply brief, adding EP and DP stuff.
2/28/2018      0.6   Harris County Bail   Working on response to court order
3/1/2018       0.7   Harris County Bail   Preparing for conference with opposing counsel, and going over drafts.
3/2/2018       0.7   Harris County Bail   Conference call with all parties and then taking notes.
3/2/2018       0.6   Harris County Bail   Working on response to court order.
3/2/2018       0.1   Harris County Bail   Reading court order.
3/2/2018       0.8   Harris County Bail   Mapping out plan for SJ and for brief after panel rehearing.
3/4/2018       0.6   Harris County Bail   Working on strategy for SJ brief.
3/5/2018       0.4   Harris County Bail   Discussing discovery with co‐counsel.
3/6/2018       0.5   Harris County Bail   Reviewing discovery, discussing with co‐counsel.
3/7/2018       0.6   Harris County Bail   Working on strategy for SJ, and discovery, and discussing with co‐counsel.
3/9/2018       0.6   Harris County Bail   Discussing 5th circuit opinion and how to draft new remand order. Also connection to MPSJ.
3/13/2018      0.4   Harris County Bail   Reviewing plaintiff records, discussing with co‐counsel.
3/14/2018      2.1   Harris County Bail   Revieiwng new proposed injunction order from conversation with Ds, revieiwng opinion, and prior opinions. Making changes.
3/14/2018      3.4   Harris County Bail   Revising and re‐writing MPSJ brief.
3/15/2018      0.2   Harris County Bail   Organizing discovery issues and emailing with co‐counsel.
3/15/2018      0.5   Harris County Bail   Meeting with co‐counsel re summary judmgnet strategy.
3/15/2018      0.6   Harris County Bail   Reading rehearing petition and taking notes.
3/16/2018      0.3   Harris County Bail   Working with latest data to determine noncompliance with injunction
3/16/2018      0.4   Harris County Bail   Reviewing co‐counsal notes and planning MPSJ and memo in support of new injunction.
3/20/2018      0.4   Harris County Bail   Discussing revised injunction proposal edits.
3/21/2018      2.1   Harris County Bail   Working through revisions to draft rehearing response.
3/22/2018      0.8   Harris County Bail   Long call with co‐counsel re: rehearing edits
3/23/2018      0.5   Harris County Bail   Final revisions and edits to rehearing response.
3/25/2018      3.1   Harris County Bail   Working on edits to latest draft of MPSJ motion.
3/26/2018      1.9   Harris County Bail   Working on procedural due process argument.
3/27/2018      2.1   Harris County Bail   Working on substantive DP section.
3/27/2018      0.4   Harris County Bail   Discussing PI hearing remand with co‐counsel.
3/28/2018      2.1   Harris County Bail   Finishing draft of MPSJ
3/28/2018      0.5   Harris County Bail   Talking to co‐counsel about MPSJ and new injunction proposal.
3/30/2018      2.4   Harris County Bail   Revising and editing MPSJ brief from Beth's revisions.
3/31/2018      0.7   Harris County Bail   Finalizing my edits to MPSJ draft.
4/3/2018       0.7   Harris County Bail   Finalizing MPSJ brief
4/10/2018      0.3   Harris County Bail   Reviewing proposed order from Fields and Jordan.
4/12/2018      0.4   Harris County Bail   Working on proposed order with defendants.
4/12/2018      0.6   Harris County Bail   Discussing potential contempt and data issues.
4/14/2018      0.8   Harris County Bail   Long call with co‐counsel to discuss data and latest brief.
4/15/2018      0.4   Harris County Bail   Working on revised PI order.
4/16/2018      0.9   Harris County Bail   Conversation with HC DA to talk injunction implementation and data gathering.
4/16/2018      0.8   Harris County Bail   Long call with co‐counsel, taking notes.
4/17/2018      0.5   Harris County Bail   Working on reading and revising proposed PI order from defendants.
4/18/2018      1.1   Harris County Bail   Working through latest discovery.
4/18/2018      0.4   Harris County Bail   Emailing and advising co‐counsel about Def.'s PI proposal.
4/20/2018      0.7   Harris County Bail   Preparing for meeting with defendant judges
4/20/2018      1.5   Harris County Bail   Meeting with [REDACTED]
4/20/2018      0.7   Harris County Bail   Revising PI order after meeting.
5/1/2018       0.6   Harris County Bail   Preparing for meeting with co‐counsel, then short meeting with co‐counsel re: next steps on PI, SJ, and discovery.
5/3/2018       0.6   Harris County Bail   Meeting with co‐counsel about discovery, next steps on SJ.
5/3/2018       1.1   Harris County Bail   Reading and taking notes on Defendants' motion to enter injunction.
5/4/2018       0.6   Harris County Bail   Discussing stay response with co‐counsel.
5/4/2018       0.6   Harris County Bail   Sketching out outline of response brief
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 27 of 143


5/4/2018       0.5   Harris County Bail   Drafting into to response brief.
5/5/2018       3.1   Harris County Bail   Drafting first section and finishing legal research on stay/standards–reading and outlining their brief.
5/5/2018       3.4   Harris County Bail   Drafting section on misrepresentation of facts.
5/5/2018       1.2   Harris County Bail   Drafting section on stay factors.
5/7/2018       0.7   Harris County Bail   Discusssing edits to response brief with co‐counsel, making some edits.
5/8/2018       2.3   Harris County Bail   Working on and implementing co‐counsel edits to stay
5/8/2018       2.6   Harris County Bail   Working on footnotes and citations.
5/9/2018       1.3   Harris County Bail   Reviewing edits from co‐counsel
5/9/2018       1.5   Harris County Bail   Working on statistics, data, and draft declaration.
5/9/2018       1.1   Harris County Bail   Working on revising section on judges' data.
5/10/2018      1.4   Harris County Bail   Working on draft declarations.
5/10/2018      0.5   Harris County Bail   Talking with co‐counsel and taking notes re: declaration
5/10/2018      1.6   Harris County Bail   Finalizing edits and inputting edits for circulation of draft.
5/10/2018      0.4   Harris County Bail   Working on judges' factual claims.
5/10/2018      0.3   Harris County Bail   Discussing stay with co‐counel.
5/11/2018      1.2   Harris County Bail   Reviewing new round of co‐counsel edit.
5/12/2018      1.2   Harris County Bail   Reviewing co‐counsel edits.
5/12/2018      2.1   Harris County Bail   Making revisions and restructuring reply
5/12/2018      3.1   Harris County Bail   Line edit of new version, reviewing record and past filings for cites, responding to comment bubbles.
5/12/2018      0.8   Harris County Bail   Adding in edits of Daniel.
5/12/2018      0.7   Harris County Bail   Revising and reviewing response to sheriff's questions.
5/12/2018      0.5   Harris County Bail   Reviewing and suggesting edits to [REDACTED]
5/13/2018      1.4   Harris County Bail   Back and forth line edits on brief.
5/13/2018      0.4   Harris County Bail   Working with co‐counsel on information from [REDACTED]
5/13/2018      1.1   Harris County Bail   Reading through and taking notes on [REDACTED] revisions
5/13/2018      1.1   Harris County Bail   Working through discovery and stats on FTAs from county/judges.
5/13/2018      2.1   Harris County Bail   Line edit of brief, re‐working citations and assertions based on declarations.
5/14/2018      1.6   Harris County Bail   Final review and suggested edits for data report and [REDACTED]
5/14/2018      0.5   Harris County Bail   Working with co‐counsel on filing logistics.
5/14/2018      1.3   Harris County Bail   Long session on priorities and legal and discovery issue identification and next steps.
5/14/2018      0.4   Harris County Bail   Working through data meaning for FTA and forfeitures.
5/16/2018      0.6   Harris County Bail   Working through discovery and data issues from defendants' prodcution.
5/17/2018      1.1   Harris County Bail   Reviewing latest discovery request, researching, and drafting points for judges.
5/18/2018      1.2   Harris County Bail   Meeting with co‐counsel re: next steps and taking notes on sanctions and discovery issues.
5/18/2018      0.5   Harris County Bail   Reviewing compliance issues and preparing discovery questions.
5/19/2018      0.6   Harris County Bail   Thinking throuhg list of next steps re: discovery and revised PI
5/21/2018      1.1   Harris County Bail   Reading reply and taking notes
5/21/2018      0.4   Harris County Bail   Finishing reading declartaions.
5/21/2018      0.7   Harris County Bail   Meetings with co‐counsel to discuss new injunction and MPSJ briefing.
5/22/2018      0.8   Harris County Bail   Reviewing data and opposing counsel claims.
5/23/2018      1.4   Harris County Bail   Revieiwng discovery requests and taking notes.
5/23/2018      1.3   Harris County Bail   Reviewing reply and looking into data and factual claims.
5/24/2018      2.1   Harris County Bail   Beginning to review and implement CG edits to PSJ
5/24/2018      3.2   Harris County Bail   Writing new section of PSJ on issues left for trial
5/24/2018      0.4   Harris County Bail   Reviewing data with co‐counsel.
5/25/2018      4.1   Harris County Bail   Long line edit and implementing tracked changes from co‐counsel.
5/25/2018      1.2   Harris County Bail   Researching [REDACTED] issues.
5/26/2018      0.7   Harris County Bail   Finalizing line edit of MPSJ brief.
5/26/2018      1.6   Harris County Bail   Beginning to read and make organization notes on brief in support of PI order.
5/27/2018      1.6   Harris County Bail   Working through first section and re‐writing portion on EP claim
5/27/2018      2.1   Harris County Bail   Reading and making line edits to second section of PI order brief.
5/27/2018      0.8   Harris County Bail   Reviewing prior filings and claims by Defendants.
5/28/2018      1.1   Harris County Bail   Working through discovery responses and disputes.
5/29/2018      1.4   Harris County Bail   Working with co‐cousnel on list of tasks, discovery, and reading emails
5/30/2018      0.9   Harris County Bail   Long call with co‐counsel re MPSJ, and brief ISO injunction
5/30/2018      1.2   Harris County Bail   Reviewing edits and list and making changes to briefs.
5/30/2018      1.3   Harris County Bail   Working on MPSJ brief, line editing and responding to co‐counsel comments.
6/1/2018       0.9   Harris County Bail   Reviewing 5th circuit orders and new opinions, planning for logistics of new hearing.
6/1/2018       0.6   Harris County Bail   Working on new injunction and strategy for [REDACTED].
6/3/2018       0.9   Harris County Bail   Discussing filings and strategy with co‐counsel.
6/3/2018       0.8   Harris County Bail   Working on discovery issues.
6/4/2018       0.8   Harris County Bail   Call with [REDACTED]
6/4/2018       0.9   Harris County Bail   Working on strategy and edits to proposed order.
6/4/2018       3.1   Harris County Bail   Reviewing and inputting co‐counsel edits to PI brief.
6/4/2018       4.2   Harris County Bail   Reviewing and inputting co‐counsel edits to SJ brief.
6/5/2018       0.8   Harris County Bail   Discussing proposed injunction with DA and staff
6/5/2018       1.1   Harris County Bail   Discussing proposed injunction with co‐counsel, making notes and revisions.
6/5/2018       0.4   Harris County Bail   Working on thinking through revisions to order, notes on DA call.
6/5/2018       0.4   Harris County Bail   Working through data calculations and discovery.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 28 of 143


6/5/2018       0.3   Harris County Bail   Discussing data and discovery with co‐counsel.
6/6/2018       3.1   Harris County Bail   Long session inputting and revising latest co‐counsel edits to MPSJ.
6/6/2018       0.3   Harris County Bail   Working on sheriff's questions.
6/6/2018       0.5   Harris County Bail   Developing list of next questions and priorities for finalizing filing and briefing.
6/6/2018       1.8   Harris County Bail   Doing a line edit and reorganization of brief ISO PI
6/7/2018       3.2   Harris County Bail   Long session implementing edits and re‐writing portions of brief ISO PI.
6/7/2018       0.5   Harris County Bail   Working on preparing filings and for hearing next week on various proposed orders.
6/7/2018       2.1   Harris County Bail   Line editing brief and making final revisions to footnotes and removing comment bubbles.
6/7/2018       0.8   Harris County Bail   Long call to go over final issues with MPSJ and then brief ISO PI
6/7/2018       0.4   Harris County Bail   Working on exhibits to motion, reviewing and editing.
6/8/2018       2.3   Harris County Bail   Next round of close to final edits, line edits, and reorganization of section on Judges' proposal.
6/8/2018       1.4   Harris County Bail   Going through final contested edits with co‐counsel and finalizing MPSJ
6/8/2018       0.5   Harris County Bail   Discussing strategy for next week's hearing with co‐counsel.
6/8/2018       0.4   Harris County Bail   Working on list of next steps for preparation for filing and hearing.
6/8/2018       0.5   Harris County Bail   Looking into allegations by County against [REDACTED]
6/9/2018       3.1   Harris County Bail   Working on brief ISO PI
6/10/2018      2.1   Harris County Bail   Working on [REDACTED], reviewing defendants' data/declarations
6/10/2018      1.8   Harris County Bail   Working on notes for next week's hearing and strategy for hearing.
6/10/2018      3.7   Harris County Bail   Long session to go through comments and revisions to brief before filing tomorrow.
6/11/2018      1.4   Harris County Bail   Working on final line edit to brief.
6/11/2018      0.5   Harris County Bail   Discussing with co‐counsel, and then defendants' counsel re filing and language, and then taking notes for implementation
6/11/2018      0.7   Harris County Bail   Strategizing for hearing, sending emails to co‐counsel, and working on plan for hearing.
6/11/2018      0.4   Harris County Bail   Comparing new version sent by HC, with judges. Taking notes.
6/12/2018      0.5   Harris County Bail   Talking with DA office, then taking notes, reviewing pleading.
6/12/2018      0.3   Harris County Bail   Discussing hearing with co‐counsel.
6/12/2018      1.1   Harris County Bail   Reviewing data reports and discovery to prep for hearing.
                                          Long review session re‐reading all filings and taking detailed notes for hearing, also reading 5th Circuit notes and opinion
6/13/2018      4.1   Harris County Bail
                                          again.
6/13/2018      0.6   Harris County Bail   Editing list of priorities for factual claims and legal arguments for hearing tomorrow.
6/13/2018      0.4   Harris County Bail   Working on email to Sheriff lawyer, discussing with co‐counsel.
6/14/2018      0.9   Harris County Bail   Final prep for oral argument.
6/14/2018      2.3   Harris County Bail   Going to and conducting hearing.
6/14/2018      0.8   Harris County Bail   Debriefing hearing.
6/14/2018      1.1   Harris County Bail   Thinking through and taking notes on strategy for trial/discovery.
6/15/2018      0.4   Harris County Bail   Discussing logistics with co‐counsel re extension and new dates.
6/15/2018      0.6   Harris County Bail   Making notes on trial and discovery plan.
6/15/2018      0.3   Harris County Bail   Discussing trial plan with co‐counsel, reviewing briefs.
6/18/2018      0.9   Harris County Bail   Preparing for and then doing strategy meeting with co‐counsel about next steps, discovery, trial, and claims.
6/18/2018      0.5   Harris County Bail   Talking to opposing counsel, then meeting with co‐counsel re: conversation.
6/18/2018      1.6   Harris County Bail   Reading opinion and new order and annotating.
6/18/2018      0.4   Harris County Bail   Beginning to draft notes on filing in response to tentative injunction.
6/18/2018      1.3   Harris County Bail   Going through documents for discovery responses to judges, discussing responses.
6/18/2018      0.7   Harris County Bail   Working on first draft response to tentative injunction.
6/18/2018      0.5   Harris County Bail   Making list of topics to cover with opposing counsel, working on proposal.
6/19/2018      0.4   Harris County Bail   Discussing logistics for trial with co‐counsel.
6/19/2018      0.7   Harris County Bail   Discussing meaning of certain tentative provisions and how best to respond.
6/19/2018      0.3   Harris County Bail   Going back and reading prior RFPs
6/19/2018      0.6   Harris County Bail   Working backward to figure out trial and all related dates.
6/19/2018      0.4   Harris County Bail   Brainstorming evidentiary issues.
6/20/2018      0.4   Harris County Bail   Discussing discovery
6/20/2018      1.3   Harris County Bail   Working on drafting response to court order.
6/20/2018      0.9   Harris County Bail   Working on trial and evidence plan.
6/20/2018      0.4   Harris County Bail   Finalizing draft response to court order.
6/20/2018      0.4   Harris County Bail   Working on division of labor and hearing prep with co‐counsel, making list of tasks/issues.
6/21/2018      0.6   Harris County Bail   Conference call with [REDACTED] and then taking notes.
6/21/2018      0.4   Harris County Bail   Call from Harris County lawyers to discuss settlement, then taking notes.
6/21/2018      0.7   Harris County Bail   Preparing for meet and confer.
6/21/2018      0.4   Harris County Bail   Meet and confer and taking notes.
6/21/2018      0.7   Harris County Bail   Reading opposing brief on schedule and checking citations.
6/21/2018      2.1   Harris County Bail   Working on response section to judges' new argument.
6/21/2018      0.6   Harris County Bail   Discussing schedule and discovery with co‐counsel, adding to trial preparation plan.
6/21/2018      0.4   Harris County Bail   Working through privilege issues.
6/22/2018      0.5   Harris County Bail   Reviewing RFP responses, law, and discussing with co‐counsel.
6/22/2018      0.9   Harris County Bail   Reading Judges' latest filing and making notes for response, reviewing law cited.
6/22/2018      1.4   Harris County Bail   Revising and editing and comparing orders and opinion.
6/23/2018      1.3   Harris County Bail   Working on tentative injunction draft comments.
6/23/2018      1.2   Harris County Bail   Reviewing notes from confer, making list of main points, and reviewing order terms one last time.
6/25/2018      0.9   Harris County Bail   Final review and editing of comments on proposed order brief.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 29 of 143


6/25/2018      2.1   Harris County Bail   Reviewing and taking notes on judges and county objections to proposed order.
6/25/2018      0.3   Harris County Bail   Discussing judges' brief with co‐counsel.
6/25/2018      0.8   Harris County Bail   Drafting response to judges's brief.
6/25/2018      1.9   Harris County Bail   Revising response to judges, and discussing each paragraph and edits with co‐counsel.
6/26/2018      1.1   Harris County Bail   Working through discovery and trial preparation plan. Reviewing court scheduling order.
6/28/2018      0.6   Harris County Bail   Meeting with co‐counsel to discuss discovery issues.
6/28/2018      0.6   Harris County Bail   Working on plan for right to counsel and other new discovery.
6/29/2018      0.5   Harris County Bail   Working through discovery/sanctions docs and discussing with co‐counsel.
6/29/2018      0.6   Harris County Bail   Meeting with co‐counsel re trial prep.
6/29/2018      0.7   Harris County Bail   Reading opinion and taking notes.
6/29/2018      0.4   Harris County Bail   Reading order and taking notes.
7/3/2018       1.1   Harris County Bail   Beginning to review old transcripts and emails for sanctions motion.
7/4/2018       3.1   Harris County Bail   Long session reviewing evidence collection and summaries for spoliation
7/4/2018       2.3   Harris County Bail   Reading and revising length rough draft sanctions motion, making notes/comments.
7/4/2018       0.4   Harris County Bail   Reading relevant parts of old transcripts
7/4/2018       0.7   Harris County Bail   Reviewing discovery responses and judicial commission quotes
7/4/2018       2.1   Harris County Bail   Working through re‐organizing sanctions and suggesting revisions, reviewing relevant defendant assertions.
7/5/2018       0.9   Harris County Bail   Conference call with co‐counsel re trial preparation and sanctions.
7/5/2018       0.9   Harris County Bail   Working on sanctions arguments, outlining, reviewing documents again, working on proposed remedy.
7/6/2018       1.7   Harris County Bail   Working through discovery and documents on misrepresentations and sanctions.
7/6/2018       1.9   Harris County Bail   Reading and thoroughly taking notes on HO brief and cases
7/6/2018       1.5   Harris County Bail   Reading and thoroughly taking notes on County brief.
7/6/2018       1.4   Harris County Bail   Reading and taking notes on HO/HC response brief.
7/7/2018       3.1   Harris County Bail   Reading all attachments and exhibits and taking notes
7/7/2018       3.6   Harris County Bail   Reading judges' brief and taking notes on arguments and cases cited
7/7/2018       2.1   Harris County Bail   Beginning to draft response to HO
7/7/2018       1.1   Harris County Bail   Working on rough draft response to HO
7/7/2018       2.1   Harris County Bail   finalizing draft response to HO.
7/8/2018       2.4   Harris County Bail   Drafting response to County
7/8/2018       0.8   Harris County Bail   Finalizing response to County
7/8/2018       3.1   Harris County Bail   Beginning reply to HC/CO response
7/8/2018       2.4   Harris County Bail   Finishing rough draft reply
7/8/2018       3.1   Harris County Bail   Beginning to draft first three sections of response/reply to judges.
7/9/2018       3.6   Harris County Bail   Long writing session to work on next two sections of judges brief
7/9/2018       3.1   Harris County Bail   Legal research into new cases cited by Judges.
7/9/2018       2.8   Harris County Bail   Working on first draft to final judges' sections.
7/10/2018      3.1   Harris County Bail   Reading stay motion, cases, taking detailed notes.
7/10/2018      2.1   Harris County Bail   Re‐reading and filing in citations and footnotes to HO, HC sections.
7/10/2018      3.1   Harris County Bail   Inserting case law citations, parentheticals, and finishing rough draft judges response
7/11/2018      0.5   Harris County Bail   Conference call with co‐counsel to discuss stay motion
7/11/2018      0.4   Harris County Bail   Talking to opposing counsel then taking notes and reviewing docs re proposal.
7/11/2018      2.1   Harris County Bail   Beginning response to stay
7/11/2018      2.9   Harris County Bail   Long session finishing rough draft stay motion response
7/11/2018      1.3   Harris County Bail   Reviewing new cases cited in stay motion, and researching new cites to transcript and [REDACTED]
7/11/2018      1.1   Harris County Bail   Working on strategy for stay arguments, reviewing [REDACTED]
7/12/2018      0.6   Harris County Bail   Trial team call prep re: [REDACTED]
7/12/2018      1.1   Harris County Bail   Talking with co‐counsel, then reviewing decs and research and making final list for depos and evidence.
7/12/2018      1.3   Harris County Bail   Reviewing County request for clarification and working on outline of response.
7/12/2018      2.3   Harris County Bail   Making revisions and edits to SJ response
7/12/2018      1.3   Harris County Bail   Research on [REDACTED], discussing with co‐counsel.
7/12/2018      1.1   Harris County Bail   Research on [REDACTED] and discussing with [REDACTED]
7/13/2018      1.1   Harris County Bail   Working on response to clarification, discussing settlement overtures.
7/13/2018      2.3   Harris County Bail   Finalizing first draft of SJ filings: footnotes, citations, and line editing.
7/13/2018      0.4   Harris County Bail   Discussing settlement proposals from defendants.
7/14/2018      1.1   Harris County Bail   Working on arguments for stay.
7/14/2018      0.4   Harris County Bail   Working on initial language to response to mediation, and talking to co‐counsel.
7/14/2018      1.8   Harris County Bail   Further legal research to insert into SJ brief.
7/14/2018      0.9   Harris County Bail   Another round of edits to clarify and sharpen SJ draft for HO/HC
7/15/2018      1.7   Harris County Bail   Reviewing Wilmer draft and writing out questions.
7/15/2018      2.1   Harris County Bail   Incorporating changes to Wilmer draft and preparing for filing.
7/16/2018      0.9   Harris County Bail   Conference call with court, taking notes, discussing with co‐counsel after.
7/16/2018      0.9   Harris County Bail   Preparing for and conducting long call with two defendants about mediation, preparing written proposal for them after.
7/16/2018      1.3   Harris County Bail   Final edits to response to stay motion.
7/17/2018      0.2   Harris County Bail   Dealing with defendants' mediation issues.
7/19/2018      0.5   Harris County Bail   Conference call with judges' lawyer and sheriff's lawyer
7/19/2018      0.4   Harris County Bail   Beginning to review co‐counsel edis on SJ response.
7/19/2018      0.9   Harris County Bail   Reviewing and drafting initial response to edits to SJ.
7/20/2018      1.2   Harris County Bail   Reviewing long list of admissions and claims in briefs re: defendants MPSJ.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 30 of 143


7/20/2018      1.3   Harris County Bail   Working through D's settlement proposal, emailing with co‐counsel and OC, and working on response.
7/20/2018      3.1   Harris County Bail   Going through co‐counsel edits and comments to HO‐HC brief, and preparing for meeting on edits. Making revisions.
7/20/2018      1.7   Harris County Bail   Going through co‐counsel edits and comments to Judges brief.
7/20/2018      0.4   Harris County Bail   Drafting letter to court, discussing with co‐counsel.
7/21/2018      1.2   Harris County Bail   Revieiwng detailed list of omissions from brief, and inserting.
7/21/2018      1.6   Harris County Bail   Final review of two SJ briefs before long call with co‐counsel on edits.
7/23/2018      1.3   Harris County Bail   Long meeting with co‐counsel implementing edits.
7/23/2018      0.9   Harris County Bail   Inputting changes agreed on.
7/23/2018      0.5   Harris County Bail   Working on list of depositions and witnesses, and logistics.
7/23/2018      0.6   Harris County Bail   Finalizing versions of SJ to send around to co‐counsel for review.
7/24/2018      0.4   Harris County Bail   Working on settlement proposal.
7/24/2018      0.6   Harris County Bail   Working on [REDACTED]
7/25/2018      2.1   Harris County Bail   Legal research on remaining citation issues re standards, mootness
7/26/2018      2.4   Harris County Bail   Legal research on substantive rights, revising section of brief.
7/26/2018      1.3   Harris County Bail   Filling in some citations to record for brief.
7/27/2018      1.7   Harris County Bail   Filling in citations to judges' brief.
7/27/2018      1.2   Harris County Bail   Filling in citatations to HC/HO brief.
7/27/2018      3.1   Harris County Bail   Reading emergency stay filings, discussing with co‐counsel, clerk, and preparing response.
7/28/2018      2.1   Harris County Bail   Finishing citations for HO‐HC brief.
7/28/2018      1.9   Harris County Bail   Finishing citations and footnotes for judges brief.
7/28/2018      0.4   Harris County Bail   Working on appeal strategy.
7/28/2018      1.9   Harris County Bail   Implementing co‐counsel edits to judges' brief.
7/28/2018      0.9   Harris County Bail   Answering comment bubbles from co‐counsel and filling in changes.
7/29/2018      0.8   Harris County Bail   Working on strategy for appeal and stay, reviewing sheriff motion and drafting reply.
7/30/2018      0.4   Harris County Bail   Discussing emergency appeal, working on arguments.
7/30/2018      0.9   Harris County Bail   Working on discovery and depositions issues.
7/30/2018      0.4   Harris County Bail   Reviewing sanctions motion and email with next steps from co‐counsel.
7/30/2018      0.5   Harris County Bail   Meeting with co‐counsel, then taking notes, about statement of undisputed facts and final proofing/cite‐checking.
7/31/2018      0.7   Harris County Bail   Beginning to review emergency stay materials again
7/31/2018      0.4   Harris County Bail   Working on logistics for oral argument
8/1/2018       0.4   Harris County Bail   Working on notice.
8/1/2018       1.2   Harris County Bail   reading through stay materials to begin prep for oral argument.
8/1/2018       0.9   Harris County Bail   Final proof and revisions of SJ brief
8/2/2018       0.4   Harris County Bail   Finishing up statement of facts.
8/3/2018       1.3   Harris County Bail   Working on oral argument outline.
8/4/2018       3.2   Harris County Bail   Reading through judges' motion, identifying cases, reading cases, outlining responses.
8/4/2018       1.9   Harris County Bail   Reviewing misrepresentations and reviewing old filings for list of arguments and quotes.
8/4/2018       1.3   Harris County Bail   Supplementing oral argument outline
8/4/2018       1.8   Harris County Bail   Working on oral argument outline and framing responses to questions.
8/5/2018       1.2   Harris County Bail   More oral argument prep
8/5/2018       3.2   Harris County Bail   Beginning to draft response to judges' motion/reply
8/5/2018       1.8   Harris County Bail   Outlining responses to judges' factual assertions.
8/5/2018       1.7   Harris County Bail   Working on response brief.
8/6/2018       1.6   Harris County Bail   Working on finalizing draft response.
8/6/2018       1.4   Harris County Bail   Reading appeal brief just filed by judges and taking notes.
8/6/2018       1.9   Harris County Bail   Incorporating notes and case research into oral argument notes.
8/6/2018       2.1   Harris County Bail   Practicing for oral argument
8/6/2018       1.3   Harris County Bail   Incorporating changes to oral argument notes.
8/6/2018       0.9   Harris County Bail   Working on filing response.
8/7/2018       1.3   Harris County Bail   Practicing for oral argument
8/7/2018       1.9   Harris County Bail   practicing for oral argument and updating notes
8/7/2018       1.1   Harris County Bail   final practice for oral argument
8/7/2018       1.9   Harris County Bail   Going to and conducting oral argument.
8/9/2018       0.9   Harris County Bail   Team meeting re: discovery issues
8/9/2018       0.3   Harris County Bail   Reviewing explanation from [REDACTED]
8/10/2018      0.9   Harris County Bail   Working throuhg discovery disputes and issues.
8/12/2018      0.7   Harris County Bail   Reviewing discovery request and mapping out responses.
8/13/2018      0.6   Harris County Bail   Working on discovery/depositions issues.
8/13/2018      0.9   Harris County Bail   Planning out [REDACTED] witness subjects and reviewing declarations and evidence for fact witnesses for trial
8/13/2018      0.6   Harris County Bail   Reviewing discovery to review whether to seek more discovery before deadline tomorrow
8/14/2018      0.5   Harris County Bail   Working on sanctions motion.
8/14/2018      1.1   Harris County Bail   Reviewing motions panel decision and taking notes.
8/15/2018      0.6   Harris County Bail   Working on today's filing.
8/15/2018      0.6   Harris County Bail   Call with co‐counsel to discuss next steps, taking notes.
8/16/2018      0.3   Harris County Bail   Beginning to work on response to court order
8/16/2018      0.9   Harris County Bail   Long team call re: court order response and discovery, taking notes.
8/17/2018      0.9   Harris County Bail   Long strategy call re: depositions and taking notes.
8/17/2018      1.1   Harris County Bail   Reviewing and working on deposition outlines
8/17/2018      0.6   Harris County Bail   Mapping out trial issues and facts.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 31 of 143


8/17/2018      0.5   Harris County Bail   Working on response to court order.
8/17/2018      1.4   Harris County Bail   continuing to work on discovery responses from defs.
8/19/2018      1.1   Harris County Bail   Working on response to protective order.
8/20/2018      0.4   Harris County Bail   Working on updated Rule 26 disclosures
8/20/2018      0.3   Harris County Bail   Reading new study from [REDACTED]
8/20/2018      1.3   Harris County Bail   Working on deposition outlines.
8/20/2018      2.1   Harris County Bail   Working on response to court order
8/20/2018      0.8   Harris County Bail   Working through prior briefs and finalizing cites for response to court order.
8/21/2018      0.9   Harris County Bail   Implementing co‐counsel edits to response to stay.
8/22/2018      0.5   Harris County Bail   Working on deposition prep.
8/22/2018      0.8   Harris County Bail   Final edits to brief response to court order.
8/22/2018      0.5   Harris County Bail   Reviewing Defs filings and taking notes.
8/23/2018      0.9   Harris County Bail   Reviewing discovery
8/23/2018      1.2   Harris County Bail   Deposition prep.
8/27/2018      0.9   Harris County Bail   Working through discovery
8/27/2018      0.5   Harris County Bail   Working through depo outlines
8/28/2018      0.5   Harris County Bail   Trial team call prep re: depositions and [REDACTED].
8/28/2018      0.3   Harris County Bail   Working on discovery responses
8/28/2018      0.5   Harris County Bail   Conference call on amicus for 5th circuit
8/28/2018      0.3   Harris County Bail   Reviewing county orders of clarification
8/29/2018      1.4   Harris County Bail   Working on deposition prep.
8/29/2018      0.8   Harris County Bail   Reviewing discovery
8/30/2018      0.9   Harris County Bail   Revieiwng deposition reports, making notes, working through discovery outlines.
8/30/2018      0.8   Harris County Bail   Taking notes, working on discovery responses.;
8/31/2018      0.6   Harris County Bail   Working on deposition issues.
8/31/2018      0.3   Harris County Bail   Reviewing discovery examples and taking notes.;
9/1/2018       0.3   Harris County Bail   Working on deposition and evidence prep
9/2/2018       0.6   Harris County Bail   Working on ROG responses, discovery issues, and deposition outlines.;
9/3/2018       0.9   Harris County Bail   Working on depo prep and discovery review.
9/3/2018       0.4   Harris County Bail   Working on outline for upcoming hearing.
9/4/2018       0.6   Harris County Bail   Working on depo prep and discovery review.
9/4/2018       0.5   Harris County Bail   Working on arguments on the merits for upcoming hearing, talking points.
9/5/2018       0.6   Harris County Bail   Working on depo prep and document review.
9/5/2018       0.3   Harris County Bail   Emailing with co‐counsel re: discovery.
9/5/2018       0.7   Harris County Bail   Working on talking points and arguments for upcoming hearing, reviewing filings.
9/6/2018       1.1   Harris County Bail   Court hearing on status
9/6/2018       0.6   Harris County Bail   Team call on discovery issues.
9/6/2018       0.5   Harris County Bail   Reviewing emails and docs.
9/8/2018       0.6   Harris County Bail   Working on discovery issues/disputes
9/9/2018       0.4   Harris County Bail   Working on discovery issues
9/10/2018      0.6   Harris County Bail   Working on discovery/depositions issues.
9/10/2018      2.1   Harris County Bail   Reading and taking initial notes on judges' brief
9/11/2018      2.3   Harris County Bail   Working on long outline for response.
9/11/2018      0.6   Harris County Bail   Working on talking to [REDACTED]
9/11/2018      0.4   Harris County Bail   Working on discovery and depositions issues.
9/12/2018      0.5   Harris County Bail   Team call about appeal response strategy.
9/12/2018      0.6   Harris County Bail   Depo prep, reviewing depo summary, finalizing discovery
9/14/2018      0.4   Harris County Bail   Discussing briefing and strategy plan with co‐counsel.
9/16/2018      0.6   Harris County Bail   Reviewing discovery materials.
9/16/2018      1.6   Harris County Bail   Finalizing notes for first draft response
9/17/2018      0.6   Harris County Bail   Finishing bullet points for sending to arpit for response.
9/17/2018      0.7   Harris County Bail   Reviewing notes, conversation with co‐counsel about next strategic steps, making notes for emailing to group.
9/17/2018      0.4   Harris County Bail   Talking to [REDACTED]
9/18/2018      0.7   Harris County Bail   [REDACTED] conference call
9/18/2018      0.3   Harris County Bail   Final additions to notes for response brief outline
9/18/2018      0.4   Harris County Bail   Discussing with [REDACTED]
9/19/2018      0.7   Harris County Bail   Working through discovery issues and responses to Ds
9/19/2018      0.4   Harris County Bail   Working through sanctions issues
9/20/2018      0.8   Harris County Bail   Team strategy call re: discovery and depos and PI
9/25/2018      0.4   Harris County Bail   Working on response to county brief
9/25/2018      0.4   Harris County Bail   Working on discovery
9/27/2018      0.5   Harris County Bail   Trial team call re filings and discovery
9/27/2018      0.9   Harris County Bail   [REDACTED] call for 5th circuit
9/28/2018      2.1   Harris County Bail   Working on response to new authority
9/28/2018      0.8   Harris County Bail   Working on discovery disputes
9/28/2018      1.1   Harris County Bail   Editing letter
9/28/2018      1.4   Harris County Bail   Working on response to motion
9/29/2018      0.4   Harris County Bail   Discovery and depo prep
9/30/2018      0.3   Harris County Bail   Reviewing reports from county
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 32 of 143


10/1/2018      0.5   Harris County Bail   Prepping for discovery hearing, talking to co‐counsel
10/1/2018      0.3   Harris County Bail   Recap of hearing and next steps
10/1/2018      0.9   Harris County Bail   Working on draft report and fields docs.
10/8/2018      0.4   Harris County Bail   Working on appeal brief outline
10/8/2018      0.6   Harris County Bail   Making list of issues to cut and include in brief.
10/8/2018      0.4   Harris County Bail   Working on [REDACTED]
10/10/2018     1.1   Harris County Bail   Beginning to review and edit appeal draft.
10/10/2018     3.1   Harris County Bail   Working through first argument section and editing.
10/10/2018     2.1   Harris County Bail   Working through second argument section.
10/11/2018     2.7   Harris County Bail   Going through and making long list of legal issues and cases, and points for framing.
10/11/2018     2.9   Harris County Bail   Legal research for appeal brief edits.
10/11/2018     3.1   Harris County Bail   Making line edits to brief.
10/12/2018     3.2   Harris County Bail   Final long session inserting comments, and making deletions to sections and footnotes.
10/12/2018     0.4   Harris County Bail   Long memo to co‐counsel explaining revisions.
10/13/2018     0.6   Harris County Bail   Appeal brief thoughts and notes
10/17/2018     1.5   Harris County Bail   Long call to go one by one through appeal brief edits with co‐counsel.
10/17/2018     0.4   Harris County Bail   Notes on appeal brief
10/17/2018     0.5   Harris County Bail   Appellate brief
10/18/2018     0.6   Harris County Bail   Appellate brief
10/20/2018     3.2   Harris County Bail   Working on edits to first section of appeal brief
10/20/2018     4.1   Harris County Bail   Long session to do bigger picture edits to appeal brief
10/20/2018     2.9   Harris County Bail   Line edit
10/21/2018     3.2   Harris County Bail   Finishing edits
10/21/2018     0.9   Harris County Bail   Discussing edits with co‐counsel.
10/22/2018     1.3   Harris County Bail   Conference call to work through edits.
10/22/2018     0.4   Harris County Bail   Discussing sanctions letter and confer with co‐counsel.
10/22/2018     0.9   Harris County Bail   Reviewing and editing letter.
10/22/2018     0.8   Harris County Bail   Working on language for last round of edits.
10/23/2018     0.6   Harris County Bail   Call to discuss meet and confer.
10/23/2018     0.8   Harris County Bail   Final work on brief.
10/24/2018     0.4   Harris County Bail   Last edits to brief.
10/26/2018     0.3   Harris County Bail   Prepping for discovery hearing, talking to co‐counsel
10/29/2018     0.4   Harris County Bail   Working on discovery dispute issues.
10/29/2018     0.5   Harris County Bail   Discussing current on the ground practices with [REDACTED]
10/30/2018     1.9   Harris County Bail   Synthesizing prior settlement documents and producing new settlement document for immediate post‐election use.
11/1/2018      0.4   Harris County Bail   Finishing settlement proposal synthesis.
11/2/2018      0.4   Harris County Bail   Reading and notes on amici briefs.
11/7/2018      0.9   Harris County Bail   Working on revising settlement principles.
11/7/2018      0.4   Harris County Bail   Communicating with co‐counsel re: new defendants.
11/7/2018      2.1   Harris County Bail   Reading and taking notes on judges' reply brief.
11/8/2018      0.8   Harris County Bail   Long strategy call with co‐counsel then taking notes.
11/9/2018      0.6   Harris County Bail   Working with co‐counsel on settlement.
11/9/2018      0.3   Harris County Bail   Call from opposing counsel, then discussing with co‐counsel.
11/9/2018      0.3   Harris County Bail   Preparing for hearing.
11/10/2018     0.2   Harris County Bail   Working on settlement issues.
11/12/2018     0.4   Harris County Bail   Preparation for hearing tomorrow.
11/13/2018     0.6   Harris County Bail   Court hearing on discovery
11/13/2018     0.6   Harris County Bail   Meeting with co‐counsel and discussing issues with new officials.
11/13/2018     0.4   Harris County Bail   Working on settlement plan.
11/13/2018     0.4   Harris County Bail   Working on agreed order and logistical strategy.
11/14/2018     0.4   Harris County Bail   Working on settlement prep.
11/15/2018     0.4   Harris County Bail   discussing settlement issues with co‐counsel for meeting
11/15/2018     0.3   Harris County Bail   Working on edits to settlement principles
11/16/2018     0.3   Harris County Bail   Discussing settlement proposals with co‐counsel, taking notes.
11/20/2018     0.4   Harris County Bail   Strategy call for settlement preparations
11/21/2018     0.2   Harris County Bail   Working through logistics of bills/costs
11/27/2018     0.4   Harris County Bail   Preparing for trip to Harris County
11/29/2018     0.3   Harris County Bail   Working on meetings and settlement strategy
12/3/2018      0.4   Harris County Bail   Working on plan for trip and settlement talks.
12/5/2018      1.1   Harris County Bail   Preparing for meetings
12/6/2018      1.6   Harris County Bail   Preparing for, then meeting with [REDACTED]
12/6/2018      0.7   Harris County Bail   Meeting with co‐counsel re settlement.
12/6/2018      1.1   Harris County Bail   Meeting with Garcia
12/6/2018      0.9   Harris County Bail   meeting with [REDACTED]
12/6/2018      1.4   Harris County Bail   Taking notes and meeting with sheriff and command staff and lawyers
12/6/2018      0.4   Harris County Bail   Debrief with co‐counsel.
12/6/2018      1.1   Harris County Bail   meeting with [REDACTED] re: settlement
12/7/2018      1.1   Harris County Bail   Meeting with [REDACTED] and taking notes
12/7/2018      1.8   Harris County Bail   Meeting with [REDACTED]
         Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 33 of 143


12/7/2018            1.5   Harris County Bail   Meeting with DA, then taking notes
12/7/2018            0.6   Harris County Bail   Debrief with co‐counsel.
12/7/2018            0.8   Harris County Bail   Working on settlement ideas and process after meeting.
12/10/2018           0.3   Harris County Bail   Working on prep for next round of meetings.
12/12/2018           0.3   Harris County Bail   Discussing upcoming proposals with co‐counsel and settlement
12/13/2018           1.1   Harris County Bail   Working on edits to proposed new order, and to new local rule for settlement, discussing with co‐counsel.
12/13/2018           0.4   Harris County Bail   Conversations with [REDACTED]
12/18/2018           1.6   Harris County Bail   Reviewing various proposals and ideas and preparing for meetings tomorrow.
12/19/2018           1.1   Harris County Bail   Preparing proposal for HC judges
12/19/2018           0.9   Harris County Bail   Preparing proposal for Harris County
12/19/2018           1.3   Harris County Bail   Long meeting with judges, taking notes
12/19/2018           1.9   Harris County Bail   Long meeting with sheriff and DA and harris county officials, taking notes
12/19/2018           0.9   Harris County Bail   Debrief with co‐counsel.
12/19/2018           0.9   Harris County Bail   Incorporating edits.
12/19/2018           0.7   Harris County Bail   Meeting with [REDACTED] and taking notes
12/20/2018           0.6   Harris County Bail   More meetings to discuss revisions to settlement proposals and logistics.
12/20/2018           0.9   Harris County Bail   meeting with [REDACTED] to get details on system.
12/20/2018           2.4   Harris County Bail   Long session touring new Joint Processing Center and taking notes
12/20/2018           0.6   Harris County Bail   Debrief with co‐counsel.
12/20/2018           0.8   Harris County Bail   Brainstorming changes to proposals based on new tour/info, and system logistics.
12/21/2018           0.7   Harris County Bail   Call with appellate team about 5th Circuit filings re withdrawal of their appeal
12/21/2018           0.5   Harris County Bail   Working on settlement document and communications to [REDACTED]
12/22/2018           0.4   Harris County Bail   Reviewing and working on responses to sheriff.
12/26/2018           0.9   Harris County Bail   Conference call with sheriff and judges' lawyers and sheriff to discuss implementation, taking notes.
12/27/2018           0.4   Harris County Bail   Working on settlement proposal and new implementation
12/28/2018           0.5   Harris County Bail   Working on logistics and review of settlement issues
12/28/2018           0.3   Harris County Bail   Reviewing PD memo and taking notes.

Total 2018 Hours   610.2

1/1/2019             0.7   Harris County Bail   Reviewing 5th circuit motion to vacate and editing
1/2/2019             0.8   Harris County Bail   Making more edits and resolving comment bubbles for motion to vacate.
1/3/2019             0.4   Harris County Bail   Discussing [REDACTED] with co‐counsel.
1/7/2019             0.8   Harris County Bail   Meetings to figure out next steps on settlement
1/7/2019             0.4   Harris County Bail   Reviewing language for standing order / settlement document.
1/8/2019             0.4   Harris County Bail   Working out details of filing, and judges position, and discussing with co‐counsel.
1/8/2019             0.4   Harris County Bail   Discusion and conference call re: new rule and injunction
1/9/2019             0.9   Harris County Bail   Long call with sheriff staff, taking notes
1/9/2019             1.5   Harris County Bail   Long call with DA, Sheriff, judges, and others going through new rule edits
1/9/2019             0.5   Harris County Bail   Working on new rule edits
1/10/2019            0.6   Harris County Bail   Discussing revisions to rule with co‐counsel.
1/10/2019            0.7   Harris County Bail   Calls with defendants, and discussing changes
1/10/2019            0.5   Harris County Bail   Working on red line edits
1/10/2019            0.9   Harris County Bail   Working on joint motion and brief in support edits.
1/10/2019            0.4   Harris County Bail   Reviewing emails from defendants and making edits and discussing with co‐counsel.
1/10/2019            0.5   Harris County Bail   Call with co‐counsel to prepare plan for february 1 hearing and timing of new rule, and postponing entry.
1/11/2019            0.5   Harris County Bail   Final review and discussions of new local rule
1/14/2019            0.6   Harris County Bail   Reading new 5th circuit decision and discussing with co‐counsel implications
1/15/2019            0.5   Harris County Bail   Preparing for meetings this week with defendants
1/15/2019            0.7   Harris County Bail   Working on document to share with defendants re new rule
1/16/2019            0.4   Harris County Bail   Working on finalizing logistics for new rule implementation
1/16/2019            1.3   Harris County Bail   Reviewing and editing filings for joint motion and rule
1/17/2019            0.2   Harris County Bail   Talking with DA and taking notes
1/17/2019            1.1   Harris County Bail   Meeting with [REDACTED]
1/17/2019            0.7   Harris County Bail   Meeting with [REDACTED]
1/17/2019            0.9   Harris County Bail   Working with stakeholders on logistics of new rules
1/18/2019            1.1   Harris County Bail   Discussing revised injunction strategy and law of the case issues with co‐counsel, taking notes
1/21/2019            0.7   Harris County Bail   Taking notes and then conducting co‐counsel call
1/22/2019            0.7   Harris County Bail   Working on new rule issues, and notice brief.
1/22/2019            0.8   Harris County Bail   Working on plan for pretrial services and other components of settlement proposal, reviewing notes and research
1/23/2019            0.2   Harris County Bail   Call with co‐counsel and taking notes.
1/23/2019            0.4   Harris County Bail   Call with PJI to discuss pretrial services
1/23/2019            0.9   Harris County Bail   Working through proposed edits, figuring out lack of tracked changes, and our position
1/23/2019            0.3   Harris County Bail   Discussing proposed edits with co‐counsel.
1/23/2019            0.8   Harris County Bail   More discussion and edits to proposed rule, emailing judges
1/24/2019            0.6   Harris County Bail   Call with [REDACTED] to discuss settlement logistics.
1/24/2019            0.4   Harris County Bail   Finalizing plan for response and handling of rule edits.
1/25/2019            0.2   Harris County Bail   Working on emails to opposing counsel.
1/25/2019            0.5   Harris County Bail   Calls with [REDACTED] re settlement
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 34 of 143


1/26/2019      0.6   Harris County Bail   Call with [REDACTED] and taking notes.
1/26/2019      0.5   Harris County Bail   Call re getting info/materials to judges with [REDACTED].
1/28/2019      0.2   Harris County Bail   Talking to opposing counsel.
1/28/2019      0.5   Harris County Bail   Preparing for hearing and trip.
1/29/2019      0.3   Harris County Bail   Call with opposing counsel and taking notes.
1/29/2019      0.5   Harris County Bail   Preparing notes and agenda for in person settlement talks.
1/30/2019      0.3   Harris County Bail   Preparing for settlemtn.
1/30/2019      0.4   Harris County Bail   Call with defendant reps.
1/31/2019      0.5   Harris County Bail   Working on settlement prep, reading docs from county.
1/31/2019      1.3   Harris County Bail   Settlement meeting with county
1/31/2019      0.3   Harris County Bail   Preparing for hearing.
1/31/2019      0.6   Harris County Bail   Internal meetings re: harris county settlement proposal.
2/1/2019       1.2   Harris County Bail   Court hearing
2/3/2019       1.3   Harris County Bail   Working on putting settlement together, drafting docs for proposal.
2/4/2019       1.2   Harris County Bail   Working on settlement framework.
2/4/2019       0.5   Harris County Bail   Discussing settlement with co‐counsel.
2/4/2019       0.8   Harris County Bail   Putting together thoughts for components of settlement re monitoring and investments.
2/5/2019       0.7   Harris County Bail   Working on settlement proposal
2/5/2019       0.4   Harris County Bail   Working on components of settlement re: monitoring/accountability
2/6/2019       0.3   Harris County Bail   Working on data questions for settlement
2/6/2019       0.3   Harris County Bail   Discussing pretrial services reforms with consultant
2/7/2019       0.5   Harris County Bail   Working on adding in details to settlement agreemnt based on data.
2/9/2019       0.7   Harris County Bail   Working on preparing for team call on settlement
2/9/2019       0.9   Harris County Bail   Team call on settlement structure
2/10/2019      0.6   Harris County Bail   Making notes for settlement provisions, working through settlement proposal logistics
2/11/2019      0.4   Harris County Bail   Discussing settlement with co‐counsel.
2/11/2019      0.6   Harris County Bail   Working through HOs proposed edits to new local rule, discussing emails.
2/11/2019      0.4   Harris County Bail   Issues with [REDACTED]
2/11/2019      0.8   Harris County Bail   Long session to work through monitoring and data portions of settlement proposal.
2/11/2019      0.8   Harris County Bail   Beginning to edit draft of proposed consent decree
2/12/2019      0.4   Harris County Bail   Discussing settlement provisions with co‐counsel.
2/12/2019      0.5   Harris County Bail   More work getting down initial draft of consent decree
2/13/2019      0.4   Harris County Bail   Revising motion to intervene, taking notes
2/13/2019      3.1   Harris County Bail   Long meeting, taking notes on constructing provisions for settlement
2/13/2019      0.5   Harris County Bail   Discussing rule implementation with co‐counsel.
2/13/2019      1.1   Harris County Bail   Discussing rule implementation with harris county actors from DA, Sheriff
2/13/2019      0.4   Harris County Bail   Working on rule implementation
2/14/2019      3.2   Harris County Bail   Long session working through each component of proposed settlement and brainstorming, and revising.
2/14/2019      0.8   Harris County Bail   Working on arguments for Harris County/Judges in bail bond effort to block settlement.
2/15/2019      2.9   Harris County Bail   Long session to implement edits and revisions from co‐counsel.
2/15/2019      1.1   Harris County Bail   Drafting new sections on public defenders and monitoring.
2/15/2019      0.3   Harris County Bail   Researching [REDACTED].
2/15/2019      0.5   Harris County Bail   Conference call with sheriff and judges' counsel
2/15/2019      0.9   Harris County Bail   Conference call re: new rule implementation for tomorrow, taking notes.
2/15/2019      0.4   Harris County Bail   Emailing with co‐counsel re strategy for settlement and bail industry attempts to block
2/15/2019      0.3   Harris County Bail   Talking to [REDACTED] re settlement
2/16/2019      1.3   Harris County Bail   Working on data, monitoring, transparency portsions of agreement.
2/17/2019      0.3   Harris County Bail   Working on implementation issues.
2/17/2019      0.9   Harris County Bail   Working on settlement agreement draft.
2/17/2019      1.3   Harris County Bail   Working on settlement agreement draft.
2/18/2019      1.8   Harris County Bail   Implementing edits from co‐counsel to agreement
2/19/2019      1.5   Harris County Bail   Meeting with co‐counsel re: settlement
2/19/2019      1.9   Harris County Bail   Making revisions to agreement sections
2/19/2019      0.8   Harris County Bail   Implementing co‐counsel's edits.
2/19/2019      0.6   Harris County Bail   Finalizing section on overisght and public education
2/19/2019      0.4   Harris County Bail   Finalizing section on data
2/20/2019      0.6   Harris County Bail   Long call to finalize first draft of settlement
2/20/2019      2.1   Harris County Bail   Implementing final edits to creat first draft to send to co‐counsel.
2/21/2019      0.9   Harris County Bail   meeting re county cjcc
2/21/2019      0.3   Harris County Bail   discussion with sheriff staff on implementation
2/21/2019      0.9   Harris County Bail   working on responses to [REDACTED]
2/21/2019      0.8   Harris County Bail   meeting with county offficials
2/21/2019      0.8   Harris County Bail   discussing implementation with county judges
2/21/2019      0.3   Harris County Bail   discussing settlement
2/22/2019      0.4   Harris County Bail   Discussing settlement agreement with co‐counsel.
2/23/2019      1.4   Harris County Bail   Researching [REDACTED] for consent decree
2/23/2019      0.4   Harris County Bail   Making edits to consent decree
2/23/2019      0.7   Harris County Bail   working on incorporating details into consent decree requirements.
2/24/2019      1.4   Harris County Bail   Reading and implementing edits from co‐counsel to consent decree
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 35 of 143


2/24/2019      0.5     Harris County Bail   Discussing with co‐counsel changes to agreement.
2/24/2019      1.4     Harris County Bail   Working on making revisions to Harris County consent decree
2/25/2019      0.8     Harris County Bail   Working through co‐counsel edits to latest consent decree draft
2/27/2019      0.4     Harris County Bail   Working on settlement
2/28/2019      0.4     Harris County Bail   Reviewing latest data, working on emails to co‐counsel and defs
2/28/2019      0.4     Harris County Bail   Communicating with [REDACTED] re consent decree drafting
3/1/2019         2     Harris County Bail   Long session inputting edits and changes to draft consent decree
3/2/2019       1.7     Harris County Bail   Working on revisions to consent decree
3/3/2019       2.3     Harris County Bail   Long session inputting co‐counsel edits
3/4/2019       0.6     Harris County Bail   Discussing edits with counsel team
3/4/2019       0.9     Harris County Bail   Discussing edits with Beth
3/4/2019       1.4     Harris County Bail   Organizing consent decree and implementing edits from
3/4/2019       1.8     Harris County Bail   Inputting more co‐counsel edits, re‐drafting provisions
3/4/2019       0.3     Harris County Bail   Emailing with opposing counsel, reviewing documents for court hearing
3/4/2019       0.7     Harris County Bail   Team call to strategize for call with Defs tomorrow and for hearing Friday. Taking notes.
3/4/2019       1.3     Harris County Bail   Final edits and re‐writing of provisions to create clean copy for county
3/5/2019       0.9     Harris County Bail   Long call and taking notes re: strategy for joint filing.
3/5/2019       0.4     Harris County Bail   Editing joint filing.
3/5/2019       0.7     Harris County Bail   Meeting with co‐counsel to discuss joint filing and new puported rule amendment.
3/5/2019       1.1     Harris County Bail   meeting with county offficials
3/5/2019       0.4     Harris County Bail   discussing strategy and case law with appellate counsel.
3/5/2019       0.4     Harris County Bail   Working on final edits to consent decree before sending to opposing counsel.
3/5/2019       0.4     Harris County Bail   Reviewing case law research on consent decrees
3/6/2019       0.6     Harris County Bail   Meeting with co‐counsel re local rule revisions
3/6/2019       2.1     Harris County Bail   Working on research for legal arguments for [REDACTED]
3/6/2019       0.5     Harris County Bail   More research and discussion with co‐counsel re: [REDACTED]
3/7/2019       1.8     Harris County Bail   Working on edits to [REDACTED]
3/7/2019       0.2     Harris County Bail   Talking with [REDACTED]
3/7/2019       0.3     Harris County Bail   Strategy with co‐counsel re bail industry suit
3/8/2019       1.4     Harris County Bail   Finalizing arguments for bail industry case.
3/8/2019       0.7     Harris County Bail   Final edits to [REDACTED]
3/8/2019       0.4     Harris County Bail   Communicating with co‐counsel.
3/8/2019         1     Harris County Bail   Long settlement call with county.
3/8/2019       0.6     Harris County Bail   Notes from settlement call to incorporate
3/9/2019       0.4     Harris County Bail   Discussing settlement with [REDACTED]
3/11/2019      0.3     Harris County Bail   Preparing for trip to Harris County
3/12/2019      0.4     Harris County Bail   Reviewing Wilmer memo on consent decree
3/12/2019      0.7     Harris County Bail   Preparing for meeting with county
3/12/2019      1.9     Harris County Bail   Meeting with county re: settlement
3/12/2019      0.6     Harris County Bail   Meeting with co‐counsel, taking notes on updates to consent decree
3/12/2019      0.6     Harris County Bail   Working on revisions to consent decree
3/13/2019      1.4     Harris County Bail   Meeting with judge defendants to go through new rule edits.
3/13/2019        1     Harris County Bail   Team call on consent decree language
3/13/2019      0.5     Harris County Bail   Working on edits to consent decree
3/14/2019      1.5   Harris County Bail     Meetings re: settlement
3/14/2019      1.6   Harris County Bail     Working on revisions to settlement after county meeting
3/14/2019      1.4   Harris County Bail     Meeting with sheriff agents, taking notes
3/15/2019      0.8   Harris County Bail     Working on edits from meetings
3/15/2019      1.3   Harris County Bail     Meeting with county
3/16/2019      1.4   Harris County Bail     Working on revisions to consent decree
3/18/2019      2.1   Harris County Bail     Editing introduction to consent decree, editing provisions
3/18/2019      0.4   Harris County Bail     Talking to co‐counsel about consent decree logistics
3/19/2019      0.6   Harris County Bail     Discussing consent decree edits
3/19/2019      0.8   Harris County Bail     Reviewing and re‐drafting new langauge on implementation process.
3/20/2019      0.6   Harris County Bail     Working on re‐investment section
3/20/2019      0.6   Harris County Bail     Working on edits to introduction
3/21/2019      1.4   Harris County Bail     Making revisions to consent decree and incorporating edits
3/21/2019      0.6   Harris County Bail     Revising reinvestment portion
3/21/2019      0.3   Harris County Bail     Working on [REDACTED]
3/21/2019      0.2   Harris County Bail     Working on [REDACTED]
3/21/2019      0.4   Harris County Bail     Discussing settlement agreement with co‐counsel.
3/22/2019      0.5   Harris County Bail     Working on getting [REDACTED]
3/22/2019      0.7   Harris County Bail     Working on edits for document to be sent back to County
3/22/2019      0.5   Harris County Bail     Working on revisions to Rule 9.
3/22/2019      0.5   Harris County Bail     Working on [REDACTED]
3/24/2019      0.2   Harris County Bail     Working on edits to continuance.
3/25/2019      0.2   Harris County Bail     Working on filing
3/26/2019      0.2   Harris County Bail     Working on fee issues
3/28/2019      0.2   Harris County Bail     Working with county lawyers on edits
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 36 of 143


4/2/2019       0.2   Harris County Bail   Working on fees issues
4/2/2019       0.9   Harris County Bail   Talking to County, discussing settlement, talking to co‐counsel.
4/2/2019       0.3   Harris County Bail   Talking to County again.
4/2/2019       0.5   Harris County Bail   Strategy call for settlement finalization
4/3/2019       0.4   Harris County Bail   Working on settlement logistics
4/4/2019       0.3   Harris County Bail   Working on settlement issues with county.
4/4/2019       0.5   Harris County Bail   Call with [REDACTED]
4/5/2019       0.5   Harris County Bail   Team meeting re: settlement
4/5/2019       0.5   Harris County Bail   Team call with [REDACTED]
4/8/2019       0.3   Harris County Bail   Working on settlement docs
4/10/2019      0.3   Harris County Bail   Preparing for next week settlement visit
4/12/2019      0.4   Harris County Bail   Talking with county official
4/12/2019      0.4   Harris County Bail   Talking with county, taking notes
4/12/2019      0.5   Harris County Bail   Team call with national [REDACTED]
4/12/2019      0.8   Harris County Bail   Working on memo for officials
4/14/2019      0.3   Harris County Bail   Preparing fees document for county
4/15/2019      0.9   Harris County Bail   Meeting with commissioners staff and CA
4/15/2019      0.4   Harris County Bail   Meeting prep
4/15/2019      0.6   Harris County Bail   Taking notes and discussing meetings with co‐counsel.
4/16/2019      0.4   Harris County Bail   Talking with county lawyer
4/16/2019      0.6   Harris County Bail   Court hearing
4/16/2019      0.6   Harris County Bail   Meeting with opposing counsel and co‐counsel after hearing
4/16/2019      1.9   Harris County Bail   Meeting with judges and counsel, taking notes
4/16/2019      0.7   Harris County Bail   Meeting with co‐counsel
4/18/2019      0.5   Harris County Bail   Talking with County lawyers
4/18/2019      2.3   Harris County Bail   Legal research on consent decree drafting issues
4/19/2019        1   Harris County Bail   Call with team re: oversight board
4/20/2019      0.4   Harris County Bail   More research on settlement agreements
4/21/2019      0.8   Harris County Bail   Working on edits to judges section of consent decree
4/22/2019      0.6   Harris County Bail   Meeting with co‐counsel to resolve consent decree edits by judges, making notes
4/23/2019      0.9   Harris County Bail   Team meeting re: settlemnet agreement next steps
4/23/2019      0.3   Harris County Bail   Talking with county lawyer
4/24/2019      0.4   Harris County Bail   Call re: DA views on settlement
4/24/2019      0.6   Harris County Bail   Working on consent decree revisions
4/24/2019      1.1   Harris County Bail   Reviewing new draft from County
4/25/2019      1.8   Harris County Bail   Working through new draft and making detailed notes of changes
4/25/2019      0.3   Harris County Bail   Discussing changes with co‐counsel.
4/25/2019      0.8   Harris County Bail   Resarching impact of new changes and emailing [REDACTED].
4/25/2019      2.1   Harris County Bail   Long call with county lawyers, then taking notes.
4/25/2019      0.2   Harris County Bail   Discussing next steps with co‐counsel.
4/26/2019      0.6   Harris County Bail   Reviewing list of deleted and modified provisions
4/26/2019      0.3   Harris County Bail   Discussing additions with co‐counsel
4/26/2019      0.2   Harris County Bail   Talking to co‐counsel
4/28/2019      2.3   Harris County Bail   Long session reviewing and editing latest draft
4/28/2019      3.2   Harris County Bail   Long session inputting notes and edits
4/28/2019      0.3   Harris County Bail   Discussing latest notes and edits with co‐counsel.
4/29/2019      0.2   Harris County Bail   Working on Harris County edits to get back today.
4/30/2019      0.3   Harris County Bail   Working on settlement agreement edits.
5/1/2019       1.1   Harris County Bail   Working on settlement agreement edits.
5/1/2019       0.4   Harris County Bail   finaliznig comments for opposing counsel on settlement agreement.
5/2/2019       0.9   Harris County Bail   Long conversation with PD and taking notes
5/2/2019       0.4   Harris County Bail   Working on settlement response.
5/3/2019       0.2   Harris County Bail   Working on fee language
5/3/2019       0.7   Harris County Bail   Meeting to prepare for conversation with police chief
5/3/2019       0.7   Harris County Bail   Call with [REDACTED] and taking notes re designing consent decree
5/6/2019       0.4   Harris County Bail   Research on jurisdiction and enforcement of consent decree/contract
5/6/2019       0.5   Harris County Bail   Call with harris county re: negotiating
5/7/2019       0.8   Harris County Bail   Researching info for [REDACTED] and data tracking
5/7/2019       0.9   Harris County Bail   Long call with judges and taking notes.
5/8/2019       1.1   Harris County Bail   Editing Rule 9 on top of co‐counsel and PD edits.
5/10/2019      0.5   Harris County Bail   Finalizing edits to new rule
5/14/2019      0.3   Harris County Bail   Working on provisions to add to consent decree
5/15/2019      0.5   Harris County Bail   Discussing settlement with county
5/21/2019      1.7   Harris County Bail   Research on [REDACTED] process
5/23/2019      0.4   Harris County Bail   Working on settlement
5/24/2019      0.9   Harris County Bail   Reading new settlement document from county
5/24/2019      0.7   Harris County Bail   Meeting with co‐counsel, taking notes.
5/24/2019      0.9   Harris County Bail   Call with county lawyer to answer questions.
5/24/2019      0.3   Harris County Bail   Meeting with co‐counsel.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 37 of 143


5/24/2019      0.8   Harris County Bail   Preparing list of provisions for editing.
5/24/2019      0.7   Harris County Bail   Starting to edit document for new consent decree draft.
5/25/2019      2.1   Harris County Bail   Long session reviewing and accept/reject edits
5/25/2019      1.7   Harris County Bail   Another session reviewing and accept/reject edits
5/26/2019      0.4   Harris County Bail   Discussing edits with co‐counsel.
5/26/2019      0.4   Harris County Bail   Call with county lawyers prior to new edits
5/27/2019      1.6   Harris County Bail   Working on editing consent decree
5/27/2019      0.9   Harris County Bail   Working on editing consent decree
5/28/2019      1.2   Harris County Bail   Working on edits to settlement agreement
5/28/2019      0.2   Harris County Bail   Discussing case with co‐counsel.
5/28/2019      0.4   Harris County Bail   Call with class action [REDACTED] re fairness hearing/motion
5/28/2019      0.6   Harris County Bail   Working on strategy doc for consent decree and settlement
5/29/2019      0.6   Harris County Bail   Conference call with [REDACTED]/advisers re: consent decree drafting.
5/29/2019      0.6   Harris County Bail   Working on fee petition issues
5/29/2019      0.3   Harris County Bail   Discussing with co‐counsel issues on [REDACTED] and settlement.
5/29/2019      0.2   Harris County Bail   Reviewing latest data from county report on Rule 9
5/29/2019      0.5   Harris County Bail   Preparing for all‐day negotiations tomorrow.
5/29/2019      0.3   Harris County Bail   Discussing settlement agreement edits with team
5/30/2019      0.8   Harris County Bail   Initial meetings with opposing counsel
5/30/2019      3.5   Harris County Bail   Long negotiating session with county lawyers
5/30/2019      0.9   Harris County Bail   Working with co‐counsel on notes to debrief
5/30/2019      0.8   Harris County Bail   Preparing for meeting with judges tomorrow
5/30/2019      0.2   Harris County Bail   Working on fee petition issues
5/30/2019      0.4   Harris County Bail   Talking with county consultant
5/31/2019      0.5   Harris County Bail   Preparing for negotiations
5/31/2019      0.4   Harris County Bail   Preparing for judges meeting
5/31/2019      3.5   Harris County Bail   Long session making edits and negotiating with CCCL judges
5/31/2019      0.8   Harris County Bail   Meeting with county lawyers and taking notes.
5/31/2019      2.1   Harris County Bail   Long session redrafting agreement part for court policies
5/31/2019      1.6   Harris County Bail   Finalizing edits and definitions for new CCCL policy section to send to judges/county.
5/31/2019      0.7   Harris County Bail   Working on reviewing notes document from meeting and incorporating final edits
6/1/2019       1.1   Harris County Bail   Working on consent decree revisions
6/1/2019       1.4   Harris County Bail   Working on consent decree revisions
6/1/2019       0.7   Harris County Bail   Working on settlement agreement
6/1/2019       0.4   Harris County Bail   Talking to co‐counsel re: revisions
6/2/2019       0.9   Harris County Bail   Talking to county lawyers re: agreement
6/3/2019       0.7   Harris County Bail   Research on [REDACTED] and settlement agreement
6/3/2019       0.6   Harris County Bail   Call with Sheriff
6/3/2019       2.3   Harris County Bail   Drafting initial notice form
6/3/2019       0.7   Harris County Bail   Talking to [REDACTED] re: [REDACTED]
6/3/2019       1.2   Harris County Bail   Drafting proposed order
6/3/2019       0.5   Harris County Bail   Planning out notice process
6/4/2019       0.8   Harris County Bail   Calls with judges
6/4/2019       0.4   Harris County Bail   Working through text messaging issues
6/4/2019       0.4   Harris County Bail   Reviewing consent decree and judge's concerns.
6/5/2019       0.6   Harris County Bail   Working on research for [REDACTED] issues
6/5/2019       0.7   Harris County Bail   Working on notice and proposed order
6/5/2019       0.4   Harris County Bail   Working on negotiations
6/5/2019       0.5   Harris County Bail   Conference call with opposing counsel and taking notes.
6/6/2019       0.4   Harris County Bail   Working through final edits to Rule 9
6/6/2019       0.4   Harris County Bail   Talking with co‐cousnel re: county extension request
6/6/2019       0.5   Harris County Bail   Conversation with [REDACTED] re [REDACTED]
6/6/2019       0.7   Harris County Bail   Legal research and strategy re: [REDACTED]
6/6/2019       0.4   Harris County Bail   Conference call with county lawyers
6/6/2019       0.6   Harris County Bail   Finishing draft notice
6/7/2019       0.2   Harris County Bail   Talking to county lawyers re: agreement
6/7/2019       0.4   Harris County Bail   Talking with co‐counsel.
6/7/2019       0.2   Harris County Bail   Talking with county officials and taking notes
6/12/2019      0.5   Harris County Bail   Reviewing and working through Bynum edits
6/12/2019      0.4   Harris County Bail   Taking notes,and discussing with co‐counsel.
6/12/2019      0.3   Harris County Bail   Talking with judges lawyer
6/12/2019      0.1   Harris County Bail   Talking with county lawyer
6/12/2019      0.5   Harris County Bail   Working through settlement issues with co‐counsel.
6/13/2019      0.3   Harris County Bail   Meeting with co‐counsel re settlement.
6/13/2019      0.5   Harris County Bail   Working on judges' section
6/13/2019      0.5   Harris County Bail   Call with county lawyers prior to new edits
6/16/2019      0.4   Harris County Bail   Reviewing judges section
6/17/2019      0.4   Harris County Bail   Talking to co‐cousnel and reviewing judges section
6/17/2019      0.6   Harris County Bail   Editing judges section and talking to co‐counsel.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 38 of 143


6/18/2019      0.5   Harris County Bail   Talking negotiations with co‐counsel
6/18/2019      0.4   Harris County Bail   Working onn negotiation strategy
6/19/2019      0.4   Harris County Bail   Talking to opposing counsel.
6/19/2019        1   Harris County Bail   Long call with opposing counsel
6/19/2019      0.3   Harris County Bail   Working on settlement agreement issues.
6/19/2019      0.5   Harris County Bail   Conference call with county lawyer.
6/20/2019      1.3   Harris County Bail   Meeting with judges and counsel, taking notes
6/20/2019      0.4   Harris County Bail   Working on consent decree revisions
6/21/2019      0.8   Harris County Bail   Working on revisions after judges meeting
6/21/2019      0.4   Harris County Bail   Talking to co‐counsel re negotiation positions
6/24/2019      1.1   Harris County Bail   Meeting with co‐counsel and trying to finalize judges' section
6/24/2019      0.3   Harris County Bail   Drafting emails to judges
6/24/2019      1.4   Harris County Bail   Long negotiation with judges
6/25/2019      0.3   Harris County Bail   Working on responding to emergency delay issue
6/26/2019      0.5   Harris County Bail   Call with stakeholders
6/27/2019      0.5   Harris County Bail   Working on settlement with judges
6/27/2019      0.3   Harris County Bail   Working on preparing list and status of settlement docs
6/29/2019      0.2   Harris County Bail   Discussing settlement with co‐counsel.
7/2/2019       1.4   Harris County Bail   Beginning to read through latest county changes
7/2/2019       0.3   Harris County Bail   Meeting with co‐counsel re changes
7/2/2019       0.4   Harris County Bail   Call with county
7/3/2019       1.1   Harris County Bail   Preparing and call with county
7/3/2019       2.1   Harris County Bail   Beginnging ro read and make notes on latest draft for meetings with defs
7/4/2019       3.2   Harris County Bail   Long session going through first two sections and accepting/rejecting changes
7/4/2019       2.7   Harris County Bail   Reviewing document and tracked changes
7/4/2019       3.5   Harris County Bail   Long session making edits and revisions
7/5/2019       1.7   Harris County Bail   Finalizing document with comments on changes for co‐counsel.
7/5/2019       0.9   Harris County Bail   Call with county
7/5/2019       1.1   Harris County Bail   Call with judges
7/5/2019       0.5   Harris County Bail   Call with co‐counsel, making edits
7/5/2019       0.8   Harris County Bail   Making additional edits to consent decree
7/6/2019       1.8   Harris County Bail   Working through new consent decree draft
7/7/2019       2.3   Harris County Bail   Working on motion for approval edits
7/7/2019       1.9   Harris County Bail   Working on edits to consent decree
7/7/2019       1.6   Harris County Bail   Preparing for meetings with defs lawyers tomorrow on decree, preparing detailed notes for negotiations
7/8/2019       1.4   Harris County Bail   Preparing for trip to Houston, making detailed negotiation guide
7/8/2019       1.3   Harris County Bail   Editing settlement agreement
7/8/2019       0.9   Harris County Bail   Long call with judges counsel and judges
7/9/2019       0.9   Harris County Bail   Long meeting preparing for negotiations
7/9/2019       1.5   Harris County Bail   Editing consent decree
7/9/2019       1.9   Harris County Bail   Editing talking points for negotiations
7/9/2019       0.5   Harris County Bail   Talking to county lawyers.
7/9/2019       0.6   Harris County Bail   Final preparations for negotiations and finalizing list of key points and reasons.
7/10/2019      0.5   Harris County Bail   Preparing for meetings
7/10/2019      0.9   Harris County Bail   Meeting with county lawyer and taking notes.
7/10/2019      3.1   Harris County Bail   Long morning negotiation session.
7/10/2019      0.9   Harris County Bail   Meeting with co‐counsel, talking to judges
7/10/2019      4.1   Harris County Bail   Long afternoon session negotiating, taking notes
7/10/2019      1.2   Harris County Bail   Meeting with co‐counsel and taking notes
7/10/2019      3.6   Harris County Bail   Implementing days' revisions from notes
7/11/2019      2.4   Harris County Bail   Finalizing implementing notes
7/11/2019      0.9   Harris County Bail   Meeting with county lawyers and taking notes.
7/11/2019      0.6   Harris County Bail   Discussing developments with co‐counsel team.
7/11/2019      0.7   Harris County Bail   Working on notes for consent decree
7/11/2019      1.2   Harris County Bail   Meeting with county officials
7/12/2019      0.4   Harris County Bail   talking with co‐counsel, and taking notes onnegotiation strategy.
7/13/2019      2.1   Harris County Bail   Reviewing latest notes from negotiations, making edits
7/13/2019      0.6   Harris County Bail   Talking with co‐counsel, revising notes
7/13/2019      1.4   Harris County Bail   Working on settlement document
7/13/2019      1.3   Harris County Bail   Reviewing latest edits, making notes/changes
7/13/2019      0.3   Harris County Bail   Talking to co‐cousnel re: edits
7/13/2019      1.4   Harris County Bail   Reviewing latest changes/edits
7/13/2019      0.9   Harris County Bail   Reviewing latest changes/edits
7/14/2019      1.9   Harris County Bail   Revieiwng changes to multiple sections in detail, considering negotiation strategy
7/14/2019      1.3   Harris County Bail   Working on detailed compromise language
7/15/2019      0.2   Harris County Bail   Talking to co‐counsel
7/15/2019      0.3   Harris County Bail   Talking to co‐counsel
7/15/2019      0.2   Harris County Bail   Talking to co‐counsel
7/15/2019      1.9   Harris County Bail   rEviewing changes to multiple sections in detail, considering negotiation strategy
         Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 39 of 143


7/15/2019            2.1   Harris County Bail   Working on detailed compromise language
7/16/2019            0.7   Harris County Bail   Talking to co‐counsel re compromises
7/16/2019            1.4   Harris County Bail   Working on new revisions to settlement agreement
7/16/2019            0.8   Harris County Bail   Working with co‐counsel on revisions
7/16/2019            0.6   Harris County Bail   Working with co‐cousnel on revisions
7/17/2019            0.9   Harris County Bail   Working on edits to settlement
7/17/2019            1.1   Harris County Bail   Working on detailed compromise language
7/17/2019            0.6   Harris County Bail   Talking with co‐counsel.
7/17/2019            0.3   Harris County Bail   Talking with co‐counsel.
7/17/2019            0.1   Harris County Bail   Talking with co‐counsel
7/17/2019            0.9   Harris County Bail   Working with co‐counsel on edits
7/17/2019            1.8   Harris County Bail   Detailed review of new edits and language
7/17/2019            0.6   Harris County Bail   Final review of document for sending aroudn
7/18/2019            0.8   Harris County Bail   Talking to co‐counsel re negotiation positions
7/18/2019            0.9   Harris County Bail   Reviewing and editing language
7/18/2019            0.5   Harris County Bail   Talking to co‐counsel re negotiation positions
7/18/2019            0.6   Harris County Bail   Talking to opposing counsel and taking notes
7/19/2019            0.6   Harris County Bail   Working on settlement strategy
7/19/2019            0.8   Harris County Bail   Working with co‐counsel to respond to latest concerns
7/19/2019            1.1   Harris County Bail   Outlining hard line positions and reasons from latest conversation
7/19/2019            0.8   Harris County Bail   Talking to co‐counsel.
7/19/2019            0.3   Harris County Bail   Talking to co‐counsel
7/19/2019            0.1   Harris County Bail   Talking to co‐counsel.
7/19/2019            0.5   Harris County Bail   Call with opposing counsel and taking notes.
7/20/2019            1.1   Harris County Bail   Working on notes to prepare for meeting
7/20/2019            1.9   Harris County Bail   Meeting with county
7/20/2019            0.2   Harris County Bail   Talking to co‐counsel
7/21/2019            0.3   Harris County Bail   Talking to opposing counsel.
7/21/2019            0.2   Harris County Bail   Talking to co‐counsel.
7/21/2019            1.1   Harris County Bail   Reviewing latest document, preparing for trip tomorrow.
7/22/2019            0.2   Harris County Bail   Working on settlement agreement edits.
7/22/2019            0.5   Harris County Bail   Talking to co‐counsel re strategy for negotiations
7/22/2019            6.1   Harris County Bail   Marathon negotiation session, taking and consolidating notes
7/22/2019            1.1   Harris County Bail   Working on reviewing notes and responding to county document
7/23/2019            0.2   Harris County Bail   Talking to co‐counsel
7/23/2019            0.4   Harris County Bail   Talking to county and co‐counsel.
7/23/2019            0.3   Harris County Bail   Reviiewing latest language
7/23/2019            0.7   Harris County Bail   Working on final revisions
7/23/2019            0.5   Harris County Bail   Discussing settlement with co‐counsel.
7/24/2019            0.8   Harris County Bail   Reviewing latest language and making edits.
7/24/2019            0.3   Harris County Bail   Working on settlement agreement
7/24/2019            0.9   Harris County Bail   Reviewing and editing monitor section
7/24/2019            0.8   Harris County Bail   Beginnging read of edits and comments before circulation
7/24/2019            0.7   Harris County Bail   Working on wording and review of latest documents.
7/25/2019            4.1   Harris County Bail   Final review of consent decree
7/25/2019            0.8   Harris County Bail   Preparing documents and hours for Defs for settlement agreement.
7/25/2019            1.1   Harris County Bail   Preparing final settlement agreement edits
7/25/2019            0.3   Harris County Bail   Debrief of hearing and next steps
7/25/2019            0.4   Harris County Bail   Working on final edits and logistics.
7/25/2019            0.6   Harris County Bail   Reading edits from co‐cousnel to decree
7/26/2019            0.8   Harris County Bail   Meeting with co‐counsel to discuss final edits.

Total 2019 Hours   367.3
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 40 of 143




                       ALISON HORN
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 41 of 143


      Date         Hours               Case                       Description
6/13/2018               2   Harris County (TX)Misd Bail   Discovery review
6/14/2018               6   Harris County (TX)Misd Bail   Discovery review
6/15/2018               8   Harris County (TX)Misd Bail   Discovery review
6/18/2018            13.5   Harris County (TX)Misd Bail   Discovery review
6/19/2018             17    Harris County (TX)Misd Bail   Discovery review
6/20/2018               5   Harris County (TX)Misd Bail   Discovery review

Total 2018 Hours     51.5
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 42 of 143




                   ANGELINA DIRINA
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 43 of 143



      Date         Hours               Case                                          Description
                                                      Introduction to case, conversation with Clarissa, began viewing and
11/1/2016                 6      Harris County Bail   documenting August 22 videos
11/4/2016              4.75      Harris County Bail   Viewing and documenting August 22 videos
11/8/2016               5.5      Harris County Bail   Viewing and documenting August 22 videos
11/11/2016                4      Harris County Bail   Viewing and documenting August 22 videos
11/15/2016                6      Harris County Bail   Completed August 22, sent spreadsheets to Clarissa
11/18/2016                1      Harris County Bail   Submitted requested notes on August 22 videos to Clarissa
11/22/2016                2      Harris County Bail   Began viewing and documenting September 1 videos
11/29/2016                5      Harris County Bail   Viewing and documenting September 1 videos
12/2/2016                 4      Harris County Bail   Viewing and documenting September 1 videos
12/6/2016                 4      Harris County Bail   Viewing and documenting September 1 videos
12/9/2016                 2      Harris County Bail   Viewing and documenting September 1 videos
12/13/2016                4      Harris County Bail   Viewing and documenting September 1 videos
12/20/2016                4      Harris County Bail   Completed September 1, sent speadsheets to Clarissa
12/30/2016                3      Harris County Bail   Began viewing May 5 videos, documenting in spreadsheet

Total 2016 Hours      55.25

1/3/2017                     4   Harris County Bail   May 5 videos
1/6/2017                     2   Harris County Bail   May 5 videos
1/10/2017                    5   Harris County Bail   May 5 videos, some May 6 viewing
1/17/2017                  2.5   Harris County Bail   Viewing and documenting additional August videos for Clarissa
1/18/2017                    6   Harris County Bail   Viewing and documenting additional August videos for Clarissa
1/23/2017                    2   Harris County Bail   Viewing and documenting additional August videos for Clarissa
1/25/2017                    6   Harris County Bail   Viewing and documenting new videos from May and December

Total 2017 Hours       27.5
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 44 of 143




                       ARJUN MALIK
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 45 of 143


      Date         Hours              Case                                               Description
7/9/2018               10    HC Misdemeanor (ODonnell)   Analyzing documents for sanctions motion
7/10/2018                9   HC Misdemeanor (ODonnell)   Analyzing documents for sanctions motion
7/11/2018                8   HC Misdemeanor (ODonnell)   Analyzing documents for sanctions motion
7/12/2018                6   HC Misdemeanor (ODonnell)   Analyzing documents for sanctions motion
7/23/2018                5   HC Misdemeanor (ODonnell)   Watching and coding PC videos submitted by defs in MSJ
7/24/2018                5   HC Misdemeanor (ODonnell)   Organizing documents for sanctions motion
7/25/2018                2   HC Misdemeanor (ODonnell)   Watching and coding PC videos submitted by defs in MSJ
7/26/2018                3   HC Misdemeanor (ODonnell)   Watching and coding PC videos submitted by defs in MSJ
7/28/2018                1   HC Misdemeanor (ODonnell)   Watching and coding PC videos submitted by defs in MSJ
7/30/2018                1   HC Misdemeanor (ODonnell)   Watching and coding PC videos submitted by defs in MSJ
7/31/2018                2   HC Misdemeanor (ODonnell)   Watching and coding PC videos submitted by defs in MSJ
9/11/2018              0.5   HC Misdemeanor (ODonnell)   Watching, coding, and organizing PC videos
9/17/2018              0.5   HC Misdemeanor (ODonnell)   Watching, coding, and organizing PC videos
9/21/2018                3   HC Misdemeanor (ODonnell)   Watching, coding, and organizing PC videos
9/24/2018                1   HC Misdemeanor (ODonnell)   Watching, coding, and organizing PC videos
10/18/2018               4   HC Misdemeanor (ODonnell)   Watching, coding, and organizing PC videos
10/22/2018             0.5   HC Misdemeanor (ODonnell)   Watching, coding, and organizing PC videos
10/31/2018               1   HC Misdemeanor (ODonnell)   Call with local lawyer re HC spoliation issue
11/16/2018             0.5   HC Misdemeanor (ODonnell)   Preparing Rossi 5CA Notice of Appearance

Total 2018 Hours       63

2/6/2019                 1   HC Misdemeanor (ODonnell)   Preparing Timesheet
2/6/2019                 3   HC Misdemeanor (ODonnell)   Researching Harris County/Houston administration of justice budgets
2/7/2019                 3   HC Misdemeanor (ODonnell)   Researching Harris County/Houston administration of justice budgets
2/11/2019                1   HC Misdemeanor (ODonnell)   Analyze Gerald Wheeler email and follow up call
2/13/2019              0.5   HC Misdemeanor (ODonnell)   Assess Harris Count data sheets for privacy issues
2/14/2019              0.5   HC Misdemeanor (ODonnell)   Assess Harris Count data sheets for privacy issues
2/16/2019                1   HC Misdemeanor (ODonnell)   Assess Harris Count data sheets for privacy issues
2/19/2019                3   HC Misdemeanor (ODonnell)   Assess Harris Count data sheets for privacy issues
2/27/2019                1   HC Misdemeanor (ODonnell)   Rule 9.1 Implementation Call
3/13/2019                1   HC Misdemeanor (ODonnell)   Analyzing Texas Legislature Bills
3/19/2019                2   HC Misdemeanor (ODonnell)   Preparing Harris County Attorneys Fees + Costs
3/21/2019                2   HC Misdemeanor (ODonnell)   Preparing Harris County Attorneys Fees + Costs
3/22/2019                3   HC Misdemeanor (ODonnell)   Analyzing HCO rule 9.1 monitoring data
3/26/2019              0.5   HC Misdemeanor (ODonnell)   Looking for pltf
3/28/2019                1   HC Misdemeanor (ODonnell)   Analyzing HCO rule 9.1 monitoring data
4/1/2019                 4   HC Misdemeanor (ODonnell)   Analyzing HCO rule 9.1 monitoring data
4/2/2019                 1   HC Misdemeanor (ODonnell)   Preparing Harris County Attorneys Fees + Costs
4/9/2019                 2   HC Misdemeanor (ODonnell)   Watching commissioners court mtg
4/15/2019                1   HC Misdemeanor (ODonnell)   Reviewing settlement and class c stats
4/15/2019                3   HC Misdemeanor (ODonnell)   Multiple meetings in Houston w county officials, and journalists
4/16/2019                2   HC Misdemeanor (ODonnell)   Analyzing class c stats
4/16/2019                2   HC Misdemeanor (ODonnell)   Attending status conference and meetings
4/18/2019                2   HC Misdemeanor (ODonnell)   Creating graphs
4/23/2019              0.5   HC Misdemeanor (ODonnell)   Team meeting
4/25/2019                8   HC Misdemeanor (ODonnell)   Analyzing changes to consent decree
5/2/2019              0.25   HC Misdemeanor (ODonnell)   Downloading docket sheets
5/3/2019               0.5   HC Misdemeanor (ODonnell)   HCO expenses
5/10/2019              0.5   HC Misdemeanor (ODonnell)   Formatting and proofing rule 9
5/17/2019              0.5   HC Misdemeanor (ODonnell)   Reviewing Gerald Wheeler press release
5/28/2019              1.5   HC Misdemeanor (ODonnell)   Comparing versions of consent decree
5/29/2019              5.5   HC Misdemeanor (ODonnell)   Redacting timesheets
5/30/2019              3.5   HC Misdemeanor (ODonnell)   Redacting timesheets
6/4/2019              0.25   HC Misdemeanor (ODonnell)   Analyzing carve out data for Beth
6/4/2019               0.5   HC Misdemeanor (ODonnell)   Redacting timesheets
6/5/2019                 1   HC Misdemeanor (ODonnell)   Redacting timesheets
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 46 of 143


6/5/2019              1   HC Misdemeanor (ODonnell)   Line edit to rule 9.1
6/10/2019           1.5   HC Misdemeanor (ODonnell)   Adding citations to background to mot for prelim approval
6/11/2019             3   HC Misdemeanor (ODonnell)   Adding citations to background to mot for prelim approval
7/2/2019              4   HC Misdemeanor (ODonnell)   Redlining and analyzing changes to settlement
7/3/2019              2   HC Misdemeanor (ODonnell)   Redlining and analyzing changes to settlement
7/22/2019           1.5   HC Misdemeanor (ODonnell)   Preparing Harris County Attorneys Fees + Costs
7/23/2019           1.5   HC Misdemeanor (ODonnell)   Redacting and formatting timesheets
7/24/2019           3.5   HC Misdemeanor (ODonnell)   Redacting and formatting timesheets
7/25/2019           5.5   HC Misdemeanor (ODonnell)   Cite checking and proofreading final consent decree
7/26/2019           1.5   HC Misdemeanor (ODonnell)   Drafting summary of settlement
7/26/2019           0.5   HC Misdemeanor (ODonnell)   Preparing Harris County Attorneys Fees + Costs

Total 2019 Hours   88.5
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 47 of 143




                 CHARLES GERSTEIN
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 48 of 143


      Date         Hours                 Case                               Description
9/26/2016                  1.4   Harris County, TX Bail   Legal research
9/26/2016                  0.9   Harris County, TX Bail   Legal research
9/27/2016                    1   Harris County, TX Bail   [REDACTED] research
9/27/2016                  0.8   Harris County, TX Bail   [REDACTED] research
9/27/2016                  1.3   Harris County, TX Bail   Meeting, legal research
9/27/2016                  0.3   Harris County, TX Bail   Reviewing file
9/27/2016                  0.1   Harris County, TX Bail   [REDACTED] research
9/27/2016                  0.6   Harris County, TX Bail   [REDACTED] research
9/28/2016                  0.6   Harris County, TX Bail   Memo on [REDACTED]
9/28/2016                  0.5   Harris County, TX Bail   Memo on [REDACTED]
9/28/2016                  0.1   Harris County, TX Bail   Responding to questions re memo
9/28/2016                  0.5   Harris County, TX Bail   Meeting/researching [REDACTED] suits
9/29/2016                  0.5   Harris County, TX Bail   Reviewing file
9/29/2016                  0.9   Harris County, TX Bail   Motion to dismiss draft response
9/30/2016                  3.1   Harris County, TX Bail   Motion to dismiss draft response
10/2/2016                  1.8   Harris County, TX Bail   Drafting response to mtd
10/3/2016                    1   Harris County, TX Bail   Motion to dismiss draft response
10/22/2016                 0.5   Harris County, TX Bail   Conference call re motion‐to‐dismiss response
10/25/2016                 0.4   Harris County, TX Bail   Editing motion‐to‐dismiss response
                                                          Call with Marco Lopez re motion‐to‐dismiss
10/25/2016                 0.3 Harris County, TX Bail
                                                          response
11/15/2016                 2.3 Harris County, TX Bail     Legal research on [REDACTED]
11/15/2016                 1.4 Harris County, TX Bail     Reviewing briefing on [REDACTED]
11/15/2016                 1.1 harris County, TX Bail     Meeting on [REDACTED]
                                                          Writing memo on whether we need to address
11/15/2016                 0.7 Harris County, TX Bail
                                                          [REDACTED]
11/16/2016                 0.3   Harris County, TX Bail   Writing memo on [REDACTED]
11/16/2016                 0.6   Harris County, TX Bail   Legal research on [REDACTED]
11/16/2016                 0.4   Harris County, TX Bail   Legal research on [REDACTED]
11/16/2016                 0.5   Harris County, TX Bail   Writing memo on research questions
11/17/2016                 0.6   Harris County, TX Bail   Cite‐checking HO MTD resp
11/18/2016                 1.4   Harris County, TX Bail   Legal research on [REDACTED]
11/18/2016                 2.1   Harris County, TX Bail   Drafting memo re [REDACTED]
11/18/2016                 0.3   Harris County, TX Bail   Phone call with Beth Rossi
11/27/2016                 0.3   Harris County, TX Bail   Editing co‐counsel agreement
11/27/2016                 0.5   Harris County, TX Bail   Reviewing replies
11/27/2016                   3   Harris County, TX Bail   Investigating [REDACTED]
12/12/2016                 0.4   Harris County, TX Bail   Meeting re [REDACTED]
12/12/2016                 0.5   Harris County, TX Bail   Legal research re[REDACTED]

Total 2016 Hours       33.0

2/9/2017                   0.4 Harris County, TX Bail Meeting re video extraction
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 49 of 143


2/9/2017               0.5   Harris County, TX Bail   Soliciting quotes for video editing
2/9/2017               0.1   Harris County, TX Bail   Email to Angelina re video editing
2/9/2017               0.1   Harris County, TX Bail   Email to Clarissa and Beth re video editing
2/9/2017               0.1   Harris County, TX Bail   Call with Angelina
2/16/2017              0.7   Harris County, TX Bail   Researching [REDACTED]
                                                      Checking deadlines and email to alec and beth re
2/26/2017              0.4 Harris County, TX Bail
                                                      deadlines
2/26/2017              0.1   Harris County, TX Bail   Email to Alec
3/22/2017              0.5   Harris County, TX Bail   Emails re [REDACTED]
3/22/2017              0.4   Harris County, TX Bail   Research re [REDACTED]
3/22/2017              1.1   Harris County, TX Bail   Memo re [REDACTED]
3/23/2017              1.5   Harris County, TX Bail   Research and memo re [REDACTED]
3/27/2017              1.0   Harris County, TX Bail   Citechecking proposed findings on fact
3/27/2017              0.4   Harris County, TX Bail   Citechecking proposed findings on fact
3/27/2017              1.1   Harris County, TX Bail   Editing proposed conclusions of law
3/27/2017              0.4   Harris County, TX Bail   Citechecking proposed findings on fact
3/27/2017              0.5   Harris County, TX Bail   Meeting re proposed conclusions of law
3/27/2017              1.5   Harris County, TX Bail   Citechecking proposed findings on fact
3/27/2017              1.1   Harris County, TX Bail   Citechecking proposed findings on fact
3/28/2017              2.7   Harris County, TX Bail   Citechecking proposed findings on fact
5/4/2017               0.5   Harris County, TX Bail   Reading class cert op
5/8/2017               0.3   Harris County, TX Bail   Email to beth re motion to stay
5/9/2017               0.2   Harris County, TX Bail   Meeting re stay motion
5/9/2017               0.5   Harris County, TX Bail   Memo re [REDACTED]
5/9/2017               0.3   Harris County, TX Bail   Meeting re stay motion
5/10/2017              2.1   Harris County, TX Bail   Research re [REDACTED]
5/10/2017              0.4   Harris County, TX Bail   Research on [REDACTED]
5/10/2017              0.3   Harris County, TX Bail   Editing footnote on [REDACTED]
5/11/2017              0.3   Harris County, TX Bail   Meeting re PI
5/11/2017              1.5   Harris County, TX Bail   Memo re [REDACTED]
5/12/2017              1.5   Harris County, TX Bail   Reseearching [REDACTED]
7/11/2017              1.0   Harris County, TX Bail   Meeting
7/20/2017              0.5   Harris County, TX Bail   Meeting re [REDACTED]

Total 2017 Hours      24.0

5/18/2018              0.5   Harris County, TX Bail   Meeting with beth and alec
5/18/2018              2.6   Harris County, TX Bail   Reviewing SJ draft and emails
5/20/2018              0.4   Harris County, TX Bail   Reviewing emails re RFPs
5/20/2018              0.2   Harris County, TX Bail   Call with Beth
5/20/2018              1.1   Harris County, TX Bail   Research re [REDACTED]
5/21/2018              0.4   Harris County, TX Bail   Meeting with alec and beth
5/21/2018              0.3   Harris County, TX Bail   Call with Allan, bruce, and co‐co
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 50 of 143


5/21/2018             0.4   Harris County, TX Bail   Assigning intern research task
5/21/2018             0.6   Harris County, TX Bail   Meeting re MPSJ
5/21/2018             0.3   Harris County, TX Bail   Meeting with intern re discovery research
5/22/2018             1.6   Harris County, TX Bail   Editing MPSJ brief
5/22/2018             2.1   Harris County, TX Bail   Editing MPSJ brief
5/25/2018             0.1   Harris County, TX Bail   Meeting re [REDACTED]
5/29/2018             0.1   Harris County, TX Bail   Message re MPSJ
5/30/2018             1.6   Harris County, TX Bail   Reviewing edits to PI and MPSJ brief
5/30/2018               1   Harris County, TX Bail   Call with Alec, Beth
5/30/2018             0.4   Harris County, TX Bail   Call with beth
5/30/2018             0.5   Harris County, TX Bail   Call with Michael and beth + alan and bruce
5/30/2018             0.6   Harris County, TX Bail   Research on [REDACTED]
5/30/2018             0.4   Harris County, TX Bail   Meeting with beth
5/30/2018             2.3   Harris County, TX Bail   Writing sixth amendment section of brief
5/30/2018             0.3   Harris County, TX Bail   rewriting intro to 6A section
6/1/2018              0.9   Harris County, TX Bail   conference call with beth and michael
6/1/2018              0.5   Harris County, TX Bail   Editing MPSJ motion
6/2/2018              1.5   Harris County, TX Bail   Editing MPSJ motion
6/3/2018              1.2   Harris County, TX Bail   Researching settlement negotiation privilege
6/3/2018              1.6   Harris County, TX Bail   Editing PI brief
6/4/2018              0.5   Harris County, TX Bail   Call with Alec and Beth
6/4/2018              0.2   Harris County, TX Bail   Slack re rescheduling hearing
6/4/2018              0.1   harris County, TX Bail   Reviewing [REDACTED]
6/5/2018              0.4   Harris County, TX Bail   Call with beth, alan, bruce
6/6/2018              0.1   Harris County, TX Bail   Email re discovery requests
6/7/2018              1.2   Harris County, TX Bail   Reviewing statement of facts
6/7/2018              0.5   Harris County, TX Bail   Drafting [REDACTED]
6/7/2018              0.5   Harris County, TX Bail   Call with team

6/11/2018             0.5 Harris County, TX Bail Reading judges' motion for rehearing declaration
                                                     Preparing discovery requests for info re
6/11/2018             0.2 Harris County, TX Bail
                                                     [REDACTED]
6/13/2018             0.1   Harris County, TX Bail   Emails re discovery request
6/13/2018             0.5   Harris County, TX Bail   Drafting disco requests for [REDACTED]
6/13/2018             0.3   Harris County, TX Bail   Filing notice of appearance
6/14/2018               2   Harris County, TX Bail   Hearing
6/14/2018             0.1   Harris County, TX Bail   message re hearing
6/15/2018             0.2   Harris County, TX Bail   Emails re discovery
6/15/2018             0.2   Harris County, TX Bail   Email re plans for PI record
6/15/2018             0.1   Harris County, TX Bail   Slack re discovery requests
6/15/2018             0.2   Harris County, TX Bail   Messages re discovery requests for [REDACTED]
6/18/2018             0.6   Harris County, TX Bail   Meeting with Alec and beth
6/18/2018             0.1   Harris County, TX Bail   Email to phil and kate
6/18/2018             0.1   Harris County, TX Bail   Meeting with beth
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 51 of 143


6/18/2018             0.2   Harris County, TX Bail   Email re repsonse to discovery requests
6/18/2018             0.1   Harris County, TX Bail   Email re scheduling
6/18/2018             0.6   Harris County, TX Bail   Call with Beth and MJ
6/18/2018             0.3   Harris County, TX Bail   Call with MJ
6/18/2018             0.4   Harris County, TX Bail   Call with o‐co
6/18/2018             0.2   Harris County, TX Bail   Meeting with beth and alec
6/18/2018             0.2   Harris County, TX Bail   Reviewing MPSJ for [REDACTED]
6/19/2018             0.2   Harris County, TX Bail   Reviewing proposed new PI opinion and order
6/20/2018             0.3   Harris County, TX Bail   Finalizing and serving disco request
6/20/2018             0.2   Harris County, TX Bail   Meeting with beth re MPSJ schedule
6/21/2018             0.6   Harris County, TX Bail   Reviewing beth's RFP responses
6/21/2018             0.3   Harris County, TX Bail   Email re RFP resps
6/21/2018             0.3   Harris County, TX Bail   Reading Judges' brief re schedule
6/21/2018             0.2   Harris County, TX Bail   Email re judges' brief re sched
6/21/2018             0.3   Harris County, TX Bail   Slacks re response
6/28/2018             0.6   Harris County, TX Bail   meet and confer
6/28/2018             0.8   Harris County, TX Bail   [REDACTED] notes and research
6/28/2018             0.8   Harris County, TX Bail   Call with coco
6/29/2018             0.5   Harris County, TX Bail   Meeting with alec and beth
7/1/2018              0.2   Harris County, TX Bail   Emails to [REDACTED]
7/1/2018              0.2   Harris County, TX Bail   Reading Odonnell PI Op
7/2/2018              0.2   Harris County, TX Bail   slack re [REDACTED]
7/5/2018              0.6   Harris County, TX Bail   Call with coco
7/6/2018              0.3   Harris County, TX Bail   Messages re [REDACTED]
7/7/2018              3.2   Harris County, TX Bail   Reading defendants' s.j. papers
7/7/2018              0.5   Harris County, TX Bail   Collecting [REDACTED] research
7/9/2018                1   Harris County, TX Bail   [REDACTED] research
7/9/2018              1.3   Harris County, TX Bail   [REDACTED] research
7/9/2018              1.1   Harris County, TX Bail   [REDACTED] research
7/9/2018              0.3   Harris County, TX Bail   meeting
7/10/2018             0.6   Harris County, TX Bail   Meeting with marco re [REDACTED]
7/10/2018             1.4   Harris County, TX Bail   [REDACTED] response research
7/10/2018             0.3   Harris County, TX Bail   Meeting with alec
7/10/2018             0.4   Harris County, TX Bail   Meeting with Marco and David re [REDACTED]
7/10/2018             0.6   Harris County, TX Bail   [REDACTED] research
7/10/2018             0.4   Harris County, TX Bail   Reading MTD opinion/notes
7/10/2018             0.3   Harris County, TX Bail   Discussion with Marco re [REDACTED]
7/10/2018             0.4   Harris County, TX Bail   Notes on [REDACTED]
7/11/2018             0.4   Harris County, TX Bail   Research on [REDACTED]
7/11/2018             0.6   Harris County, TX Bail   Reading alec's draft
7/11/2018             0.4   Harris County, TX Bail   Drafting [REDACTED] section
7/11/2018             0.4   Harris County, TX Bail   [REDACTED] research
7/11/2018             0.2   Harris County, TX Bail   Meeting with interns re update
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 52 of 143


                                                     Drafting [REDACTED] memo and [REDACTED]
7/11/2018             0.4 Harris County, TX Bail
                                                     section
7/11/2018             0.2   Harris County, TX Bail   updating alec on [REDACTED] stuff
7/11/2018             0.8   Harris County, TX Bail   Writing section on [REDACTED]
7/11/2018             0.4   Harris County, TX Bail   Researching fact citation question
7/12/2018             0.1   Harris County, TX Bail   Meeting with alec
7/12/2018             0.3   Harris County, TX Bail   Conference call with co‐co
7/12/2018             0.3   Harris County, TX Bail   Research on [REDACTED]
7/15/2018             0.8   Harris County, TX Bail   Editing Alec's draft of HC/HO brief
7/15/2018             0.5   Harris County, TX Bail   Editing stay motion
7/16/2018             0.2   Harris County, TX Bail   Call re [REDACTED]
7/16/2018             1.7   Harris County, TX Bail   Reviewing alec's response to judges draft
7/19/2018             0.4   Harris County, TX Bail   Trial team call
7/20/2018             0.2   Harris County, TX Bail   [REDACTED] notes
7/20/2018             0.3   Harris County, TX Bail   Reviewing beth's edits to HC/HO brief
7/20/2018             0.2   Harris County, TX Bail   Email re beth's edits to HC/HO brief
7/20/2018             0.1   Harris County, TX Bail   Emails re experts
7/22/2018             0.4   Harris County, TX Bail   Emails re discovery
7/23/2018             0.1   Harris County, TX Bail   Call to [REDACTED]
7/23/2018             0.4   Harris County, TX Bail   Reviewing comments to briefs
7/23/2018             1.1   Harris County, TX Bail   Conferencec call with alec and beth re draft
7/24/2018             0.3   Harris County, TX Bail   Call with [REDACTED]
7/24/2018             0.2   Harris County, TX Bail   Messages re [REDACTED]
7/25/2018             0.2   Harris County, TX Bail   Email re research for SJ drafts
7/25/2018             0.1   Harris County, TX Bail   Reading notice of compliance
7/25/2018             0.1   Harris County, TX Bail   Message re notice of compliance
7/25/2018             1.3   Harris County, TX Bail   Research into [REDACTED]
7/25/2018             0.6   Harris County, TX Bail   Research on [REDACTED]
7/25/2018             0.1   Harris County, TX Bail   Email re experts
7/27/2018             0.3   Harris County, TX Bail   Slacks re SJ brief
7/29/2018             0.4   Harris County, TX Bail   Call with [REDACTED]
7/29/2018             0.2   Harris County, TX Bail   Memo re [REDACTED]
7/29/2018             0.3   Harris County, TX Bail   Reviewing SJ briefs
7/29/2018             0.3   Harris County, TX Bail   meeting re statement of facts
7/30/2018             0.2   Harris County, TX Bail   Slacks re [REDACTED]
7/30/2018             1.3   Harris County, TX Bail   Research into [REDACTED]
7/30/2018             0.3   Harris County, TX Bail   Research into [REDACTED]
7/30/2018             0.2   Harris County, TX Bail   Slack re [REDACTED]
8/1/2018              1.2   Harris County, TX Bail   Reviewing edits to brief
8/1/2018              0.8   Harris County, TX Bail   Responding to edits to briefs
8/2/2018              0.3   Harris County, TX Bail   slacks re edits
8/2/2018              0.2   Harris County, TX Bail   Emails to susman secretaries re formatting
8/3/2018              2.1   Harris County, TX Bail   Final proofreading
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 53 of 143


8/3/2018              0.3 Harris County, TX Bail Filing
8/6/2018              0.3 Harris County, TX Bail Editing motion for leave to file response

8/6/2018              0.8 Harris County, TX Bail Editing response

8/6/2018              0.1   Harris County, TX Bail   Call to [REDACTED]
8/6/2018              0.1   Harris County, TX Bail   Call from [REDACTED]
8/6/2018              0.1   Harris County, TX Bail   Email to opposing counsel
8/6/2018              0.2   Harris County, TX Bail   Responding to edits to response
8/9/2018              0.5   Harris County, TX Bail   Call with coco
8/14/2018             0.6   Harris County, TX Bail   Reviewing draft [REDACTED]
8/15/2018             1.2   Harris County, TX Bail   Research re [REDACTED]
8/20/2018             0.2   Harris County, TX Bail   Editing resp to court's order
8/23/2018             0.2   Harris County, TX Bail   Reading discovery request
8/23/2018             0.3   Harris County, TX Bail   Conference call
8/24/2018             0.5   Harris County, TX Bail   call with [REDACTED]
8/24/2018             1.3   Harris County, TX Bail   Responding to county RFAs and rogs
8/26/2018             0.2   Harris County, TX Bail   Conference call
9/3/2018              0.2   Harris County, TX Bail   Email re priv log
9/3/2018              0.8   Harris County, TX Bail   reviewing priv log
9/5/2018              0.1   Harris County, TX Bail   Reviewing [REDACTED]
9/6/2018              0.5   Harris County, TX Bail   Trial team call
9/6/2018              1.1   Harris County, TX Bail   [REDACTED] outline
9/6/2018              0.1   Harris County, TX Bail   [REDACTED] outline
9/10/2018               2   Harris County, TX Bail   Reading [REDACTED]
9/10/2018             0.4   Harris County, TX Bail   Call with beth
9/10/2018             0.2   Harris County, TX Bail   Slacks re depo
9/10/2018             0.3   Harris County, TX Bail   Calling united to check on changing flight
9/10/2018             0.3   Harris County, TX Bail   Reviewing documents for depo
                                                     Travel from office to aloft hotel houston‐time
9/10/2018             9.1 Harris County, TX Bail
                                                     working
9/11/2018             0.3   Harris County, TX Bail   Driving to beth's airbnb
9/11/2018             0.2   Harris County, TX Bail   meeting with beth
9/11/2018             0.2   Harris County, TX Bail   Driving to Husch & Blackwell
9/11/2018               4   Harris County, TX Bail   Deposition
9/11/2018             0.2   Harris County, TX Bail   Call with beth
                                                     Travel from houston to [REDACTED] minus time
9/11/2018             6.4 Harris County, TX Bail
                                                     working
9/17/2018             0.5   Harris County, TX Bail   Email re theory
9/17/2018             0.1   Harris County, TX Bail   Meeting with alec
9/17/2018             0.2   Harris County, TX Bail   Message re theory
9/20/2018             0.5   Harris County, TX Bail   Call with coco
9/20/2018             0.3   Harris County, TX Bail   Memo re call with coco
9/28/2018             0.4   Harris County, TX Bail   Meeting re [REDACTED]
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 54 of 143


9/28/2018              0.2   Harris County, TX Bail   Email re [REDACTED]
9/28/2018              0.4   Harris County, TX Bail   Legal research re [REDACTED]
9/28/2018              0.2   Harris County, TX Bail   Drafting response to motion to seal
9/28/2018              0.1   Harris County, TX Bail   Editing response

Total 2018 Hours     110.7
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 55 of 143




                  CLARISSA KIMMEY
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 56 of 143


      Date       Hours                         Case                                                         Description
9/7/2016                 0.3   Harris County, TX Misdemeanor Bail   Phone Call with Texas Fair Defense
9/7/2016                 0.3   Harris County, TX Misdemeanor Bail   Phone Call with Beth on Harris County, TX Misdemeanor Bail Case
9/7/2016                 2.0   Harris County, TX Misdemeanor Bail   Reviewing Texas Bail Case Brief
9/8/2016                 5.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/9/2016                 5.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/9/2016                 0.3 Harris County, TX Misdemeanor Bail Conversations with Lauren (Intern at TX Fair Defense) regarding Harris County PC hearings
9/12/2016                3.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/13/2016                4.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/15/2016                3.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/16/2016                4.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/19/2016                1.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/20/2016                7.0   Harris County, TX Misdemeanor Bail   Drafting Memo for Alec on List of PC Examples
9/21/2016                1.5   Harris County, TX Misdemeanor Bail   Reviewed Video for Harris County, TX Misdemeanor Bail Case (from JoAnne)
9/21/2016                0.1   Harris County, TX Misdemeanor Bail   Phone Call with Alec about Recent Memo on List of PC Examples
9/22/2016                1.0   Harris County, TX Misdemeanor Bail   Reviewed Video for Harris County, TX Misdemeanor Bail Case (from JoAnne)
9/26/2016                0.5   Harris County, TX Misdemeanor Bail   Discussed Spreadsheet with Diana (and with Beth for some of this time)
9/26/2016                2.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
9/26/2016                0.1   Harris County, TX Misdemeanor Bail   Email to Lauren w/ updates
9/26/2016                0.3   Harris County, TX Misdemeanor Bail   Conversation with Beth, Charlie, & Diana regarding legal argument in case
9/26/2016                4.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings (Completed May 12)
9/27/2016                5.0   Harris County, TX Misdemeanor Bail   Reviewing Harris County PC Hearings
10/12/2016               0.5   Harris County, TX Misdemeanor Bail   Drafted email to Beth regarding status of videos
10/17/2016               1.0   Harris County, TX Misdemeanor Bail   Reviewed spreadsheet sent to us by Lauren, co‐counsel intern, for Beth
10/18/2016               1.8   Harris County, TX Misdemeanor Bail   Reviewed Motion to Dismiss Hearing transcript
10/25/2016               0.5   Harris County, TX Misdemeanor Bail   Downloaded and organized videos for future watching w/out internet
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/26/2016               1.3 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/26/2016               0.8 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/26/2016               2.0 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/27/2016               1.5 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/27/2016               2.0 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/27/2016               2.0 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
10/31/2016               0.3 Harris County, TX Misdemeanor Bail     Read emails from Alec and Beth regarding media coverage of [REDACTED]
10/31/2016               0.3 Harris County, TX Misdemeanor Bail     Reviewed [REDACTED] on Harris County Bail
                                                                    Reviewing Harris County PC Hearings and entering their contents into relevant felony and
10/31/2016               1.8 Harris County, TX Misdemeanor Bail
                                                                    misdemeanor spreadsheets
10/31/2016               0.1 Harris County, TX Misdemeanor Bail     Emailed Beth regarding who is doing what PC Hearing Videos
10/31/2016               0.3 Harris County, TX Misdemeanor Bail     Attempted to contact [REDACTED]
                                                                    Trained Angelina regarding the review of videos and how to input them into our spreadsheet
11/1/2016                1.3 Harris County, TX Misdemeanor Bail
                                                                    system
11/1/2016                0.3   Harris County, TX Misdemeanor Bail   Emailed Alec and Beth regarding Angelina's training and next steps for the videos
11/1/2016                0.5   Harris County, TX Misdemeanor Bail   Attempting to find [REDACTED]; writing Beth an email with these updates
11/1/2016                0.3   Harris County, TX Misdemeanor Bail   Addressing Angelina's questions about the videos and reviewing her spreadsheet
11/1/2016                0.1   Harris County, TX Misdemeanor Bail   Conversation with Beth about contacting [REDACTED]
11/1/2016                0.2   Harris County, TX Misdemeanor Bail   Identifying [REDACTED] and emailing his contact information to Beth
11/1/2016                0.1 Harris County, TX Misdemeanor Bail Followed up with Angelina to answer her questions regarding the videos; review her work
                                                                Discussing with Beth and Alec strategy for completing Harris County Bail vidoes; Sent follow‐
11/1/2016                0.3 Harris County, TX Misdemeanor Bail
                                                                up email to Beth with progress and information about next steps
11/1/2016                0.3 Harris County, TX Misdemeanor Bail Reviewing Angelina's spreadsheets re: the videos
11/2/2016                0.3 Harris County, TX Misdemeanor Bail Started work on memo instructing people how to watch and record the PC hearing videos

11/2/2016                1.0 Harris County, TX Misdemeanor Bail Continued work on memo instructing poeple how to watch and record the PC hearing videos
                                                                    Conversation with Beth and subsequently Diana on how to record immigration holds in the
11/2/2016                0.3 Harris County, TX Misdemeanor Bail
                                                                    spreadsheet
                                                                    Drafting email to TX Fair Defense regarding memo and template spreadsheets on PC Hearing
11/2/2016                0.5 Harris County, TX Misdemeanor Bail
                                                                    Videos
                                                                    Communicated with Beth and then Angelina in order to loop Angelina into the existing video‐
11/3/2016                0.3 Harris County, TX Misdemeanor Bail
                                                                    watching team
11/7/2016                0.3 Harris County, TX Misdemeanor Bail     Responding to [REDACTED] on behalf of Alec regarding the Harris County videos
                                                                    Identified public statements by Gonzalez and Hickman regarding bail and drafted memo for
11/16/2016               1.0 Harris County, TX Misdemeanor Bail
                                                                    Beth
         Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 57 of 143


                                                            Collecting data from District Clerk's website on delays for Aug. 26; Coordinating with Diana
11/27/2016          10.0 Harris County, TX Misdemeanor Bail and Charlie to get their help in collecting this inforamtion; Communicating with Beth and
                                                            Alec to figure out what data we needed
11/27/2016           5.0 Harris County, TX Misdemeanor Bail Analyzing delay data for Aug. 26, sending findings to Alec and Beth
11/28/2016           5.0 Harris County, TX Misdemeanor Bail Analyzing delay data for Aug. 26, sending findings to Alec and Beth
12/1/2016            0.3 Harris County, TX Misdemeanor Bail Attempted to get relevant emails from Phil
12/1/2016            1.1 Harris County, TX Misdemeanor Bail Collected articles and media coverage of the case
                                                            Reviewed spreadsheet of magistrate hearings from Angelina and compiled them into master
12/1/2016            0.3 Harris County, TX Misdemeanor Bail
                                                            spreadsheet
                                                            Reviewed spreadsheets of magistrate hearings from Lauren (TFDP) and sent email to Beth
12/1/2016            0.5 Harris County, TX Misdemeanor Bail
                                                            regarding missing videos
12/5/2016            0.6 Harris County, TX Misdemeanor Bail Reviewed spreadsheet for magistrate hearings on May 22 19.46 for immigration holds
12/5/2016            2.0 Harris County, TX Misdemeanor Bail Reviewed probable cause videos and entered them into the relevant spreadsheets
12/6/2016            0.3 Harris County, TX Misdemeanor Bail Downloading PC video from [REDACTED] and uploading it to the dropbox
12/6/2016            0.1 Harris County, TX Misdemeanor Bail Finalized upload of [REDACTED] PC video to Dropbox; emailed Beth about it
12/7/2016            0.1 Harris County, TX Misdemeanor Bail Emailed Beth regarding missed phone call from Phil regarding Salil email transfer
12/7/2016            0.1 Harris County, TX Misdemeanor Bail Emailed Phil regarding missed call regarding Salil email transfer
12/7/2016            0.6 Harris County, TX Misdemeanor Bail Walked Phil through the steps of sending Salil's emails to us
                                                            Reviewing emails Phil sent over and helping Beth access them on her computer
12/7/2016            0.6 Harris County, TX Misdemeanor Bail
                                                            (downloading necessary software and opening the mbox file)
12/8/2016            0.1 Harris County, TX Misdemeanor Bail Spoke with Beth about acquiring the remainder of Salil's Harris County emails
                                                            Spoke with Beth a second time about acquiring the reaminder of Salil's Harris County emails
12/8/2016            0.1 Harris County, TX Misdemeanor Bail
                                                            from Phil
12/8/2016            0.1 Harris County, TX Misdemeanor Bail Looked through my phone records in order to create a log of communication with Phil
12/8/2016            0.1 Harris County, TX Misdemeanor Bail Attempted to reach Phil regarding Salil's Harris county emails; left a message
12/8/2016            0.1 Harris County, TX Misdemeanor Bail Updated Beth that Phil didn't answer and I left a message
12/19/2016           0.8 Harris County, TX Misdemeanor Bail Organizing & updating Harris County press list
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/19/2016           1.8 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
12/19/2016           0.8 Harris County, TX Misdemeanor Bail Compiling TFDP video spreadsheets into master spreadsheet
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/19/2016           2.0 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
12/20/2016           0.2 Harris County, TX Misdemeanor Bail Emailing Beth regarding Houston investigatory trip
                                                            Going through master spreadsheet of arrest, PC, and first setting times and date given to us
12/20/2016           1.0 Harris County, TX Misdemeanor Bail
                                                            by defendants, dividing it into smaller, more workable spreadsheets
                                                            Going through spreadsheet of arrest, PC, and first setting times and cross referencing
12/20/2016           4.0 Harris County, TX Misdemeanor Bail
                                                            information with that on the clerk's website
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/20/2016           2.0 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
                                                            Going through spreadsheet of arrest, PC, and first setting times and cross referencing
12/21/2016           0.5 Harris County, TX Misdemeanor Bail
                                                            information with that on the clerk's website
12/21/2016           0.8 Harris County, TX Misdemeanor Bail Considered best next steps for reviewing the data; discussed them with Alec and Beth
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/21/2016           0.8 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/21/2016           3.0 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
                                                            Emailing with Angelina to get her spreadsheets; incorporating her work into the master
12/22/2016           0.5 Harris County, TX Misdemeanor Bail spreadsheet; reviewing her work for notable instances and making sure everything is
                                                            standardized
                                                            Reviewing Diana's spreadsheets on the PC hearing videos; incorporating them into the
12/22/2016           0.8 Harris County, TX Misdemeanor Bail
                                                            master spreadsheet
12/22/2016           1.0 Harris County, TX Misdemeanor Bail Standardizing PC hearing master spreadsheet
12/22/2016           0.1 Harris County, TX Misdemeanor Bail Phone call with Beth regarding PC Hearing times
                                                            Looking at gap data provided by defendants in order to confirm information Beth gave me
12/22/2016           0.3 Harris County, TX Misdemeanor Bail
                                                            during our phone call
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/22/2016           3.0 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
12/23/2016           1.0 Harris County, TX Misdemeanor Bail Downloading relevant videos and spreadsheet for work while traveling
                                                            Reading emails between CRC and co‐counsel and between CRC, co‐counsel and Phil
12/27/2016           0.5 Harris County, TX Misdemeanor Bail
                                                            regarding acquiring Salil's emails in the Harris County case
                                                            Reviewing Harris County PC Hearing videos and inputting them into the relevant
12/27/2016           2.5 Harris County, TX Misdemeanor Bail
                                                            spreadsheets
12/27/2016           2.0 Harris County, TX Misdemeanor Bail Preparing the gap data for analysis
12/28/2016           7.0 Harris County, TX Misdemeanor Bail Conducting analysis of gap data for May
12/28/2016           1.0 Harris County, TX Misdemeanor Bail Writing email to beth with results of May gap analysis, explaining process
12/29/2016           0.5 Harris County, TX Misdemeanor Bail Reading and responding to Beth's email regarding May gap data
12/31/2016           0.5 Harris County, TX Misdemeanor Bail Considering next steps for data analysis
12/31/2016           0.5 Harris County, TX Misdemeanor Bail Updating press list

Total 2016 Hours   137.2
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 58 of 143


1/1/2017            0.8 Harris County, TX Misdemeanor Bail Generating additional public support for the case by [REDACTED]
                                                           Working on the master video spreadsheet, including identifying holes in the data,
1/3/2017            1.0 Harris County, TX Misdemeanor Bail incorporating an updated spreadsheet from co‐counsel, standardizing formatting and
                                                           notation, and emailing Beth with information about the spreadsheet
1/3/2017            1.0 Harris County, TX Misdemeanor Bail Emailing Beth regarding the May data analysis ‐ answering her questions about it
                                                           Working on the master video spreadsheet, including identifying holes in the data,
1/3/2017            4.5 Harris County, TX Misdemeanor Bail incorporating an updated spreadsheet from co‐counsel, standardizing formatting and
                                                           notation, and emailing Beth with information about the spreadsheet
1/4/2017            1.5 Harris County, TX Misdemeanor Bail Attemptting to do snapshots from late November; drafting email to Beth about the process
1/4/2017            2.0 Harris County, TX Misdemeanor Bail Reviewing the [REDACTED] probable cause hearing video
                                                           Drafting email to Alec and Beth with information about the [REDACTED] probable cause
1/4/2017            0.7 Harris County, TX Misdemeanor Bail
                                                           hearing
                                                           Reviewing emails from Beth, compiling spreadsheets to respond to her emails, and emailing
1/5/2017            1.3 Harris County, TX Misdemeanor Bail
                                                           her
1/5/2017            0.3 Harris County, TX Misdemeanor Bail Creating plan to do snapshots and Beth regarding snapshots
1/5/2017            1.5 Harris County, TX Misdemeanor Bail Creating work plan for now until Feb. 7
                                                           Creating a list of best videos from master spreasheet; at various points, emailing Beth and
1/5/2017            4.3 Harris County, TX Misdemeanor Bail
                                                           Alec with questions about the information we most want
1/6/2017            2.0 Harris County, TX Misdemeanor Bail Creating a list of best videos from master spreasheet
1/8/2017            0.3 Harris County, TX Misdemeanor Bail Phone call with Beth regarding process for creatings snapshots
1/8/2017            2.3 Harris County, TX Misdemeanor Bail Snapshots for Jan. 8 & simultaneously creating declaration for snapshots
1/9/2017            0.5 Harris County, TX Misdemeanor Bail Organizing screenshots of district clerk's website for the snapshots
1/9/2017            1.0 Harris County, TX Misdemeanor Bail Doing snapshots of being held in jail without bail that night
1/10/2017           2.0 Harris County, TX Misdemeanor Bail Writing declaration for snapshots
1/10/2017           1.0 Harris County, TX Misdemeanor Bail Reviewing document from Beth regarding data questions we had in case
                                                           Reviewing document from Beth regarding data questions we had in case; coming up with
1/10/2017           5.0 Harris County, TX Misdemeanor Bail some preliminary findings; Discussing these questions with Beth; Discussing these quesitons
                                                           with Beth and Alec
1/10/2017           1.0 Harris County, TX Misdemeanor Bail Considering next steps in work, discussing this with Alec and Beth
                                                           Doing work verifying the information sent to us in spreadsheet by defendants ‐‐ including
                                                           cutting spreadsheet for analysis; Verifying information and collecting data errors; Discussing
1/11/2017           5.0 Harris County, TX Misdemeanor Bail
                                                           these data errors with Beth; organizing data error spreadsheet to send to Beth and writing
                                                           Beth an email about the data errors; Reviewing key provided
                                                           Reading and considering email from Beth regarding data errors in spreadsheet given to us by
1/12/2017           0.5 Harris County, TX Misdemeanor Bail
                                                           defendants, briefly responded to questions she had about my work
1/12/2017           1.0 Harris County, TX Misdemeanor Bail Meeting with Alec and Beth to review data errors in spreadsheet given to us by defendants
1/12/2017           0.8 Harris County, TX Misdemeanor Bail Organizing spreadsheets and documents created as PI Prep
1/12/2017           1.0 Harris County, TX Misdemeanor Bail Booking travel arrangements and planning logistics for Investigatory trip
                                                           Identifying unclear entries in the key provided to us by defendants; Providing this
1/12/2017           0.3 Harris County, TX Misdemeanor Bail
                                                           information to Beth
                                                           Reading and responding to Beth's emails regarding my work plan & the facts we're looking
1/12/2017           0.5 Harris County, TX Misdemeanor Bail
                                                           for in the videos
1/12/2017           1.0 Harris County, TX Misdemeanor Bail Working on master video spreadsheet
1/12/2017           0.5 Harris County, TX Misdemeanor Bail Organizing spreadsheets and documents created as PI Prep
1/13/2017           0.5 Harris County, TX Misdemeanor Bail Looking at video spreadsheet sent by co‐counsel
1/14/2017           0.5 Harris County, TX Misdemeanor Bail Reading emails from Beth and co‐counsel
                                                           Conducting ndraft two of May delay averages ‐‐ this work included emailing with and
                                                           speaking on the phone with Beth to discuss decisions involved in analyzing this data, actually
1/14/2017           6.3 Harris County, TX Misdemeanor Bail
                                                           calculating the delays (the bulk of the time) and composing an email to Beth with final
                                                           answers and follow‐up questions
1/15/2017           0.5 Harris County, TX Misdemeanor Bail Reading and responding to Beth's email regarding May gap data
                                                           Phone call with Beth regarding pre‐trial services reports and May gap data; considering what
1/15/2017           0.2 Harris County, TX Misdemeanor Bail
                                                           we discussed
1/15/2017           0.4 Harris County, TX Misdemeanor Bail Reviewing and adding to list of most noteworthy PC hearings
1/15/2017           1.2 Harris County, TX Misdemeanor Bail Reviewing and adding to list of most noteworthy PC hearings
1/15/2017           0.3 Harris County, TX Misdemeanor Bail Locating and reviewing list of most noteworthy PC hearings
1/15/2017           0.1 Harris County, TX Misdemeanor Bail Reading and responding to Beth's additional email regarding May gap data
1/16/2017           0.3 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
1/16/2017           1.5 Harris County, TX Misdemeanor Bail Reviewing and adding to list of most noteworthy PC hearings
1/16/2017           0.3 Harris County, TX Misdemeanor Bail working on revised may delay analysis
1/16/2017           0.2 Harris County, TX Misdemeanor Bail Reading emails from Alec and Beth regarding noteworthy PC hearings
1/16/2017           1.6 Harris County, TX Misdemeanor Bail working on revised may delay analysis, emailing Beth with question about the analysis
                                                           Cleaning up the video master spreadsheet; adding co‐counsel's most recent spreadsheets to
1/16/2017           0.2 Harris County, TX Misdemeanor Bail
                                                           master spreadsheet
1/16/2017           0.3 Harris County, TX Misdemeanor Bail Emailing with Beth about may gap data
                                                           Reviewing and adding to list of most noteworthy PC hearings; drafting email to Beth about
1/16/2017           1.1 Harris County, TX Misdemeanor Bail
                                                           this work and sending document to her
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 59 of 143


1/16/2017        2.0   Harris County, TX Misdemeanor Bail
                                                        working on revised may delay analysis; emailing Beth with revised numbers
1/17/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Reading and responding to emails from beth
1/17/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Reading and responding to emails from beth
1/17/2017        0.5   Harris County, TX Misdemeanor Bail
                                                        Speaking with Beth about may analysis; considering next steps
1/17/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Reading google alerts for press list / other news on the case
1/17/2017        1.0   Harris County, TX Misdemeanor Bail
                                                        revised may gap analysis
1/17/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Organizing documents to print for Beth
1/17/2017        0.7   Harris County, TX Misdemeanor Bail
                                                        Getting some numbers for and writing an email regarding May analysis for Beth
1/17/2017        1.0   Harris County, TX Misdemeanor Bail
                                                        Organizing spreadsheets and files on Dropbox
1/17/2017        0.4   Harris County, TX Misdemeanor Bail
                                                        Organizing documents and formatting PDFs for Beth
1/17/2017        0.5   Harris County, TX Misdemeanor Bail
                                                        Considering next steps in work, discussing this with Alec and Beth
1/17/2017        0.5   Harris County, TX Misdemeanor Bail
                                                        Preparing Aug. and Nov. data for review; emailing Beth with questions
1/17/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Reviewing new video spreadsheets from co‐counsel
1/17/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Preparing Aug. and Nov. data for review; speaking with Beth about questions
1/17/2017        1.6   Harris County, TX Misdemeanor Bail
                                                        Putting documents, including pre‐trial services reports, a declaration from Alec, and
1/17/2017        0.5   Harris County, TX Misdemeanor Bail
                                                        Editing video spreadsheets sent by co‐counsel
1/17/2017        0.2   Harris County, TX Misdemeanor Bail
                                                        Talk about videos & next steps with Beth
1/17/2017        0.2   Harris County, TX Misdemeanor Bail
                                                        Communicating with Angelina regarding video watching
1/18/2017        0.4   Harris County, TX Misdemeanor Bail
                                                        Editing video spreadsheets sent by co‐counsel
1/18/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Reading google alerts for press list / other news on the case
1/18/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Reading and responding to emails from Beth re: videos & data
1/18/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        Speaking with Beth about next steps in data review
1/18/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        revised may analysis
1/18/2017        0.1   Harris County, TX Misdemeanor Bail
                                                        Organizing spreadsheets and documents created as PI Prep
1/18/2017        0.2   Harris County, TX Misdemeanor Bail
                                                        revised may delay analysis
1/18/2017        0.1   Harris County, TX Misdemeanor Bail
                                                        Speaking with Beth about next steps in video work
1/18/2017        0.4   Harris County, TX Misdemeanor Bail
                                                        Organizing communication between myself and Beth
1/18/2017        0.9   Harris County, TX Misdemeanor Bail
                                                        revised may delay analysis
1/18/2017        1.0   Harris County, TX Misdemeanor Bail
                                                        revised may delay analysis; drafted email to Beth with results
1/18/2017        0.3   Harris County, TX Misdemeanor Bail
                                                        speaking with Beth & considering next steps for may delay analysis
1/18/2017        0.1   Harris County, TX Misdemeanor Bail
                                                        looking up may delay outliers on the harris county district clerk's website
1/18/2017        1.4   Harris County, TX Misdemeanor Bail
                                                        revised may delay analysis; Discussing results with Beth
                                                        Drafting email to Alec and Beth with explanation of and results from revised may delay
1/18/2017        0.4 Harris County, TX Misdemeanor Bail
                                                        analysis
                                                        Considering results from may delay analysis, including speaking with Beth, emailing w/ Alec
1/18/2017        1.0 Harris County, TX Misdemeanor Bail
                                                        & Beth, and independently looking at results
1/19/2017        0.3 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
1/19/2017        1.2 Harris County, TX Misdemeanor Bail Editing list of most egregious PC hearing videos; corresponding with Beth regarding this list
1/20/2017        0.1 Harris County, TX Misdemeanor Bail Reading and responding to email from Beth regarding video watching
                                                        Looking at Jan. videos sent to us by co‐counsel
1/20/2017        0.1 Harris County, TX Misdemeanor Bail
1/20/2017        0.2   Harris County, TX Misdemeanor Bail   Reading Beth's email regarding tasks for Houston
1/20/2017        0.2   Harris County, TX Misdemeanor Bail   Corresponding with Beth regarding what to include in the list of best videos
1/20/2017        0.5   Harris County, TX Misdemeanor Bail   Working on the list of best videos
1/20/2017        0.9   Harris County, TX Misdemeanor Bail   Working on the list of best videos
1/22/2017        1.4   Harris County, TX Misdemeanor Bail   Snapshots for Jan. 22
1/22/2017        0.3   Harris County, TX Misdemeanor Bail   Reading emails from co‐counsel and Beth regarding the videos
1/22/2017        0.3 Harris County, TX Misdemeanor Bail Reading and responding to emails from Beth regarding court documents & night's snapshots
1/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading and responding to Angelina's email regarding the videos
1/23/2017        0.2 Harris County, TX Misdemeanor Bail Drafting an email to co‐counsel regarding the videos
1/23/2017        0.1 Harris County, TX Misdemeanor Bail Writing an email to Beth regarding a message from Phil regarding Salil's emails
                                                        Drafting an email to co‐counsel regarding the videos; reading and responding to Beth's
1/23/2017        0.5 Harris County, TX Misdemeanor Bail
                                                        responses
1/23/2017        1.2 Harris County, TX Misdemeanor Bail Downloading and organizing remaining Salil Harris County emails for Beth
1/23/2017        1.1 Harris County, TX Misdemeanor Bail Working on the list of best videos
1/23/2017        0.1 Harris County, TX Misdemeanor Bail Corresponding with Beth regarding March magistration videos on Dropbox
1/23/2017        0.2 Harris County, TX Misdemeanor Bail organizing remaining Salil Harris County emails for Beth
1/23/2017        0.3 Harris County, TX Misdemeanor Bail Organizing snapshots from Jan. 22 on DB
1/23/2017        0.4 Harris County, TX Misdemeanor Bail Working on the list of best videos
1/23/2017        0.4 Harris County, TX Misdemeanor Bail Working on the list of best videos
1/23/2017        0.5 Harris County, TX Misdemeanor Bail Snapshots for Jan. 23
1/24/2017        5.5 Harris County, TX Misdemeanor Bail Travel to Houston (did work on list of best videos & spreadsheet while on plane)
1/24/2017        0.5 Harris County, TX Misdemeanor Bail Meeting with Beth to discuss next day's work
1/25/2017        1.3 Harris County, TX Misdemeanor Bail Meeting with Beth to discuss day's work
                                                        Observing county court and PC hearing dockets ‐‐ taking notes on these proceedings and
1/25/2017        8.3 Harris County, TX Misdemeanor Bail
                                                        reviewing them
1/25/2017        1.0 Harris County, TX Misdemeanor Bail Lunch meeting with Beth and Michael
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 60 of 143


                                                             Observing county court and PC hearing dockets ‐‐ taking notes on these proceedings and
1/25/2017         3.5 Harris County, TX Misdemeanor Bail
                                                             reviewing them with Beth and Michael
1/25/2017         2.0   Harris County, TX Misdemeanor Bail   Debriefing with Michael and Beth
1/25/2017         0.3   Harris County, TX Misdemeanor Bail   Meeting with Beth to debrief and discuss next day's work
1/25/2017         0.5   Harris County, TX Misdemeanor Bail   Working on video spreadsheets
1/25/2017         0.4   Harris County, TX Misdemeanor Bail   Meeting with Beth to debrief and discuss next day's work
1/26/2017         0.2   Harris County, TX Misdemeanor Bail   Considering day's work with Beth
1/26/2017         1.8   Harris County, TX Misdemeanor Bail   Observing district court hearings
1/26/2017         1.5   Harris County, TX Misdemeanor Bail   Observing Harris County court proceedings
1/26/2017         1.3   Harris County, TX Misdemeanor Bail   Doing work on list of best video and spreadsheet
1/26/2017         1.0   Harris County, TX Misdemeanor Bail   Court‐watching (district & PC hearing)
1/26/2017         1.0   Harris County, TX Misdemeanor Bail   Conference call and debriefing with Beth, Susanne, and Michael
1/26/2017         1.3   Harris County, TX Misdemeanor Bail   Doing work on list of best video and spreadsheet
1/26/2017         0.2   Harris County, TX Misdemeanor Bail   Organizing snapshots from Jan. 22 on DB
1/26/2017         2.0   Harris County, TX Misdemeanor Bail   Meeting with [REDACTED]
1/26/2017         0.3   Harris County, TX Misdemeanor Bail   Travel from meeting back to place of lodging
1/26/2017         0.3   Harris County, TX Misdemeanor Bail   Travel to courthouse
1/27/2017         0.3   Harris County, TX Misdemeanor Bail   Organizing snapshots from Jan. 22 on DB
1/27/2017         0.1   Harris County, TX Misdemeanor Bail   Organizing snapshots from Jan. 22 on DB
1/27/2017         0.7   Harris County, TX Misdemeanor Bail   Organizing Jan. 22 snapshots on DB & ensuring that all information complete
                                                             Inputting Jan. 23 snapshots into spreadsheet, organizing screenshots on DB, and ensuring
1/27/2017         1.8 Harris County, TX Misdemeanor Bail
                                                             that all information complete
1/27/2017         0.5   Harris County, TX Misdemeanor Bail   Identifying people to visit in the jail tomorrow
1/27/2017         0.2   Harris County, TX Misdemeanor Bail   Reading and responding to emails from Susanne regarding videos
1/27/2017         1.3   Harris County, TX Misdemeanor Bail   Identifying people to visit in the jail tomorrow
1/28/2017         2.3   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet and list of best videos
1/28/2017         2.2   Harris County, TX Misdemeanor Bail   [REDACTED] Meeting [REDACTED]
1/28/2017         0.6   Harris County, TX Misdemeanor Bail   Work on list of best videos
1/28/2017         0.8   Harris County, TX Misdemeanor Bail   Work on list of best videos
1/28/2017         0.1   Harris County, TX Misdemeanor Bail   Organizing PDFs for Beth
1/28/2017         0.4   Harris County, TX Misdemeanor Bail   Work on list of best videos
1/28/2017         0.8   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet and list of best videos
                                                             Inputting Jan. 23 snapshots into spreadsheet, organizing screenshots on DB, and ensuring
1/28/2017         0.2 Harris County, TX Misdemeanor Bail
                                                             that all information complete
1/28/2017         0.3   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet and list of best videos
1/28/2017         0.2   Harris County, TX Misdemeanor Bail   Prepping for jail visits
1/28/2017         0.1   Harris County, TX Misdemeanor Bail   Drafting email to Beth regarding best video list
1/28/2017         2.1   Harris County, TX Misdemeanor Bail   Jail visits [REDACTED]
1/28/2017         1.0   Harris County, TX Misdemeanor Bail   Work on list of best videos; sending draft to Beth along with email explanation
1/29/2017         0.9   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017        1.20   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017         0.3   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017         0.1   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017         0.1   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017         1.2   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017         0.2   Harris County, TX Misdemeanor Bail   Scanning declarations & sending them to Beth
1/29/2017         0.3   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/29/2017         0.1   Harris County, TX Misdemeanor Bail   Drafting email to Susanne regarding videos from early October
1/29/2017         0.1   Harris County, TX Misdemeanor Bail   Writing email to Q, Angelina and Valecia about the noteworthy video list
1/29/2017         2.3   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         0.1   Harris County, TX Misdemeanor Bail   Organizing documents from investigatory trip
1/30/2017         0.4   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         1.8   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         0.2   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         1.2   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         0.1   Harris County, TX Misdemeanor Bail   Reading Beth's email regarding videos to play in court
1/30/2017         0.1   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         0.4   Harris County, TX Misdemeanor Bail   Getting timestamps of 'crimes of poverty' videos for Beth
1/30/2017         2.2   Harris County, TX Misdemeanor Bail   Meeting with [REDACTED] of Houston (including travel time)
1/30/2017         2.6   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         0.1   Harris County, TX Misdemeanor Bail   Identifying date, time, and timestamp for several cases for Beth
1/30/2017         1.7   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/30/2017         0.2   Harris County, TX Misdemeanor Bail   Reading Beth's email regarding allegations in the videos
1/30/2017         0.1   Harris County, TX Misdemeanor Bail   Phone call with Beth and Alec debriefing investigation trip
1/31/2017         0.3   Harris County, TX Misdemeanor Bail   Travel to Sussman Office
1/31/2017         0.2   Harris County, TX Misdemeanor Bail   Reading email from Angelina, reviewing spreadsheet from her, and responding
1/31/2017         0.1   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/31/2017         0.3   Harris County, TX Misdemeanor Bail   Meeting with Neil and Beth
1/31/2017         2.1   Harris County, TX Misdemeanor Bail   Meeting with [REDACTED], including travel time
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 61 of 143


                                                               Travel to Houston Airport; Flight; Travel from DC Airport (did work on master spreadsheet &
1/31/2017           7.2 Harris County, TX Misdemeanor Bail
                                                               pulling timestamps for Beth while waiting at gate & while on flight)
1/31/2017           0.2   Harris County, TX Misdemeanor Bail   Discussing videos and the case more generally with Q
1/31/2017           0.8   Harris County, TX Misdemeanor Bail   Work on master video spreadsheet
1/31/2017           0.1   Harris County, TX Misdemeanor Bail   Reading and responding to emails from Beth, Valecia, & Alec regarding the videos
2/1/2017            0.5   Harris County, TX Misdemeanor Bail   Pulling video timestamps for Beth
                                                               Making sure video spreadsheet is complete: Making list of all dockets in the spreadsheet;
2/1/2017            0.3 Harris County, TX Misdemeanor Bail     Cross‐Referencing list w/ DB; Emailing & speaking with Angelina about videos that need to
                                                               be followed up on
2/1/2017            0.7 Harris County, TX Misdemeanor Bail     Continued meeting regarding evidence list with Beth and Alec
                                                               Making sure video spreadsheet is complete: Making list of all dockets in the spreadsheet;
2/1/2017            0.2 Harris County, TX Misdemeanor Bail     Cross‐Referencing list w/ DB; Emailing & speaking with Angelina about videos that need to
                                                               be followed up on
2/1/2017            0.3   Harris County, TX Misdemeanor Bail   Emailing Beth about Gerstein Holds Spreadsheet
2/1/2017            0.5   Harris County, TX Misdemeanor Bail   Pulling additional video timestamps for Beth
2/1/2017            0.4   Harris County, TX Misdemeanor Bail   Pulling additional video timestamps for Beth
2/1/2017            0.2   Harris County, TX Misdemeanor Bail   Making sure video spreadsheet is complete
2/1/2017            0.1   Harris County, TX Misdemeanor Bail   Writing email to Alec and Beth regarding Oct. PC Hearing
2/1/2017            1.3   Harris County, TX Misdemeanor Bail   Making sure video spreadsheet is complete; Editing spreadsheets sent by co‐counsel
2/1/2017            0.9   Harris County, TX Misdemeanor Bail   Making sure video spreadsheet is complete; Editing spreadsheets sent by co‐counsel
2/1/2017            0.3   Harris County, TX Misdemeanor Bail   Discussing evidence & work plan with Beth
2/1/2017            0.2   Harris County, TX Misdemeanor Bail   Making sure video spreadsheet is complete; Editing spreadsheets sent by co‐counsel
2/1/2017            0.3   Harris County, TX Misdemeanor Bail   Writing email to Beth regarding dockets missing from the spreadsheet
2/1/2017            0.4   Harris County, TX Misdemeanor Bail   Making sure video spreadsheet is complete; Editing spreadsheets sent by co‐counsel
                                                               Reading and considering email exchange between Beth and Alec regarding delcarations for
2/1/2017            0.2 Harris County, TX Misdemeanor Bail
                                                               video spreadsheet
2/1/2017            0.2 Harris County, TX Misdemeanor Bail     Making sure video spreadsheet is complete; Editing spreadsheets sent by co‐counsel
                                                               Reading and responding to email from Beth regarding notifying Susanne about missing
2/1/2017            0.3 Harris County, TX Misdemeanor Bail
                                                               dockets
2/1/2017            0.3 Harris County, TX Misdemeanor Bail     Making sure video spreadsheet is complete; Editing spreadsheets sent by co‐counsel
                                                               Preparing to edit videos to play in court (downloading videos; updating software;
2/1/2017            0.4 Harris County, TX Misdemeanor Bail
                                                               familiarizing myself with necessary steps; etc.)
                                                               Meeting regarding evidence list with Beth and Alec; Making a list of things that I have to do
2/1/2017            1.0 Harris County, TX Misdemeanor Bail
                                                               based on this meeting
2/1/2017            0.1 Harris County, TX Misdemeanor Bail     Discussing evidence with Beth
                                                               Preparing to edit videos to play in court (downloading videos; updating software;
2/2/2017            0.7 Harris County, TX Misdemeanor Bail     familiarizing myself with necessary steps; etc.); Emailing Alec and Beth with software
                                                               questions
2/2/2017            0.1   Harris County, TX Misdemeanor Bail   Reading emails from Alec and Beth about video software; responding to both of them
2/2/2017            1.2   Harris County, TX Misdemeanor Bail   Setting up software and beginning to edit videos
2/2/2017            1.5   Harris County, TX Misdemeanor Bail   Setting up software and beginning to extract videos
2/2/2017            0.6   Harris County, TX Misdemeanor Bail   Extracting videos to play in court / give to judge
2/2/2017            0.3 Harris County, TX Misdemeanor Bail Reading and responding to emails from Susanne regarding videos; discussing this with Beth
2/2/2017            1.6   Harris County, TX Misdemeanor Bail
                                                           Extracting videos to play in court / give to judge
2/2/2017            0.2   Harris County, TX Misdemeanor Bail
                                                           Reading and responding to emails from Beth regarding videos
2/2/2017            0.2   Harris County, TX Misdemeanor Bail
                                                           Extracting videos to play in court / give to judge
2/2/2017            0.3   Harris County, TX Misdemeanor Bail
                                                           Reading and responding to emails from Beth regarding videos
2/2/2017            0.7   Harris County, TX Misdemeanor Bail
                                                           Extracting videos to play in court / give to judge
2/2/2017            0.2   Harris County, TX Misdemeanor Bail
                                                           Extracting videos to play in court / give to judge
                                                           Extracting videos to play in court / give to judge; Communicating with Beth about this
2/2/2017            1.1 Harris County, TX Misdemeanor Bail
                                                           process
2/2/2017            0.1 Harris County, TX Misdemeanor Bail Reviewing google alerts for the case; emailing Beth about one article
2/3/2017            2.0 Harris County, TX Misdemeanor Bail Extracting videos to play in court / give to judge
2/3/2017            0.2 Harris County, TX Misdemeanor Bail Drafting email to Beth with list of all the people who've worked on the video spreadsheet
2/3/2017            0.7 Harris County, TX Misdemeanor Bail Reviewing and editing video spreadsheets sent by Susanne, Karly, and Angelina
2/3/2017            0.2 Harris County, TX Misdemeanor Bail Sending Susanne an email with list of questions about her most recent spreadsheets
                                                           Reviewing spreadsheets from Susanne, Karly, and Angelina for egregious examples and
2/3/2017            0.6 Harris County, TX Misdemeanor Bail
                                                           emailing Beth with list
                                                           Reviewing and editing video spreadsheets; emailing people at TFDP with questions about
2/3/2017            1.9 Harris County, TX Misdemeanor Bail
                                                           their work
2/3/2017            0.6 Harris County, TX Misdemeanor Bail Extracting videos to play in court / give to judge
2/3/2017            0.1 Harris County, TX Misdemeanor Bail Responding to emails from people at TFDP regarding the videos
2/3/2017            0.3 Harris County, TX Misdemeanor Bail Extracting videos to play in court / give to judge
                                                           Responding to emails from TFDP + Beth about video watching and additional things I need;
2/3/2017            0.7 Harris County, TX Misdemeanor Bail
                                                           inputting their responses into the master spreadsheet
2/3/2017            0.7 Harris County, TX Misdemeanor Bail Extracting videos to play in court / give to judge
                                                           Responding to emails from TFDP about video watching and additional things I need for the
2/3/2017            0.6 Harris County, TX Misdemeanor Bail
                                                           master spreadsheet
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 62 of 143


2/3/2017            0.4 Harris County, TX Misdemeanor Bail Extracting videos to play in court / give to judge
                                                           Responding to emails from TFDP about video watching and additional things I need for the
2/3/2017            0.1 Harris County, TX Misdemeanor Bail
                                                           master spreadsheet
2/3/2017            0.7 Harris County, TX Misdemeanor Bail Extracting videos to play in court / give to judge
2/3/2017            0.8 Harris County, TX Misdemeanor Bail Reviewing and editing video spreadsheets sent by Susanne and Angelina
                                                           Responding to emails from TFDP about video watching and additional things I need for the
2/3/2017            0.2 Harris County, TX Misdemeanor Bail
                                                           master spreadsheet
2/4/2017            0.2 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
2/4/2017            0.3 Harris County, TX Misdemeanor Bail Sending emails to Beth regarding May delay data & the master spreadsheet
2/4/2017            0.1 Harris County, TX Misdemeanor Bail Getting March 17 video from Beth and sending it to Nate from TFDP
2/4/2017            0.1 Harris County, TX Misdemeanor Bail Responding to Beth with median May delay data
                                                           Responding to Beth with info about hearing officers changing bond amounts on warrant
2/4/2017            0.1 Harris County, TX Misdemeanor Bail
                                                           cases
                                                               Incorporating responses and spreadsheets from TFDP into the master spreadsheet ‐‐ writing
2/4/2017            2.1 Harris County, TX Misdemeanor Bail
                                                               them & Beth follow‐up emails up these spreadsheets with additional questions/information
2/4/2017            0.1 Harris County, TX Misdemeanor Bail Writing Beth an email with questions about the master spreadsheet
                                                               Incorporating responses and spreadsheets from TFDP into the master spreadsheet ‐‐ writing
2/4/2017            0.2 Harris County, TX Misdemeanor Bail
                                                               them follow‐up emails up these spreadsheets with additional questions/information

2/4/2017            0.3 Harris County, TX Misdemeanor Bail Beginning to brainstorm declarations re: master spreadsheet, data analysis, and snapshots
2/5/2017            0.4 Harris County, TX Misdemeanor Bail Reading & responding to emails from Beth, Valecia, and Alec
                                                           Incorporating responses from Nate into the master spreadsheet; editing the spreadsheets he
2/5/2017            0.5 Harris County, TX Misdemeanor Bail
                                                           sent to me
2/5/2017            0.2 Harris County, TX Misdemeanor Bail Reviewing Draft of Videos Prep and Key Findings
                                                           Making changes to spreadsheet based on email from Susanne about which Dockets are Class
2/5/2017            0.2 Harris County, TX Misdemeanor Bail
                                                           C
2/5/2017            0.1 Harris County, TX Misdemeanor Bail Reviewing Draft of Videos Prep and Key Findings
2/5/2017            0.1 Harris County, TX Misdemeanor Bail Reading and responding to emails from Beth
2/5/2017            0.3 Harris County, TX Misdemeanor Bail Working on master spreadsheet declaration
2/5/2017            0.2 Harris County, TX Misdemeanor Bail Responding to email from Beth about which dockets I've watched
2/5/2017            0.7 Harris County, TX Misdemeanor Bail Working on master spreadsheet declaration; emailing Beth with a first draft
2/5/2017            1.0 Harris County, TX Misdemeanor Bail Working on Aug. 26 data declaration / updating Aug. 26 data
2/5/2017            0.4 Harris County, TX Misdemeanor Bail Working on ensuring the master spreadsheet is complete; filling in any missing information
2/5/2017            0.2   Harris County, TX Misdemeanor Bail   Phone call with Beth about Aug. 26 data
2/5/2017            0.6   Harris County, TX Misdemeanor Bail   Pulling snapshots for Feb. 5
2/6/2017            1.4   Harris County, TX Misdemeanor Bail   Organizing the Feb. 5 snapshots and entering them into the spreadsheet
2/6/2017            0.6   Harris County, TX Misdemeanor Bail   Organizing the Jan. 8 and Jan. 9 snapshots in DB
2/6/2017            0.1   Harris County, TX Misdemeanor Bail   Reviewing snapshot spreadsheet
2/6/2017            0.5 Harris County, TX Misdemeanor Bail Working on ensuring the master spreadsheet is complete; filling in any missing information
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Reading email from Beth regarding a video spreadsheet declaration
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Responding to Beth's email regarding a video spreadsheet declaration
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Reading and responding to follow‐up from Beth regarding a video spreadsheet declaration
2/6/2017            0.3 Harris County, TX Misdemeanor Bail Incorporating Annette's responses into the master spreadsheet
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Debriefing with Beth
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Drafting email to Beth and Susanne regarding May dockets
                                                           Working on ensuring the master video spreadsheet is complete; filling in any missing
2/6/2017            0.4 Harris County, TX Misdemeanor Bail
                                                           information
2/6/2017            0.3 Harris County, TX Misdemeanor Bail Emailing Angelina about missing dockets
2/6/2017            0.9 Harris County, TX Misdemeanor Bail Aug. 26 revised calculations
                                                           Updating master video spreadsheet based on email from Angelina on Class C dockets;
2/6/2017            0.1 Harris County, TX Misdemeanor Bail
                                                           emailing her regarding this
2/6/2017            0.2 Harris County, TX Misdemeanor Bail Aug. 26 revised calculations
2/6/2017            0.8 Harris County, TX Misdemeanor Bail Speaking with Beth about necessary evidence
2/6/2017            0.5 Harris County, TX Misdemeanor Bail Speaking with Beth about snapshot spreadsheet; typing up notes from our meeting
2/6/2017            0.2 Harris County, TX Misdemeanor Bail Editing a PDF for Beth
2/6/2017            1.5 Harris County, TX Misdemeanor Bail Working on snapshot master spreadsheet
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Getting Beth information about the Aug. 26 data
2/6/2017            2.1 Harris County, TX Misdemeanor Bail Working on snapshot master spreadsheet; drafting Beth an email about my work on it
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Reviewing my complete declaration
2/6/2017            0.3 Harris County, TX Misdemeanor Bail Creating work plan and addressing missing information ‐‐ communicating with Beth about it
                                                               Work on the video master spreadsheet; emailing Susanne, Emily, and Beth about missing
2/6/2017            0.7 Harris County, TX Misdemeanor Bail
                                                               dockets
2/6/2017            0.1 Harris County, TX Misdemeanor Bail Drafting email to Beth regarding snapshot spreadsheet (did not send ‐‐ will discuss in person)
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 63 of 143


2/6/2017            0.1   Harris County, TX Misdemeanor Bail   Working on snapshot master spreadsheet
2/6/2017            0.5   Harris County, TX Misdemeanor Bail   Aug. 26 revised calculations
2/6/2017            0.8   Harris County, TX Misdemeanor Bail   Debriefing evidence with Alec and Beth, particularly data analysis
2/6/2017            0.9   Harris County, TX Misdemeanor Bail   Editing master snapshot spreadsheet ‐‐ adding tonight's spreadsheets to it
                                                               Adding Nov. dockets to master spreadsheet; working to ensure master spreadsheet is
2/6/2017            1.1 Harris County, TX Misdemeanor Bail
                                                               complete & accurate
2/7/2017            0.8   Harris County, TX Misdemeanor Bail   work on the video master spreadsheet; sending it to Beth
2/7/2017            0.2   Harris County, TX Misdemeanor Bail   Reading emails from Beth and Susanne regarding evidentiary prep
2/7/2017            0.1   Harris County, TX Misdemeanor Bail   Reading emails from Beth and Susanne regarding evidentiary prep
2/7/2017            0.3   Harris County, TX Misdemeanor Bail   Responding to email from Beth with additional timestamps
2/7/2017            1.5   Harris County, TX Misdemeanor Bail   Aug. 26 revised calculations
                                                               Pulling list of noteworthy videos & particular timestamps for Beth; reviewing spreadsheets
2/7/2017            1.1 Harris County, TX Misdemeanor Bail
                                                               for quotes
2/7/2017            0.4   Harris County, TX Misdemeanor Bail   Aug. 26 revised calculations and emailing Beth with numbers
2/7/2017            1.0   Harris County, TX Misdemeanor Bail   Reviewing spreadsheet of daily snapshots
2/7/2017            0.4   Harris County, TX Misdemeanor Bail   Editing master video spreadsheet
2/7/2017            0.7   Harris County, TX Misdemeanor Bail   Editing master video spreadsheet
2/7/2017            0.1   Harris County, TX Misdemeanor Bail   Updating a PDF for Beth
2/7/2017            0.6   Harris County, TX Misdemeanor Bail   Editing master video spreadsheet
2/7/2017            0.8   Harris County, TX Misdemeanor Bail   Reviewing my declaration
2/7/2017            0.8   Harris County, TX Misdemeanor Bail   Reviewing my declaration
2/7/2017            0.5   Harris County, TX Misdemeanor Bail   Editing the Aug. 26 spreadsheet
                                                               Attempting to answer [REDACTED] questions about the data (Reading [REDACTED] email;
2/7/2017            0.7 Harris County, TX Misdemeanor Bail
                                                               talking to Beth about it three times; responding to [REDACTED]; talking to Alec about it)
2/7/2017            0.2   Harris County, TX Misdemeanor Bail   Talking to Beth about & considering the video spreadsheet
2/7/2017            0.4   Harris County, TX Misdemeanor Bail   Reading over what was exchanged
2/7/2017            0.1   Harris County, TX Misdemeanor Bail   Reading google alerts for press list / other news on the case
2/7/2017            0.2   Harris County, TX Misdemeanor Bail   Checking to make sure I've sent Beth all the best recent videos
2/7/2017            1.4   Harris County, TX Misdemeanor Bail   Preparing final snapshot spreadsheet; confirming all snapshots were contemparaneous
2/7/2017            0.5   Harris County, TX Misdemeanor Bail   Reviewing my declaration
2/8/2017            0.3   Harris County, TX Misdemeanor Bail   Emailing with Beth & Q about Dropbox link sent to OC; deleting link
2/8/2017            0.2   Harris County, TX Misdemeanor Bail   Discussing my declaration with Beth
2/8/2017            0.8   Harris County, TX Misdemeanor Bail   drafting email to alec and beth with thoughts on video spreadsheet (did not send)
2/8/2017            0.2   Harris County, TX Misdemeanor Bail   Organizing screenshots and spreadsheets from the case
2/8/2017            1.9   Harris County, TX Misdemeanor Bail   Aug. 26 revised analysis
2/8/2017            0.4   Harris County, TX Misdemeanor Bail   Organizing extracted videos
2/8/2017            0.1   Harris County, TX Misdemeanor Bail   Updating press list
2/8/2017            0.5   Harris County, TX Misdemeanor Bail   Emailing Beth about Gerstein Holds Spreadsheet
2/8/2017            0.1   Harris County, TX Misdemeanor Bail   Communicating with beth regarding most egregious video list
2/8/2017            0.3   Harris County, TX Misdemeanor Bail   Listening to oral argument in Houston on the phone
2/8/2017            0.6   Harris County, TX Misdemeanor Bail   debriefing oral argument + consequences with Valecia and Beth
2/8/2017            0.7   Harris County, TX Misdemeanor Bail   Reading Salil's deposition
                                                               Creating a list of steps for delay data analysis; Communicating with Alec, Beth, and
2/9/2017            2.2 Harris County, TX Misdemeanor Bail
                                                               [REDACTED] in order to do so
2/9/2017            0.3 Harris County, TX Misdemeanor Bail     Reading Salil's deposition
                                                               Drafting email to Valecia regarding the extraction of videos; preparing for her to do this work
2/9/2017            0.7 Harris County, TX Misdemeanor Bail
                                                               by communicating with Alec and Beth
2/9/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing what videos still needed to be extracted to play in court
2/9/2017            0.2   Harris County, TX Misdemeanor Bail   Extracting videos to play in court / give to judge
2/9/2017            0.7   Harris County, TX Misdemeanor Bail   Discussing strategy and next steps with Alec and Beth
2/9/2017            0.3   Harris County, TX Misdemeanor Bail   Discussing video extraction with Q and Charlie
2/9/2017            0.8   Harris County, TX Misdemeanor Bail   Discussing video extraction with Q and Charlie
2/9/2017            0.1   Harris County, TX Misdemeanor Bail   Communicating with beth regarding [REDACTED] steps; sending them to alec and beth
2/9/2017            0.5   Harris County, TX Misdemeanor Bail   Communicating with charlie , Q, and beth regarding video extraction
2/9/2017            0.2   Harris County, TX Misdemeanor Bail   Phone call with susanne and beth regarding snapshots
2/9/2017            0.2   Harris County, TX Misdemeanor Bail   Communicating with Q and Charlie regarding video extraction
2/9/2017            0.3   Harris County, TX Misdemeanor Bail   Discussing videos with Alec and Beth; preparing questions that I have for them
2/9/2017            0.7   Harris County, TX Misdemeanor Bail   Call with [REDACTED]
2/9/2017            0.1   Harris County, TX Misdemeanor Bail   Emailing Q regarding video extraction; looking at what videos still need to be done
2/9/2017            0.1   Harris County, TX Misdemeanor Bail   Reading message from beth regarding video spreadsheet; responding with necessary info
                                                               Reading & responding to email from Angelina regarding video extraction; responding;
2/9/2017            0.1 Harris County, TX Misdemeanor Bail
                                                               downloading necessary video to prep for our call together tomorrow
2/9/2017            0.1   Harris County, TX Misdemeanor Bail   Reading emails from Beth regarding snapshots & the video spreadsheet
2/9/2017            0.1   Harris County, TX Misdemeanor Bail   responding to Q regarding the videos; figuring out most useful work for her to do
2/9/2017            0.2   Harris County, TX Misdemeanor Bail   Reading emails from Beth regarding video spreadsheet & snapshots
2/10/2017           0.1   Harris County, TX Misdemeanor Bail   Reading & responding to emails from Beth regarding video spreadsheet & snapshots
                                                               Communicating with Angelina via text, phone call, and email regarding video extraction +
2/10/2017           0.4 Harris County, TX Misdemeanor Bail
                                                               preparation for our communication (thinking about what she needs to know)
2/10/2017           0.1 Harris County, TX Misdemeanor Bail     Helping Q with video extraction
2/10/2017           0.1 Harris County, TX Misdemeanor Bail     Discussing PI prep with Beth ‐ what I need to do before Wednesday
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 64 of 143


                                                            Reading google alerts for press list / other news on the case / creating additional Google
2/10/2017        0.1 Harris County, TX Misdemeanor Bail
                                                            Alerts
2/10/2017        0.1 Harris County, TX Misdemeanor Bail     Emailing Angelina with list of videos to work on
2/10/2017        0.5 Harris County, TX Misdemeanor Bail     Training Q & Valecia in regards to video watching and extraction
                                                            Working on responding to Beth and Valecia's emails regarding videos and compiling a list of
2/10/2017        0.5 Harris County, TX Misdemeanor Bail
                                                            all the videos we want to pull
2/10/2017        1.4   Harris County, TX Misdemeanor Bail   Call with [REDACTED] + everyone regarding video spreadsheet
2/10/2017        0.5   Harris County, TX Misdemeanor Bail   Debriefing call with Beth
2/10/2017        0.1   Harris County, TX Misdemeanor Bail   Getting [REDACTED] numbers together for Beth to send to [REDACTED]
2/10/2017        0.2   Harris County, TX Misdemeanor Bail   Finding particular video for Beth; reviewing it and emailing it to her
2/10/2017        0.1   Harris County, TX Misdemeanor Bail   Organizing Aug. 26 analysis spreadsheets
2/10/2017        0.1   Harris County, TX Misdemeanor Bail   Communicating w/ Valecia regarding video extraction
2/10/2017        0.4   Harris County, TX Misdemeanor Bail   Organization of spreadsheets (snapshot, video, & other)
                                                            Organizing video extraction proess (emailing Valecia, Angelina & Beth to coordinate various
2/10/2017        0.6 Harris County, TX Misdemeanor Bail
                                                            aspects of the process); working on master video list
                                                            Organizing and working on video extraction proess (emailing & meeting with Valecia to
2/10/2017        1.3 Harris County, TX Misdemeanor Bail     coordinate various aspects of the process, extracting videos myself) and working on list of all
                                                            videos we need to extract
2/10/2017        0.1 Harris County, TX Misdemeanor Bail     Emailing Q about setting recurring donations up w/ PayPal
                                                            Talking to Beth about what's best for me to be working on; creating work plan for the coming
2/10/2017        0.8 Harris County, TX Misdemeanor Bail
                                                            days
2/10/2017        0.1   Harris County, TX Misdemeanor Bail   reading & responding to emails from [REDACTED] and Elizabeth re: Data
2/10/2017        0.2   Harris County, TX Misdemeanor Bail   Video extraction
2/11/2017        0.2   Harris County, TX Misdemeanor Bail   reading & responding to emails from Beth regarding data & video extraction
2/11/2017        0.5   Harris County, TX Misdemeanor Bail   phone call with [REDACTED] and Elizabeth regarding the data
2/11/2017        0.1   Harris County, TX Misdemeanor Bail   Reading google alerts for press list / other news on the case; sending article to beth
2/12/2017        2.3   Harris County, TX Misdemeanor Bail   Video Extraction; Touching base with Angelina, Beth, & Valecia
2/12/2017        0.2   Harris County, TX Misdemeanor Bail   Preparation for video extraction
2/13/2017        0.1   Harris County, TX Misdemeanor Bail   Reading google alerts for press list / other news on the case
2/13/2017        0.2   Harris County, TX Misdemeanor Bail   Starting upload of videos from Valecia
2/13/2017        1.3   Harris County, TX Misdemeanor Bail   Video extraction
2/13/2017        0.2   Harris County, TX Misdemeanor Bail   Video extraction
2/13/2017        0.5   Harris County, TX Misdemeanor Bail   Video extraction
2/13/2017        0.4 Harris County, TX Misdemeanor Bail     Ensuring video list updated (following up with Q on some missing parts) & sending to Beth
2/13/2017        0.7   Harris County, TX Misdemeanor Bail   Video extraction
2/13/2017        0.1   Harris County, TX Misdemeanor Bail   Touching base with Beth regarding video extractio and pre‐trial services reports
2/13/2017        0.1   Harris County, TX Misdemeanor Bail   Editing video list and sending to Beth
2/13/2017        0.5   Harris County, TX Misdemeanor Bail   Video extraction; uploading Valecia's videos; downloading videos to work on tomorrow
2/13/2017        0.3   Harris County, TX Misdemeanor Bail   reading email from angelina, sending her the necessary videos & a response email
2/13/2017        0.1   Harris County, TX Misdemeanor Bail   reading and responding to email from Angelina
2/13/2017        1.3   Harris County, TX Misdemeanor Bail   Video extraction
2/14/2017        0.5   Harris County, TX Misdemeanor Bail   Downloading videos to work on tomorrow
2/14/2017        0.1   Harris County, TX Misdemeanor Bail   Reading google alerts for press list / other news on the case
2/14/2017        3.0   Harris County, TX Misdemeanor Bail   Video extraction
2/14/2017        1.3   Harris County, TX Misdemeanor Bail   Video extraction
2/14/2017        1.7   Harris County, TX Misdemeanor Bail   Video extraction
2/15/2017        1.3   Harris County, TX Misdemeanor Bail   Video extraction; coordinating with Q, Valecia, and Angelina
2/15/2017        0.2   Harris County, TX Misdemeanor Bail   Reading google alerts for press list / other news on the case; sending notable info to Beth
2/15/2017        2.6   Harris County, TX Misdemeanor Bail   Video extraction; coordinating with Q, Valecia, Beth and Angelina
                                                            Organizing extracted videos & extracting videos; Cooredinating with Valecia & Angelina &
2/15/2017        3.4 Harris County, TX Misdemeanor Bail
                                                            Beth on this
2/15/2017        1.5   Harris County, TX Misdemeanor Bail   Organizing extracted videos
2/16/2017        1.2   Harris County, TX Misdemeanor Bail   Organizing extracted videos; filling in missing videos
2/16/2017        1.2   Harris County, TX Misdemeanor Bail   Updating the Draft of Videos Prep and Key Findings Document
2/16/2017        0.3   Harris County, TX Misdemeanor Bail   Talking with Beth about PTS report review + preparing to do this work
2/16/2017        1.2   Harris County, TX Misdemeanor Bail   Reviewing PTS reports; filling in the spreadsheet
2/16/2017        0.2   Harris County, TX Misdemeanor Bail   Going through contact@ emails; responding as necessary
2/17/2017        2.3   Harris County, TX Misdemeanor Bail   Organizing extracted videos; filling in missing videos
2/17/2017        0.2   Harris County, TX Misdemeanor Bail   Going through PTS reports
2/17/2017        0.6   Harris County, TX Misdemeanor Bail   Following up on missing videos
2/17/2017        0.3   Harris County, TX Misdemeanor Bail   Going through PTS reports
2/17/2017        0.1   Harris County, TX Misdemeanor Bail   Filling in missing videos
2/17/2017        0.1   Harris County, TX Misdemeanor Bail   Going through PTS reports
2/17/2017        0.1   Harris County, TX Misdemeanor Bail   Communicating with Nate @ TFDP regarding a PC hearing
2/17/2017        2.2   Harris County, TX Misdemeanor Bail   Going through PTS reports
2/17/2017        1.5   Harris County, TX Misdemeanor Bail   Reviewing PTS reports; filling in the spreadsheet
2/18/2017        1.5   Harris County, TX Misdemeanor Bail    PTS evidence prep (Identifying PC videos for PTS narratives + filling in spreadsheet)
2/18/2017        0.2   Harris County, TX Misdemeanor Bail   Filling in missing info in the PTS Spreadsheet
2/18/2017        1.3   Harris County, TX Misdemeanor Bail   Filling in missing info in the PTS Spreadsheet
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 65 of 143


2/18/2017        0.5 Harris County, TX Misdemeanor Bail Filling in missing info in the PTS Spreadsheet
2/19/2017        0.2 Harris County, TX Misdemeanor Bail Reading email from Beth re: PTS spreadsheet; Starting to draft response
2/19/2017        0.1 Harris County, TX Misdemeanor Bail Sending email to Beth re: PTS Spreadsheet
                                                        Going through emails I'd sent re: missing videos, ensuring that they're all in DB, emailing
2/19/2017        0.6 Harris County, TX Misdemeanor Bail
                                                        Beth about this
2/19/2017        0.1 Harris County, TX Misdemeanor Bail Responding to Beth's email about PTS spreadsheet
2/19/2017        0.1 Harris County, TX Misdemeanor Bail Reading & responding to emails from Beth regarding videos & PTS spreadsheet
2/19/2017        0.1 Harris County, TX Misdemeanor Bail Reading Draft of Videos Prep and Key Findings revised doc from Beth
2/19/2017        1.3 Harris County, TX Misdemeanor Bail IDing & uploading missing videos; editing videos w/ errors or issues
                                                        Editing videos not properly edited; responding to Beth's questions in the Draft of Videos
2/19/2017        0.6 Harris County, TX Misdemeanor Bail
                                                        Prep and Key Findings doc and sending it to her
2/20/2017        0.2 Harris County, TX Misdemeanor Bail Reading emails from Beth + Q regarding evidentiary prep
2/20/2017        0.3 Harris County, TX Misdemeanor Bail Filling in info from the District Clerk website in the PTS Spreadsheet
2/20/2017        0.5 Harris County, TX Misdemeanor Bail Organizing files on DB
                                                        Filling in info from the District Clerk website in the PTS Spreadsheet; Sending updated
2/20/2017        0.9 Harris County, TX Misdemeanor Bail
                                                        version of this spreadsheet to Beth and Susanne
2/21/2017        1.1 Harris County, TX Misdemeanor Bail Filling in info from the District Clerk website in the PTS Spreadsheet
2/21/2017        1.0 Harris County, TX Misdemeanor Bail Finding PC videos for our PTS narratives
                                                        Filling in info from the District Clerk website in the PTS Spreadsheet while simulteanously
2/21/2017        1.0 Harris County, TX Misdemeanor Bail
                                                        listening to PC videos
2/21/2017        0.2 Harris County, TX Misdemeanor Bail Extracting PC videos for our PTS narratives
2/21/2017        0.2 Harris County, TX Misdemeanor Bail Emailing Angelina regarding problems w/ a docket in the master video spreadsheet
2/21/2017        1.7 Harris County, TX Misdemeanor Bail Extracting PC videos for our PTS narratives
2/21/2017        0.5 Harris County, TX Misdemeanor Bail Filling in info from the District Clerk website in the PTS Spreadsheet
2/21/2017        0.6 Harris County, TX Misdemeanor Bail Saving PDFs of records from featured PTS narrative cases
2/21/2017        0.3 Harris County, TX Misdemeanor Bail Emailing Beth an update re: evidentiary prep
2/21/2017        0.5 Harris County, TX Misdemeanor Bail Reading & responding to emails from Beth regarding evidentiary prep
2/21/2017        1.5 Harris County, TX Misdemeanor Bail Downloading + editing [REDACTED]
                                                        Downloading [REDACTED] + editing them + uploading them to DB (needed to upload new
2/22/2017        1.0 Harris County, TX Misdemeanor Bail
                                                        software to do this)
2/22/2017        0.5 Harris County, TX Misdemeanor Bail Reading & responding to emails from Beth regarding evidentiary prep + updates
                                                        reviewing release date information for PTS spreadsheet ‐ beginning to enter this information
2/22/2017        0.5 Harris County, TX Misdemeanor Bail
                                                        into the PTS spreadsheet
2/22/2017        0.1 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
2/22/2017        2.5 Harris County, TX Misdemeanor Bail ID‐ing and extracting PC videos for our PTS narratives
2/22/2017        0.6 Harris County, TX Misdemeanor Bail Looking over + responding to flagged videos from Q
2/22/2017        2.0 Harris County, TX Misdemeanor Bail Pulling release dates from spreadsheet from defendants to put in PTS spreadsheet
                                                        Pulling release dates and case numbers from spreadsheet from defendants to put in PTS
2/22/2017        1.7 Harris County, TX Misdemeanor Bail
                                                        spreadsheet
2/22/2017        0.2 Harris County, TX Misdemeanor Bail Drafting update email to Beth
2/22/2017        0.1 Harris County, TX Misdemeanor Bail Reading emails from Beth and Q
2/22/2017        0.2 Harris County, TX Misdemeanor Bail Phone Call with Beth about evidentiary prep
2/22/2017        0.3 Harris County, TX Misdemeanor Bail Drafting email to Becky, Susanne, and Beth regarding PTS spreadsheet
2/22/2017        0.2 Harris County, TX Misdemeanor Bail Emailing with Beth regarding date bail paid for PTS spreadsheet
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Talking with Q about videos to pull
2/23/2017        0.2 Harris County, TX Misdemeanor Bail Drafting email to Elizabeth, Becky & Susan regarding date bail paid for PTS spreadsheet
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading notes on videos from Q
2/23/2017        2.2 Harris County, TX Misdemeanor Bail Work summarizing the November PTS reports
2/23/2017        2.1 Harris County, TX Misdemeanor Bail Work summarizing the November PTS reports
2/23/2017        0.3 Harris County, TX Misdemeanor Bail Phone call with Beth & Susanne regarding the PTS spreadsheet
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Phone call with Susanne regarding the PTS Spreadsheet
2/23/2017        0.2 Harris County, TX Misdemeanor Bail Drafting revised PTS template
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Sending revised PTS template w/ comments to Beth
2/23/2017        0.2 Harris County, TX Misdemeanor Bail Phone call with Beth regarding PTS Spreadsheet
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Emailing with Susanne Regarding PTS Spreadsheet
                                                        Drafting "Notes on Filling out PTS Spreadsheet" and "PTS Summaries Template" and sending
2/23/2017        1.1 Harris County, TX Misdemeanor Bail
                                                        them to Beth and Susanne
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading and responding to email from beth re: PTS Spreadsheet
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading and responding to email from beth re: PTS Spreadsheet
2/23/2017        0.2 Harris County, TX Misdemeanor Bail Sending email to Nate, Becky, and Susanne regarding PTS Spreadsheet
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading response from Nate ‐ considering potential times for phone call
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Sending follow up to Nate, Becky, and Susanne regarding scheduling phone call
2/23/2017        0.1 Harris County, TX Misdemeanor Bail Reading Becky and Susanne's response and sending email regarding conference call
2/24/2017        0.2 Harris County, TX Misdemeanor Bail Reading google alerts for press list / searching for other news on the case
2/24/2017        1.0 Harris County, TX Misdemeanor Bail Reviewing template for PTS Spreadsheet & preparing for call on PTS Spreadsheet
2/24/2017        0.1 Harris County, TX Misdemeanor Bail Finding PC Video for Beth
2/24/2017        0.2 Harris County, TX Misdemeanor Bail Emailing with Beth re: PC videos
2/24/2017        0.2 Harris County, TX Misdemeanor Bail Answering questions from Nate re: PTS Spreadsheet
2/24/2017        0.3 Harris County, TX Misdemeanor Bail ID‐ing and extracting PTS report for Beth
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 66 of 143


2/24/2017           0.3 Harris County, TX Misdemeanor Bail Reading and responding to emails from Beth re: evidentiary prep
2/24/2017           0.5 Harris County, TX Misdemeanor Bail Call on PTS Spreadsheet with Nate, Susanne, and Becky & sending out post‐call email
2/24/2017           0.6 Harris County, TX Misdemeanor Bail Reviewing PTS spreadsheets from Becky and Nate ‐ sending them emails with comments
                                                           Organizing PC Videos in DB (creating separate folders for Class C and felonies, creating
2/25/2017           0.9 Harris County, TX Misdemeanor Bail
                                                           separate folders for videos for particular H/O's), emailing Beth about it
2/25/2017           0.3 Harris County, TX Misdemeanor Bail Reading emails from Alec and Beth re: evidentiary prep
2/25/2017           0.1 Harris County, TX Misdemeanor Bail Emailing Alec and Beth about a PC video
                                                           Organizing PC Videos in DB (creating separate folders for videos for particular H/O's),
2/25/2017           1.9 Harris County, TX Misdemeanor Bail
                                                           emailing Beth about it
2/25/2017           0.5 Harris County, TX Misdemeanor Bail Updating master video spreadsheet + sending to Beth
2/25/2017           0.1 Harris County, TX Misdemeanor Bail Reading and responding to email from someone who'd reached out to us for help
2/25/2017           0.1 Harris County, TX Misdemeanor Bail Going through video emails from Q
2/25/2017           0.1 Harris County, TX Misdemeanor Bail Editing PC video for Beth, emailing her about it
2/25/2017           0.2 Harris County, TX Misdemeanor Bail Sending Beth PTS report status update
2/26/2017           0.1 Harris County, TX Misdemeanor Bail Creating Harris county work plan for the day
2/26/2017           0.3 Harris County, TX Misdemeanor Bail Organizing docs in prep for PTS spreadsheet work
2/26/2017           0.5 Harris County, TX Misdemeanor Bail Entering release dates into PTS spreadsheet
2/26/2017           0.1 Harris County, TX Misdemeanor Bail Phone call with Alec regarding travel
2/26/2017           2.0 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet
2/26/2017           0.3 Harris County, TX Misdemeanor Bail Phone call with Beth
2/26/2017           0.2 Harris County, TX Misdemeanor Bail Updating master video spreadsheet w/ row numbers + sending to Beth
2/26/2017           0.1 Harris County, TX Misdemeanor Bail Reading emails from Beth re: evidentiary prep
2/26/2017           0.3 Harris County, TX Misdemeanor Bail Looking at travel options to Houston
2/27/2017           2.3 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet
2/27/2017           5.6 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet
2/27/2017           2.0 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet
2/27/2017           0.4 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet; Sending draft to Beth
2/27/2017           0.2 Harris County, TX Misdemeanor Bail Reading emails from Beth
2/27/2017           0.6 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet
2/27/2017           0.7 Harris County, TX Misdemeanor Bail Arranging travel to hearing
2/27/2017           0.9 Harris County, TX Misdemeanor Bail Editing PTS Spreadsheet
2/28/2017           2.2 Harris County, TX Misdemeanor Bail Working on PTS Spreadsheet (confirming release dates)
                                                           Organizing documents to submit as evidence, emailing with Taylor and Beth about them
2/28/2017           3.2 Harris County, TX Misdemeanor Bail
                                                           (includes travel to location w/ functioning internet to let me do this work)
2/28/2017           0.7 Harris County, TX Misdemeanor Bail PTS Spreadsheet
2/28/2017           2.0 Harris County, TX Misdemeanor Bail PTS Spreadsheet
2/28/2017           0.3 Harris County, TX Misdemeanor Bail Sending out updated snapshot spreadsheet
2/28/2017           1.1 Harris County, TX Misdemeanor Bail PTS Spreadsheet
2/28/2017           0.9 Harris County, TX Misdemeanor Bail Organizing documents to submit as evidence, emailing with Taylor and Beth about this
2/28/2017           0.1 Harris County, TX Misdemeanor Bail Texting with Beth about evidentiary prep
2/28/2017           0.4 Harris County, TX Misdemeanor Bail Getting specific District Clerk records to Beth
2/28/2017           0.4 Harris County, TX Misdemeanor Bail Revising PTS Spreadsheet
2/28/2017           0.1 Harris County, TX Misdemeanor Bail Organizing documents to submit as evidence
                                                           Organizing documents to submit as evidence ‐‐ sending emails w/ updates about this to
3/1/2017            2.0 Harris County, TX Misdemeanor Bail
                                                           Taylor and Beth
3/1/2017            0.3 Harris County, TX Misdemeanor Bail Reading emails from Beth
3/1/2017            0.1 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
3/1/2017            0.6 Harris County, TX Misdemeanor Bail Sending documents to submit as evidence to Beth
3/1/2017            0.5 Harris County, TX Misdemeanor Bail Organizing evidentiary documents
3/1/2017            1.0 Harris County, TX Misdemeanor Bail Extracting PC videos for Beth
3/1/2017            0.1 Harris County, TX Misdemeanor Bail Emailing Beth and Taylor about submitting evidence
3/1/2017            0.5 Harris County, TX Misdemeanor Bail Sending additional DC records to Taylor
3/1/2017            0.1 Harris County, TX Misdemeanor Bail Confirming travel logistics
3/1/2017            0.2 Harris County, TX Misdemeanor Bail Reading google alerts for press list / other news on the case
3/1/2017            0.2 Harris County, TX Misdemeanor Bail Emailing Susanne to check in about task list
3/1/2017            0.2 Harris County, TX Misdemeanor Bail Sending beth status update
3/1/2017            0.2 Harris County, TX Misdemeanor Bail travel logistics
3/1/2017            0.2 Harris County, TX Misdemeanor Bail Communication with Beth about task list
3/1/2017            0.1 Harris County, TX Misdemeanor Bail Communicating Beth about ID‐ing people assigned to particular judges
3/1/2017            1.0 Harris County, TX Misdemeanor Bail Pulling DC Records for Beth, sending them out
3/2/2017            0.5 Harris County, TX Misdemeanor Bail Reading emails from Beth and co‐counsel
3/2/2017            0.4 Harris County, TX Misdemeanor Bail Reading emails from Beth, Alec, and co‐counsel
3/2/2017            1.5 Harris County, TX Misdemeanor Bail Booking travel for [REDACTED]
3/2/2017            0.5 Harris County, TX Misdemeanor Bail Communicating with Beth and Susanne about task list
3/2/2017            1.5 Harris County, TX Misdemeanor Bail Preparing for trip to Houston
3/2/2017            1.0 Harris County, TX Misdemeanor Bail Pulling court numbers for selected arrestees
3/2/2017            5.7 Harris County, TX Misdemeanor Bail Travel from DC to Houston
3/3/2017            1.8 Harris County, TX Misdemeanor Bail Travel
3/3/2017            0.6 Harris County, TX Misdemeanor Bail Proofreading [REDACTED]
3/3/2017            0.1 Harris County, TX Misdemeanor Bail Organizing lodging logistics
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 67 of 143


3/3/2017             3.2   Harris County, TX Misdemeanor Bail   Proofreading [REDACTED]
3/3/2017             3.5   Harris County, TX Misdemeanor Bail   Pulling court numbers for selected arrestees and sending info to Beth
3/3/2017             0.1   Harris County, TX Misdemeanor Bail   attempting to reach beth to discuss assignments
3/3/2017             0.3   Harris County, TX Misdemeanor Bail   formatting and sending excel docs to beth
3/3/2017             0.2   Harris County, TX Misdemeanor Bail   Touching base with Alec, Beth, and Lexie
3/3/2017             0.6   Harris County, TX Misdemeanor Bail   Getting list of PC videos together for Alec
3/3/2017             0.2   Harris County, TX Misdemeanor Bail   Organizing PC videos by judge for Elizabeth
3/3/2017             0.5   Harris County, TX Misdemeanor Bail   Reviewing task list
3/3/2017             1.0   Harris County, TX Misdemeanor Bail   Looking at PTS reports for Beth
3/3/2017             1.0   Harris County, TX Misdemeanor Bail   Creating list of PC videos for Alec
3/3/2017             3.0   Harris County, TX Misdemeanor Bail    FBI crime rate statistics for Alec
3/3/2017             1.0   Harris County, TX Misdemeanor Bail   Reviewing PTS Reports for Beth
3/4/2017             0.7   Harris County, TX Misdemeanor Bail   Getting FBI crime rate statistics to Alec
3/4/2017             3.0   Harris County, TX Misdemeanor Bail   Pulling timelines from DC website for Beth
3/4/2017             1.0   Harris County, TX Misdemeanor Bail   Pulling PC videos for Alec and Beth
3/4/2017             2.0   Harris County, TX Misdemeanor Bail   Reviewing case timelines for Beth
3/4/2017             4.0   Harris County, TX Misdemeanor Bail   Getting information about PC Videos in Harris, karahan, and goodhart's court rooms
3/4/2017             2.0 Harris County, TX Misdemeanor Bail Pulling records for people in pc videos that went to harris, karahan, or goodhart afterwards
3/4/2017             2.5   Harris County, TX Misdemeanor Bail   Doing background research on [REDACTED]
3/4/2017             1.0   Harris County, TX Misdemeanor Bail   Addressing issues on the DC website
3/4/2017             1.0   Harris County, TX Misdemeanor Bail   Pre‐hearing preparation + travel
3/5/2017             6.0   Harris County, TX Misdemeanor Bail   Preparing demonstratives
3/5/2017             1.0   Harris County, TX Misdemeanor Bail   Sending additional PTS reports & PC videos to Neal and Matt
3/5/2017             2.5   Harris County, TX Misdemeanor Bail   [REDACTED] work w/ [REDACTED]
3/5/2017             5.0   Harris County, TX Misdemeanor Bail   Assisting with preparation of [REDACTED]
3/5/2017             2.0   Harris County, TX Misdemeanor Bail   Pulling potentially compelling timelines for Alec
3/6/2017             2.0   Harris County, TX Misdemeanor Bail   Examining case record info (FS) for Alec; discussing it with him
3/6/2017             3.0   Harris County, TX Misdemeanor Bail   Helping Beth prepare documents for day's hearing
3/6/2017             2.5   Harris County, TX Misdemeanor Bail   Meeting [REDACTED] and helping her attend the hearing
3/6/2017             1.0   Harris County, TX Misdemeanor Bail   Providing administrative and logistical support to Alec and Beth
3/6/2017             1.0   Harris County, TX Misdemeanor Bail   Helping prepare Jail Pop exhibit
3/6/2017             1.0   Harris County, TX Misdemeanor Bail   Getting necessary documents to [REDACTED]
3/6/2017             3.0   Harris County, TX Misdemeanor Bail   Hearing
3/6/2017             2.0   Harris County, TX Misdemeanor Bail   Reading and summarizing DC articles for Alec's direct of [REDACTED]
3/6/2017             1.0   Harris County, TX Misdemeanor Bail   Reviewing depositions for Beth
3/7/2017            10.0   Harris County, TX Misdemeanor Bail   Hearing (includes debrief following)
3/7/2017             0.0   Harris County, TX Misdemeanor Bail   Re‐booking [REDACTED] travel and lodging
3/7/2017             2.0   Harris County, TX Misdemeanor Bail   Gathering relevant [REDACTED] information for Neal
3/7/2017             2.0   Harris County, TX Misdemeanor Bail   Re‐arranging travel plans for Alec and Beth
3/7/2017             1.0   Harris County, TX Misdemeanor Bail   Finding and sending relevant PC videos to Alec and Beth
3/7/2017             2.0   Harris County, TX Misdemeanor Bail   Working on updated video list for Beth
3/8/2017             0.3   Harris County, TX Misdemeanor Bail   Gathering additional relevant [REDACTED] information for Neal
                                                                Providing pre‐hearing logistical and administrative support to [REDACTED], Beth,
3/8/2017             2.5 Harris County, TX Misdemeanor Bail
                                                                [REDACTED], and Alec (includes travel)
3/8/2017             2.5   Harris County, TX Misdemeanor Bail   Hearing
3/8/2017             0.8   Harris County, TX Misdemeanor Bail   Watching pc videos for Elizabeth
3/8/2017             5.0   Harris County, TX Misdemeanor Bail   Hearing
3/8/2017             0.5   Harris County, TX Misdemeanor Bail   Locking up / cleaning up post‐hearing
                                                                Providing logstical and administrative support to Beth, including booking her travel
3/8/2017             2.0 Harris County, TX Misdemeanor Bail
                                                                arrangements
3/8/2017             3.3   Harris County, TX Misdemeanor Bail   Helping Beth prepare for her cross, including pulling relevant PTS reports
3/8/2017             0.5   Harris County, TX Misdemeanor Bail   Rearranging [REDACTED] lodging
3/9/2017             8.5   Harris County, TX Misdemeanor Bail   Traveling from Houston to DC
3/13/2017            0.8   Harris County, TX Misdemeanor Bail   Reviewing emails and notes from hearing ‐ seeing what I need to follow up on
3/14/2017              1   Harris County, TX Misdemeanor Bail   Looking at travel options to Houston
3/15/2017              1   Harris County, TX Misdemeanor Bail   Figuring out travel to Houston for hearing
3/15/2017            0.6   Harris County, TX Misdemeanor Bail   Looking at [REDACTED] raw data ‐ discussing it with Beth and Alec
3/15/2017            0.5   Harris County, TX Misdemeanor Bail   Sending necessary PC documents and videos to Taylor, Alec, and Beth
3/16/2017            0.1   Harris County, TX Misdemeanor Bail   Talking with Beth about [REDACTED] data collection system
3/16/2017              2   Harris County, TX Misdemeanor Bail   helping w/ hearing prep
3/17/2017            3.5   Harris County, TX Misdemeanor Bail   Editing draft of [REDACTED]; emailing with Alec and Beth regarding the document
                                                                Phone call with Beth regarding data; converting data from excel to PDF and emailing it to
3/17/2017            0.5 Harris County, TX Misdemeanor Bail
                                                                Beth
3/20/2017            0.2 Harris County, TX Misdemeanor Bail     Emailing Beth about meeting with clients
3/20/2017            0.2 Harris County, TX Misdemeanor Bail     Emailing Susanne
                                                                Drafting email to Alec and Premal regarding communication with Susanne (saved to drafts ‐
3/20/2017            0.2 Harris County, TX Misdemeanor Bail
                                                                will update after my call with her)
3/20/2017            0.1 Harris County, TX Misdemeanor Bail     Attempting to reach [REDACTED]
3/20/2017            0.3 Harris County, TX Misdemeanor Bail     Replying to Beth about meeting with [REDACTED]
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 68 of 143


3/20/2017        0.1 Harris County, TX Misdemeanor Bail Phone call with Beth about additional videos
                                                        Working on finding and screening additional videos; pulling up relevant case records and
3/20/2017          4 Harris County, TX Misdemeanor Bail
                                                        release ties
3/20/2017          2 Harris County, TX Misdemeanor Bail ID‐ing 7+ days delays
3/20/2017        0.4 Harris County, TX Misdemeanor Bail Attempting to get info on medical visits for [REDACTED]
3/20/2017        6.5 Harris County, TX Misdemeanor Bail Travel from DC to Houston
3/21/2017        0.5 Harris County, TX Misdemeanor Bail Travel from DC to Houston
3/21/2017          1 Harris County, TX Misdemeanor Bail ID‐ing 7+ days delays
3/21/2017          5 Harris County, TX Misdemeanor Bail Hearing
3/21/2017        0.8 Harris County, TX Misdemeanor Bail Debrief, discussion of strategy
3/21/2017          5 Harris County, TX Misdemeanor Bail Hearing + Return to susman
3/21/2017        2.2 Harris County, TX Misdemeanor Bail Findings of Facts citations
3/22/2017          5 Harris County, TX Misdemeanor Bail Hearing
3/22/2017        5.7 Harris County, TX Misdemeanor Bail Findings of Facts citations
3/22/2017          1 Harris County, TX Misdemeanor Bail Logistical Support of Alec and Beth
3/22/2017        0.8 Harris County, TX Misdemeanor Bail Travel Arrangements
3/23/2017          1 Harris County, TX Misdemeanor Bail Findings of Facts Citations
3/23/2017          7 Harris County, TX Misdemeanor Bail Hearing + Debrief
3/23/2017          7 Harris County, TX Misdemeanor Bail Travel ‐ Houston to DC
3/23/2017        0.2 Harris County, TX Misdemeanor Bail Emailing with Beth about revised findings of facts
3/24/2017        0.1 Harris County, TX Misdemeanor Bail Organizing transcripts
3/24/2017          5 Harris County, TX Misdemeanor Bail Findings of Facts
3/24/2017          4 Harris County, TX Misdemeanor Bail Findings of Facts
3/24/2017        0.1 Harris County, TX Misdemeanor Bail Reading emails from Alec and Beth re: work plan
3/26/2017          4 Harris County, TX Misdemeanor Bail Reviewing and beginning to edit findings of facts
3/26/2017          1 Harris County, TX Misdemeanor Bail Preparing for and taking phone call with Beth regarding findings of facts
3/26/2017        0.2 Harris County, TX Misdemeanor Bail Emailing Alec about findings of facts
3/27/2017        5.0 Harris County, TX Misdemeanor Bail Editing the findings of facts
3/27/2017        3.0 Harris County, TX Misdemeanor Bail Editing the findings of facts
3/27/2017        2.0 Harris County, TX Misdemeanor Bail Editing the findings of facts
3/27/2017        0.5 Harris County, TX Misdemeanor Bail Emailing with Charlie and Beth regarding the findings of facts
3/27/2017        0.2 Harris County, TX Misdemeanor Bail Communicating with Beth re: FOFs
3/28/2017        9.0 Harris County, TX Misdemeanor Bail Editing the findings of facts
3/28/2017        1.0 Harris County, TX Misdemeanor Bail Preparing for and taking phone call with Beth regarding findings of facts
3/28/2017        3.5 Harris County, TX Misdemeanor Bail Editing the findings of facts
3/29/2017        5.0 Harris County, TX Misdemeanor Bail Editing findings of facts
3/29/2017        2.0 Harris County, TX Misdemeanor Bail Editing findings of facts
3/29/2017        0.3 Harris County, TX Misdemeanor Bail Reading and responding to contact@ emails
3/29/2017        0.5 Harris County, TX Misdemeanor Bail Organizing notes from hearing trips
3/29/2017        2.5 Harris County, TX Misdemeanor Bail Editing conclusions of law
3/29/2017        0.3 Harris County, TX Misdemeanor Bail Reading and responding to email from Alec re: conclusions of law; considering this email
3/30/2017        0.3 Harris County, TX Misdemeanor Bail Reading news on the case
3/30/2017        0.8 Harris County, TX Misdemeanor Bail Organizing reimbursements from 2 hearing trips, sending them to Q
3/30/2017        0.1 Harris County, TX Misdemeanor Bail Sending Beth email about amended exhibit list
3/30/2017        0.5 Harris County, TX Misdemeanor Bail Taking notes on [REDACTED] cross of [REDACTED]
3/31/2017        1.0 Harris County, TX Misdemeanor Bail Checking examples of supposed mistakes in [REDACTED]
3/31/2017        2.0 Harris County, TX Misdemeanor Bail Checking examples of supposed mistakes in [REDACTED]
3/31/2017        0.3 Harris County, TX Misdemeanor Bail Communicating with Beth and Taylor in attempt to get necessary OC slides
3/31/2017        1.0 Harris County, TX Misdemeanor Bail Reviewing emails and notes from the hearing
4/3/2017         0.9 Harris County, TX Misdemeanor Bail Drafting email & notes to Alec, Beth, and Premal about [REDACTED]
4/3/2017         1.6 Harris County, TX Misdemeanor Bail Drafting email & notes to Alec, Beth, and Premal about [REDACTED]
4/3/2017         0.5 Harris County, TX Misdemeanor Bail Creating distribution graph of release times
4/3/2017         0.7 Harris County, TX Misdemeanor Bail Answering Beth's questions about timings of release by looking at data / creating graphs
4/4/2017         3.0 Harris County, TX Misdemeanor Bail Editing + working with Beth and Alec on PTS 2016 Report
4/4/2017         0.3 Harris County, TX Misdemeanor Bail Filing PTS 2016 Information w/ Beth
4/5/2017         0.3 Harris County, TX Misdemeanor Bail Identifying and sending court records to Beth
4/5/2017         0.2 Harris County, TX Misdemeanor Bail Emailing Beth about DC website
4/5/2017         0.3 Harris County, TX Misdemeanor Bail Emailing [REDACTED] about Harris County SJF Bail List
4/6/2017         0.5 Harris County, TX Misdemeanor Bail Communication with Beth about legal strategy
4/6/2017         0.3 Harris County, TX Misdemeanor Bail Reading emails from Beth
4/6/2017         0.4 Harris County, TX Misdemeanor Bail Getting necessary court records to Beth
4/6/2017         1.0 Harris County, TX Misdemeanor Bail Reviewing [REDACTED] report
4/6/2017         0.3 Harris County, TX Misdemeanor Bail Reading news on the case
4/10/2017        0.5 Harris County, TX Misdemeanor Bail Emailing Beth about [REDACTED]
4/10/2017        0.1 Harris County, TX Misdemeanor Bail Reading and considering draft of Beth's email to OC
4/11/2017        0.3 Harris County, TX Misdemeanor Bail Reading Beth's email to OC, their responses
4/11/2017        0.1 Harris County, TX Misdemeanor Bail Reviewing google alerts and any other news in the case
4/11/2017        0.3 Harris County, TX Misdemeanor Bail Reading emails from Beth
4/13/2017        0.5 Harris County, TX Misdemeanor Bail Document organization
4/13/2017        0.1 Harris County, TX Misdemeanor Bail Reading news on the case
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 69 of 143


4/13/2017           0.2 Harris County, TX Misdemeanor Bail Communicating w Beth about doc organization
                                                           Slack messaging and talking with Beth (and for part of this, Alec) about doc organization
4/14/2017           0.6 Harris County, TX Misdemeanor Bail
                                                           system
4/14/2017           1.2 Harris County, TX Misdemeanor Bail Organizing docs
4/14/2017           0.5 Harris County, TX Misdemeanor Bail Communicating with Beth about organization system
4/18/2017           1.0 Harris County, TX Misdemeanor Bail Organizing documents from the hearing
4/18/2017           0.3 Harris County, TX Misdemeanor Bail Reading new filings in the case from [REDACTED]
                                                           Reading Becky's email about HB 3011/SB 1338 + other information about the bill,
4/18/2017           0.4 Harris County, TX Misdemeanor Bail
                                                           considering relationship to the case
4/19/2017           0.1 Harris County, TX Misdemeanor Bail Emailing Beth about FOFs
4/20/2017           0.5 Harris County, TX Misdemeanor Bail Communicating with Beth and Alec about DB organization
4/20/2017           2.5 Harris County, TX Misdemeanor Bail Organizing PXs folder in DB Folder
4/20/2017           1.5 Harris County, TX Misdemeanor Bail Organizing PXs folder in DB Folder; Emailing Alec and Beth about it
4/21/2017           0.1 Harris County, TX Misdemeanor Bail Reading email from Beth re: file organization
4/21/2017           0.1 Harris County, TX Misdemeanor Bail Searching for news on the case
4/21/2017           0.1 Harris County, TX Misdemeanor Bail Reading and responding to email from Beth re: FOFs
4/21/2017           0.4 Harris County, TX Misdemeanor Bail Completing file organization on DB
4/28/2017           2.0 Harris County, TX Misdemeanor Bail Reading and considering the preliminary injunction in the case
4/29/2017           4.0 Harris County, TX Misdemeanor Bail Working on web page about the case
5/2/2017            0.2 Harris County, TX Misdemeanor Bail Reading news on the case
5/3/2017            1.5 Harris County, TX Misdemeanor Bail Drafting newsletter regarding Harris County
                                                           Following news regarding settlement on the case; sending relevant articles to Alec, Premal,
5/5/2017            0.4 Harris County, TX Misdemeanor Bail
                                                           and Beth
5/9/2017            0.1 Harris County, TX Misdemeanor Bail Organizing case files
5/10/2017           0.3 Harris County, TX Misdemeanor Bail Reading messages from Alec, Beth, Charlie regarding response to motion to stay
5/10/2017           1.0 Harris County, TX Misdemeanor Bail Editing opposition to defendants' motion to stay; sending it to Beth
5/11/2017           0.4 Harris County, TX Misdemeanor Bail Reading news on the case
                                                           Getting relevant forms and information for Beth and Alec's pro hac vice admission into the
5/11/2017           1.2 Harris County, TX Misdemeanor Bail
                                                           Fifth Circuit
5/11/2017           0.3 Harris County, TX Misdemeanor Bail Reading denial of motion to stay & Beth's messages about it
5/11/2017           0.1 Harris County, TX Misdemeanor Bail Reading emails from Susanne
5/11/2017           0.1 Harris County, TX Misdemeanor Bail Emailing with Q regarding Beth's certificate of good standing
                                                           Emailing with Alec and Beth regarding certificate of good standing and notices in the fifth
5/11/2017           0.3 Harris County, TX Misdemeanor Bail
                                                           circuit; sending relevant information to Q
5/11/2017           0.1 Harris County, TX Misdemeanor Bail Emailing with Beth regarding CM/ECF & getting [REDACTED] the Denial of Motion to Stay
5/11/2017           0.2 Harris County, TX Misdemeanor Bail Communciating with Premal regarding distribution of Denial of Motion to Stay
5/12/2017           0.1 Harris County, TX Misdemeanor Bail Distributing Clarification Order, per Beth's request
                                                           Working on Alec's admission to Fifth Circuit (getting his login information, registering him
5/12/2017           1.0 Harris County, TX Misdemeanor Bail
                                                           online, making calls to Pacer and CM/ECF Fifth Circuit help desk)
                                                           Updating website with denial of motion to stay and communicating with Premal regarding
5/12/2017           0.2 Harris County, TX Misdemeanor Bail
                                                           this
5/12/2017           0.2 Harris County, TX Misdemeanor Bail Reading news on the case
                                                           Resolving technical issues with CM/ECF, uploading Alec's application and emailing him about
5/12/2017           0.5 Harris County, TX Misdemeanor Bail
                                                           it
5/12/2017           0.3 Harris County, TX Misdemeanor Bail Finding relevant excerpts from hearing transcripts for Beth
5/12/2017           0.1 Harris County, TX Misdemeanor Bail Reading email from Jay regarding hearing officers and district clerk judges
5/12/2017           0.3 Harris County, TX Misdemeanor Bail Reviewing information from [REDACTED]
5/15/2017           0.2 Harris County, TX Misdemeanor Bail Sharing relevant documents and information with maddy so she could assist in cite checking
5/15/2017           3.0   Harris County, TX Misdemeanor Bail   Cite checking the supplement to the response to the emergency motions
5/15/2017           0.3   Harris County, TX Misdemeanor Bail   Communicating with Beth regarding the cite checking and the [REDACTED]
5/15/2017           0.3   Harris County, TX Misdemeanor Bail   Reading news and compiling the press list for the case
5/15/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing the sheriff's motion for clarification
5/16/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing [REDACTED] and sending relevant information to Beth
                                                               Reviewing spreadsheets from Susanne/[REDACTED] and communicating a summary of them
5/16/2017           0.3 Harris County, TX Misdemeanor Bail
                                                               to Beth
5/18/2017           0.1   Harris County, TX Misdemeanor Bail   Reading slack conversation between Marco and Beth regarding indigency defintion
6/1/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing new CM/ECF filings
6/1/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing Slack messages from Beth, Alec, Marco re: legal strategy
6/6/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing information about the denial of the stay
6/6/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing Slack messages from Beth, Alec, Marco re: legal strategy
6/7/2017            1.0   Harris County, TX Misdemeanor Bail   Writing and sending letter to [REDACTED]
6/7/2017            0.5   Harris County, TX Misdemeanor Bail   Reviewing google alerts and any other news in the case
6/8/2017            0.6   Harris County, TX Misdemeanor Bail   Adding to press folder for the case
6/8/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing no bond misdemeanor case; communicating information to Beth
                                                               Reviewing spreadsheet from [REDACTED] of people in jail to ID people who were being held
6/8/2017            3.0 Harris County, TX Misdemeanor Bail
                                                               solely because they were unable to pay their bail; communicating with Beth about this
6/9/2017            0.1 Harris County, TX Misdemeanor Bail Online research on the [REDACTED]
6/9/2017            0.6 Harris County, TX Misdemeanor Bail Reviewing initial investigation in the case and discussing [REDACTED] with Beth
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 70 of 143


6/9/2017            0.1   Harris County, TX Misdemeanor Bail   Helping Beth w/ files for Fifth Circuit admission (info on good standing)
6/12/2017           0.3   Harris County, TX Misdemeanor Bail   Responding to Becky regarding Class C's
6/12/2017           0.5   Harris County, TX Misdemeanor Bail
6/13/2017           1.0   Harris County, TX Misdemeanor Bail   Reviewing people still in jail and cross‐referencing with information provided by Sheriff
6/13/2017           2.0   Harris County, TX Misdemeanor Bail   Reviewing people still in jail and cross‐referencing with information provided by Sheriff
6/13/2017           0.3   Harris County, TX Misdemeanor Bail   Discussing PI monitoring with Beth
6/14/2017           0.4   Harris County, TX Misdemeanor Bail   reviewing news on the case ‐ sending some of it to Alec & Beth
6/14/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing email conversation between Beth and [REDACTED] regarding PI monitoring
6/16/2017           0.3   Harris County, TX Misdemeanor Bail   Reading emails from Beth & [REDACTED] re: [REDACTED] for PI monitoring
6/16/2017           0.1   Harris County, TX Misdemeanor Bail   Reviewing news, updating press list on the case
6/17/2017           1.5   Harris County, TX Misdemeanor Bail   Reviewing Banks interview & sending Beth a summary
6/18/2017           0.2   Harris County, TX Misdemeanor Bail   Messaging with Beth regarding Banks interview
6/20/2017           0.1   Harris County, TX Misdemeanor Bail   Reading email from [REDACTED]
6/20/2017           1.0   Harris County, TX Misdemeanor Bail   Reviewing information re: [REDACTED] for PI monitoring purposes
6/20/2017           0.5   Harris County, TX Misdemeanor Bail   Reviewing information re: [REDACTED] for PI monitoring purposes
6/20/2017           0.3   Harris County, TX Misdemeanor Bail   Drafting information sent to Beth re: [REDACTED]
6/20/2017           0.1   Harris County, TX Misdemeanor Bail   Pulling court clerk information for Beth
6/20/2017           0.3   Harris County, TX Misdemeanor Bail   On call with Alec, Beth, & Arpit re: legal strategy for appeal
6/20/2017           0.1   Harris County, TX Misdemeanor Bail   Phone call w/ Beth regarding queries + communication with [REDACTED]
6/20/2017           0.3   Harris County, TX Misdemeanor Bail   Reading + commenting on appellate brief discussion between Alec and Beth
                                                               Cross‐referencing list of people in jail according to most recent query w/ list sent to Victoria
6/20/2017           1.3 Harris County, TX Misdemeanor Bail
                                                               and w/ the District clerk's webesite; sending Beth a message about this
6/20/2017           0.3   Harris County, TX Misdemeanor Bail   Reviewing information from [REDACTED]
6/20/2017           1.0   Harris County, TX Misdemeanor Bail   Compiling new spreadsheet of people held in jail for Beth for [REDACTED]
6/22/2017           0.2   Harris County, TX Misdemeanor Bail   Discussing legal strategy with Marco & Beth
6/22/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing new bail schedule
6/23/2017           1.0   Harris County, TX Misdemeanor Bail   Reviewing evidence & discussing legal strategy w Beth
6/26/2017           0.5   Harris County, TX Misdemeanor Bail   Reviewing news + adding to press list in the case
6/27/2017           0.2   Harris County, TX Misdemeanor Bail   Discussing county commissioner meeting with Beth & Katelyn
6/27/2017           1.0   Harris County, TX Misdemeanor Bail   PI Monitoring ‐‐ submitting updated list of questions for Beth
                                                               Cross‐referencing list of people in jail according to most recent query w/ the District clerk's
6/27/2017           2.2 Harris County, TX Misdemeanor Bail
                                                               webesite; sending Beth a message about this
6/27/2017           0.3   Harris County, TX Misdemeanor Bail   Reviewing transcript of county commissioner's meeting & messaging Beth about it
6/27/2017           0.5   Harris County, TX Misdemeanor Bail   Messaging Beth about list of questions for PI monitoring
6/27/2017           0.3   Harris County, TX Misdemeanor Bail   Reviewing news on case
6/27/2017           0.1   Harris County, TX Misdemeanor Bail   Messaging Beth about revisions to [REDACTED]
6/28/2017           0.4   Harris County, TX Misdemeanor Bail   Reading news & building press list on the case
                                                               Building list of people being held on no bond for misdemeanors ‐‐ sending information to
6/28/2017           0.6 Harris County, TX Misdemeanor Bail
                                                               Beth and Premal
6/28/2017           0.2 Harris County, TX Misdemeanor Bail     Messaging with Beth re: Rosenthal's order
6/28/2017           1.0 Harris County, TX Misdemeanor Bail     Reviewing Rosenthal's order, sending relevant information to Beth
6/28/2017           0.4 Harris County, TX Misdemeanor Bail     Reviewing Katelyn's notes on the county commissioner's meeting + the video itself
                                                               Drafting message to Premal; drafting message to Beth ‐ both regarding no bonds for
6/28/2017           0.2 Harris County, TX Misdemeanor Bail
                                                               Misdemeanors (did not up sending either)
6/28/2017           2.0 Harris County, TX Misdemeanor Bail     Reviewing county commissioner's meeting
6/29/2017           0.3 Harris County, TX Misdemeanor Bail     Add to press folder on the case
6/29/2017           0.7 Harris County, TX Misdemeanor Bail Reviewing notes & sending Beth & Alec information on the county commissioner meeting
6/29/2017           0.7   Harris County, TX Misdemeanor Bail   Sending [REDACTED] an email re: revisions to [REDACTED]
6/29/2017           1.5   Harris County, TX Misdemeanor Bail   PI monitoring work ‐ reviewing the district clerk's website
6/29/2017           0.2   Harris County, TX Misdemeanor Bail   Messaging Beth about defendants of concern
6/29/2017           0.1   Harris County, TX Misdemeanor Bail   Messaging Premal about defendants of cocnern
6/29/2017           0.2   Harris County, TX Misdemeanor Bail   Meeting with Premal about defendants of concern
6/29/2017           0.2   Harris County, TX Misdemeanor Bail   Emailing Susanne about defendants of concern
6/30/2017           0.3   Harris County, TX Misdemeanor Bail   Reading email from [REDACTED]
6/30/2017           0.7   Harris County, TX Misdemeanor Bail   Meeting with Premal, Alec, Beth, Marco re: legal strategy
6/30/2017           0.2   Harris County, TX Misdemeanor Bail   Doing online research on sheriffs + sending to Beth
6/30/2017           0.1   Harris County, TX Misdemeanor Bail   Reading + responding to messages from Beth about court rules
6/30/2017           0.3   Harris County, TX Misdemeanor Bail   Reading messages re: legal strategy between Alec and Beth
7/2/2017            0.1   Harris County, TX Misdemeanor Bail   Reading and responding to Beth's message about court rules
7/2/2017            0.2   Harris County, TX Misdemeanor Bail   Reading Beth's email about bail amounts under $500
7/3/2017            1.5 Harris County, TX Misdemeanor Bail Reviewing bond amounts under $500, creating spreadsheet, messaging with Beth about it
7/3/2017            0.2 Harris County, TX Misdemeanor Bail Extracting PI from ROA for Beth
7/3/2017            1.5 Harris County, TX Misdemeanor Bail Reviewing bond amounts under $500, creating spreadsheet, messaging with Beth about it
7/3/2017            0.1   Harris County, TX Misdemeanor Bail   Communicating with Beth about PI monitoring strategy
7/3/2017            0.3   Harris County, TX Misdemeanor Bail   Emailing [REDACTED]
7/3/2017            0.3   Harris County, TX Misdemeanor Bail   Emailing [REDACTED]
7/3/2017            0.4   Harris County, TX Misdemeanor Bail   Reviewing [REDACTED] & messaging Beth about it
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 71 of 143


7/3/2017         0.5   Harris County, TX Misdemeanor Bail   Reviewing beth's messages about court rules & then discussing with her
7/5/2017         2.0   Harris County, TX Misdemeanor Bail   doing research on court rules
7/5/2017         1.0   Harris County, TX Misdemeanor Bail   doing research on court rules
7/5/2017         2.0   Harris County, TX Misdemeanor Bail   doing research on court rules
7/5/2017         0.2   Harris County, TX Misdemeanor Bail   Reading news / adding to press list in case
7/5/2017         0.3   Harris County, TX Misdemeanor Bail   Looking up status of defendants on district clerk's website
7/6/2017         0.1   Harris County, TX Misdemeanor Bail   Communicating with Beth about court rules research
7/6/2017         2.0   Harris County, TX Misdemeanor Bail   Court rules research
7/6/2017         1.0   Harris County, TX Misdemeanor Bail   Court rules research; sending Beth an email with information
7/6/2017         0.8   Harris County, TX Misdemeanor Bail   Communicating with Beth about & pulling queries for PI monitoring work
7/7/2017         2.0   Harris County, TX Misdemeanor Bail   Generating and checking PI monitoring spreadsheet
7/7/2017         0.5   Harris County, TX Misdemeanor Bail   Communicating with Beth about PI monitoring spreadsheet
7/7/2017         2.0   Harris County, TX Misdemeanor Bail   Generating and checking PI monitoring spreadsheet
7/7/2017         1.0   Harris County, TX Misdemeanor Bail   Generating and checking PI monitoring spreadsheet; sending it to Beth
7/10/2017        0.2   Harris County, TX Misdemeanor Bail   Reviewing correspondance with [REDACTED]
7/10/2017        0.2   Harris County, TX Misdemeanor Bail   Reading news, developing press list for the case
7/10/2017        0.3   Harris County, TX Misdemeanor Bail   Reviewing Arpit's section of the appellate brief
7/10/2017        0.3   Harris County, TX Misdemeanor Bail   Observing Beth re: media relations
7/10/2017        0.5   Harris County, TX Misdemeanor Bail   Reading Appellee Brief
7/11/2017        0.2 Harris County, TX Misdemeanor Bail Downloading Harris county video of John Oneill at property owners & discussing it with Beth
7/11/2017        1.5   Harris County, TX Misdemeanor Bail   Reading Appellee Brief (Arpit's section w/ Alec's edits)
7/11/2017        1.1   Harris County, TX Misdemeanor Bail   Legal strategy meeting with Alec, Marco, Beth, premal, Charlie
7/11/2017        0.3   Harris County, TX Misdemeanor Bail   Emailing/messaging with Beth about PI monitoring
7/11/2017        2.0   Harris County, TX Misdemeanor Bail   Reviewing Property Owners Oneill speech and transcribing / taking notes for Beth
7/11/2017        1.0   Harris County, TX Misdemeanor Bail   Reviewing Property Owners Oneill speech and transcribing / taking notes for Beth
7/11/2017        0.3   Harris County, TX Misdemeanor Bail   Communicating with Beth & Alec about O'Neill
7/11/2017        0.1   Harris County, TX Misdemeanor Bail   Communicating with Beth about PI monitoring timeline
                                                            Reviewing response from [REDACTED] re: PI monitoring + communciating with Beth re;
7/11/2017        0.4 Harris County, TX Misdemeanor Bail
                                                            filters
7/12/2017        0.4   Harris County, TX Misdemeanor Bail   Starting PI monitoring for the day and communicating with Beth about it
7/12/2017        0.2   Harris County, TX Misdemeanor Bail   Pulling specific Oneill quote for Beth & messaing it to her
7/12/2017        0.6   Harris County, TX Misdemeanor Bail   Finalizing property owners meeting transcript for Beth and sending it to her
7/12/2017        0.2   Harris County, TX Misdemeanor Bail   Reading conversations on legal strategy on Slack
7/12/2017        0.2   Harris County, TX Misdemeanor Bail   Reading conversations on legal strategy on Slack
7/12/2017        0.2   Harris County, TX Misdemeanor Bail   Reading news and compiling the press list for the case
7/12/2017        0.2   Harris County, TX Misdemeanor Bail   Discussing OC with Jonas
7/13/2017        0.3   Harris County, TX Misdemeanor Bail   Call re: legal strategy with Beth, Alec, & Arpit
7/13/2017        0.2   Harris County, TX Misdemeanor Bail   Reading emails from [REDACTED]
7/13/2017        0.2   Harris County, TX Misdemeanor Bail   Messaging Beth re: [REDACTED]
7/14/2017        0.3   Harris County, TX Misdemeanor Bail   Reading messages from Alec and Beth re: legal strategy
7/17/2017        0.2   Harris County, TX Misdemeanor Bail   Reading news in the case, generating press list
7/17/2017        0.4   Harris County, TX Misdemeanor Bail   Getting updated numbers on people released since PI went into effect
7/22/2017        0.2   Harris County, TX Misdemeanor Bail   Reading and responding to Beth's message about scraper and PI monitoring
7/24/2017        0.4   Harris County, TX Misdemeanor Bail   Observing phone discussion of legal strategy w/ Arpit, Alec, Beth, and Marco
7/24/2017        0.2   Harris County, TX Misdemeanor Bail   Reading Slack messages re: legal strategy from Beth
7/25/2017        0.3   Harris County, TX Misdemeanor Bail   Finding and reading articles on case, sending them to Beth
7/25/2017        0.3   Harris County, TX Misdemeanor Bail   Reviewing news video on case, sending information to Beth
7/25/2017        0.7   Harris County, TX Misdemeanor Bail   Generating PI monitoring spreadsheet for 7.25
7/25/2017        0.1   Harris County, TX Misdemeanor Bail   Communicating with Beth about criteria for PI monitoring spreadsheet
7/25/2017        1.5   Harris County, TX Misdemeanor Bail   Generating PI monitoring spreadsheet for 7.25
7/25/2017        2.0   Harris County, TX Misdemeanor Bail   Generating PI monitoring spreadsheet for 7.25
7/25/2017        2.0   Harris County, TX Misdemeanor Bail   Generating PI monitoring spreadsheet for 7.25
7/25/2017        0.3   Harris County, TX Misdemeanor Bail   Reading emails from Beth, [REDACTED]
7/25/2017        0.2   Harris County, TX Misdemeanor Bail   Reading emails from Beth and [REDACTED]
7/25/2017        0.2   Harris County, TX Misdemeanor Bail   considering legal strategy (conversation between marco, beth, and alec)
7/25/2017        0.1   Harris County, TX Misdemeanor Bail   Reading email from [REDACTED]
7/25/2017        0.3   Harris County, TX Misdemeanor Bail   Reading conversations on legal strategy on Slack
7/26/2017        1.0   Harris County, TX Misdemeanor Bail   Identifying bond failure rates for Beth
7/26/2017        0.2   Harris County, TX Misdemeanor Bail   Reading email correspondance between Beth and [REDACTED]
7/26/2017        0.3   Harris County, TX Misdemeanor Bail   Considering issues in [REDACTED] case
7/26/2017        0.2   Harris County, TX Misdemeanor Bail   reading email correspondance regarding pretrial misconduct data
7/26/2017        1.6   Harris County, TX Misdemeanor Bail   Attempting to find relevant articles for Beth
7/26/2017        0.2   Harris County, TX Misdemeanor Bail   Reviewing email from Beth w/ reporters
7/26/2017        0.4   Harris County, TX Misdemeanor Bail   Reading Slack correspondance re: legal strategy
7/27/2017        0.3   Harris County, TX Misdemeanor Bail   Collecting pts docs for beth
7/27/2017        1.0   Harris County, TX Misdemeanor Bail   reviewing pts docs for beth
7/27/2017        0.1   Harris County, TX Misdemeanor Bail   Discussing PI monitoring with Beth
7/27/2017        0.1   Harris County, TX Misdemeanor Bail   reading email from beth regarding data requests
7/27/2017        0.4   Harris County, TX Misdemeanor Bail   Reading Slack correspondance re: legal strategy
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 72 of 143


7/27/2017           1.5   Harris County, TX Misdemeanor Bail   reviewing pts docs for beth
7/27/2017           1.0   Harris County, TX Misdemeanor Bail   reviewing pts docs for beth
7/28/2017           2.0   Harris County, TX Misdemeanor Bail   PI Monitoring
7/28/2017           2.0   Harris County, TX Misdemeanor Bail   PI Monitoring
7/28/2017           1.0   Harris County, TX Misdemeanor Bail   PI Monitoring
7/28/2017           0.2   Harris County, TX Misdemeanor Bail   Discussing PI monitoring with Beth
7/28/2017           0.1   Harris County, TX Misdemeanor Bail   Corresponding with Beth about list of witnesses
7/30/2017           0.5   Harris County, TX Misdemeanor Bail   Reading Slack correspondance re: legal strategy
7/31/2017           2.0   Harris County, TX Misdemeanor Bail   PI Monitoring
7/31/2017           1.0   Harris County, TX Misdemeanor Bail   PI Monitoring
7/31/2017           1.3   Harris County, TX Misdemeanor Bail   PI Monitoring
7/31/2017           0.7   Harris County, TX Misdemeanor Bail   Creating Paper doc with list of thoughts/questions about PI monitoring
7/31/2017           0.5   Harris County, TX Misdemeanor Bail   Discussing PI monitoring with Beth
8/1/2017            0.4   Harris County, TX Misdemeanor Bail   Updating Paper doc with thoughts/questions about PI monitoring
8/1/2017            1.0   Harris County, TX Misdemeanor Bail   Organizing documents from Sheriff's Office
8/1/2017            2.0   Harris County, TX Misdemeanor Bail   Reviewing previous spreadsheets sent by Sheriff's Office
                                                               Creating list of people from Sheriff's Office's PI Monitoring response about whom we have
8/1/2017            1.5 Harris County, TX Misdemeanor Bail
                                                               further questions
8/2/2017            0.2   Harris County, TX Misdemeanor Bail   Reviewing an email I sent to Beth re: PI monitoring
8/2/2017            0.1   Harris County, TX Misdemeanor Bail   Reading and responding to email from Beth re: members of the class
8/2/2017            0.2   Harris County, TX Misdemeanor Bail   Reviewing google alerts in case
8/2/2017            0.7   Harris County, TX Misdemeanor Bail   Reviewing Houston Matters podcast for interviews with Banks / Eldsford
                                                               Typing up notes on Banks / Eldsford interviews and sending them to Beth, answering her
8/2/2017            0.4 Harris County, TX Misdemeanor Bail
                                                               questions about it
8/2/2017            0.2   Harris County, TX Misdemeanor Bail   Reading and considering email from Beth re: PI Monitoring
8/3/2017            0.3   Harris County, TX Misdemeanor Bail   Discusssing fith circuit judges with Clare
8/3/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing news + adding to press list in the case
8/3/2017            0.2   Harris County, TX Misdemeanor Bail   Responding to Beth's email re: PI monitoring
8/3/2017            0.2   Harris County, TX Misdemeanor Bail   Reviewing Paper notes on PI Monitoring
8/3/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing appellate brief
8/4/2017            0.2   Harris County, TX Misdemeanor Bail   Reviewing google alerts/building press list in case
8/4/2017            0.8   Harris County, TX Misdemeanor Bail   Reviewing pre‐trial services reports
8/4/2017            0.4   Harris County, TX Misdemeanor Bail   Uploading appellate brief to website and emailing Premal about it
8/6/2017            0.7   Harris County, TX Misdemeanor Bail   Attempting to find ROA for John Clark for Alec; Slacking Beth about it
8/7/2017            0.1   Harris County, TX Misdemeanor Bail   Reading new/google alerts for case
8/7/2017            0.2   Harris County, TX Misdemeanor Bail   reviewing email from [REDACTED] re: pi monitoring codes
8/7/2017            0.6   Harris County, TX Misdemeanor Bail   Reviewing county commissioner's meeting
8/7/2017            0.3   Harris County, TX Misdemeanor Bail   Archiving emails for Beth
8/8/2017            1.5   Harris County, TX Misdemeanor Bail   Reviewing county commissoiner's meeting and taking notes for Beth
8/8/2017            0.6   Harris County, TX Misdemeanor Bail   Editing notes and sending them to Slack channel
8/8/2017            0.3   Harris County, TX Misdemeanor Bail   Messaging with Beth about county commissioner meeting
8/8/2017            0.3   Harris County, TX Misdemeanor Bail   Creating and organizing county commissioner meeting on DB
                                                               Uploading and organizing information related to amici; communicating with Beth and Alec in
8/9/2017            2.5 Harris County, TX Misdemeanor Bail
                                                               this regard
8/21/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing changes to PI Monitoring Timeline Paper Doc
8/21/2017           0.3   Harris County, TX Misdemeanor Bail   Reviewing news and Google alerts on case
8/21/2017           0.2   Harris County, TX Misdemeanor Bail   Beginning webpage for amici
8/21/2017           0.8   Harris County, TX Misdemeanor Bail   Creating webpage for amici
8/21/2017           0.3   Harris County, TX Misdemeanor Bail   Drafting newsletter template regarding amici
8/21/2017           0.2   Harris County, TX Misdemeanor Bail   Sending email to Alec with webpage and update about newsletter
                                                               Reading email from Alec and Premal; incorporating their edits; revising and sending revised
8/21/2017           0.4 Harris County, TX Misdemeanor Bail
                                                               version back to them
8/22/2017           0.2   Harris County, TX Misdemeanor Bail   Talking with Beth about task list timeline
8/22/2017           0.1   Harris County, TX Misdemeanor Bail   Reading email from Taylor regarding new PC videos
8/22/2017           0.3   Harris County, TX Misdemeanor Bail   Reviewing case on District Clerk website
8/22/2017           0.3   Harris County, TX Misdemeanor Bail   Reviewing Google alerts for potentially relevant information
                                                               Communicating with Beth and reviewing old documents/emails to answer her questions re:
8/22/2017           0.6 Harris County, TX Misdemeanor Bail
                                                               PI monitoring and current jail pop
8/23/2017           0.1   Harris County, TX Misdemeanor Bail   Reading local news for relevant information / reviewing google alerts
8/23/2017           2.0   Harris County, TX Misdemeanor Bail   Reviewing county commissioner's meeting
8/23/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing information and email related to SPLC Amici
8/23/2017           0.2   Harris County, TX Misdemeanor Bail   Responding to Beth's questions re: commissioner's meeting
8/23/2017           0.2   Harris County, TX Misdemeanor Bail   Uploading [REDACTED] records to DB
8/24/2017           0.3   Harris County, TX Misdemeanor Bail   Uploading additional [REDACTED] records to DB and emailing Beth about it
                                                               Reading email conversation between Eric and Beth regarding how many people released
8/27/2017           0.2 Harris County, TX Misdemeanor Bail
                                                               from jail
                                                               Running queries and doing analysis related to current Harris County Jail population;
8/28/2017           0.7 Harris County, TX Misdemeanor Bail
                                                               messaging Beth about it
8/28/2017           0.1 Harris County, TX Misdemeanor Bail     Messaing with Beth about PI monitoring timelines
8/28/2017           0.4 Harris County, TX Misdemeanor Bail     Discussing impact of hurricane on jail with Beth; doing background reading
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 73 of 143


                                                                Reading case‐related articles and local news; sending one relevant article to Beth and
8/28/2017            0.5 Harris County, TX Misdemeanor Bail
                                                                discussing it with her and Alec on Slack
8/31/2017            0.4   Harris County, TX Misdemeanor Bail   Reading articles related to case; sending one to Alec and Beth
9/4/2017             0.3   Harris County, TX Misdemeanor Bail   Reviewing articles relevant to case and sending to Alec and Beth
9/11/2017            0.2   Harris County, TX Misdemeanor Bail   Reading articles related to case
9/11/2017            0.4   Harris County, TX Misdemeanor Bail   Memorializing online information for Beth; uploading it to DB; emailing Beth about it
9/12/2017            0.5   Harris County, TX Misdemeanor Bail   Reviewing April pretrial services report; messaging Beth about it
9/18/2017            0.1 Harris County, TX Misdemeanor Bail Messaging Beth about County Commissioner's Meeting and setting up reminder to watch it
9/18/2017            0.3   Harris County, TX Misdemeanor Bail   Updating webpage on case
9/18/2017            3.7   Harris County, TX Misdemeanor Bail   PI Monitoring for 9.18; sending it to Beth
9/18/2017            0.2   Harris County, TX Misdemeanor Bail   Finding information on defendants' misrepresentation of data for Beth
9/19/2017            0.3   Harris County, TX Misdemeanor Bail   Organizing documents on requests for pretrial misconduct for Beth
9/19/2017            0.1   Harris County, TX Misdemeanor Bail   Reading and responding to Beth's email regarding defendants' misrepresentation of data
                                                                Finding information on review of County Commissioner's meetings for Beth; sending her
9/19/2017            0.1 Harris County, TX Misdemeanor Bail
                                                                message w/ relevant information
9/19/2017            0.3   Harris County, TX Misdemeanor Bail   Reviewing information related to HC discovery dispute
9/19/2017            0.3   Harris County, TX Misdemeanor Bail   Responding to Beth's questions about the PI Monitoring I conducted yesterday
9/20/2017            0.1   Harris County, TX Misdemeanor Bail   Reading conversation about new HC release numbers
9/25/2017            0.2   Harris County, TX Misdemeanor Bail   Pulling court documents for Beth re: money bond requests from ADAs
9/25/2017            0.2   Harris County, TX Misdemeanor Bail   Communicating with Beth re: investigation assignment (false bond forfeitures)
9/25/2017            0.3   Harris County, TX Misdemeanor Bail   Helping Alec w/ oral argument preparation
9/25/2017            1.0   Harris County, TX Misdemeanor Bail   Attempting to find examples of false bond forfeitures for Beth
9/26/2017            4.1   Harris County, TX Misdemeanor Bail   Attempting to find examples of false bond forfeitures for Beth
9/26/2017            0.2   Harris County, TX Misdemeanor Bail   Getting information on recent BROR releasee for Beth
9/29/2017            0.2   Harris County, TX Misdemeanor Bail   Reviewing articles relevant to case
10/3/2017            2.0   Harris County, TX Misdemeanor Bail   Press and website work
10/4/2017            0.3   Harris County, TX Misdemeanor Bail   Reading relevant articles on the case
10/5/2017            0.1   Harris County, TX Misdemeanor Bail   sending beth information about calculating time between first setting and arrest
10/5/2017            0.1   Harris County, TX Misdemeanor Bail   Reviewing relevant articles on the case
                                                                Reviewing article and case on someone possibly held in violation of PI; messaging Beth about
10/6/2017            0.2 Harris County, TX Misdemeanor Bail
                                                                it
10/9/2017            0.1   Harris County, TX Misdemeanor Bail   Reviewing google alerts in case
10/23/2017           2.0   Harris County, TX Misdemeanor Bail   Reviewing County Commissioner's meeting; emailing Beth about it
10/24/2017           5.0   Harris County, TX Misdemeanor Bail   Reviewing videos of PC hearings
10/24/2017           0.2   Harris County, TX Misdemeanor Bail   Emailing Beth about County Commissioner's Meeting
10/25/2017           5.0   Harris County, TX Misdemeanor Bail   Reviewing videos of PC hearings
10/25/2017           0.1   Harris County, TX Misdemeanor Bail   Emailing Beth about County Commissioner's Meeting
10/30/2017           2.5 Harris County, TX Misdemeanor Bail Extracting hearings for Beth (ran into internet and computer issues ‐ took longer than usual)
11/14/2017           0.5   Harris County, TX Misdemeanor Bail   Reviewing relevant articles to the case; discussing them with Beth and Jonas
11/17/2017           0.2   Harris County, TX Misdemeanor Bail   Extracting data documents for Beth [REDACTED]
11/21/2017           0.2   Harris County, TX Misdemeanor Bail   Reviewing email from [REDACTED]
12/4/2017            0.1   Harris County, TX Misdemeanor Bail   Communicating with Beth re: county commissioner's meeting
12/5/2017            0.2   Harris County, TX Misdemeanor Bail   Reading and considering Slack conversation on filing plan, investigation follow‐ups
12/5/2017            0.2   Harris County, TX Misdemeanor Bail   Looking into schedule of county commissioner meeting
12/5/2017            1.1   Harris County, TX Misdemeanor Bail   Meeting with Alec and [REDACTED] to discuss decision, fith circuit oral argument
12/6/2017            0.5   Harris County, TX Misdemeanor Bail   Reviewing articles relevant to the case; communicating with Beth about them
12/26/2017           1.3   Harris County, TX Misdemeanor Bail   Reviewing public posts by Chris Daniel for admissions, emailing Beth about it
12/29/2017           0.2   Harris County, TX Misdemeanor Bail   Messaging with Beth about discovery review

Total 2017 Hours   807.2

                                                                Reading and responding to Beth's message re: county commissioner meeting, setting Slack
1/8/2018             0.1
                           Harris County, TX Misdemeanor Bail   reminder to watch meeting
1/9/2018             0.6   Harris County, TX Misdemeanor Bail   Watching county commissioner's meeting for discussion of case / PI
1/10/2018            0.1   Harris County, TX Misdemeanor Bail   Messaging Beth about the County Commissioner's Meeting
1/11/2018           0.02   Harris County, TX Misdemeanor Bail   Discussing media coverage, Megan Flynn with Beth and Kiara
1/12/2018           0.13   Harris County, TX Misdemeanor Bail   Reviewing Slack conversation re: HO sanctions
2/12/2018           0.21   Harris County, TX Misdemeanor Bail   Pull picture for Beth/Sierra
2/14/2018           0.07   Harris County, TX Misdemeanor Bail   IDing release numbers for Kailyn
2/15/2018           0.83   Harris County, TX Misdemeanor Bail   Reviewing Harris County decision + team's decision of it
2/15/2018           0.01   Harris County, TX Misdemeanor Bail   Reviewing Harris County decision + team's decision of it
2/15/2018           0.07   Harris County, TX Misdemeanor Bail   Reviewing Harris County decision + team's decision of it
2/18/2018           0.27   Harris County, TX Misdemeanor Bail   Sending Beth email about PC Videos
2/20/2018           0.21   Harris County, TX Misdemeanor Bail   Reviewing articles related to the case
2/23/2018           0.15   Harris County, TX Misdemeanor Bail   Organizing PC videos
2/23/2018           0.22   Harris County, TX Misdemeanor Bail   Organizing PC videos
2/26/2018           0.08   Harris County, TX Misdemeanor Bail   Reviewing relevant news in case; sending to Beth
2/26/2018           0.20   Harris County, TX Misdemeanor Bail   Reviewing news in the case
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 74 of 143


2/26/2018           0.25   Harris County, TX Misdemeanor Bail   communicating with Beth about death in HCJ and HC news articles
2/27/2018           1.25   Harris County, TX Misdemeanor Bail   Proofreading proposed order for Beth
2/28/2018           1.65   Harris County, TX Misdemeanor Bail   Watching county commissioner's meeting; preparing transcript for Beth
2/28/2018           0.45   Harris County, TX Misdemeanor Bail   Responding to email from Beth re: PC videos
2/28/2018           0.91   Harris County, TX Misdemeanor Bail   Watching county commissioner's meeting; preparing transcript for Beth
3/1/2018            0.18   Harris County, TX Misdemeanor Bail   Reviewing news in the case
3/1/2018            0.45   Harris County, TX Misdemeanor Bail   Formatting document for Beth
3/1/2018            0.03   Harris County, TX Misdemeanor Bail   Watching county commissioner's meeting; preparing transcript for Beth
3/1/2018            6.00   Harris County, TX Misdemeanor Bail   Watching county commissioner's meeting; preparing transcript for Beth
3/2/2018            1.00   Harris County, TX Misdemeanor Bail   Reviewing and sending transcript of Commissioner's Meeting to Beth
3/5/2018            0.50   Harris County, TX Misdemeanor Bail   Communicating with Beth, reviewing scheduling emails, about doc review
3/13/2018           2.00   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/13/2018           2.50   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet
3/14/2018           5.42   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/14/2018           0.83   Harris County, TX Misdemeanor Bail   Call about doc review, discussing with Beth
3/14/2018           1.75   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/15/2018           3.52   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/15/2018           0.46   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet
3/16/2018           0.91   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet
3/21/2018           0.35   Harris County, TX Misdemeanor Bail   Reviewing relevant google alerts
3/21/2018           2.65   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet; having phone call re: doc review with the team
3/22/2018           2.99   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/22/2018           3.82   Harris County, TX Misdemeanor Bail   Doc Review; inputting into spreadsheet
3/23/2018           1.17   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet
3/23/2018           0.50   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet
3/23/2018           2.00   Harris County, TX Misdemeanor Bail   Doc review, inputting into spreadsheet
3/26/2018           0.10   Harris County, TX Misdemeanor Bail   Reviewing relevant google alerts
3/26/2018           0.15   Harris County, TX Misdemeanor Bail   Sending HC docs to Beth and Alec
3/27/2018           2.16   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/27/2018           1.26   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/28/2018           2.83   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet; emailing team about it
3/28/2018           0.15   Harris County, TX Misdemeanor Bail   Doc Review Call
3/28/2018           0.20   Harris County, TX Misdemeanor Bail   Cleaning up doc review spreadsheet
3/28/2018           0.33   Harris County, TX Misdemeanor Bail   Cleaning up doc review spreadsheet, sending to Michael
3/28/2018           0.23   Harris County, TX Misdemeanor Bail   Cleaning up doc review spreadsheet, sending to Michael
3/29/2018           0.25   Harris County, TX Misdemeanor Bail   Reading and replying to emails from doc review team
3/29/2018           0.50   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
3/30/2018           0.63   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/2/2018            0.21   Harris County, TX Misdemeanor Bail   Reviewing relevant google alerts
4/2/2018            0.33   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/2/2018            1.57   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/2/2018            0.30   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/2/2018            0.44   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/2/2018            1.23   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/3/2018            3.00   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/4/2018            3.00   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/4/2018            0.15   Harris County, TX Misdemeanor Bail   Doc Review Phone Call
4/5/2018            4.25   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/5/2018            0.13   Harris County, TX Misdemeanor Bail   Reviewing emails from team and responding
4/6/2018            0.84   Harris County, TX Misdemeanor Bail   Communicating with Beth, training Sandra in PC videos
4/6/2018            0.21   Harris County, TX Misdemeanor Bail   Reviewing relevant news articles & google alerts
4/6/2018            0.07   Harris County, TX Misdemeanor Bail   Communicating with Beth, Sandra about PC videos
4/6/2018            0.24   Harris County, TX Misdemeanor Bail   Discussing PC videos with Sandra
4/6/2018            0.42   Harris County, TX Misdemeanor Bail   Organizing PC videos, discussing them with Sandra, emailing Beth about it
4/6/2018            0.00   Harris County, TX Misdemeanor Bail   Organizing PC videos, discussing them with Sandra, emailing Beth about it
4/6/2018            0.59   Harris County, TX Misdemeanor Bail   reviewing Sandra's log of PC videos
4/6/2018            0.07   Harris County, TX Misdemeanor Bail   Messaging Beth and Sandra about PC videos

4/9/2018            0.48   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet; Sending email to Michael with updated spreadsheet
4/9/2018            0.22   Harris County, TX Misdemeanor Bail   Reviewing relevant google alerts
4/9/2018            0.35   Harris County, TX Misdemeanor Bail   Examining jail pop numbers; messaging Beth about it
4/9/2018            0.94   Harris County, TX Misdemeanor Bail   Examining jail pop numbers; drafting email to Beth about it
                                                                Examining jail pop numbers, email history with [REDACTED] regarding jail pop queries;
4/9/2018            0.76   Harris County, TX Misdemeanor Bail   editing and sending email to beth about it
4/9/2018            1.33   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/9/2018            0.63   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/10/2018           0.18   Harris County, TX Misdemeanor Bail   Reviewing relevant google alerts
4/10/2018           0.28   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/10/2018           0.84   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
4/10/2018           0.95   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 75 of 143


4/10/2018        0.18   Harris County, TX Misdemeanor Bail   Messaging Beth about admissions doc, updating task list
4/10/2018        2.02   Harris County, TX Misdemeanor Bail   Doc Review, inputting into spreadsheet, sending email to team
4/11/2018        0.26   Harris County, TX Misdemeanor Bail   Reviewing emails from Beth re: jail data
4/11/2018        0.14   Harris County, TX Misdemeanor Bail   Reviewing emails from Beth re: jail data
4/13/2018        0.67   Harris County, TX Misdemeanor Bail   Phone call with Beth re: injunction violations, reviewing her messages in relation to it
4/13/2018        0.50   Harris County, TX Misdemeanor Bail   Reading and responding to messages from Beth re: task list
4/13/2018        0.50   Harris County, TX Misdemeanor Bail   Messaging Beth re: team phone call
                                                             Preparing for team phone call: reviewing PC videos , spreadsheets and emails from Beth;
4/16/2018        0.91   Harris County, TX Misdemeanor Bail   meeting with Beth about it
4/16/2018        0.90   Harris County, TX Misdemeanor Bail   PC review team phone call
4/16/2018        0.90   Harris County, TX Misdemeanor Bail   Sending follow‐up emails and messages from call to Beth, Taylor
4/16/2018        0.48   Harris County, TX Misdemeanor Bail   Looking into potential PI injunction violations for Beth
4/16/2018        1.56   Harris County, TX Misdemeanor Bail   Looking into potential PI injunction violations for Beth, sending her email about it
4/17/2018        0.67   Harris County, TX Misdemeanor Bail   Communicating with Beth, Taylor about PC video organization; reviewing DB folders
                                                             Responding to emails from Beth re: potential violations of injunction; sending example
4/17/2018        0.42 Harris County, TX Misdemeanor Bail     documents
                                                             Responding to emails from Beth re: potential violations of injunction; sending example
4/17/2018        0.29 Harris County, TX Misdemeanor Bail     documents
4/18/2018        0.33 Harris County, TX Misdemeanor Bail     Editing sanctions spreadsheet for Beth

4/18/2018        0.36 Harris County, TX Misdemeanor Bail Reviewing criminal case for [REDACTED] and Beth; sending email explanation and timeline
                                                         Reviewing and responding to emails and messages from Beth re: sanctions and possible
4/18/2018        0.09 Harris County, TX Misdemeanor Bail injunction violations
4/18/2018        0.23 Harris County, TX Misdemeanor Bail Organizing PC videos for Beth
4/18/2018        0.47 Harris County, TX Misdemeanor Bail Communicating with Beth about PC video training; considering best way to run it
4/18/2018        0.07 Harris County, TX Misdemeanor Bail Communicating with Beth about PC video training; considering best way to run it
4/18/2018        0.17 Harris County, TX Misdemeanor Bail Communicating with Beth and Q about PTS documents
                                                         Reading, considering, and responding to Beth's message re: taking calls from probationers
4/18/2018        0.17 Harris County, TX Misdemeanor Bail after filing
4/18/2018        0.27 Harris County, TX Misdemeanor Bail Organizing PTS documents, emailing Beth and Q about it
4/18/2018        0.18 Harris County, TX Misdemeanor Bail Organizing PTS documents, emailing Beth and Q about it
4/18/2018        3.32 Harris County, TX Misdemeanor Bail creating training packet for new review of PC videos
4/19/2018        1.05 Harris County, TX Misdemeanor Bail creating training packet for new review of PC videos
4/19/2018        1.03 Harris County, TX Misdemeanor Bail creating training packet for new review of PC videos
4/19/2018        0.25 Harris County, TX Misdemeanor Bail Messaing Beth about training packet
4/19/2018        1.53 Harris County, TX Misdemeanor Bail creating training packet for new review of PC videos and updating template
4/19/2018        0.25 Harris County, TX Misdemeanor Bail messaging with beth about training program for PC videos
4/19/2018        0.65 Harris County, TX Misdemeanor Bail condensing training material, emailing to Beth
4/19/2018        0.17 Harris County, TX Misdemeanor Bail Attempting to join call with TOP; messaing Beth about it
4/23/2018        0.20 Harris County, TX Misdemeanor Bail Reviewing relevant news articles & google alerts
4/25/2018        0.20 Harris County, TX Misdemeanor Bail Reviewing relevant news articles & google alerts
4/25/2018        1.95 Harris County, TX Misdemeanor Bail PC video organization
4/26/2018        0.17 Harris County, TX Misdemeanor Bail PC Video Organization
4/26/2018        0.72 Harris County, TX Misdemeanor Bail PC Video Organization
5/2/2018         0.16 Harris County, TX Misdemeanor Bail saving video of John O'Neill at Property Owner's Assoc to dropbox
5/15/2018        0.21 Harris County, TX Misdemeanor Bail messaging with Beth re: doc review, reviewing old emails in order to do so
5/17/2018        1.50 Harris County, TX Misdemeanor Bail Reviewing HC commissioner mtg; messaging with Beth about it
5/17/2018        0.25 Harris County, TX Misdemeanor Bail discussing clients with Beth
5/17/2018        1.20 Harris County, TX Misdemeanor Bail HC media/admissions folder
5/18/2018        1.00 Harris County, TX Misdemeanor Bail HC media/admissions folder
5/18/2018        0.67 Harris County, TX Misdemeanor Bail Reviewing PC video spreadsheets from TOP; discussing them with Beth
5/18/2018        0.57 Harris County, TX Misdemeanor Bail reading news related to the case
5/21/2018        0.17 Harris County, TX Misdemeanor Bail Reviewing relevant news articles & google alerts
5/21/2018        0.50 Harris County, TX Misdemeanor Bail communicating with jonas and beth re: PC hearing watching; considering tasks involved
5/21/2018        0.22 Harris County, TX Misdemeanor Bail corresponding with beth re: pc video pias; reviewing her email to jay about the matter
5/22/2018        0.10 Harris County, TX Misdemeanor Bail doing pc video hearing assignments for interns
5/22/2018        0.33 Harris County, TX Misdemeanor Bail doing pc video hearing assignments for interns

5/22/2018        0.26   Harris County, TX Misdemeanor Bail   doing pc video hearing assignments for interns, sending message to jonas and beth about it
5/22/2018        0.80   Harris County, TX Misdemeanor Bail   preparing for pc hearing training for legal interns
5/22/2018        0.84   Harris County, TX Misdemeanor Bail   training for legal interns re: PC videos, communicating with Beth about it
5/23/2018        0.99   Harris County, TX Misdemeanor Bail   Sending PC videos to interns; answering their questions about them
5/23/2018        0.57   Harris County, TX Misdemeanor Bail   communication with reporter on Alec's behalf
5/23/2018        2.00   Harris County, TX Misdemeanor Bail   Admissions folder
5/24/2018        0.52   Harris County, TX Misdemeanor Bail   Preparing for and having conversation with TK at TOP re: PC videos
5/30/2018        0.15   Harris County, TX Misdemeanor Bail   communicating with Beth about HC work
5/30/2018        2.57   Harris County, TX Misdemeanor Bail   Working with Beth, interns to prepare for PC hearing review and doc review
5/30/2018        0.30   Harris County, TX Misdemeanor Bail   Working with Beth, interns to prepare for PC hearing review and doc review
6/4/2018         0.56   Harris County, TX Misdemeanor Bail   reading news/google alerts relevant to the case
6/4/2018         2.00   Harris County, TX Misdemeanor Bail   Doc review, discussing with chelsea and beth
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 76 of 143


6/5/2018            2.52   Harris County, TX Misdemeanor Bail   Meeting regarding doc review, following up and answering questions from interns
6/5/2018            1.00   Harris County, TX Misdemeanor Bail   Runnings no bond names for Beth, sending her email about it
6/6/2018            2.51   Harris County, TX Misdemeanor Bail   Doc Review (my own and answering questions from interns)
6/7/2018            1.80   Harris County, TX Misdemeanor Bail   Reviewing documents for confidential designation; messaging with Beth about it
6/7/2018            0.54   Harris County, TX Misdemeanor Bail   Reviewing documents for confidential designation; messaging with Beth about it
                                                                Reviewing meta data spreadsheet, helping determine what documents are designated
6/7/2018            0.06 Harris County, TX Misdemeanor Bail     confidential, communicating with team about it
                                                                Reviewing meta data spreadsheet, helping determine what documents are designated
6/7/2018            0.69 Harris County, TX Misdemeanor Bail     confidential, communicating with team about it
                                                                Reviewing articles and notes on county commissioner's meetings for admissions,
6/8/2018            3.25 Harris County, TX Misdemeanor Bail     communicating with Beth about this information
                                                                Communicating with beth about confidentiality designations, reviewing relvant emails and
6/8/2018            2.78 Harris County, TX Misdemeanor Bail     documents
6/13/2018           1.49 Harris County, TX Misdemeanor Bail     Communications and meeting about investigation staffing for case
                                                                Training Amy, Alison, David on doc review; getting them necessarily documents, links and
6/13/2018           3.00   Harris County, TX Misdemeanor Bail   other material
6/13/2018           1.00   Harris County, TX Misdemeanor Bail   Emailing with Taylor regarding discovery and Alison; reviewing DB in support of this
6/14/2018           3.00   Harris County, TX Misdemeanor Bail   Training interns & Alison, answering quesitons re: doc review
6/14/2018           1.50   Harris County, TX Misdemeanor Bail   Doing doc review
6/14/2018           0.75   Harris County, TX Misdemeanor Bail   Communicating with Taylor and Beth re: missing discovery documents
6/14/2018           0.25   Harris County, TX Misdemeanor Bail   Getting missing metadata for doc review
6/14/2018           0.33   Harris County, TX Misdemeanor Bail   Emailing with Jay re: PIAs and communicating with Beth about communication with Jay
6/15/2018           0.49   Harris County, TX Misdemeanor Bail   editnig signature page
6/15/2018           0.32   Harris County, TX Misdemeanor Bail   considering task list and touching base with Beth about it
6/15/2018           0.10   Harris County, TX Misdemeanor Bail   discussing doc review with team; checking progress
6/15/2018           0.00   Harris County, TX Misdemeanor Bail   searching jails for [REDACTED]
6/15/2018           0.50   Harris County, TX Misdemeanor Bail   trying to find [REDACTED], messaging Beth about him
6/18/2018           1.17   Harris County, TX Misdemeanor Bail   Doc review related work
6/18/2018           1.55   Harris County, TX Misdemeanor Bail   Doc review related work
6/18/2018           1.00   Harris County, TX Misdemeanor Bail   Doc review related work
6/18/2018           0.50   Harris County, TX Misdemeanor Bail   Doc review related work
                                                                Doc Review work (combining spreadsheets, making list of outstanding doc, communciating
6/21/2018           3.25 Harris County, TX Misdemeanor Bail     with Beth about it)
                                                                Doc Review work (combining spreadsheets, making list of outstanding doc, communciating
6/21/2018           4.68   Harris County, TX Misdemeanor Bail   with Beth about it)
7/2/2018            1.42   Harris County, TX Misdemeanor Bail   Attempting to identifying PC video folder; emailing Alison and Elizabeth about it
7/2/2018            0.03   Harris County, TX Misdemeanor Bail   ODonnell transfer memo
7/2/2018            2.25   Harris County, TX Misdemeanor Bail   ODonnell Transfer Memo
7/2/2018            0.15   Harris County, TX Misdemeanor Bail   ODonnell Transfer Memo
                                                                ODonnell Transfer Memo, communicating with Arjun to send him some reading material /
7/3/2018            2.31 Harris County, TX Misdemeanor Bail     set up a call
7/3/2018            0.32 Harris County, TX Misdemeanor Bail     Attempting to identifying PC video folder; contacting Dropbox about it
                                                                ODonnell Transfer Memo, communicating with Arjun to send him some reading material /
7/3/2018            0.75   Harris County, TX Misdemeanor Bail   set up a call
7/5/2018            1.25   Harris County, TX Misdemeanor Bail   ODonnell Transfer Memo
7/5/2018            0.01   Harris County, TX Misdemeanor Bail   ODonnell Transfer Memo
7/5/2018            0.14   Harris County, TX Misdemeanor Bail   reading articles relevan to the case
7/5/2018            1.57   Harris County, TX Misdemeanor Bail   ODonnell Transfer Memo
7/8/2018            2.14   Harris County, TX Misdemeanor Bail   Doing final draft of Odonnell transfer memo and sending to Beth
7/10/2018           0.34   Harris County, TX Misdemeanor Bail   Pulling PC videos for Annie

Total 2018 Hours   175.0
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 77 of 143




                     ELIZABETH BOU
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 78 of 143


      Date         Hours                 Case                           Description
        9/5/2018            1.0   Harris County Bail   Deposition Prep
        9/5/2018            2.3   Harris County Bail   Deposition Prep
        9/6/2018            1.7   Harris County Bail   Deposition Prep
       9/21/2018            2.5   Harris County Bail   Training for coding PC videos
       9/24/2018            0.8   Harris County Bail   Coding PC videos
       9/24/2018            1.3   Harris County Bail   Coding PC videos
       11/8/2018            0.7   Harris County Bail   Prepping Rossi 5CA No ce of Appearance

Total 2018 Hours           10.3
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 79 of 143




                    ELIZABETH ROSSI
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 80 of 143


Date         Hours        Case                                                           Description
9/12/2016         1   Harris County   trained Clarissa on videos
9/12/2016       1.5   Harris County   videos
9/12/2016         2   Harris County   response to Sheriff MTD
9/13/2016         3   Harris County   discovery request, emails, etc
9/13/2016         1   Harris County   response to sheriff MTD
9/14/2016         1   Harris County   discovery request
9/14/2016       3.5   Harris County   response to sheriff MTD
9/15/2016         3   Harris County   response to sheriff MTD
9/16/2016         3   Harris County   response to sheriff MTD
9/16/2016         1   Harris County   discovery request
9/16/2016         3   Harris County   response to sheriff MTD
9/18/2016         2   Harris County   municipal liability research
9/19/2016         1   Harris County   municipal liability research
9/19/2016         2   Harris County   response to sheriff MTD
9/19/2016         1   Harris County   response to sheriff MTD
9/19/2016       2.5   Harris County   response to sheriff MTD
9/20/2016       1.5   Harris County   response to sheriff MTD
9/20/2016       0.5   Harris County   trying to reach [REDACTED]
9/20/2016         3   Harris County   response to sheriff MTD
9/20/2016         3   Harris County   response to sheriff MTD
9/20/2016      0.25   Harris County   email to [REDACTED]
9/20/2016         2   Harris County   response to sheriff MTD
9/21/2016       0.5   Harris County   emails to [REDACTED]
9/21/2016         1   Harris County   response to sheriff MTD
9/21/2016         3   Harris County   response to sheriff MTD
9/21/2016         3   Harris County   response to sheriff MTD
9/22/2016         3   Harris County   response to sheriff MTD
9/22/2016         2   Harris County   response to sheriff MTD
9/23/2016         3   Harris County   response to sheriff MTD
9/23/2016       1.5   Harris County   response to sheriff MTD
9/23/2016         2   Harris County   response to sheriff MTD
9/24/2016         1   Harris County   response to sheriff MTD
9/25/2016         2   Harris County   response to sheriff MTD
9/25/2016         3   Harris County   response to sheriff MTD
9/26/2016         1   Harris County   conversations with Charlie
9/26/2016         2   Harris County   response to sheriff MTD
9/26/2016       1.5   Harris County   response to sheriff MTD
9/26/2016         3   Harris County   response to sheriff MTD
9/27/2016      0.75   Harris County   response to sheriff MTD
9/27/2016         1   Harris County   response to sheriff MTD
9/27/2016         4   Harris County   response to sheriff MTD
9/28/2016       1.5   Harris County   conversations / emails re response to sheriff MTD
9/28/2016         3   Harris County   response to sheriff MTD
9/28/2016         2   Harris County   response to sheriff MTD
9/28/2016         2   Harris County   response to sheriff MTD
9/29/2016         2   Harris County   response to sheriff MTD
9/30/2016         1   Harris County   response to sheriff MTD
10/1/2016         1   Harris County   response to sheriff MTD
10/2/2016         3   Harris County   response to sheriff MTD
10/7/2016      0.66   Harris County   meeting with [REDACTED]
10/12/2016      0.6   Harris County   emails re TIDC report and new briefing shcedule; also discovery
10/13/2016      0.6   Harris County   phone call with Susanne re discovery deadline
10/14/2016      0.5   Harris County   reviewed proposed protective order
10/15/2016     0.75   Harris County   discovery responses
10/15/2016      0.5   Harris County   discovery responses
10/17/2016      2.5   Harris County   responses to discovery requests; review notes and documents; legal research into discovery obligations
10/17/2016      2.5   Harris County   responses to discovery requests; review notes and documents; legal research into discovery obligations
10/18/2016      1.6   Harris County   reviewed Gardere's edits to protective order; drafted discovery request
10/19/2016      0.5   Harris County   edited Gardere's protective order
10/19/2016      0.1   Harris County   edited Gardere's protective order; email with Alec
10/19/2016      0.5   Harris County   response to request for production
10/19/2016      1.5   Harris County   response to request for production
10/19/2016      0.1   Harris County   emails with Marco re response to Hickman MTD
10/19/2016      0.6   Harris County   response to request for production
10/19/2016      0.4   Harris County   emails with Alec and Phil Morgan re protective order
10/19/2016     0.75   Harris County   reviewed settlement agreement
10/20/2016        1   Harris County   response to Judges request for extension of time
10/20/2016      0.5   Harris County   drafted second discovery request
10/20/2016      0.1   Harris County   read Judges' letter to Rosenthal
10/20/2016      1.5   Harris County   responses to discovery requests
10/20/2016      0.9   Harris County   responses to discovery requests
10/20/2016      0.1   Harris County   phone call with Alec
10/20/2016        2   Harris County   responses to discovery requests
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 81 of 143


10/20/2016    0.75   Harris County   drafted second discovery request to the County and first discovery request to Judges
10/21/2016     0.2   Harris County   phone call with team
10/21/2016       2   Harris County   response to Judges request for extension of time
10/21/2016    0.75   Harris County   response to Judges request for extension of time
10/21/2016     0.6   Harris County   phone call with Marco and Charlie re response to Hickman MTD
10/26/2016       1   Harris County   status conference
10/30/2016     2.5   Harris County   discovery responses, prepped for hearing by organizing evidence
10/30/2016     1.5   Harris County   discovery responses and requests (meeting with Alec)
10/31/2016       1   Harris County   data request to County
10/31/2016     0.5   Harris County   data request to County
10/31/2016     0.3   Harris County   data request to County; emails with co‐counsel; edits
10/31/2016     1.5   Harris County   discovery requests to Judges
10/31/2016     1.5   Harris County   meeting with Alec, Marco, and Charlie re Hickman response
11/1/2016      2.5   Harris County   discovery requests to Judges
11/1/2016     0.75   Harris County   phone call re discovery
11/1/2016      0.1   Harris County   phone call with Phil Morgan re discovery deadline
11/1/2016      1.5   Harris County   responses to County's first Interrogatories
11/1/2016      0.5   Harris County   conversation with Marco about Hickman response
11/1/2016     0.75   Harris County   discovery responses to County
11/2/2016     0.25   Harris County   phone call to [REDACTED] to ask for docs
11/2/2016        2   Harris County   discovery responses to County
11/2/2016      0.2   Harris County   email to Susanne and Becky about getting docs from Plaintiffs
11/2/2016      2.5   Harris County   discovery responses to County
11/2/2016      0.2   Harris County   attempt to contact [REDACTED]
11/2/2016        1   Harris County   finalized discovery responses, sent to co‐counsel
11/3/2016      0.3   Harris County   email to video‐watching team
11/3/2016      0.2   Harris County   emails to Alec re discovery
11/3/2016     0.75   Harris County   draft first discovery requests to judges
11/3/2016      1.5   Harris County   responses to County's discovery requests
11/3/2016      0.6   Harris County   discovery requests to Judges
11/7/2016     0.75   Harris County   discovery responses to County
11/8/2016      0.5   Harris County   call with Alec followed by call with County Ds re discovery and hearing prep
11/9/2016      2.5   Harris County   discovery requests to judges and county
11/9/2016      0.5   Harris County   phone call with Alec and Marco re Hickman MTD
11/9/2016        1   Harris County   drafted factual stips
11/9/2016     0.25   Harris County   email status update to Alec
11/9/2016      1.5   Harris County   read MTDs
11/10/2016     1.3   Harris County   finalized Hickman response
11/10/2016       1   Harris County   read MTDs
11/10/2016     0.5   Harris County   conversation with Alec and Marco re new MTDs; strategy; division of labor
11/10/2016     1.5   Harris County   drafted new discovery requests
11/10/2016       1   Harris County   incorporated Michael's edits into new discovery requests
11/10/2016     2.5   Harris County   incorporated Alec's edits into new discovery requests
11/10/2016     0.8   Harris County   drafted factual stips + revised RFP responses and sent to Ds
11/10/2016     0.2   Harris County   conversation with [REDACTED]
11/11/2016     1.5   Harris County   drafted new discovery requests
11/11/2016     0.1   Harris County   convo with Alec re RFAs
11/11/2016     0.5   Harris County   finalized discovery requests; emailed them
11/11/2016     0.8   Harris County   reviewed MTDs for HC and HOs
11/11/2016    0.75   Harris County   convo with Marco re response to Harris County MTD
11/11/2016     0.5   Harris County   call with co‐counsel
11/11/2016     0.2   Harris County   call with Susanne re discovery
11/11/2016       2   Harris County   read MTDs; drafted outline
11/11/2016     0.5   Harris County   convo with Alec and email to Diana about legal issues to research
11/12/2016     3.5   Harris County   response to Hearing Officers MTD
11/12/2016     1.5   Harris County   response to Hearing Officers MTD
11/13/2016       2   Harris County   response to Hearing Officers MTD
11/13/2016     1.5   Harris County   edited / drafted response to HOs MTD
11/13/2016       2   Harris County   response to Harris County MTD
11/14/2016     1.2   Harris County   drafted HOs MTD: looked for new arguments; determined where same arguments previously were argued
11/14/2016     0.6   Harris County   strategy / planning convo with Alec and Marco re drafting
11/14/2016     2.2   Harris County   response to Hearing Officers MTD: determined which arguments previously were argued and where
11/14/2016     1.2   Harris County   drafted fact section of HO and HC responses
11/14/2016     1.5   Harris County   revised HO response; talked to Marco and Alec about Ds ability to appeal a PI
11/14/2016     1.5   Harris County   drafted response to Harris County MTD; listed arguments and cited to briefing where already argued
11/14/2016     1.8   Harris County   identified outstanding issues to address
11/14/2016     0.1   Harris County   status check with Alec and Marco
11/15/2016     2.5   Harris County   resarched / wrote county vs. state section of HC response; edited HC and HO responses
11/15/2016     0.3   Harris County   convo with Marco re [REDACTED]
11/15/2016     1.2   Harris County   meeting with Alec, Marco, Charlie, Diana re legislative immunity and strategy for judges response
11/15/2016     0.6   Harris County   phone call with Susanne re discovery
11/15/2016     1.2   Harris County   edited / drafted response to HC MTD
11/15/2016     2.3   Harris County   edited / drafted response to HO MTD
11/15/2016     1.5   Harris County   edited / drafted response to HC MTD
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 82 of 143


11/16/2016       1   Harris County   read Alec's draft of response to Judges MTD
11/16/2016     0.5   Harris County   [REDACTED] research
11/16/2016     0.6   Harris County   emailed plan re division of labor to Marco, CG, DY, AK
11/16/2016    0.75   Harris County   research assignments to Diana re [REDACTED]; reviewed her memos
11/16/2016     0.7   Harris County   asked Diana to research [REDACTED]; reviewed her email memo
11/16/2016     0.5   Harris County   drafted section of leg immunity
11/16/2016     0.3   Harris County   research assignments to DY and CG
11/16/2016     0.5   Harris County   emails with Alec re 12b1
11/16/2016     0.5   Harris County   reviewed CG"s research memo email
11/16/2016     0.4   Harris County   research on leg immunity
11/16/2016     1.5   Harris County   edited response to Judges MTD
11/16/2016     0.4   Harris County   emails with CK and AK re screenshots and data about time gaps
11/17/2016     0.6   Harris County   conversation with [REDACTED]
11/17/2016     0.2   Harris County   emailed CK to ask her to make a spreadsheet of people held several days before PC hearing
11/17/2016     0.2   Harris County   emails with [REDACTED]
11/17/2016     0.2   Harris County   emails with [REDACTED]
11/17/2016     0.3   Harris County   emails with [REDACTED] re videos
11/17/2016     0.1   Harris County   sent HO, HC, and Judges briefs to AK and ML
11/17/2016     1.5   Harris County   read / cite‐checked Sheriff's brief
11/17/2016     0.8   Harris County   filled in empty cites in HC response
11/17/2016     0.4   Harris County   emails with Alec re exhibits and outstanding questions for briefs
11/17/2016     0.3   Harris County   email with AK and ML re judicial immunity
11/17/2016     0.6   Harris County   researched judicial immunity
11/17/2016     1.2   Harris County   edited response to HO MTD
11/17/2016     1.3   Harris County   edited response to Sheriff's MTD
11/18/2016     0.5   Harris County   emails with AK, CG, ML re judicial immunity
11/18/2016       1   Harris County   edited / cite‐checked response to Judges MTD, set to AK
11/18/2016     0.5   Harris County   emails re judicial immunity
11/18/2016     1.2   Harris County   read AK's edits to HO and HC briefs
11/18/2016     0.5   Harris County   emailed AK re official capacity claim against HO
11/18/2016     1.4   Harris County   edited HO and HC briefs
11/18/2016     0.2   Harris County   question about including [REDACTED]; emails with CG and AK
11/18/2016     0.8   Harris County   reviewed DY's final cite check of HC brief
11/18/2016     0.6   Harris County   incorporated co‐counsel's edits
11/18/2016     0.7   Harris County   talked to Marco about legislative immunity argument
11/18/2016     0.8   Harris County   incorporated legislative immunity argument
11/18/2016     1.5   Harris County   cite checked 10 pages of response to Judges MTD
11/18/2016     1.5   Harris County   final read‐through, line edit
11/21/2016     0.5   Harris County   emails with bail team re settlement; meeting with [REDACTED]
11/21/2016     0.1   Harris County   follow up with Phil on Salil's emails
11/21/2016     0.3   Harris County   emails about designating client docs confidential
11/21/2016     0.4   Harris County   emails with Phil Telfeyan re Salil's emails
11/21/2016     0.4   Harris County   emails with co‐counsel about Ed Gonzalez's support
11/22/2016    0.75   Harris County   drafted Ed gonzalez statement
11/22/2016     0.5   Harris County   drafted Ed gonzalez statement
11/22/2016     0.2   Harris County   phone call with [REDACTED]
11/22/2016     0.3   Harris County   emails wit [REDACTED] and Alec re [REDACTED]
11/22/2016     0.3   Harris County   emails with [REDACTED]
11/22/2016     0.5   Harris County   filed motion to stay resolution of the sheriff's MTD
11/22/2016     1.3   Harris County   reviewed evidence, prepared list of exhibits, created task list of next steps for prepping for hearing
11/22/2016     0.1   Harris County   phone call with Phil Morgan re motion to stay
11/22/2016     0.1   Harris County   phone call with Phil Morgan re motion to stay
11/22/2016     0.1   Harris County   phone call with Lexie re Phil's question about [REDACTED]
11/22/2016    0.75   Harris County   organized documents for exhibits, emails to [REDACTED]
11/23/2016     0.3   Harris County   text messages with [REDACTED]
11/23/2016     0.5   Harris County   phone call with Emily Gerrick and Marco re sheriff's liability
11/23/2016     1.5   Harris County   prep for MTD hearing; read briefs we filed on Friday
11/23/2016     0.6   Harris County   phone call with Susanne re discovery dispute with Sheryl Falk
11/23/2016     0.6   Harris County   read emails; filed letter to Rosenthal
11/23/2016     1.6   Harris County   read Defendants filings
11/24/2016       1   Harris County   redlined factual stips from Gardere
11/24/2016     0.3   Harris County   discovery emails and prep for Friday call
11/25/2016     0.4   Harris County   redlined factual stips from Gardere
11/25/2016     0.5   Harris County   reviewed evidence; prepped evidence / task list for hearing
11/25/2016     0.4   Harris County   reviewed Alec's edits to factual stips
11/25/2016     0.2   Harris County   call with Alec re discovery
11/25/2016     0.2   Harris County   call with Alec and Susanne re discovery
11/25/2016       1   Harris County   prep for discovery call
11/25/2016     0.9   Harris County   meet and confer call with defendants re discovery
11/25/2016     0.2   Harris County   call with Susanne re discovery
11/25/2016     0.3   Harris County   phone call with Alec re Gonzalez motion to intervene
11/25/2016     0.5   Harris County   email to [REDACTED] re hearing
11/26/2016     0.6   Harris County   thought about motion to intervene by Gonzales, Ogg, and judge
11/26/2016     1.5   Harris County   created discovery timeline
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 83 of 143


11/26/2016     1.5   Harris County   read Defendants' reply briefs; identified misrepresentations
11/26/2016    0.75   Harris County   phone calls with Clarissa re how many people held longer than 24 hours
11/27/2016     1.5   Harris County   reviewed discovery; worked on timeline
11/27/2016     1.5   Harris County   re‐read Judges' brief; made list of lies and misrepresentations
11/27/2016     0.3   Harris County   phone call with Clarissa re initial PC determination
11/27/2016    0.75   Harris County   printed documents for hearing
11/27/2016     0.2   Harris County   trained Susanne on discovery timeline
11/27/2016     1.2   Harris County   organized binders of filings
11/27/2016     0.8   Harris County   finalized discovery timeline
11/27/2016     2.5   Harris County   re‐read briefs, complaint, and discovery documents
11/27/2016    0.75   Harris County   updated Charlie's spreadsheet with CMI times
11/27/2016     0.3   Harris County   emails to Clarissa about data we need
11/27/2016     0.2   Harris County   phone call with Clarissa
11/28/2016     1.2   Harris County   meeting with
11/28/2016    0.75   Harris County   emails / phone calls / texts with Clarissa re data
11/28/2016    0.25   Harris County   phone call and texts with Clarissa about data
11/28/2016     0.5   Harris County   reviewed their demonstratives
11/28/2016    0.25   Harris County   printed documents for hearing
11/28/2016       4   Harris County   MTD oral argument
11/28/2016     0.4   Harris County   email to Susanne and Michael re discovery and hearing prep
11/28/2016     0.6   Harris County   phone calls with [REDACTED] re meeting tomorrow
11/28/2016     0.3   Harris County   draft email to [REDACTED]
11/29/2016     0.4   Harris County   drove to pick up [REDACTED]
11/29/2016       1   Harris County   drove to Jefferson County courthouse with [REDACTED]; dicsussed case updates
11/29/2016     1.5   Harris County   drove [REDACTED] back to her apartment, discussed case
11/29/2016     0.3   Harris County   drove to meet [REDACTED]
11/29/2016     0.8   Harris County   met with [REDACTED]; discussed case updates with her
11/30/2016     0.3   Harris County   emails with Susanne and Michael re discovery
11/30/2016     0.2   Harris County   texts with [REDACTED]
11/30/2016     0.3   Harris County   call with [REDACTED]
11/30/2016     0.1   Harris County   call with [REDACTED]
11/30/2016     0.3   Harris County   call with [REDACTED]
11/30/2016     0.2   Harris County   emails with Michael and Susanne re discovery
11/30/2016     0.1   Harris County   email to Alec and Susanne re [REDACTED]
12/1/2016      0.5   Harris County   organized emails and documents re discovery and new filings
12/1/2016      0.5   Harris County   read emails from Susanne and Michael re discovery
12/1/2016      0.8   Harris County   prep for call with Michael and Susanne; reviewed emails re discovery
12/1/2016      1.1   Harris County   Phone call with Susanne and Michael re discovery
12/1/2016      0.3   Harris County   read MPSJ
12/1/2016      1.2   Harris County   reviewed Salil's investigation file
12/1/2016     0.75   Harris County   drafted motion to reschedule PI hearing
12/1/2016      0.4   Harris County   emails with Alec re rescheduling hearing and discovery stuff
12/2/2016      0.3   Harris County   email to defendants re discovery
12/2/2016      0.3   Harris County   called and emailed Lisa Eddins re: rescheduling hearing
12/2/2016      0.3   Harris County   texts with Alec re discovery deadline
12/2/2016      0.2   Harris County   call with Susanne and Becky re [REDACTED] and discovery issues
12/2/2016      1.5   Harris County   prepared responses to Judges RFAs
12/2/2016      1.2   Harris County   prepared responses to Judges RFAs
12/2/2016      0.9   Harris County   forwarded discovery emails to Michael for archiving
12/2/2016     0.75   Harris County   responded to Judges RFAs; reviewed Susanne's responses
12/2/2016     0.75   Harris County   made a list of documents we've requested that they've failed to give us
12/3/2016      0.3   Harris County   reviewed emails re discovery
12/3/2016      0.4   Harris County   made a list of documents we've requested that they've failed to give us
12/3/2016      0.2   Harris County   researched [REDACTED]
12/3/2016      1.3   Harris County   read Defendants' discovery responses; braintstormed objections
12/3/2016      0.2   Harris County   status check email to Alec
12/3/2016      0.5   Harris County   email to Alec and Marco about the QPs in the MPSJ
12/4/2016      0.3   Harris County   reviewed MG's edits to responses to Judges RFAs
12/4/2016      2.3   Harris County   responded to Judges RFAs; reviewed Susanne's responses
12/4/2016      1.5   Harris County   drafted new discovery requests based on Judges' MTD
12/5/2016      0.2   Harris County   read emails from MG re Salil's file
12/5/2016      0.3   Harris County   reviewed / emailed responses to Judges RFAs to Alec
12/5/2016      0.2   Harris County   drafted new discovery requests based on HC's MTD
12/5/2016     0.75   Harris County   call with Ds re discovery
12/5/2016      1.7   Harris County   drafted new disocvery requests to Judges and County Ds
12/5/2016      1.5   Harris County   emails with Susanne, Michael, Lexie, Alec re RFA responses
12/5/2016      1.5   Harris County   drafted new discovery requests to Judges
12/6/2016      1.3   Harris County   drafted new discovery requests to Judges and County Ds
12/6/2016      0.4   Harris County   convo with Alec re RFAs and Rogs strategy
12/6/2016      1.3   Harris County   revised Rogs to Judges
12/6/2016      0.2   Harris County   emails to MG and SP about Salil's file; email to Phil re Salil's email
12/7/2016      0.4   Harris County   emails with SP re discovery
12/7/2016     0.75   Harris County   draft reply ISO motion to reschedule PI hearing
12/7/2016      1.5   Harris County   response to County Ds notice of new authority
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 84 of 143


12/7/2016      0.5   Harris County   revised reply ISO motion to reschedule PI hearing
12/7/2016      0.5   Harris County   read Defendants new filings
12/7/2016      0.6   Harris County   revised reply ISO motion to reschedule PI hearing
12/8/2016      0.2   Harris County   emailed work plan to Alec
12/8/2016      1.6   Harris County   reviewed Ds responses to our discovery requests; identified objections; prepared for discovery call
12/8/2016      0.3   Harris County   drafted list of objections to Ds discovery responses
12/8/2016      0.3   Harris County   discussed discovery issues on call with Susanne
12/8/2016      1.2   Harris County   prepped objections to Ds discovery responses
12/8/2016      1.3   Harris County   discovery call with defendants
12/8/2016      0.3   Harris County   call with Michael re discovery
12/9/2016        1   Harris County   reviewed Salil's investigation file; identified what to redact
12/10/2016     0.7   Harris County   finalized Rogs to judges
12/11/2016     0.2   Harris County   emailed SP about sending Salil's redacted notes to the Judges
12/12/2016     0.2   Harris County   email to SP and MG re discovery
12/12/2016     0.3   Harris County   discovery email to MG and SP
12/12/2016     0.5   Harris County   discovery email distributing tasks to SP and MG
12/12/2016    0.75   Harris County   email to MG re objections to Ds responses/objections
12/12/2016    0.75   Harris County   drafted new RFP
12/13/2016     0.4   Harris County   emails exchanged with MG and SP re discovery
12/13/2016     0.5   Harris County   emails with MG and SP re discovery
12/13/2016     0.5   Harris County   revised RFP to County and Judges
12/13/2016     0.2   Harris County   email to opposing counsel re data
12/13/2016     0.3   Harris County   emails with MG and SP re discovery
12/14/2016     0.3   Harris County   reviewed MG's redaction of Salil's file
12/14/2016     0.2   Harris County   emailed with Taylor and Sheryl re hard drive
12/15/2016     0.4   Harris County   emails with Phil Telfeyan re Salil's emails
12/15/2016     1.2   Harris County   hearing prep with Alec; witness list; exhibit list
12/15/2016     0.8   Harris County   phone call with co‐counsel
12/15/2016     0.6   Harris County   amended RFPs and RFAs to county
12/15/2016     0.2   Harris County   email to Alec re proposed settlement
12/15/2016    0.75   Harris County   reviewed data production
12/16/2016     0.4   Harris County   emails with Michael and Susanne re discovery
12/16/2016     0.5   Harris County   drafted list of questions about data
12/16/2016    0.75   Harris County   drafted list of questions about data; brainstormed list of data analysis we want done
12/16/2016     0.3   Harris County   convo with [REDACTED] re data
12/16/2016     0.9   Harris County   drafted list of Qs about Judges data
12/16/2016     0.5   Harris County   emailed questions to defendants
12/16/2016     0.5   Harris County   read LR's opinion
12/17/2016     0.8   Harris County   read Salil's emails
12/17/2016     1.2   Harris County   read LR's opinion
12/18/2016     1.2   Harris County   read LR's opinion
12/18/2016       1   Harris County   reviewed County's discovery responses, prepared list of new Qs
12/19/2016     0.2   Harris County   call with MG re discovery; Salil's file
12/19/2016     0.3   Harris County   emailed [REDACTED] re data
12/19/2016     0.2   Harris County   talked to Clarissa and Angelina about evidence gatehring; data on delays; videos
12/19/2016     1.5   Harris County   drafted evidence list
12/19/2016     2.4   Harris County   drafted evidence list; made list of questions based on data
12/19/2016     1.2   Harris County   reviewed Judges' settlement proposal
12/19/2016     0.3   Harris County   answered Alec's questions re evidence list
12/19/2016     0.4   Harris County   drafted evidence list
12/19/2016     0.7   Harris County   discovery call with opposing counsel
12/19/2016    0.75   Harris County   emailed exhibit list to co‐counsel
12/20/2016     1.4   Harris County   drafted discovery emails to opposing counsel re oustanding requests
12/20/2016     0.7   Harris County   call with [REDACTED] about analyzing data
12/20/2016     0.6   Harris County   conversation with Clarissa about analyzing data
12/20/2016     0.5   Harris County   drafted and emailed discovery requests to defendants
12/21/2016     0.8   Harris County   convo with Alec and Clarissa re Clarissa's data work
12/21/2016     0.8   Harris County   organized dropbox files of hearing prep stuff
12/21/2016     0.4   Harris County   gave Clarissa instructions on doing daily snapshots
12/21/2016     0.7   Harris County   conversation with [REDACTED] re pretrial system
12/21/2016     0.4   Harris County   made to‐do list
12/21/2016     0.6   Harris County   convo re pros / cons of filing Gerstein case
12/22/2016     1.5   Harris County   re‐read opinion, looked for judges' view of factual disputes
12/22/2016     1.8   Harris County   re‐read MTD opinion, thought about amending PI relief
12/22/2016     0.6   Harris County   amended request for PI relief
12/22/2016    0.25   Harris County   call with Sheryl re discovery
12/22/2016     0.1   Harris County   call with Clarissa re PC times
12/22/2016     0.2   Harris County   email to co‐counsel re Judges request for extension
12/22/2016     0.2   Harris County   phone call with Alec re extension and PC times
12/23/2016       1   Harris County   email to Sheryl re discovery
12/23/2016     0.6   Harris County   draft email response to Phil
12/23/2016     0.2   Harris County   discovery emails to PM
12/24/2016     0.8   Harris County   snapshot of Courtrooms 1 and 2, people in jail on bail
12/28/2016     0.7   Harris County   email to Phil demanding files
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 85 of 143


12/28/2016            0.3   Harris County   discovery emails with SP and MG
12/28/2016            0.6   Harris County   drafted pre‐conference letter
12/28/2016            0.3   Harris County   emails with MG and SP re discovery, updated privilege log, redactions, etc
12/28/2016            0.7   Harris County   drafted pre‐conference letter
12/28/2016            0.3   Harris County   reviewed MG's letter response
12/28/2016            0.5   Harris County   privilege log emails with SP and MG and review
12/28/2016            0.3   Harris County   edited pre‐conference letter
12/28/2016            0.5   Harris County   identified requests related to felonies; emailed Alec
12/28/2016            0.5   Harris County   researched confidentiality of settlement negotiations
12/29/2016            0.5   Harris County   pre‐conference letter draft to co‐counsel
12/29/2016            0.6   Harris County   researched violation of confidentiality of settlement negotiations
12/29/2016            0.3   Harris County   reviewed draft of pre‐conference letter
12/29/2016            1.3   Harris County   drafted and filed motion to strike; emails with co‐counsel
12/29/2016            0.6   Harris County   to‐do list for Harris County hearing
12/30/2016            0.5   Harris County   email to Sheryl re discovery

Total 2016 Hours   358.01

1/2/2017              0.5   Harris County   emails with AK, SP, MG re discovery and hearing prep
1/2/2017             0.75   Harris County   reviewed Judges response to TIDC misdemeanor report
1/2/2017              1.3   Harris County   email to SP and MG re responding to Sheryl's list of discovery issues
1/3/2017             0.25   Harris County   reviewed discovery emails and outstanding discovery tasks
1/3/2017              0.5   Harris County   email to Alec re discovery responses
1/3/2017             0.25   Harris County   created records of discovery emails and conversations
1/3/2017              1.5   Harris County   prepared privilege log in response to RFP No. 10
1/3/2017              1.3   Harris County   conversation with Clarissa about analyzing data
1/3/2017              1.6   Harris County   prepared list of data questions
1/3/2017              0.4   Harris County   reviewed data question list with Alec
1/3/2017              0.2   Harris County   email to [REDACTED]
1/3/2017              0.3   Harris County   reviewed data question list with Alec
1/3/2017                1   Harris County   amended responses to Judges discovery requests
1/3/2017              0.5   Harris County   updated discovery timeline
1/3/2017              0.3   Harris County   emails with AK, MG, and SP re discovery
1/3/2017              0.3   Harris County   emails with AK re motion to reconsider
1/3/2017              0.3   Harris County   email with AK re motion to reconsider
1/4/2017              0.9   Harris County   prep for discovery call with MG and SP; reviewed emails with OC
1/4/2017              1.2   Harris County   organized emails and notes re discovery; listed items to discuss on call
1/4/2017                1   Harris County   reviewed County settlement proposal and made comments
1/4/2017              1.6   Harris County   discovery timeline; list of items to address on call with SP and MG
1/4/2017              0.6   Harris County   email to SP and MG re things to discuss on our call
1/4/2017              0.5   Harris County   call with SP and MG re discovery
1/4/2017             0.25   Harris County   call with co‐counsel re settlement
1/4/2017              0.3   Harris County   call with SP and MG re discovery
1/4/2017              0.2   Harris County   email to OC re meet and confer
1/4/2017              0.1   Harris County   email to Lisa Eddins re appearing by phone
1/4/2017              0.3   Harris County   response to Alec's email re TC and comments to County
1/4/2017              0.6   Harris County   responded to Clarissa emails
1/4/2017              0.4   Harris County   responded to MG emails
1/4/2017              0.3   Harris County   organized discovery emails, made list of tasks for tmrw
1/5/2017              1.3   Harris County   revised amended RFPs and identified documents to produce; sent to SP and MG
1/5/2017              0.5   Harris County   emailed [REDACTED] re data
1/5/2017              0.3   Harris County   booked travel stuff to Houston
1/5/2017              0.7   Harris County   discovery emails with SP and MG; messages with CK re her assignments
1/5/2017              1.4   Harris County   discovery emails, privilege log, revised responses
1/5/2017              0.3   Harris County   phone call with MG
1/5/2017              0.2   Harris County   texts with [REDACTED]
1/5/2017              0.6   Harris County   responded to HC's comments on settlement proposal
1/5/2017              0.4   Harris County   emails with SP and MG re privilege log
1/5/2017              2.1   Harris County   reviewed defendants document production, prepared for meet and confer and hearing
1/5/2017                1   Harris County   researched [REDACTED]
1/5/2017              0.1   Harris County   phone call with Alec
1/5/2017              1.3   Harris County   prep for hearing; prepared arguments
1/5/2017              0.2   Harris County   researched [REDACTED]
1/6/2017                1   Harris County   hearing prep
1/6/2017              0.5   Harris County   meet and confer with OC
1/6/2017              1.3   Harris County   hearing prep; emails re settlement; convo with MG re Salil's file and PTS reports
1/6/2017              1.2   Harris County   legal research related to [REDACTED]
1/6/2017              0.6   Harris County   reveiwed Dudani file with MG
1/6/2017              1.6   Harris County   bullet points for hearing
1/6/2017             0.75   Harris County   discovery conference
1/6/2017              0.3   Harris County   phone calls to clients
1/7/2017              1.6   Harris County   responded to emails; planned for the week; researched protection of witness IDs
1/7/2017                2   Harris County   client meeting
1/7/2017              0.2   Harris County   email with CK
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 86 of 143


1/7/2017       0.7   Harris County   phone call with client
1/8/2017       0.5   Harris County   research [REDACTED]
1/8/2017       2.7   Harris County   researched whether Ps [REDACTED]
1/8/2017       0.8   Harris County   emails with MG re [REDACTED]
1/8/2017       0.3   Harris County   reviewed MG's [REDACTED]
1/8/2017       1.5   Harris County   legal research related to [REDACTED]
1/8/2017       0.9   Harris County   drafted letter on [REDACTED]
1/8/2017       1.4   Harris County   phone calls with MG re redaction log, etc.; fixing redaction log
1/9/2017       0.3   Harris County   proposed amended Rog drafted, sent to co‐counsel
1/9/2017       0.3   Harris County   emails to opposing counsel
1/9/2017       0.7   Harris County   reviewed MG's letter re Dudani file
1/9/2017       0.7   Harris County   revised letter re disclosing witnesses
1/9/2017       0.6   Harris County   thoughts on amending PI motion
1/9/2017       0.4   Harris County   amended privilege log
1/9/2017       0.5   Harris County   finalized and submitted letters to the court
1/9/2017       0.2   Harris County   [REDACTED] phone call
1/9/2017       0.1   Harris County   phone call with Ryan and Catherine Sevcenko about transferring file
1/9/2017       0.6   Harris County   emails to HC contacts re potential witnesses
1/9/2017       0.8   Harris County   reviewed County responses to RFAs and Rog
1/9/2017       0.2   Harris County   reviewed Susanne's production letter and bond document
1/10/2017      1.2   Harris County   phone call with co‐counsel re hearing prep
1/10/2017     0.75   Harris County   convos with AK and CK about spreadsheets
1/10/2017      0.2   Harris County   emails re hearing prep
1/10/2017      1.2   Harris County   amended PI motion
1/10/2017      1.8   Harris County   amended PI motion
1/10/2017      0.8   Harris County   talked with Clarissa about data analysis
1/10/2017     0.75   Harris County   convo with AK and CK about data analysis
1/10/2017      0.6   Harris County   amended PI motion
1/10/2017      0.7   Harris County   discovery emails
1/10/2017      0.5   Harris County   emails with Alec about PI motion
1/10/2017      0.2   Harris County   emails with AK re PI hearing
1/11/2017      0.5   Harris County   email to [REDACTED] re data analysis
1/11/2017      1.3   Harris County   amended PI motion
1/11/2017      0.6   Harris County   convo with AK and CK about data analysis
1/11/2017      0.3   Harris County   emails with [REDACTED]
1/11/2017      1.3   Harris County   amended PI motion
1/11/2017      0.8   Harris County   data convo with CK and email to [REDACTED]
1/11/2017      0.2   Harris County   email to Alec re issues with the County
1/11/2017      0.1   Harris County   phone call with [REDACTED]
1/11/2017      0.3   Harris County   phone call with PM re various issues
1/11/2017      1.2   Harris County   review MPSJ
1/11/2017      0.4   Harris County   phone call with PM re various issues
1/11/2017      0.3   Harris County   email to PM summarizing call
1/12/2017        1   Harris County   edited MPSJ
1/12/2017      0.3   Harris County   data entry errors: review and email to AK and CK
1/12/2017      1.4   Harris County   convo with AK and CK re data errors; draft email
1/12/2017      0.5   Harris County   email to AK, MG, SP re convo with Phil
1/12/2017      0.2   Harris County   call with MG re confidential designation
1/12/2017      0.1   Harris County   email to SP re video watching
1/12/2017      0.3   Harris County   email to [REDACTED]
1/12/2017      0.2   Harris County   emails to [REDACTED]
1/12/2017      0.1   Harris County   phone call with Phil re discovery issues
1/12/2017      0.3   Harris County   read PTS reports produced
1/12/2017      0.3   Harris County   phone call with AK re hearing
1/12/2017        1   Harris County   revised MPSJ
1/13/2017      0.6   Harris County   revised MPSJ
1/13/2017      0.3   Harris County   email to AK, MG, SP re convo with Phil
1/13/2017      0.2   Harris County   phone call with and email to Sheryl
1/13/2017      0.2   Harris County   emails with TT re new parties
1/13/2017      3.8   Harris County   revised MPSJ; legal research on SOR; Rule 56(d); cited Complaint, etc.
1/13/2017      0.6   Harris County   reviewed amended PI motion
1/13/2017      0.3   Harris County   reviewed Rog and RFP
1/13/2017      0.4   Harris County   convo with MG re class cert motion
1/13/2017      1.5   Harris County   reviewed/revised PI motion
1/13/2017      0.3   Harris County   phone call with Darrell Jordan's new lawyer
1/13/2017      0.3   Harris County   revised MPSJ
1/13/2017      1.3   Harris County   revised MPSJ
1/14/2017      1.4   Harris County   revised MPSJ, emailed to co‐counsel
1/14/2017      3.4   Harris County   document and file management and organization
1/14/2017      0.2   Harris County   phone call with [REDACTED]
1/14/2017      0.4   Harris County   emails / phone call with CK re May gap averages
1/15/2017      2.6   Harris County   edited class cert motion, focus on facts and procedural history
1/15/2017      0.8   Harris County   edited class cert motion
1/15/2017      0.4   Harris County   email to AK re how to use PTS reports
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 87 of 143


1/15/2017      0.5   Harris County   status update to AK
1/15/2017      0.8   Harris County   watched [REDACTED] docket to find [REDACTED]
1/16/2017      0.2   Harris County   updated task list
1/16/2017      0.7   Harris County   edited PI motion
1/16/2017      3.6   Harris County   edited PI motion; sent to Alec
1/16/2017      0.4   Harris County   reviewed Clarissa's list of egregious videos
1/16/2017      1.3   Harris County   reviewed / edited MPSJ / evidence
1/16/2017      0.4   Harris County   emails with Clarissa
1/16/2017      0.6   Harris County   emails with [REDACTED] and analysis of data he sent
1/16/2017      0.3   Harris County   emails with CK and AK re screenshots and data about time gaps
1/16/2017      0.4   Harris County   phone calls with AK re data
1/16/2017      1.2   Harris County   revised PI motion
1/16/2017      2.5   Harris County   revised MPSJ and assembled exhibits to file
1/17/2017      0.3   Harris County   reviewed CK's Excel steps
1/17/2017      0.5   Harris County   convo with CK and AK re data analysis
1/17/2017      2.7   Harris County   proof‐read PI motion; assembled exhibits
1/17/2017      1.3   Harris County   assembled, printed, prepared exhibits for PI motion
1/17/2017      1.7   Harris County   proof‐read response to MPSJ
1/17/2017      1.8   Harris County   prepared exhibits for MPSJ response
1/17/2017      0.3   Harris County   emails with MG re class cert motion
1/17/2017      0.4   Harris County   proof‐read class cert motion
1/18/2017      0.3   Harris County   email to Kate and Phil
1/18/2017      0.5   Harris County   phone call with TT re hearing prep
1/18/2017      0.4   Harris County   convo with CK re data analysis
1/18/2017      0.6   Harris County   emails to AK, SP, MG re PTS reports
1/18/2017      0.2   Harris County   emails to AK, SP, MG re PTS reports
1/18/2017      0.2   Harris County   phone call with [REDACTED]
1/18/2017      0.2   Harris County   phone call with AK re data and [REDACTED]
1/18/2017      0.2   Harris County   email to [REDACTED]
1/18/2017      0.4   Harris County   convo with CK re data analysis
1/18/2017      0.2   Harris County   email to AK, MG, SP re witnesses
1/18/2017      1.3   Harris County   reviewed initial disclosures; researched FRCP 26
1/18/2017      0.6   Harris County   convos with CK re data
1/18/2017      0.3   Harris County   convo with CK re data analysis
1/18/2017      1.2   Harris County   motion to reconsider; researched standard; drafted response
1/18/2017      0.6   Harris County   convo with CK re data analysis
1/18/2017      1.3   Harris County   motion to reconsider; researched standard; drafted response
1/18/2017      0.9   Harris County   reviewed PTS reports and best video list
1/18/2017      0.2   Harris County   initial disclosures
1/19/2017      2.2   Harris County   response to County motion to reconsider; researched SOR, re‐read MTR and doc. 125
1/19/2017      0.4   Harris County   email to CK about categories of videos to identify
1/19/2017      2.6   Harris County   response to County motion to Reconsider
1/19/2017      3.1   Harris County   edited response to HC's MTR
1/19/2017      0.1   Harris County   phone call with OC re stipulations
1/19/2017      1.1   Harris County   edited response to HC's MTR
1/19/2017      0.2   Harris County   email re [REDACTED]
1/19/2017      0.2   Harris County   read emails with OC re Salil
1/19/2017      0.1   Harris County   email to convo with [REDACTED]
1/19/2017      0.3   Harris County   email and convo with Alec re SOR for MTR
1/19/2017      0.9   Harris County   incorporated Alec's edits to response to MTR
1/19/2017      0.2   Harris County   email to Arpit Gupta
1/20/2017      0.1   Harris County   email to PM
1/20/2017      0.1   Harris County   email to AK re ADAs
1/20/2017      0.7   Harris County   email to team re investigation
1/20/2017      0.6   Harris County   email to [REDACTED] re data analysis
1/20/2017      0.2   Harris County   emails with [REDACTED] re data analysis
1/20/2017      0.3   Harris County   email to AK re data
1/20/2017      0.2   Harris County   phone call with Scott Durfee re speaking with ADAs
1/20/2017      0.1   Harris County   phone call with AK re ADAs
1/20/2017      0.2   Harris County   email to Lexie re ADAs
1/20/2017      0.2   Harris County   email to Neal re ADAs
1/20/2017      0.2   Harris County   phone call to clerk's office re Alec's email on the docket
1/20/2017      0.1   Harris County   phone call with lisa eddins re docket
1/20/2017      1.8   Harris County   reviewed PTS reports
1/20/2017      1.9   Harris County   reviewed PTS reports
1/20/2017        1   Harris County   proof‐read and filed repsonse to MTR
1/20/2017      0.4   Harris County   reviewed PTS reports
1/22/2017      0.3   Harris County   emails and document managemetn
1/22/2017      0.6   Harris County   emails with AK re discovery
1/22/2017      1.6   Harris County   reviewed PTS reports
1/22/2017      0.2   Harris County   email to Taylor re video copies
1/22/2017      3.5   Harris County   reviewed PTS reports
1/22/2017      2.6   Harris County   reviewed PTS reports
1/22/2017     0.75   Harris County   reviewed PTS reports
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 88 of 143


1/23/2017      0.3   Harris County   email about data spreadsheet
1/23/2017      0.2   Harris County   email to [REDACTED]
1/23/2017      0.6   Harris County   emails to OC and Clarissa re data and various misc. things
1/23/2017      0.1   Harris County   email to PM asking him to resend 211‐220
1/23/2017      0.3   Harris County   emails to OC and AK re data, etc.
1/23/2017      0.6   Harris County   emails with SP and MG re discovery and Salil's emails
1/23/2017      1.6   Harris County   read Judges' and Sheriff's Answers
1/23/2017     0.75   Harris County   read HOs answer
1/23/2017        1   Harris County   read HC's answer
1/23/2017      0.5   Harris County   reviewed PTS reports
1/23/2017      0.2   Harris County   prepared for call with Durfee re speaking with ADAs
1/23/2017      2.6   Harris County   reviewed PTS reports
1/24/2017      0.5   Harris County   reviewed initial disclosures
1/24/2017      0.1   Harris County   call with [REDACTED]
1/24/2017      0.3   Harris County   calls with [REDACTED]
1/24/2017      0.1   Harris County   call with [REDACTED]
1/24/2017        1   Harris County   email to AK re hearing prep
1/24/2017      0.1   Harris County   phone call with Scott Durfee re speaking with ADAs
1/24/2017      0.1   Harris County   texts with [REDACTED]
1/24/2017      0.1   Harris County   phone call with Arpit Gupta
1/24/2017      0.1   Harris County   phone call with [REDACTED]
1/24/2017      0.6   Harris County   reviewed [REDACTED]
1/24/2017      0.7   Harris County   emails with [REDACTED]
1/24/2017      0.2   Harris County   phone call with [REDACTED]
1/24/2017      3.2   Harris County   reviewed PTS reports
1/24/2017      0.6   Harris County   reviewed clerk's website
1/24/2017      1.5   Harris County   reviewed clerk's website to see whether anyone got a PC determination on Christmas
1/24/2017      0.7   Harris County   drafted declaration re IPC
1/24/2017      1.2   Harris County   conversation with CK re investigation plan and data analysis
1/24/2017      0.8   Harris County   drafted declaration re first appearances
1/24/2017      1.2   Harris County   reviewed Ds RFA and Rog responses
1/24/2017      1.5   Harris County   convo with CK re investigation plan
1/24/2017      0.2   Harris County   email to Michael
1/25/2017      1.6   Harris County   identifying people to meet in the jail
1/25/2017      0.3   Harris County   video assignment
1/25/2017      0.1   Harris County   texts with [REDACTED]
1/25/2017      0.3   Harris County   emails with Taylor and Angelina re video assg
1/25/2017        1   Harris County   identifying people to meet in the jail
1/25/2017      0.7   Harris County   convo with Wade Smith
1/25/2017      1.3   Harris County   court watching
1/25/2017      0.3   Harris County   strategy convo with CK and MG
1/25/2017      2.4   Harris County   met with [REDACTED]
1/25/2017      1.6   Harris County   identified people to meet in jail
1/25/2017      1.3   Harris County   jail interview
1/25/2017      0.2   Harris County   texts with [REDACTED]
1/25/2017      0.2   Harris County   call with Alec
1/25/2017      1.3   Harris County   reviewed settlement proposal
1/26/2017      0.6   Harris County   email to County
1/26/2017      0.2   Harris County   monitored clerk's website
1/26/2017      0.2   Harris County   edited draft declarations
1/26/2017      0.1   Harris County   email to Drew Willey
1/26/2017      1.2   Harris County   reviewed settlement proposal
1/26/2017      0.6   Harris County   reviewed substitution motion
1/26/2017      0.2   Harris County   email to AK re settlement
1/26/2017      0.2   Harris County   email to MG, AK, SP re data
1/26/2017      0.5   Harris County   travel to [REDACTED]
1/26/2017      1.2   Harris County   meeting with [REDACTED]
1/26/2017      0.4   Harris County   travel back to Houston
1/26/2017      0.6   Harris County   strategy convo with CK and MG
1/26/2017      0.6   Harris County   draft affidavit for [REDACTED]
1/26/2017      1.2   Harris County   meeting with [REDACTED]
1/26/2017      0.6   Harris County   call with TT
1/26/2017      0.4   Harris County   debrief with MG and SP, email to team
1/26/2017      0.2   Harris County   emails with [REDACTED]
1/26/2017      0.8   Harris County   meeting with [REDACTED]
1/27/2017      0.5   Harris County   organized files / reviewed initial disclosures
1/27/2017      0.2   Harris County   email to [REDACTED] re data analysis
1/27/2017      0.8   Harris County   evidence review / organization / assembly
1/27/2017      0.1   Harris County   phone call with Scott Durfee re speaking with ADAs
1/27/2017      0.2   Harris County   email to TT re convo with Scott Durfee
1/27/2017      0.5   Harris County   meeting wth OC re settlement
1/27/2017      0.2   Harris County   convo with MG, SP, and NM re settlement
1/27/2017      0.4   Harris County   convo with MG and SP re settlement
1/27/2017      0.5   Harris County   reviewed Alec's revised settlement proposal
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 89 of 143


1/28/2017      0.7   Harris County   reviewed evidence for hearing; to‐do list
1/28/2017      0.5   Harris County   PTS report review
1/28/2017      2.5   Harris County   meeting with [REDACTED]
1/28/2017      1.3   Harris County   drafted [REDACTED] affidavit
1/28/2017      0.2   Harris County   called [REDACTED] and [REDACTED]; left messages
1/28/2017      0.6   Harris County   PTS report review
1/28/2017      0.1   Harris County   call with [REDACTED]
1/28/2017      0.3   Harris County   ID‐ed people in jail to visit
1/28/2017      0.2   Harris County   email to AK re PC / stat warnings forms
1/28/2017      2.6   Harris County   jail visits
1/28/2017      1.3   Harris County   PTS report review
1/29/2017      2.4   Harris County   reviewed Clarissa's video list
1/29/2017      1.2   Harris County   reviewed Clarissa's video list
1/29/2017      0.6   Harris County   video list editing
1/29/2017      0.6   Harris County   email to Alec re evidence
1/29/2017      0.2   Harris County   emails to Lexie and Neal re conference room
1/29/2017      2.6   Harris County   video list editing
1/29/2017      0.9   Harris County   reviewed evidence and determined what is outstanding
1/30/2017        1   Harris County   court watching
1/30/2017      0.3   Harris County   emails with TT
1/30/2017      1.9   Harris County   drafted [REDACTED] affidavit
1/30/2017     0.75   Harris County   revised [REDACTED] affidavit
1/30/2017      0.2   Harris County   call with AK and CK update on evidence
1/30/2017      0.1   Harris County   call with MG
1/30/2017      1.3   Harris County   drafted Jerry Wheeler's affidavit
1/30/2017      1.4   Harris County   video list editing
1/30/2017      1.5   Harris County   meeting with [REDACTED]
1/30/2017      0.2   Harris County   email to [REDACTED]
1/30/2017      0.2   Harris County   phone call with [REDACTED]
1/30/2017      2.8   Harris County   video list
1/30/2017      0.2   Harris County   email to [REDACTED]
1/30/2017      0.2   Harris County   email to Cynthia
1/30/2017      0.2   Harris County   email to Lexie and Neal
1/30/2017      0.3   Harris County   update to Alec
1/30/2017      0.4   Harris County   reviewed CK's "best videos"
1/31/2017      1.8   Harris County   drafted [REDACTED] declaration
1/31/2017      0.3   Harris County   texts with [REDACTED] re [REDACTED]
1/31/2017      0.3   Harris County   convo with Neal re evidence
1/31/2017      0.3   Harris County   drafted [REDACTED] declaration
1/31/2017      0.1   Harris County   email to MG and AK
1/31/2017      1.3   Harris County   declaration of [REDACTED]
1/31/2017      2.4   Harris County   declaration of [REDACTED]
1/31/2017      0.6   Harris County   emails with Alec
1/31/2017      0.2   Harris County   emails with PM
1/31/2017      2.1   Harris County   meeting with [REDACTED]
2/1/2017       0.6   Harris County   declaration of [REDACTED]
2/1/2017       0.6   Harris County   declaration of [REDACTED]
2/1/2017       0.8   Harris County   evidence list review with AK and CK
2/1/2017       0.6   Harris County   evidence list review with AK and CK
2/1/2017       0.3   Harris County   convo with AK re settlement talks with County
2/1/2017       0.3   Harris County   emails with [REDACTED] and AK
2/1/2017       0.6   Harris County   revised [REDACTED] Declaration
2/1/2017       1.2   Harris County   evidence list
2/1/2017       0.9   Harris County   convo with Judge Jordan's lawyer
2/1/2017       0.2   Harris County   emails with PM
2/1/2017       0.5   Harris County   convo with MG re Salil depo
2/1/2017       0.8   Harris County   convo with Clarissa re evidence prep
2/1/2017       0.2   Harris County   email to AK and CK re declaration in support of spreadsheet
2/1/2017       0.9   Harris County   draft declaration [REDACTED]
2/1/2017       0.6   Harris County   email to SP re stuff we need help with
2/1/2017      0.75   Harris County   evidence review / prep
2/1/2017       0.3   Harris County   emails with AK re [REDACTED]
2/2/2017       1.2   Harris County   emails with MG and Salil re depo prep materials
2/2/2017       0.2   Harris County   convo with AK re [REDACTED]
2/2/2017       0.3   Harris County   convo with [REDACTED] re data
2/2/2017       0.1   Harris County   convo with AK re bond revocation / forfeiture
2/2/2017       0.1   Harris County   call with [REDACTED]
2/2/2017       0.1   Harris County   call with [REDACTED]
2/2/2017       2.2   Harris County   edited [REDACTED] declaration
2/2/2017       2.6   Harris County   drafted evidentiary disclosures
2/2/2017       1.2   Harris County   drafted evidentiry disclosures
2/2/2017       0.7   Harris County   reviewed defendants filings
2/2/2017       0.8   Harris County   emails and convos re bond forfeiture vs. revocation
2/2/2017       0.6   Harris County   instructed CK on videos, video list, clips
           Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 90 of 143


2/3/2017          0.4   Harris County   read motion to stay
2/3/2017          0.8   Harris County   reviewed docket for relevant events to motions to stay
2/3/2017          0.7   Harris County   email to spreadsheet contributors
2/3/2017          0.2   Harris County   emails to [REDACTED]
2/3/2017          0.2   Harris County   convo with Valecia
2/3/2017          0.4   Harris County   conversation with [REDACTED]
2/3/2017          1.4   Harris County   draft of [REDACTED] declaration
2/3/2017          1.7   Harris County   edits to response to motion to stay
2/3/2017          0.1   Harris County   convo with [REDACTED] re data
2/3/2017          0.9   Harris County   convo with Clarissa re videos
2/3/2017          0.8   Harris County   review of evidence list
2/3/2017          0.3   Harris County   review of data analysis from CH
2/3/2017          0.2   Harris County   convo with [REDACTED]
2/4/2017          0.5   Harris County   read OC response to PI motion
2/4/2017          0.6   Harris County   emails and texts with AK and CK re data
2/4/2017          0.2   Harris County   conversation with Salil re deposition
2/4/2017          1.6   Harris County   read defendants' filings
2/4/2017          2.6   Harris County   read defendants' filings
2/4/2017          0.5   Harris County   depo prep with SD and MG
2/4/2017          0.4   Harris County   [REDACTED] declaration
2/4/2017          0.2   Harris County   phone call with MG
2/4/2017          0.2   Harris County   emails with MG and SP
2/4/2017          0.3   Harris County   reviewed investigation notes
2/4/2017          1.2   Harris County   created spreadsheet with info about [REDACTED]
2/4/2017          0.7   Harris County   data, evidence review, email Chris, email Alec update
2/4/2017          0.2   Harris County   checking in re declarations
2/5/2017          0.5   Harris County   email to AK re facial challenge
2/5/2017          2.7   Harris County   spreadsheet re PTS reports
2/5/2017          1.2   Harris County   drafted [REDACTED] declaration
2/5/2017          1.6   Harris County   drafted [REDACTED] declaration
2/5/2017          1.1   Harris County   drafted [REDACTED] declaration
2/5/2017          0.3   Harris County   phone call with Clarissa re August data
2/5/2017          0.4   Harris County   phone calls / emails with MG re Salil depo
2/6/2017          1.8   Harris County   drafted declarations
2/6/2017          0.6   Harris County   emailed declarations to [REDACTED] to review
2/6/2017          0.8   Harris County   revised [REDACTED] declaration
2/6/2017          0.2   Harris County   phone call with [REDACTED]
2/6/2017          0.3   Harris County   phone call with TT re hearing prep
2/6/2017          0.9   Harris County   convo with Bo Zeerip
2/6/2017          0.2   Harris County   convo with SP re videos
2/6/2017          3.6   Harris County   prepared evidentiary disclosures: declarations, Dfts admissions, spreadsheet review; PTS reports compiling / list
                                        prepared evidentiary disclosures: declarations, Dfts admissions, spreadsheet review; convo with Clarissa; emails
2/6/2017         3.75   Harris County
                                        to AK and CK
2/6/2017          0.8   Harris County   convo with CK re to‐do list, data analysis, spreadsheets, other tasks
2/6/2017          0.9   Harris County   reviewed Reply ISO motion to stay
2/6/2017          1.2   Harris County   identified PTS reports to feature
2/6/2017          1.4   Harris County   drafted evidentiary disclosures list
2/6/2017          0.8   Harris County   assembled documents on DB for production
2/7/2017          0.2   Harris County   phone call with [REDACTED]
2/7/2017            3   Harris County   drafted disclosures, reviewed Clarissa's snapshot spreadsheet and snapshots
2/7/2017          0.3   Harris County   assignments to CK
2/7/2017          0.7   Harris County   convos about data with AK and CK
2/7/2017          0.3   Harris County   uploaded declarations
2/7/2017          0.2   Harris County   served W‐2 on OC
2/7/2017          1.7   Harris County   identified reports to use in evidence
2/7/2017          1.2   Harris County   CK declaration review
2/7/2017          0.6   Harris County   emails with CH re data
2/7/2017          0.5   Harris County   emails and convo with AK and CK re data
2/7/2017          0.7   Harris County   served evidentiary disclosures
2/7/2017          0.5   Harris County   emails with TT
2/7/2017          0.6   Harris County   emails with AK and email / file management
2/8/2017          1.5   Harris County   hearing on motion to stay PI hearing
2/8/2017          1.9   Harris County   reviewed OC's exhibits lists
2/8/2017          1.2   Harris County   emails and convo with [REDACTED] and AK re data
2/8/2017          2.2   Harris County   uploaded reports to dropbox file
2/8/2017          1.2   Harris County   convo with Ak and CK
2/8/2017          2.3   Harris County   reviewed PTS reports
2/8/2017          2.6   Harris County   vidoe list + read declarations
2/9/2017          0.6   Harris County   phone call with Lexie re expert reports
2/9/2017          0.5   Harris County   phone call with [REDACTED] re data
2/9/2017          0.7   Harris County   convo with team re video clip extraction
2/9/2017          0.8   Harris County   [REDACTED] affidavit
2/9/2017          0.2   Harris County   call with
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 91 of 143


2/9/2017       0.3   Harris County   phone call with [REDACTED]
2/9/2017       0.3   Harris County   call with SP re snapshot spreadsheet
2/9/2017       0.4   Harris County   email to [REDACTED]
2/9/2017       0.1   Harris County   call with SP re spreadsheets
2/9/2017       1.3   Harris County   drafted info for [REDACTED]
2/9/2017       0.6   Harris County   coordinate call with [REDACTED]
2/9/2017       0.8   Harris County   emails with AK and LW re calls tomorrow
2/9/2017       1.3   Harris County   emails about expert reports
2/9/2017       1.8   Harris County   assigned evidence prep to SP and TFDP, CK, Angelina, etc.; answered Qs
2/9/2017       0.2   Harris County   call with [REDACTED]
2/9/2017       1.3   Harris County   revised / edited exhibit list
2/9/2017       0.7   Harris County   emails with AK and LW re various issues in the case
2/10/2017      0.8   Harris County   reviewed / revised [REDACTED] declaration
2/10/2017      1.5   Harris County   call with [REDACTED] and others
2/10/2017        1   Harris County   follow up email to [REDACTED]
2/10/2017      1.5   Harris County   drafted [REDACTED]
2/10/2017      0.6   Harris County   convo with CK re PTS reports
2/10/2017      2.7   Harris County   drafted [REDACTED]
2/10/2017      0.4   Harris County   emails with [REDACTED]
2/10/2017      0.3   Harris County   call with [REDACTED]
2/10/2017      1.2   Harris County   drafted [REDACTED]
2/10/2017      0.6   Harris County   video watching assignments
2/10/2017      0.2   Harris County   emails with [REDACTED]
2/11/2017      0.4   Harris County   email to [REDACTED]
2/11/2017      0.5   Harris County   call with [REDACTED]
2/11/2017      1.2   Harris County   drafted [REDACTED]
2/11/2017      0.2   Harris County   call with [REDACTED]
2/11/2017      0.4   Harris County   call with [REDACTED] and CK
2/11/2017      0.2   Harris County   stats on court‐appointed counsel
2/11/2017      0.3   Harris County   email to AK and LW re snapshots
2/11/2017     0.75   Harris County   discovery request for daily snapshots
2/11/2017      0.1   Harris County   call with [REDACTED]
2/11/2017      0.5   Harris County   edited [REDACTED] declaration
2/11/2017      1.3   Harris County   calls with [REDACTED], emails with AK and LW; revised bio
2/11/2017      1.7   Harris County   final edits, call with [REDACTED], email draft
2/12/2017      0.2   Harris County   call with [REDACTED]
2/12/2017        1   Harris County   edited [REDACTED] draft
2/12/2017      0.3   Harris County   prep for Monday; organize; list of things to do
2/12/2017      0.7   Harris County   reviewed Karly's snapshots
2/13/2017      0.7   Harris County   [REDACTED] report review
2/13/2017      0.7   Harris County   list of facts [REDACTED] can attest to
2/13/2017      0.6   Harris County   convo with [REDACTED]
2/13/2017      0.8   Harris County   emailed [REDACTED] with thoughts on [REDACTED] and discovery responses
2/13/2017      0.2   Harris County   email to [REDACTED]
2/13/2017      0.2   Harris County   phone call with [REDACTED] re data
2/13/2017      0.8   Harris County   expert reports finalized
2/13/2017      1.2   Harris County   expert report and convo re data with [REDACTED]
2/13/2017      2.3   Harris County   amended evidentiary disclosures
2/14/2017      0.5   Harris County   draft email to [REDACTED] re outliers
2/14/2017      3.7   Harris County   edited reply to County's response to PI motion
2/14/2017      2.2   Harris County   edited reply to County's response to PI motion
2/14/2017      0.3   Harris County   call with [REDACTED]
2/14/2017      0.2   Harris County   call with Carol Oeller
2/14/2017      1.2   Harris County   edited reply to County's response to PI motion
2/14/2017      1.4   Harris County   edited reply to Judge's response to PI motion
2/14/2017      0.6   Harris County   evidence review
2/15/2017      0.1   Harris County   Call with Susanne
2/15/2017      2.3   Harris County   drafted Reply ISO class cert
2/15/2017      2.2   Harris County   drafted reply ISO class cert
2/15/2017      0.1   Harris County   call with [REDACTED]
2/15/2017      0.8   Harris County   draft supplement to [REDACTED] report
2/15/2017      0.8   Harris County   emails and snapshots spreadsheet evaluation
2/15/2017      0.6   Harris County   emails with Lexie
2/15/2017      1.7   Harris County   evidence prep
2/15/2017      0.3   Harris County   convo with CK re PTS reports
2/15/2017      0.6   Harris County   emails with Lexie
2/15/2017      1.2   Harris County   edited reply ISO class cert motion
2/16/2017      0.2   Harris County   email to V.Jimenez re snapshots
2/16/2017      2.6   Harris County   pretrial services reports narratives
2/16/2017      0.4   Harris County   call with [REDACTED] and attorney
2/16/2017      0.2   Harris County   bullet points for [REDACTED]
2/16/2017      3.4   Harris County   reviewed PTS reports
2/16/2017      0.3   Harris County   emails with [REDACTED]
2/16/2017      2.4   Harris County   finalized reply briefs
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 92 of 143


2/16/2017      2.1   Harris County   reviewed PTS reports
2/17/2017      0.5   Harris County   convo with [REDACTED]
2/17/2017      1.3   Harris County   pretrial services reports narratives
2/17/2017      2.5   Harris County   video watching and list
2/17/2017      3.4   Harris County   video watching, prepared list
2/17/2017      3.7   Harris County   video watching and list
2/17/2017      0.6   Harris County   emails with co counsel re hearing
2/18/2017      3.2   Harris County   videos
2/18/2017      2.6   Harris County   videos
2/19/2017      0.2   Harris County   status check in with CK
2/19/2017      0.8   Harris County   videos
2/19/2017      2.2   Harris County   videos
2/19/2017      2.8   Harris County   videos
2/20/2017      0.3   Harris County   emails to TT and OC
2/20/2017      1.2   Harris County   watched PC hearings + emails to TT
2/20/2017      0.5   Harris County   reviewed Rog responses; need for verification?
2/20/2017      0.4   Harris County   emails with AK and LW re confidentiality
2/20/2017      0.3   harris County   call with AK
2/20/2017      0.2   Harris County   summary of meet and confer
2/20/2017      0.2   Harris County   call with OC
2/20/2017      2.6   Harris County   draft pre‐conference letter re MVN depo
2/20/2017      0.3   Harris County   emails with TT re letter and filing of letter
2/20/2017      0.7   Harris County   read OC's expert report
2/20/2017      0.4   Harris County   email to TT re [REDACTED] spreadsheets
2/20/2017      0.6   Harris County   emails with TT
2/20/2017      2.1   Harris County   read OC expert reports
2/20/2017      1.3   Harris County   read OC expert reports
2/21/2017      1.2   Harris County   read [REDACTED] report
2/21/2017      0.3   Harris County   convo with [REDACTED]
2/21/2017        1   Harris County   depo prep with T[REDACTED]
2/21/2017      0.5   Harris County   convo with LW and krisina
2/21/2017        2   Harris County   meeting with LW and NM
2/21/2017      2.7   Harris County   video list
2/21/2017      1.2   Harris County   emails with [REDACTED]
2/21/2017      1.7   Harris County   drafted repsonse to Defts pre‐conference letter
2/21/2017      0.6   Harris County   read surreply
2/21/2017      0.2   Harris County   read defendants' response to PLs pre conf letter
2/21/2017      2.2   Harris County   reviewed pretrial services reports and videos
2/21/2017      1.6   Harris County   re‐read [REDACTED] report
2/21/2017      0.6   Harris County   emails with OC and Taylor re defendants doc production
2/22/2017      0.5   Harris County   email to PM re jail population reports
2/22/2017      1.4   Harris County   prep for hearing
2/22/2017      0.2   harris County   connected [REDACTED] to [REDACTED] and [REDACTED]
2/22/2017        1   Harris County   pre‐hearing conference
2/22/2017      1.9   Harris County   drafted interrogatory
2/22/2017      0.8   Harris County   met with RB re coding PTS reports
2/22/2017      0.4   Harris County   watched PTS report videos
2/22/2017      0.2   Harris County   spoke with Alejandra re [REDACTED] depo
2/22/2017      0.2   Harris County   emails with Krisina re [REDACTED] depo
2/22/2017      0.7   Harris County   drafted evidence list
2/22/2017        1   Harris County   call with [REDACTED]
2/22/2017        1   Harris County   meeting with Dorian re demonstratives
2/22/2017      0.3   Harris County   call with Juanita
2/22/2017      0.1   Harris County   call with PM
2/22/2017      0.2   Harris County   check in with AK
2/22/2017      0.2   Harris County   call with PM
2/22/2017      0.7   Harris County   call with [REDACTED]
2/22/2017      0.6   Harris County   emails re data
2/22/2017      0.9   Harris County   emails re data and convo with Lexie
2/22/2017      2.2   Harris County   prepared second supp report for [REDACTED]
2/22/2017      1.1   Harris County   reviewed [REDACTED] report
2/22/2017      0.3   Harris County   emails with Neal re data and other Qs
2/23/2017      0.8   Harris County   draft pre‐conference letter re data documents
2/23/2017      0.6   Harris County   hardest Qs for [REDACTED]
2/23/2017      0.2   Harris County   emails with NM and LW
2/23/2017      0.1   Harris County   call with [REDACTED]
2/23/2017      0.2   Harris County   call with [REDACTED]
2/23/2017      0.3   Harris County   emails re and final draft of letter
2/23/2017      0.7   Harris County   call with [REDACTED]
2/23/2017      1.2   Harris County   call with [REDACTED]
2/23/2017      0.8   Harris County   edited second supp expert report
2/23/2017      0.3   harris County   call with [REDACTED] and Neal
2/23/2017      0.4   Harris County   calls with CK and SP re PTS reports
2/23/2017      3.2   Harris County   second supp expert report; emails with [REDACTED];
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 93 of 143


2/23/2017      0.3   Harris County   call with CK re PTS reports
2/23/2017        2   Harris County   convo with LW, AK, and NM re legal issues
2/23/2017      0.8   Harris County   data findings organization
2/23/2017      1.8   Harris County   evidence organization; to‐do list
2/23/2017      1.2   Harris County   evidence review; to‐do; presentation prep
2/24/2017      0.8   Harris County   reviewed [REDACTED] email and [REDACTED] report; emailed [REDACTED]
2/24/2017      0.3   Harris County   emails with [REDACTED]
2/24/2017      0.8   Harris County   organized emails / files / evidence
2/24/2017      0.5   Harris County   call with LW and AK
2/24/2017      0.5   Harris County   call with [REDACTED] and [REDACTED]
2/24/2017      0.5   Harris County   calls with [REDACTED] and [REDACTED]
2/24/2017      0.8   Harris County   call with [REDACTED]
2/24/2017      0.3   Harris County   call with LW re [REDACTED]
2/24/2017      0.3   Harris County   call with SP re [REDACTED]
2/24/2017      0.2   Harris County   call with LW re [REDACTED]
2/24/2017        1   Harris County   reviewed Ds jail pop reports
2/24/2017      0.7   Harris County   video list by HO
2/24/2017      1.3   Harris County   summries of evidence
2/24/2017      4.8   Harris County   PTS report individual narratives
2/24/2017      2.2   Harris County   data and drafted second supp
2/24/2017      0.8   Harris County   reviewed emails from [REDACTED]
2/24/2017      0.9   Harris County   emails with AK re [REDACTED]; emails with SP and LW re [REDACTED]
2/24/2017      0.3   Harris County   assigned tasks to CK
2/25/2017     0.25   Harris County   thought about evidence presentation ‐ data and narratives
2/25/2017      0.2   Harris County   emails with [REDACTED] re snapshot program
2/25/2017      0.6   Harris County   call with [REDACTED]
2/25/2017      1.5   Harris County   video watching with LW
2/25/2017      0.4   harris County   call with [REDACTED]
2/25/2017      2.4   Harris County   data analysis; [REDACTED] Q&A prep
2/25/2017      2.1   Harris County   [REDACTED] Q&A preo
2/25/2017      2.2   Harris County   attorney affidavit
2/25/2017      3.1   Harris County   Defendants' admissions
2/25/2017      2.1   Harris County   second supp expert report; emails with [REDACTED], SP
2/25/2017      1.6   Harris County   attorney affidavit
2/26/2017        3   Harris County   Defendants' admissions
2/26/2017        1   Harris County   strategy call with LW and AK
2/26/2017      2.2   Harris County   Defendants' admissions
2/26/2017      1.2   Harris County   video list
2/26/2017      4.2   Harris County   exhibit list
2/26/2017      1.4   Harris County   meeting with [REDACTED]
2/26/2017     0.25   Harris County   call with CK
2/26/2017      2.2   Harris County   drafted summaries
2/26/2017      1.2   Harris County   attorney affidavit + exhibit list
2/27/2017      0.5   Harris County   emails to AK, LW, and TB
2/27/2017      0.4   Harris County   email re [REDACTED]
2/27/2017      0.3   Harris County   email to TB re printing
2/27/2017      1.6   Harris County   reviewed PTS summary chart
2/27/2017      2.4   Harris County   finalized exhibit list and summaries
2/27/2017      0.6   Harris County   convo with Alejandra re PTS reports
2/27/2017      0.8   Harris County   debrief with LW re depo and call with Becky
2/27/2017      2.2   Harris County   [REDACTED] second supp
2/27/2017      3.2   Harris County   drafted PTS report summary
2/27/2017      3.1   Harris County   [REDACTED] depo prep
2/27/2017      2.8   Harris County   [REDACTED] depo prep
2/28/2017      0.8   Harris County   emails with LW and TB
2/28/2017      0.3   Harris County   convo with TB re evidence
2/28/2017      0.2   Harris County   convo with LW re [REDACTED] depo
2/28/2017      0.5   Harris County   meet with [REDACTED] and LW pre depo
2/28/2017      0.4   Harris County   meet with [REDACTED] re depo
2/28/2017      2.5   Harris County   deposition of SD
2/28/2017     0.75   Harris County   depo lunch + emails / calls / exhbit list prep
2/28/2017        5   Harris County   Steve depo
2/28/2017      0.8   Harris County   meet with TB re evidece
2/28/2017      0.4   Harris County   meet with LW re SD depo and hearing tmrw
2/28/2017      4.2   Harris County   final evidence prep / proofread / review evdience list / atty aff etc.
2/28/2017      1.3   Harris County   review of data [REDACTED] relied on
3/1/2017       4.5   Harris County   rebuttal / third supp [REDACTED]
3/1/2017       1.2   Harris County   emails re exhibits and filing ‐ with TB and AK + team
3/1/2017       1.3   Harris County   met with TB re exhibits organization and hard drives
3/1/2017       3.9   Harris County   final review of exhibit summary, exhibit list, atty aff
3/1/2017       0.5   Harris County   meeting with LW re hearing this afternoon
3/1/2017       2.4   Harris County   prep for hearing
3/1/2017       0.5   Harris County   strategy convo with LW and NM
3/1/2017      0.75   Harris County   hearing
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 94 of 143


3/1/2017      0.25   Harris County   return to
3/1/2017       0.5   Harris County   strategy convo with LW and NM
3/1/2017       0.5   Harris County   call with [REDACTED] and review of Ds exhibits
3/1/2017       1.2   Harris County   review of Ds discovery produced
3/2/2017       1.3   Harris County   emails with TT and [REDACTED] review of emails
3/2/2017       4.7   Harris County   [REDACTED] rebuttal: review of emails, data, findings
3/2/2017       4.2   Harris County   [REDACTED] rebuttal: drafted report, revised, edited
3/2/2017       0.8   Harris County   calls / texts with [REDACTED]
3/2/2017       1.3   Harris County   final review of [REDACTED] rebuttal
3/2/2017       0.7   Harris County   strategy convo with LW and AK
3/2/2017       1.3   Harris County   Wessels depo and debrief
3/2/2017       1.2   Harris County   read Morris new report
3/3/2017       2.2   Harris County   read Morris new reports for Qs
3/3/2017       0.8   Harris County   met with LW re [REDACTED]
3/3/2017       0.5   Harris County   convo with [REDACTED] re depo
3/3/2017       2.2   Harris County   SD depo
3/3/2017         1   Harris County   Morris depo
3/3/2017       2.3   Harris County   openings / direct / cross
3/3/2017       2.8   Harris County   convo with AK re trial strategy
3/3/2017       0.8   Harris County   legal strategy convo re witnesses
3/3/2017       1.1   Harris County   notes after depos
3/3/2017         1   Harris County   prep for depos
3/4/2017       2.8   Harris County   reviewed Neal's opening
3/4/2017       3.4   Harris County   [REDACTED] Q&A
3/4/2017       1.2   Harris County   meeting with LW re [REDACTED]s Q&A
3/4/2017       4.2   Harris County   drafted [REDACTED] Q&A
3/4/2017       3.7   Harris County   read Steve's depo
3/5/2017       2.1   Harris County   read Steve's depos
3/5/2017       1.3   Harris County   strategy cono with TT
3/5/2017       3.2   Harris County   drafted [REDACTED] Q&A
3/5/2017       1.2   Harris County   dry run of Q&A
3/5/2017       5.7   Harris County   fixed [REDACTED] Q&A
3/5/2017       2.7   Harris County   strategy convo with TT
3/6/2017       3.6   Harris County   [REDACTED] Q&A; trial prep; binders; etc.
3/6/2017       5.5   Harris County   trial
3/6/2017         3   Harris County   prep for tomorrow: [REDACTED] Q&A, PTS reports, reviewed today's notes
3/7/2017       1.6   Harris County   trial prep
3/7/2017         9   Harris County   trial
3/7/2017       3.3   Harris County   trial prep
3/8/2017       1.3   Harris County   trial prep
3/8/2017         9   Harris County   trial
3/8/2017       3.2   Harris County   trial prep
3/9/2017       1.7   Harris County   trial prep
3/9/2017        10   Harris County   trial
3/9/2017       1.2   Harris County   trial prep
3/10/2017      0.8   Harris County   trial prep
3/10/2017        4   Harris County   trial
3/10/2017      1.8   Harris County   assembled questions from Judge and sent to Lexie
3/11/2017      3.3   Harris County   drafted proposed long‐form order
3/12/2017      1.7   Harris County   reveiwed transcripts
3/13/2017      0.9   Harris County   call with [REDACTED] and LW
3/13/2017      3.2   Harris County   findings and conclusions
3/13/2017      2.7   Harris County   findings
3/14/2017      3.3   Harris County   [REDACTED] rebuttal report
3/14/2017      4.2   Harris County   [REDACTED] rebuttal report
3/14/2017      3.7   Harris County   [REDACTED] rebuttal report
3/15/2017      0.4   Harris County   call with the Court
3/15/2017      0.5   Harris County   call with [REDACTED]
3/15/2017      3.2   Harris County   [REDACTED] rebuttal report
3/15/2017      2.2   Harris County   review of final exhibit list, added new exhibits
3/15/2017      2.4   Harris County   prepared exhibits for filing, jurisdiction summary, worked with Taylor to prepare to serve
3/15/2017      1.2   Harris County   review of data provided by Defendants
3/15/2017      0.6   Harris County   emails with TT and OC re data
3/15/2017      0.7   Harris County   emails re [REDACTED] declaration
3/15/2017      1.2   Harris County   [REDACTED] rebuttal report
3/16/2017      0.5   Harris County   call with [REDACTED]
3/16/2017      0.4   Harris County   call with [REDACTED]
3/16/2017      1.5   Harris County   [REDACTED] rebuttal report
3/16/2017      2.3   Harris County   drafted [REDACTED] rebuttal report
3/16/2017      1.2   Harris County   findings of fact
3/16/2017      3.2   Harris County   [REDACTED] rebuttal report
3/16/2017      1.7   Harris County   [REDACTED] rebuttal report
3/16/2017      2.1   Harris County   findings
3/17/2017      1.2   Harris County   [REDACTED] rebuttal report
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 95 of 143


3/17/2017      3.2   Harris County   [REDACTED] rebuttal report
3/17/2017      3.7   Harris County   findings: read transcripts, evidence, etc.
3/17/2017      2.9   Harris County   findings of fact
3/17/2017      4.2   Harris County   findings of fact
3/18/2017      4.6   Harris County   findings of fact
3/18/2017      3.9   Harris County   Findings of fact
3/18/2017      1.2   Harris County   findings of fact
3/19/2017        4   Harris County   findings of fact
3/19/2017      3.3   Harris County   findings of fact
3/19/2017      0.8   Harris County   [REDACTED] Q&A prep
3/19/2017      2.9   Harris County   findings of fact
3/20/2017      1.2   Harris County   findings of fact
3/20/2017      3.3   Harris County   findings of fact
3/20/2017      0.5   Harris County   [REDACTED] Q&A prep
3/20/2017      2.8   Harris County   [REDACTED] Q&A prep
3/20/2017      2.1   Harris County   findings of fact
3/20/2017      2.1   Harris County   [REDACTED] Q&A prep
3/20/2017      3.8   Harris County   [REDACTED] Q&A prep
3/21/2017      0.8   Harris County   [REDACTED] Q&A prep
3/21/2017      4.5   Harris County   day 6 AM
3/21/2017      4.8   Harris County   day 6 PM
3/21/2017        1   Harris County   [REDACTED] Q&A prep
3/22/2017      1.2   Harris County   [REDACTED] Q&A prep
3/22/2017        2   Harris County   first morning session
3/22/2017      0.5   Harris County   break + Q&A prep
3/22/2017      2.5   Harris County   second morning session
3/22/2017      1.4   Harris County   findings of fact
3/22/2017      3.3   Harris County   findings of fact
3/22/2017      1.2   Harris County   findings of fact
3/23/2017      2.1   harris County   findings of fact
3/23/2017      1.9   Harris County   morning session
3/23/2017        2   Harris County   second morning session
3/23/2017        1   Harris County   prep for afternoon; findings of fact
3/23/2017      0.4   Harris County   afternoon session
3/23/2017      1.7   Harris County   findings of fact
3/23/2017        1   Harris County   findings of fact
3/23/2017      0.5   Harris County   convo with AK + findings of fact
3/24/2017      6.5   Harris County   drafted findings of fact
3/24/2017      5.4   Harris County   drafted findings of fact
3/24/2017      3.6   Harris County   findings of fact
3/24/2017      0.2   Harris County   proposed order drafted and filed
3/25/2017      3.3   Harris County   file management; emails; document organization
3/25/2017      0.3   Harris County   email to CK re cite checking
3/25/2017      0.3   Harris County   call with [REDACTED]
3/26/2017      0.9   Harris County   answered CK's emails
3/27/2017      0.6   Harris County   amended findings of facts
3/27/2017      0.8   Harris County   reviewed conclusions of law
3/27/2017      0.5   Harris County   talked to AK about COLs
3/27/2017      3.2   Harris County   drafted COLs
3/27/2017      2.8   Harris County   drafted COLs
3/27/2017      1.3   Harris County   amended findings of facts
3/28/2017      2.2   Harris County   amended FOFs
3/28/2017      1.6   Harris County   amended FOFs
3/28/2017      3.2   Harris County   edited COLs
3/28/2017      4.6   Harris County   edited COLs
3/28/2017      0.6   Harris County   edited COLs
3/29/2017      1.9   Harris County   edited amended FOFs
3/29/2017      1.2   Harris County   edited amended FOFs
3/29/2017      0.8   Harris County   edited amended FOFs
3/29/2017      1.6   Harris County   edited amended FOFs
3/29/2017      2.2   Harris County   edited amended FOFs
3/29/2017      0.6   Harris County   emails with AK and MG re filing
3/30/2017      2.5   Harris County   reviewed OC's filings; emailed AK re strategy to respond
3/30/2017      1.7   Harris County   reviewed OC's filings
3/30/2017      0.5   Harris County   drive to see [REDACTED]
3/31/2017      2.8   Harris County   reviewed OC's filings; drafted section on Defendant's misrepresentations
3/31/2017      0.3   Harris County   emails with CK
3/31/2017      0.2   Harris County   call with [REDACTED]
3/31/2017      0.3   Harris County   call with [REDACTED]
4/2/2017       1.2   Harris County   read omnibus response, began edits
4/2/2017       1.6   Harris County   edited omnibus response
4/3/2017       3.2   Harris County   edited omnibus response
4/3/2017       1.2   Harris County   edited omnibus response
4/3/2017       1.1   Harris County   edited omnibus response
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 96 of 143


4/3/2017       0.5   Harris County   convo with AK and PD re SJF case
4/3/2017       1.5   Harris County   edited notice of new authority
4/3/2017       0.3   Harris County   proof‐read omnibus response
4/3/2017       0.4   Harris County   filed
4/3/2017       0.6   Harris County   email to CK re clerk's website
4/3/2017       0.4   Harris County   email to CK re clerk's website
4/4/2017       1.8   Harris County   revised Notice of New Authority
4/4/2017       1.3   Harris County   drafted Notice of New Authority
4/4/2017       0.1   Harris County   email to co‐counsel re NNA
4/4/2017       0.4   Harris County   convo with AK re NNA
4/4/2017       0.8   Harris County   convo with CK re NNA
4/4/2017       1.3   Harris County   MPSJ; re‐read filings
4/4/2017       0.3   Harris County   convo with AK re MPSJ
4/5/2017       0.4   Harris County   call with OC re access to online court records
4/5/2017       1.2   Harris County   convo with AK, CK, and PD re strategy
4/5/2017       1.8   Harris County   strategy for MPSJ
4/5/2017       0.4   Harris County   email to OC re access to online court records
4/6/2017       0.3   Harris County   emails and Slack re strategy
4/6/2017       0.6   Harris County   strategy convo with CK
4/6/2017       0.4   Harris County   call with [REDACTED]
4/6/2017       0.7   Harris County   drafted notice re [REDACTED]
4/7/2017       0.3   Harris County   filed notice re [REDACTED]
4/7/2017       1.3   Harris County   convos and emails re data with CK, AK, and SP
4/11/2017      0.3   Harris County   call with [REDACTED]
4/11/2017      0.2   Harris County   call with [REDACTED]
4/11/2017        1   Harris County   reviewed Defendants filings re [REDACTED]
4/11/2017      1.3   Harris County   read case law relevant to MPSJ
4/11/2017      0.3   Harris County   emails with AK and SP
4/11/2017      0.3   Harris County   email to OC re docs related to PTS interview report
4/12/2017      0.3   Harris County   watched video of commissioner's court meeting
4/12/2017      0.6   Harris County   reviewed instructions for [REDACTED] re scraping website
4/12/2017      2.2   Harris County   read cases relevant to MPSJ
4/19/2017      0.8   Harris County   watched a docket of PC hearings
4/20/2017      0.2   Harris County   call with [REDACTED]
4/30/2017      3.2   Harris County   reviewed opinion
5/3/2017       4.8   Harris County   read / reviewed decision from Rosenthal
5/4/2017       0.5   Harris County   call with [REDACTED] re [REDACTED]
5/4/2017       2.1   Harris County   reviewed PI order
5/4/2017       0.8   Harris County   email re probs with PI
5/4/2017       0.4   Harris County   calls / texts with [REDACTED]
5/8/2017       0.2   Harris County   call with AK
5/8/2017       0.5   Harris County   settlement call with Sheriff's lawyer
5/8/2017      0.25   Harris County   call with TT
5/8/2017       0.2   Harris County   email summary to MG
5/8/2017       1.7   Harris County   research on opp to motion to stay
5/8/2017       0.3   Harris County   call with [REDACTED]
5/8/2017       0.2   Harris County   call with Phil Morgan
5/9/2017       3.2   Harris County   response in opp to motion to stay
5/9/2017         1   Harris County   response in opp to motion to stay
5/9/2017       4.1   Harris County   response in opp to motion to stay
5/9/2017       0.4   Harris County   watched commissioner's court meeting
5/9/2017       2.1   Harris County   response in opp to motion to stay
5/10/2017        5   Harris County   response in opp to motion to stay
5/10/2017      0.5   Harris County   call with appellate counsel
5/10/2017      0.5   Harris County   response in opp to motion to stay
5/10/2017      2.3   Harris County   incorporated edits to response in opp to motion to stay
5/10/2017      1.3   Harris County   reviewed Sheriff's filings
5/10/2017      0.6   Harris County   reviewed / filed resp in opp to MTS
5/11/2017      3.2   Harris County   drafted intro to opp to stay motion in 5th cir
5/11/2017      1.2   Harris County   read Rosenthal decision denying stay motion
5/11/2017      0.2   Harris County   convo with AK about when to drive to NC
5/12/2017      4.3   Harris County   drafted response in opp to motion to stay
5/12/2017      4.8   Harris County   drafted response in opp to motion to stay
5/14/2017      2.2   Harris County   drafted supp response in opp to motion to stay at 5th Cir
5/15/2017      3.3   Harris County   drafted supp response in opp to motion to stay
5/15/2017      0.4   Harris County   callw ith appellate counsel
5/15/2017      0.3   Harris County   convo with Victoria Jimenez
5/15/2017      0.2   Harris County   call with [REDACTED]
5/15/2017      4.2   Harris County   edits to supp response to in opp to motion to stay
5/15/2017      3.3   Harris County   edits to supp response to in opp to motion to stay
5/16/2017      3.9   Harris County   edits to supp response in opp to stay motion
5/16/2017      4.9   Harris County   edits to supp response in opp to stay motion
5/16/2017      1.3   Harris County   communications with SG admins, fixed filing
5/17/2017      1.2   Harris County   fixed filing at 5th Cir, motion for leave etc.
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 97 of 143


5/17/2017      1.2   Harris County   emails and convos with 5th cir clerk re filing
5/17/2017      0.7   Harris County   researched motion to strike new evidence
5/18/2017      0.2   Harris County   convo with [REDACTED] re engagement letter with WH
5/20/2017      2.5   Harris County   stay litigation prep consolidated legal arguments
5/20/2017      1.2   Harris County   reviewed clerk's website to identify possible PLs
5/24/2017      0.6   Harris County   drafted intern assg for Illyana
5/31/2017      1.2   Harris County   legislative facts research
5/31/2017      1.9   Harris County   legislative facts research
5/31/2017        1   Harris County   drafted talking pts in response to op‐ed
6/1/2017       0.5   Harris County   drafted talking pts in response to op‐ed
6/1/2017       0.6   Harris County   convo with Illyana re [REDACTED]
6/1/2017       1.8   Harris County   legal research on [REDACTED]
6/1/2017       2.1   Harris County   legal research on [REDACTED]
6/2/2017         1   Harris County   exhibit organization with Taylor and Kristina
6/2/2017       0.6   Harris County   exhibit organization with Taylor and Kristina
6/2/2017       0.3   Harris County   exhibit organization with Taylor and Kristina
6/2/2017       2.1   Harris County   legislative facts research
6/3/2017       1.2   Harris County   research standard of review
6/5/2017         1   Harris County   reviewed exhibits to be filed
6/5/2017       0.6   Harris County   reviewed exhibits to be filed
6/5/2017       0.2   Harris County   emails with MG and AG
6/6/2017       1.8   Harris County   checked EROA and prepared exhibits for filing
6/6/2017      0.25   Harris County   call with [REDACTED]
6/6/2017       0.7   Harris County   exhibits organization
6/6/2017       0.8   Harris County   exhibits organization
6/6/2017       3.9   Harris County   drafted response in opp to SCOTUS stay motion
6/6/2017       0.3   Harris County   call with appellate co‐counsel
6/6/2017       3.2   Harris County   drafted response in opp to SCOTUS stay motion
6/7/2017       1.2   Harris County   edited resp in opp to SCOTUS stay motion
6/7/2017       0.2   Harris County   brainstormed [REDACTED]
6/7/2017       0.7   Harris County   worked on exhibits to upload
6/7/2017       2.1   Harris County   edited resp in opp to SCOTUS stay motion
6/8/2017       0.3   Harris County   brainstormed [REDACTED]
6/8/2017       1.3   Harris County   emails with [REDACTED] re data
6/8/2017       1.2   Harris County   legal research [REDACTED]
6/8/2017       0.8   Harris County   legal research re [REDACTED]
6/8/2017       0.3   Harris County   convo with [REDACTED]
6/8/2017       0.9   Harris County   reviewed list of people in jail
6/8/2017       0.9   Harris County   reviewed exhibits to be filed
6/8/2017       1.2   Harris County   legal research [REDACTED]
6/9/2017       0.1   Harris County   called clerk's office re EROA
6/9/2017       1.2   Harris County   legal research on [REDACTED]
6/9/2017       1.3   Harris County   legal research on [REDACTED]
6/9/2017       1.9   Harris County   emails to Murray and review of people in jail
6/9/2017       1.3   Harris County   legal research on [REDACTED]
6/9/2017       1.2   Harris County   reviewed data from [REDACTED]
6/10/2017      0.2   Harris County   emails with Sheriff's lawyers
6/11/2017        1   Harris County   reviewed exhibits for filing
6/12/2017      1.3   Harris County   research on [REDACTED]
6/12/2017      1.7   Harris County   resaerch on [REDACTED]
6/12/2017      0.9   Harris County   reviewed list of people released
6/12/2017      0.6   Harris County   prepared notice of filing under seal
6/13/2017        1   Harris County   reviewed sheriff's list
6/13/2017      2.2   Harris County   research [REDACTED]
6/13/2017      0.4   Harris County   drafted list of research assgs for interns
6/13/2017      2.8   Harris County   [REDACTED]
6/14/2017      2.9   Harris County   [REDACTED]
6/14/2017      1.2   Harris County   reviewed [REDACTED], emailed murray and victoria
6/14/2017      0.3   Harris County   convo with [REDACTED]
6/14/2017      1.2   Harris County   drafted practice advisory
6/14/2017      3.3   Harris County   [REDACTED] research + convo with Marco
6/15/2017      0.9   Harris County   standard of review for indigency classifications
6/15/2017      0.8   Harris County   drafted practice advisory
6/15/2017      2.3   Harris County   researched standard of review
6/16/2017      3.2   Harris County   legal research [REDACTED]
6/16/2017      0.9   Harris County   legalr research [REDACTED]
6/16/2017      2.2   Harris County   legal research [REDACTED]
6/17/2017      0.7   Harris County   legal research [REDACTED]
6/18/2017      1.3   Harris County   legal research [REDACTED]
6/19/2017      2.5   Harris County   meeting with appeals team
6/19/2017        1   Harris County   read Arpit's memo
6/19/2017      0.6   Harris County   drafted research assgs for interns
6/19/2017      3.2   Harris County   legal research on various issues for appeal
6/20/2017      0.5   Harris County   convo with appeals team
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 98 of 143


6/20/2017      1.7     Harris County        read Appellants' briefs
6/20/2017      0.9     Harris County        drafted facts
6/20/2017      0.3     Harris County        emails with co‐counsel
6/20/2017      1.2      Harris county       legal research [REDACTED]
6/21/2017      0.4     Harris County        EROA stuff
6/21/2017      1.2     Harris County        drafted HC appeal assignments
6/21/2017      2.2     Harris County        drafted facts
6/21/2017      2.1     Harris County        legal research on [REDACTED]
6/21/2017      1.7     Harris County        drafted facts
6/22/2017      1.8     Harris County        drafted facts
6/22/2017      2.3     Harris County        drafted facts
6/22/2017      2.7     Harris County        drafted facts
6/23/2017      3.3     Harris County        drafted facts
6/23/2017      2.2     Harris County        drafted facts
6/23/2017      0.7     Harris County        convos with interns re research projects
6/23/2017      1.2     Harris County        legal research [REDACTED]
6/24/2017      3.9     Harris County        drafted facts
6/26/2017      2.2     Harris County        legal research: [REDACTED]
6/26/2017      0.3     Harris County        reviewed Illyana's memo
6/26/2017      3.2     Harris County        legal research: [REDACTED]
6/26/2017      0.3     Harris County        reviewed legal research memos
6/26/2017      0.8     Harris County        read amicus briefs
6/27/2017      1.1     Harris County        research sheriff's duty to execute only lawful process
6/27/2017      0.2     Harris County        attempt to reach clients by phone
6/27/2017      1.6     Harris County        edited municipal liab section
6/27/2017        1   Harris County travel   drive to airport
6/27/2017      1.5   Harris County travel   flight to Houston (1st leg)
6/27/2017        1   Harris County travel   layover
6/27/2017      2.5   Harris County travel   flight to Houston (second leg)
6/27/2017      0.8   Harris County travel   travel from airport to Houstoon bnb
6/28/2017      0.3     Harris County        attempt to reach clients by phone
6/28/2017      2.3     Harris County        edited municipal liab section
6/28/2017      0.4     Harris County        watched CCCL (Don Smyth)
6/28/2017      0.5     Harris County        drove to [REDACTED]
6/28/2017      0.5     Harris County        met with [REDACTED]
6/28/2017      0.5     Harris County        drove to [REDACTED]
6/28/2017      0.8     Harris County        drove bacck to Houston from [REDACTED]
6/28/2017      2.3     Harris County        edited municipal liab section
6/29/2017      0.9     Harris County        call with appellate drafting team
6/29/2017      1.1     Harris County        edited municipal liability section of brief
6/29/2017      1.8     Harris County        edited municipal liability section of brief
6/29/2017      0.8     Harris County        edited municipal liability section of brief
6/29/2017        1     Harris County        edited municipal liability section of brief
6/30/2017      0.8     Harris County         meeting with CRC team re brief
6/30/2017      0.8     Harris County        edied municipal liab section of brief
6/30/2017      3.8     Harris County        edied municipal liab section of brief
6/30/2017      2.8     Harris County        edied municipal liab section of brief
7/2/2017         2     Harris County        edited municipal liability section of brief
7/2/2017       2.1     Harris County        edited municipal liability section of brief
7/3/2017       2.2     Harris County        addressed small research questions in County Response
7/3/2017       3.6     Harris County         addressed small research questions in County Response
7/4/2017       3.7     Harris County        edited facts
7/5/2017       1.7     Harris County        edited facts
7/5/2017         2     Harris County        researched legal issues in County response
7/5/2017         1     Harris County        edited facts
7/5/2017       2.2     Harris County        researched legal issues in County response
7/5/2017       1.3     Harris County        researched legal issues in County response
7/6/2017       2.1     Harris County        legal issues in county response
7/6/2017       0.9     Harris County        legal issues in county response
7/6/2017       2.2     Harris County        edited scope of injunction
7/6/2017       1.7     Harris County        edited scope of injunction
7/7/2017       0.7     Harris County        PI monitoring
7/7/2017       2.7     Harris County        edited scope of injunction section
7/7/2017       1.3     Harris County        edited scope of injunction section
7/7/2017       1.6     Harris County        edited scope of injunction section
7/8/2017       2.4     Harris County        edited scope of injunction section
7/8/2017       1.2     Harris County        edited scope of injunction section
7/9/2017         3     Harris County        cited facts
7/9/2017       0.8     Harris County        cited facts
7/9/2017       3.2     Harris County        cited facts
7/9/2017       0.6     Harris County        cited facts
7/9/2017      0.75     Harris County        cited facts
7/9/2017       1.9     Harris County        cited facts
7/10/2017      0.5     Harris County        drafted discovery request
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 99 of 143


7/10/2017      1.2   Harris County   [REDACTED] research
7/10/2017      0.2   Harris County   Qs from AK re facts
7/10/2017      0.7   Harris County   read Arpit's draft
7/10/2017      1.4   Harris County   researched [REDACTED]
7/10/2017      2.3   Harris County   researched [REDACTED]
7/10/2017      0.7   Harris County   researched [REDACTED]
7/10/2017      0.2   Harris County   emailed SP re [REDACTED]
7/10/2017      1.2   Harris County   researched [REDACTED]
7/11/2017        1   Harris County   team meeting re brief
7/11/2017      1.2   Harris County   researched [REDACTED]
7/11/2017      0.8   Harris County   reviewed merits section
7/11/2017      3.6   Harris County   researched [REDACTED]
7/11/2017      2.2   Harris County   state law research
7/12/2017     3.25   Harris County   [REDACTED] and state law stuff
7/12/2017        1   Harris County   convo with Marco re brief
7/12/2017      0.4   Harris County   convo with ML and CG re HC brief
7/12/2017      2.3   Harris County   state law research / edits to brief
7/12/2017      1.2   Harris County   state law research / edits to brief
7/13/2017     2.25   Harris County   call with AK and AG re brief
7/13/2017      4.1   Harris County   reviewed County response, made edits, etc
7/13/2017      2.8   Harris County   edited procedural section
7/14/2017      2.2   Harris County   record cites
7/14/2017      2.1   Harris County   edited procedural section
7/15/2017      1.5   Harris County   reviewed ROA
7/17/2017        1   Harris County   reviewed ROA
7/17/2017      2.4   Harris County   reviewed Arpit's edits
7/17/2017      2.2   Harris County   reviewed Arpit's edits; email to AK and ML
7/17/2017        3   Harris County   reviewed Arpit's edits to procedural section
7/17/2017      2.9   Harris County   revised fact section
7/18/2017      4.4   Harris County   revised fact section
7/18/2017        1   Harris County   reviewed Arpit's edits to procedural section
7/18/2017      2.2   Harris County   reviewed Arpit's edits to muni liab section
7/19/2017      1.2   Harris County   edited first half
7/19/2017      2.3   Harris County   edited facts
7/20/2017        1   Harris County   convo with ML re scope of injunction
7/20/2017        2   Harris County   research on scope of injunction
7/20/2017      0.9   Harris County   researched [REDACTED]
7/20/2017      0.7   Harris County   convo with ML and intern re scope of injunction research
7/21/2017      1.1   Harris County   researched state law questions
7/21/2017        2   Harris County   researched issues in comment bubbles
7/22/2017        1   Harris County   drafted scope of inj section
7/22/2017      0.2   Harris County   call with [REDACTED]
7/23/2017        1   Harris County   discovery requests
7/23/2017        2   Harris County   discovery requests
7/23/2017        1   Harris County   scope of injunction draft
7/23/2017      1.2   Harris County   PI monitoring
7/24/2017      0.7   Harris County   reviewed wilmer's edits
7/24/2017      1.9   Harris County   reviewed wilmer's edits
7/24/2017      1.9   Harris County   convo with wiler hale team
7/24/2017      4.4   Harris County   edited first half of draft of brief
7/24/2017      1.5   Harris County   drafted discovery requests
7/25/2017      0.6   Harris County   email to co counsel re data
7/25/2017      1.1   Harris County   reviewed wilmer's edits
7/25/2017        4   Harris County   incorporated edits into brief
7/25/2017      1.3   Harris County   identified deleted portions of the brief
7/25/2017      0.7   Harris County   identified deleted portions of the brief
7/25/2017      1.2   Harris County   draft email to OC re PI implementation
7/25/2017      1.5   Harris County   reviewed wilmer's edits
7/26/2017      0.5   Harris County   email to OC re PI implementation
7/26/2017        2   Harris County   drafted pre‐conference letter
7/26/2017     0.75   Harris County   identified deleted portions of the brief
7/26/2017      3.4   Harris County   edited brief with AK and ML
7/26/2017        2   Harris County   discovery requests
7/27/2017      0.2   Harris County   prep for call with Victoria Jimenez (sheriff's lawyer)
7/27/2017      0.8   Harris County   call with Victoria
7/27/2017      0.7   Harris County   line edited full draft
7/27/2017      3.2   Harris County   line edited full draft
7/28/2017      0.5   Harris County   reviewed ML's edits
7/28/2017      2.5   Harris County   drafted discovery requests
7/28/2017      1.2   Harris County   reviewed draft ; convo with ML re Harris case
7/29/2017      2.6   Harris County   reviewed draft; missing cites; etc.
7/29/2017     0.25   Harris County   convo with Marco re [REDACTED]
7/29/2017      0.3   Harris County   slack messages
7/30/2017      0.8   Harris County   ROA cites for criminogenic effects
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 100 of 143


7/30/2017      1.3   Harris County   line edited full draft
7/31/2017      0.5   Harris County   ROA cites for criminogenic effects
7/31/2017     0.75   Harris County   convo with AK and ML re wilmer edits
7/31/2017        1   Harris County   call with Arpit re brief edits
7/31/2017      1.5   Harris County   call with wilmer cocounsel
7/31/2017      1.7   Harris County   edited second half
7/31/2017      2.1   Harris County   research on Davis
8/1/2017       2.3   Harris County   cite checked ROA cites
8/1/2017       3.2   Harris County   line edited and proof read
8/2/2017       0.9   Harris County   convo with Arpit
8/2/2017       5.6   Harris County   final proof read
8/7/2017       3.3   Harris County   PI monitoring
8/7/2017       1.7   Harris County   made timeline of contacts re data and info from County and Sheriff
8/8/2017       1.3   Harris County   reviewed amicus by [REDACTED]; drafted timeline of data requests
8/8/2017         1   Harris County   reviewed emails from Phil re data production
8/9/2017         1   Harris County   email to Alec re data requests to County
8/9/2017       0.7   Harris County   email to Phil re meet and confer
8/10/2017      0.5   Harris County   convo with Mike Stafford and Phil Morgan
8/10/2017      1.8   Harris County   drafted letter to LR re discovery issues
8/16/2017      1.4   Harris County   read reply briefs
8/17/2017      1.5   Harris County   read reply briefs
8/18/2017      0.3   Harris County   convo with [REDACTED]
8/18/2017      1.7   Harris County   read reply briefs
8/21/2017        1   Harris County   reviewed reply briefs
8/22/2017      1.2   Harris County   PI monitoring
8/22/2017      0.6   Harris County   strategy call with appellate co‐couonsel
8/23/2017      0.3   Harris County   probable cause video
8/24/2017      0.8   Harris County   convo with [REDACTED] re PI implementation
8/24/2017      0.3   Harris County   reviewed Sheriff's discovery responses
8/25/2017        1   Harris County   convo re media strategy
8/28/2017        2   Harris County   brainstormed Q&As with appellate team
8/28/2017        1   Harris County   reviewed reply briefs
8/30/2017      0.5   Harris County   edited notice of new authority
8/30/2017      0.3   Harris County   question of whether to mention affordable bail in the letter
8/30/2017      0.4   Harris County   call with Arpit
8/30/2017        1   Harris County   revised letter
8/30/2017      0.3   Harris County   convo with Alec re letter
8/31/2017      0.3   Harris County   reviewed Arpit's edits to letter
8/31/2017      0.1   Harris County   emailed Phil Morgan re discovery
9/5/2017       0.1   Harris County   call with [REDACTED]
9/5/2017       0.2   Harris County   tried to reach [REDACTED]
9/5/2017       3.2   Harris County   reviewed the County's discovery responses
9/5/2017       1.2   Harris County   reviewed the County's discovery responses
9/5/2017         2   Harris County   drafted repsonses to HC disocvery responses
9/6/2017       0.3   Harris County   strategy call with SP and Karly at TFDP
9/6/2017       0.2   Harris County   call with OC re data production
9/6/2017       0.4   Harris County   emails and Slack with AK and MG re discovery responses
9/6/2017       0.3   Harris County   reviewed discovery responses
9/7/2017       2.6   Harris County   drafted email to OC re discovery
9/7/2017       0.3   Harris County   call with MG re discovery
9/7/2017         1   Harris County   drafted email to OC re discovery
9/7/2017       0.6   Harris County   drafted email to OC re discovery
9/8/2017       1.7   Harris County   sent emails to OC re discovery
9/11/2017      0.6   Harris County   prep for call with Victoria
9/11/2017      0.4   Harris County   meet and confer with Victoria
9/11/2017      0.2   Harris County   email to Sheriff's atty
9/11/2017      0.2   Harris County   convo with [REDACTED]
9/13/2017      0.7   Harris County   prepared supplemental request to Sheriff for SPN numbers
9/13/2017      1.2   Harris County   prep for meet and confer
9/13/2017        1   Harris County   meet and confer with County
9/13/2017      0.4   Harris County   email to OC summarizing meet and confer
9/13/2017      0.5   Harris County   convo with reporter
9/14/2017      0.5   Harris County   sent list of 50 SPNs to Sheriff's lawyer
9/14/2017      0.2   Harris County   call with [REDACTED]
9/14/2017      0.5   Harris County   strategy convo with AK re appeal and discovery
9/15/2017      2.2   Harris County   pre‐conference letter
9/15/2017      0.5   Harris County   drafted response to County's email re discovery
9/16/2017      0.8   Harris County   draft email to Phil
9/18/2017      0.6   Harris County   email to OC and filed pre‐motion letter with Court
9/18/2017      0.5   Harris County   read Qs & As
9/19/2017      4.2   Harris County   drafted reply in support of pre‐motion letter
9/19/2017      0.4   Harris County   PI monitoring and email to Victoria
9/19/2017      0.3   Harris County   email response to Phil Morgan
9/20/2017      0.3   Harris County   emails with [REDACTED] re numbers
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 101 of 143


9/20/2017       1   Harris County   organized files
9/21/2017     0.5   Harris County   reviewed HC and Sheriff answers for [REDACTED]
9/21/2017     2.4   Harris County   reviewed County's pre‐motion letter and drafted response; emailed Arpit
9/22/2017     0.2   Harris County   emails to Phil and then co‐counsel
9/22/2017     0.5   Harris County   convo with Arpit re notice and appeal [REDACTED]
9/22/2017     0.5   Harris County   convo with County re disclaimer language
9/22/2017     0.7   Harris County   drafted letter to the Court
9/22/2017     0.2   Harris County   call with Phil Morgan re letter to court
9/22/2017     0.8   Harris County   filed letter with the court
9/23/2017     1.3   Harris County   prepped for hearing on Tuesday
9/24/2017     1.3   Harris County   reviewed discovery file
9/24/2017     2.3   Harris County   prepped for hearing on Tuesday
9/25/2017       1   Harris County   prepped for hearing on Tuesday; asked CK to investigate FTAs
9/25/2017     0.4   Harris County   emails to [REDACTED] re Queries
9/25/2017     0.3   Harris County   call with [REDACTED] re data from County
9/25/2017     1.5   Harris County   prepped for discovery hearing
9/25/2017       1   Harris County   prepped for discovery hearing
9/26/2017     1.5   Harris County   prepped for discovery hearing
9/26/2017     2.7   Harris County   prepped for discovery hearing
9/26/2017     0.3   Harris County   walk to courthouse
9/26/2017     0.6   Harris County   discovery hearing with the Court
9/26/2017     1.3   Harris County   moot for oral argument
9/26/2017     0.6   Harris County   drive to [REDACTED]
9/26/2017     0.5   Harris County   meeting with [REDACTED]
9/26/2017     0.7   Harris County   drive back to Houston
9/26/2017     1.2   Harris County   reviewed notes from yesterday's moots
9/27/2017     0.6   Harris County   email to Phil re notice language
9/27/2017     0.7   Harris County   reviewed moot notes
9/27/2017     0.4   Harris County   email to [REDACTED] re PDs at bail hearings
9/27/2017     1.3   Harris County   found ROA citations
9/27/2017       1   Harris County   found ROA citations
9/28/2017       1   Harris County   call with Arpit re legal issues
9/28/2017     1.2   Harris County   drafted proposed order
9/28/2017     2.3   Harris County   found ROA citations
9/28/2017     0.2   Harris County   read Marco's feedback on moots
9/29/2017     2.8   Harris County   moot for oral argument
9/29/2017       5   Harris County   found ROA citations
9/30/2017     3.5   Harris County   ROA cites
10/2/2017     3.2   Harris County   prep for argument
10/3/2017     1.5   Harris County   oral argument
10/3/2017     1.4   Harris County   reviewed discovery
10/4/2017     0.2   Harris County   call with [REDACTED]
10/4/2017     0.1   Harris County   call with [REDACTED]
10/5/2017     0.9   Harris County   reviewed 28j letter and response
10/6/2017     1.7   Harris County   reviewed discovery
10/11/2017      1   Harris County   discovery email
10/11/2017    0.6   Harris County   listened to oral argument
10/11/2017    0.2   Harris County   call with Phil Morgan re discovery
10/11/2017    1.2   Harris County   researched response to Judge 14's motion to modify
10/12/2017      1   Harris County   prepared response to Judge 14's motion for modification
10/12/2017    0.6   Harris County   convos with co‐counsel re [REDACTED]
10/13/2017    1.4   Harris County   email re discovery to OC
10/13/2017    0.3   Harris County   email re discovery maintenance to Taylor and Susanne
10/13/2017    0.4   Harris County   email to Allan Van Fleet
10/13/2017    0.5   Harris County   reviewed discovery production
10/13/2017    0.3   Harris County   strategized response to OC discovery delays
10/13/2017    0.4   Harris County   emails with Allan Van Fleet re J.Jordan
10/15/2017    0.6   Harris County   discovery emails with Phil Morgan
10/16/2017    0.6   Harris County   [REDACTED] (emails)
10/16/2017      1   Harris County   discovery issues ‐‐ emails, strategy
10/17/2017    0.7   Harris County   emails re discovery
10/17/2017    0.6   Harris County   email to Phil re discovery
10/17/2017      1   Harris County   email to Phil re discovery
10/17/2017    0.3   Harris County   email to Phil
10/17/2017    0.6   Harris County   call with [REDACTED]
10/17/2017    0.3   Harris County   emails to AK re discovery
10/18/2017    0.3   Harris County   email to MG re discovery strategy
10/18/2017    1.7   Harris County   discovery emails to OC
10/18/2017    1.2   Harris County   discovery emails to OC
10/18/2017    0.4   harris County   created list for pre‐motion letter
10/19/2017      1   Harris County   drafted pre‐conference letter
10/20/2017    1.3   Harris County   served pre‐conference letter
10/20/2017    0.3   Harris County   emails to co‐counsel and J.Jordan's lawyer re
10/20/2017    2.7   Harris County   discovery issues: emails, letters, calls with OC
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 102 of 143


10/23/2017     2.4   Harris County   discovery issues: drafted Amended Rog and Amended RFP
10/24/2017     0.6   Harris County   watched PC hearings
10/25/2017     0.5   Harris County   call with [REDACTED] re bail hearings
10/29/2017       2   Harris County   PI monitoring
10/30/2017     0.3   Harris County   discovery call with Kate and Phil
10/30/2017     0.8   Harris County   reviewed HC violations evidence
10/30/2017     0.2   Harris County   call with [REDACTED] re investigation
10/31/2017     0.3   Harris County   email to co‐counsel re data
10/31/2017     0.2   Harris County   email to OC re search terms
11/3/2017      0.4   Harris County   convo with Marco re [REDACTED] theory
11/3/2017     0.00   Harris County   prep for Harris County discovery call
11/3/2017     0.23   Harris County   Harris County discovery call
11/3/2017     0.07   Harris County   email to Sheryl re search terms
11/5/2017     0.18   Harris County   Discovery emails and organization
11/5/2017     0.10   Harris County   review 28j letter re Jauch
11/6/2017     0.03   Harris County   Email response to Sheryl re discovery
11/8/2017     0.12   Harris County   Harris County discovery call
11/8/2017     0.82   Harris County   answering [REDACTED] Qs re data
11/8/2017     0.02   Harris County   answering [REDACTED] Qs re data
11/8/2017     0.01   Harris County   answering [REDACTED] Qs re data
11/8/2017     0.11   Harris County   answering [REDACTED] Qs re data
11/8/2017     0.16   Harris County   answering [REDACTED] Qs re data
11/9/2017     0.15   Harris County   answering [REDACTED] Qs re data
11/9/2017     0.03   Harris County   answering [REDACTED] Qs re data
11/10/2017    0.06   Harris County   answering [REDACTED] Qs re data
11/10/2017    0.27   Harris County   Call with [REDACTED]
11/10/2017    0.22   Harris County   email [REDACTED] stuff to [REDACTED]
11/10/2017    0.46   Harris County   answering [REDACTED] re data
11/11/2017    0.09   Harris County   answering [REDACTED] re data
11/11/2017    0.44   Harris County   Discovery emails and organization
11/12/2017    0.06   Harris County   Discovery emails and organization
11/12/2017    0.39   Harris County   Discovery emails and organization
11/12/2017    0.04   Harris County   Call with [REDACTED]
11/12/2017    0.12   Harris County   Call with [REDACTED]
11/13/2017    0.24   Harris County   Call with [REDACTED]
11/13/2017    0.16   Harris County   Call with [REDACTED]
11/13/2017    0.10   Harris County   call with Victoria (Sheriff's Atty)
11/13/2017    0.03   Harris County   reviewing answers to questions about data
11/14/2017    0.02   Harris County   Call with [REDACTED]
11/14/2017    0.17   Harris County   reading email from [REDACTED]
11/15/2017    0.21   Harris County   Convo with [REDACTED]
11/15/2017    0.02   Harris County   Call with [REDACTED]
11/16/2017    0.21   Harris County   responded to emails
11/17/2017    0.10   Harris County   Discovery convo with Sheryl, Cori, Rob
11/17/2017    0.12   Harris County   reviewed [REDACTED] for possible sharing with Ds
11/20/2017    0.47   Harris County   reviewing [REDACTED] email re data
11/20/2017    0.12   Harris County   discovery stuff and emails
11/20/2017    0.03   Harris County   call with [REDACTED]
11/20/2017    0.18   Harris County   discovery stuff and emails
11/20/2017    0.09   Harris County   call with [REDACTED]
11/20/2017    0.15   Harris County   discovery stuff and emails
11/20/2017    0.08   Harris County   discovery stuff and emails
11/20/2017    0.17   Harris County   discovery stuff and emails
11/20/2017    0.12   Harris County   discovery stuff and emails
11/20/2017    0.11   Harris County   review discovery from County
11/20/2017    0.35   Harris County   review discovery from County
11/21/2017    0.01   Harris County   call to [REDACTED]
11/22/2017    0.07   Harris County   review discovery from County
11/22/2017    0.02   Harris County   discovery email to sheriff's lawyer
11/22/2017    0.06   Harris County   answering [REDACTED] email about data
11/24/2017    0.08   Harris County   review discovery from Judges
11/25/2017    0.04   Harris County   review discovery from Judges
11/27/2017    0.09   Harris County   review Harris County data from [REDACTED]
11/27/2017    0.67   Harris County   mtg with [REDACTED] re discovery and data
11/27/2017    0.25   Harris County   reviewed Defendants' legal bills
11/27/2017    0.47   Harris County   reviewing discovery docs produced by County
11/28/2017    0.02   Harris County   email to [REDACTED] re data
11/28/2017    0.03   Harris County   email to [REDACTED] re data
11/28/2017    0.24   Harris County   responding to [REDACTED] email
11/29/2017    0.12   Harris County   email to co‐counsel re HPM news report
11/29/2017    0.10   Harris County   email to Susanne re data redaction
11/29/2017    0.19   Harris County   emails with reporters
11/30/2017    0.27   Harris County   emails to [REDACTED] re data analysis
11/30/2017    0.05   Harris County   emails to [REDACTED] re data analysis
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 103 of 143


11/30/2017            0.14   Harris County   convo with [REDACTED]
11/30/2017            0.12   Harris County   emails re data from Harris County
11/30/2017            0.11   Harris County   investigation into county's manipulation of data
11/30/2017            0.22   Harris County   emails re data from Harris County
11/30/2017            0.41   Harris County   convo with [REDACTED]
12/2/2017             0.50   Harris County   emailing [REDACTED] re data
12/4/2017             0.06   Harris County   return call to [REDACTED]
12/4/2017             0.07   Harris County   convo with [REDACTED] re data
12/4/2017             0.10   Harris County   call with [REDACTED] re [REDACTED] case
12/6/2017             0.58   Harris County   emails re data from Harris County
12/7/2017             0.22   Harris County   respond to AK email re Kim Ogg concerns with PI
12/8/2017             0.80   Harris County   emails re data from Harris County; call with [REDACTED]
12/10/2017            0.18   Harris County   review emails from [REDACTED] re data
12/11/2017            0.46   Harris County   respond to [REDACTED] questions re data analysis and merging and anonymization
12/11/2017            0.38   Harris County   call with co‐counsel re Kim Ogg request to modify
12/11/2017            0.21   Harris County   convo with [REDACTED] re data
12/11/2017            0.16   Harris County   data emails to [REDACTED]
12/11/2017            0.14   Harris County   data emails to [REDACTED]
12/11/2017            0.02   Harris County   data emails to [REDACTED]
12/11/2017            0.10   Harris County   draft response to [REDACTED] email
12/11/2017            0.22   Harris County   draft response to [REDACTED] email
12/11/2017            0.53   Harris County   draft response to [REDACTED] email
12/11/2017            2.20   Harris County   draft response to [REDACTED] email
12/13/2017            0.98   Harris County   prep for call with Victoria; call with victoria; de‐brief with AK and EH
12/13/2017            0.34   Harris County   email to Neal re sheriff and the PI order
12/13/2017            0.42   Harris County   discovery folder mgmt
12/13/2017            0.48   Harris County   discovery folder mgmt
12/13/2017            0.57   Harris County   data emails to [REDACTED]
12/13/2017            0.06   Harris County   data emails to [REDACTED]
12/13/2017            0.12   Harris County   data emails to [REDACTED]
12/13/2017            0.07   Harris County   call to [REDACTED]
12/13/2017            0.13   Harris County   question to team about how to handle [REDACTED] concerns
12/13/2017            0.31   Harris County   email to Sheriff's attorneys re release times
12/14/2017            0.08   Harris County   email to Sheriff's attorneys re release times
12/14/2017            1.16   Harris County   email to Sheriff's attorneys re release times
12/14/2017            0.19   Harris County   emails re data and Sheriffs' holding people too long
12/15/2017            0.74   Harris County   meeting with [REDACTED]
12/20/2017            0.42   Harris County   email to kim ogg
12/20/2017            0.21   Harris County   email to kim ogg
12/22/2017            0.14   Harris County   emails to [REDACTED] re data
12/28/2017            0.13   Harris County   reviewed data entry errors and Rob's email
12/28/2017            0.04   Harris County   reviewed PI monitoring info
12/28/2017            0.05   Harris County   reviewed/organized PI monitoring info
12/28/2017            0.42   Harris County   reviewed/organized PI monitoring info
12/29/2017            0.71   Harris County   convo with Alec re discovery and email to Kim
12/29/2017            0.46   Harris County   emails to Michael Gervais & Susanne re emails produced in discovery

Total 2017 Hours   1528.36

1/2/2018              0.14   Harris County   data emails to [REDACTED]
1/2/2018              0.15   Harris County   data emails to [REDACTED]
1/7/2018              0.04   Harris County   email to Allan re meeting with Judge Jordan
1/8/2018              0.13   Harris County   review discovery email
1/9/2018              0.69   Harris County   call with Judge Darrell Jordan
1/11/2018             0.33   Harris County   data emails to [REDACTED]
1/12/2018             0.75   Harris County   strategy re sanctions against HOs
1/12/2018             0.35   Harris County   emails with AK re strategy re sanctions against HOs
1/13/2018             0.10   Harris County   strategy thinking re sanctions against HOs
1/13/2018             0.20   Harris County   convo with [REDACTED] re sanctions
1/14/2018             2.00   Harris County   identified evidence in support of sanctions motions
1/14/2018             0.64   Harris County   identified evidence in support of sanctions motions
1/15/2018             0.69   Harris County   identified evidence in support of sanctions motions
1/15/2018             0.21   Harris County   identified evidence in support of sanctions motions
1/15/2018             0.31   Harris County   identified evidence in support of sanctions motions
1/17/2018             0.24   Harris County   emails with co‐counsel re sanctions
1/17/2018             0.22   Harris County   pre‐motion letter edits
1/17/2018             0.18   Harris County   letter to court re sanctions
1/17/2018             0.09   Harris County   letter to court re sanctions
1/18/2018             0.40   Harris County   call with Michael Gervais
1/19/2018             0.35   Harris County   convo with [REDACTED] re County subversion of order
1/23/2018             0.26   Harris County   email to [REDACTED], review of [REDACTED] data analysis
1/23/2018             0.26   Harris County   email to team re data analysis
1/23/2018             4.50   Harris County   drive to Houston for hearing
1/23/2018             1.58   Harris County   prep for hearing in Harris County
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 104 of 143


1/23/2018     2.00   Harris County   Hearing before Judge Rosenthal on discovery issues
1/23/2018     0.72   Harris County   travel to airport in Houston
1/23/2018     2.33   Harris County   flight from Houston to DCA
1/25/2018     0.68   Harris County   call with Michael Gervais
1/26/2018     0.22   Harris County   email to [REDACTED]
1/26/2018     0.10   Harris County   fact checking [REDACTED]
1/28/2018     0.46   Harris County   email OC about missing discovery
1/29/2018     0.08   Harris County   email OC about missing discovery
2/6/2018      1.50   Harris County   email to [REDACTED] re data analysis
2/7/2018      0.39   Harris County   organized / catalogued emails
2/7/2018      0.70   Harris County   organized / catalogued emails
2/7/2018      0.12   Harris County   organized / catalogued emails
2/7/2018      0.52   Harris County   call with [REDACTED]
2/7/2018      0.21   Harris County   organized / catalogued emails
2/7/2018      0.34   Harris County   review discovery emails
2/11/2018     0.12   Harris County   draft basic principles for settling with the judges
2/11/2018     0.17   Harris County   draft basic principles for settling with the judges
2/11/2018     0.43   Harris County   draft basic principles for settling with the judges
2/11/2018     0.00   Harris County   draft basic principles for settling with the judges
2/11/2018     0.88   Harris County   draft basic principles for settling with the judges
2/11/2018     0.37   Harris County   draft basic principles for settling with the judges
2/11/2018     0.09   Harris County   draft basic principles for settling with the judges
2/11/2018     0.88   Harris County   draft basic principles for settling with the judges
2/12/2018     0.14   Harris County   draft basic principles for settling with the judges
2/12/2018     0.21   Harris County   draft basic principles for settling with the judges
2/12/2018     0.01   Harris County   draft basic principles for settling with the judges
2/12/2018     0.35   Harris County   draft basic principles for settling with the judges
2/12/2018     0.15   Harris County   draft basic principles for settling with the judges
2/12/2018     0.57   Harris County   review [REDACTED] data analysis
2/12/2018     0.28   Harris County   review [REDACTED] data analysis
2/12/2018     0.06   Harris County   review [REDACTED] data analysis
2/14/2018     1.20   Harris County   review 5th circuit decision
2/14/2018     0.27   Harris County   phone call with [REDACTED] re decision
2/14/2018     0.07   Harris County   call [REDACTED]
2/14/2018     0.12   Harris County   call [REDACTED]
2/15/2018     1.12   Harris County   convo with co‐counsel + alec and Charlie re 5th Cir decision
2/15/2018     1.55   Harris County   convo with jay re 5th cir decision
2/16/2018     0.35   Harris County   convo with Eric re interpreting 5th Cir harris county ruling
2/16/2018     0.06   Harris County   call with [REDACTED] re [REDACTED] speaking at a press conference next week
2/18/2018     1.16   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.53   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.41   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.68   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.00   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.09   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.01   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.61   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.02   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.01   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.30   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.05   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.64   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.19   Harris County   draft proposed injunction based on 5th circuit ruling
2/18/2018     0.83   Harris County   draft proposed injunction based on 5th circuit ruling
2/19/2018     1.97   Harris County   draft proposed injunction based on 5th circuit ruling
2/19/2018     0.33   Harris County   draft proposed injunction based on 5th circuit ruling
2/19/2018     0.27   Harris County   draft proposed injunction based on 5th circuit ruling
2/19/2018     0.06   Harris County   draft proposed injunction based on 5th circuit ruling
2/19/2018     1.00   Harris County   draft proposed injunction based on 5th circuit ruling
2/19/2018     0.41   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.00   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.11   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.10   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.31   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.12   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.47   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.99   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     1.70   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     1.20   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.13   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.03   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.08   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     1.00   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     0.36   Harris County   draft memo on proposed amended PI and next steps
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 105 of 143


2/19/2018     0.00   Harris County   draft memo on proposed amended PI and next steps
2/19/2018     1.27   Harris County   draft memo on proposed amended PI and next steps
2/20/2018     0.15   Harris County   drafted email to [REDACTED] re panel decision
2/20/2018     0.08   Harris County   review [REDACTED]
2/20/2018     0.01   Harris County   review [REDACTED]
2/20/2018     0.23   Harris County   review alec's edits to memo
2/20/2018     0.44   Harris County   review [REDACTED]
2/20/2018     0.28   Harris County   call with internal team re interpreation of odonnell
2/20/2018     0.34   Harris County   review motion for reheaing
2/21/2018     0.31   Harris County   drafted memo and proposed amended PI
2/21/2018     0.09   Harris County   drafted memo and proposed amended PI
2/21/2018     0.23   Harris County   drafted memo and proposed amended PI
2/21/2018     0.41   Harris County   drafted memo and proposed amended PI
2/21/2018     0.40   Harris County   revised and emailed memo to litigation team
2/22/2018     0.19   Harris County   review emails from Judge FIelds
2/24/2018     0.33   Harris County   call with Michael Gervais re discovery and sanctions
2/25/2018     0.60   Harris County   review discovery from the County and Judges
2/25/2018     0.36   Harris County   revised mot for continuance
2/25/2018     0.25   Harris County   revised mot for continuance
2/25/2018     1.35   Harris County   review proposed revised PI
2/25/2018     0.69   Harris County   review proposed revised PI
2/25/2018     0.19   Harris County   review proposed revised PI
2/26/2018     0.06   Harris County   email to co‐counsel re discovery and sanctions
2/26/2018     0.03   Harris County   email to co‐counsel re discovery and sanctions
2/26/2018     0.06   Harris County   call with alec re edits to proposed PI
2/26/2018     0.03   Harris County   finish proposed amended PI and email to co‐counsel
2/26/2018     0.10   Harris County   finish proposed amended PI and email to co‐counsel
2/26/2018     0.15   Harris County   organize emails and drafts of various filings
2/26/2018     0.52   Harris County   review discovery from Judges re sanctions
2/26/2018     0.18   Harris County   review discovery from Judges re sanctions
2/26/2018     0.64   Harris County   read judges opposition to PLs motion to continue
2/26/2018     0.21   Harris County   read judges opposition to PLs motion to continue
2/26/2018     0.05   Harris County   read judges opposition to PLs motion to continue
2/27/2018     0.06   Harris County   review and finalize proposed prel. inj.
2/27/2018     0.46   Harris County   review motion for reheaing
2/27/2018     0.25   Harris County   review and finalize proposed prel. inj.
2/27/2018     0.95   Harris County   call with Arpit about PI and petition for rehearing; revise PI
2/27/2018     0.20   Harris County   review proposed revised PI
2/27/2018     0.89   Harris County   review reply ISO mot for continuance
2/27/2018     0.71   Harris County   draft revised PI, review reply in support of mot for cont.
2/27/2018     0.72   Harris County   review reply ISO mot for continuance
2/27/2018     0.94   Harris County   review reply ISO mot for continuance
2/27/2018     1.64   Harris County   review reply ISO mot for continuance
2/27/2018     0.81   Harris County   review draft of reply ISO mot to continue
2/27/2018     0.15   Harris County   call with Alec re reply ISO mot to continue
2/27/2018     0.11   Harris County   review draft of reply ISO mot to continue
2/27/2018     0.15   Harris County   review draft of reply ISO mot to continue
2/27/2018     0.17   Harris County   review draft of reply ISO mot to continue
2/27/2018     0.24   Harris County   review draft of reply ISO mot to continue
2/27/2018     0.85   Harris County   review draft of reply ISO mot to continue
2/28/2018     0.40   Harris County   review draft of reply ISO mot to continue
2/28/2018     0.05   Harris County   review draft of reply ISO mot to continue
2/28/2018     0.45   Harris County   review draft of reply ISO mot to continue
2/28/2018     0.54   Harris County   review draft of reply ISO mot to continue
2/28/2018     0.64   Harris County   review draft of reply ISO mot to continue
2/28/2018     1.02   Harris County   review draft of reply ISO mot to continue
2/28/2018     0.18   Harris County   email to Alec and Michael re next steps
3/1/2018      0.33   Harris County   emailed proposed revised PI to OC
3/1/2018      0.39   Harris County   drafted redline version of Ds proposed revised PI
3/1/2018      0.62   Harris County   drafted redline version of Ds proposed revised PI
3/1/2018      0.13   Harris County   review court‐ordered discovery re sanctions
3/1/2018      0.34   Harris County   review court‐ordered discovery re sanctions
3/1/2018      0.13   Harris County   review court‐ordered discovery re sanctions
3/1/2018      0.11   Harris County   review court‐ordered discovery re sanctions
3/1/2018      0.91   Harris County   review court‐ordered discovery re sanctions
3/1/2018      0.25   Harris County   review HC's proposed revised notice
3/1/2018      0.00   Harris County   drafted redline version of Ds proposed revised PI
3/1/2018      0.43   Harris County   drafted redline version of Ds proposed revised PI
3/2/2018      1.14   Harris County   drafted proposal for moving for summary judgment
3/2/2018      0.17   Harris County   prep for call with OC
3/2/2018      0.49   Harris County   meet and confer re revised PI order
3/2/2018      0.11   Harris County   draft proposal for next steps; email to co‐counsel
3/2/2018      0.18   Harris County   email to co‐counsel re redline PI order
3/2/2018      0.09   Harris County   review court‐ordered discovery re sanctions
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 106 of 143


3/2/2018      0.46   Harris County   review court‐ordered discovery re sanctions
3/2/2018      0.31   Harris County   redline revised PI for OC
3/2/2018      0.26   Harris County   read decision in HC on mot to cont
3/3/2018      0.07   Harris County   drafted proposal for moving for summary judgment
3/4/2018      0.30   Harris County   read transcript of commissioners court mtg
3/4/2018      0.07   Harris County   review MG's spreadsheet
3/5/2018      0.14   Harris County   review declarations from HOs
3/5/2018      0.25   Harris County   develop strategy re motion for partial summary judgment
3/5/2018      0.02   Harris County   develop strategy re motion for partial summary judgment
3/5/2018      0.23   Harris County   develop strategy re motion for partial summary judgment; convo with Charlie
3/6/2018      0.19   Harris County   develop strategy re motion for partial summary judgment
3/6/2018      0.18   Harris County   develop strategy re motion for partial summary judgment
3/6/2018      0.02   Harris County   review / respond to Michael's email about discovery strategy
3/6/2018      0.14   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.02   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.02   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.14   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.16   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.22   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.22   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.57   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.18   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.21   Harris County   review court‐ordered discovery re sanctions
3/6/2018      0.14   Harris County   draft motion for partial summary judgment
3/7/2018      1.00   Harris County   call with Judge Fields and Judge Jordan re settlement
3/7/2018      0.39   Harris County   discovery call with Michael, Taylor, and a paralegal
3/7/2018      0.13   Harris County   send spreadsheets of doc review to MG
3/7/2018      0.04   Harris County   read judicial ethics complaint against Judge Spradling
3/7/2018      0.02   Harris County   send spreadsheets of doc review to MG
3/7/2018      0.24   Harris County   email to team about call with Judges Fields and Jordan
3/7/2018      0.16   Harris County   email to team about call with Judges Fields and Jordan
3/7/2018      0.05   Harris County   draft email re doc review
3/7/2018      0.50   Harris County   draft email re doc review
3/8/2018      0.02   Harris County   review court‐ordered discovery re sanctions
3/8/2018      0.78   Harris County   draft motion for partial summary judgment
3/9/2018      0.26   Harris County   draft motion for partial summary judgment
3/9/2018      0.26   Harris County   draft motion for partial summary judgment
3/9/2018      0.67   Harris County   draft motion for partial summary judgment
3/9/2018      0.07   Harris County   draft motion for partial summary judgment
3/9/2018      0.20   Harris County   call with [REDACTED] re new pretrial system in HC
3/9/2018      0.27   Harris County   send email to [REDACTED] re EPC and DPC claim
3/9/2018      0.03   Harris County   draft motion for partial summary judgment
3/9/2018      0.41   Harris County   draft motion for partial summary judgment
3/9/2018      0.69   Harris County   draft motion for partial summary judgment
3/9/2018      0.17   Harris County   draft motion for partial summary judgment
3/9/2018      0.57   Harris County   draft motion for partial summary judgment
3/9/2018      0.26   Harris County   draft motion for partial summary judgment
3/9/2018      0.15   Harris County   draft motion for partial summary judgment
3/9/2018      0.16   Harris County   review court‐ordered discovery re sanctions
3/10/2018     0.14   Harris County   draft motion for partial summary judgment
3/10/2018     0.06   Harris County   draft motion for partial summary judgment
3/10/2018     0.35   Harris County   draft motion for partial summary judgment
3/10/2018     0.10   Harris County   draft motion for partial summary judgment
3/10/2018     0.88   Harris County   draft motion for partial summary judgment
3/10/2018     0.30   Harris County   draft motion for partial summary judgment
3/11/2018     0.57   Harris County   draft motion for partial summary judgment
3/11/2018     0.18   Harris County   draft motion for partial summary judgment
3/11/2018     0.18   Harris County   draft motion for partial summary judgment
3/11/2018     0.19   Harris County   draft motion for partial summary judgment
3/11/2018     0.14   Harris County   draft motion for partial summary judgment
3/11/2018     0.36   Harris County   draft motion for partial summary judgment
3/11/2018     0.31   Harris County   draft motion for partial summary judgment
3/11/2018     0.38   Harris County   revise amended proposed PI per meet and confer with Jordan and Fields
3/11/2018     0.06   Harris County   revise amended proposed PI per meet and confer with Jordan and Fields
3/11/2018     1.02   Harris County   revise amended proposed PI per meet and confer with Jordan and Fields
3/12/2018     0.53   Harris County   spot‐check Aashka's doc review
3/12/2018     0.08   Harris County   spot‐check Aashka's doc review
3/12/2018     0.11   Harris County   spot‐check Aashka's doc review
3/12/2018     0.12   Harris County   draft motion for partial summary judgment
3/12/2018     0.04   Harris County   draft motion for partial summary judgment
3/12/2018     0.65   Harris County   draft motion for partial summary judgment
3/12/2018     0.18   Harris County   draft motion for partial summary judgment
3/12/2018     0.02   Harris County   doc review
3/12/2018     0.69   Harris County   draft motion for partial summary judgment
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 107 of 143


3/12/2018     0.77   Harris County   draft motion for partial summary judgment
3/13/2018     0.14   Harris County   draft motion for partial summary judgment
3/13/2018     0.30   Harris County   draft motion for partial summary judgment
3/13/2018     0.31   Harris County   draft motion for partial summary judgment
3/13/2018     0.00   Harris County   draft motion for partial summary judgment
3/13/2018     0.00   Harris County   draft motion for partial summary judgment
3/13/2018     0.04   Harris County   doc review
3/13/2018     0.27   Harris County   draft email to Kim
3/13/2018     0.33   Harris County   email to [REDACTED] re data analysis
3/13/2018     0.84   Harris County   revise amended proposed PI per meet and confer with Jordan and Fields
3/14/2018     0.37   Harris County   draft motion for partial summary judgment
3/14/2018     0.11   Harris County   draft motion for partial summary judgment
3/14/2018     1.15   Harris County   draft motion for partial summary judgment
3/14/2018     0.02   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.51   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.25   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.21   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.39   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.20   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.28   Harris County   call re doc review
3/14/2018     0.03   Harris County   debrief with Clarissa
3/14/2018     0.07   Harris County   read HCO's petition for rehearing
3/14/2018     0.00   Harris County   draft brief explaining proposed amended PI order
3/14/2018     0.06   Harris County   read HCO's petition for rehearing
3/14/2018     0.15   Harris County   draft motion for partial summary judgment
3/14/2018     0.01   Harris County   draft motion for partial summary judgment
3/15/2018     0.13   Harris County   organize emails re PI monitoring
3/15/2018     0.20   Harris County   draft motion for partial summary judgment
3/15/2018     0.34   Harris County   draft motion for partial summary judgment
3/15/2018     0.35   Harris County   meeting with Alec re revised PI and MPSJ
3/15/2018     0.13   Harris County   meeting with Alec re revised PI and MPSJ
3/15/2018     0.11   Harris County   send RFPs to Michael
3/15/2018     0.02   Harris County   revise proposed PI order
3/15/2018     0.62   Harris County   revise proposed PI order
3/15/2018     0.15   Harris County   revise proposed PI order
3/16/2018     0.23   Harris County   review LR injunction and organize emails re arrestees held longer than 24/48 hours
3/16/2018     0.19   Harris County   review LR injunction and organize emails re arrestees held longer than 24/48 hours
3/16/2018     0.02   Harris County   review LR injunction and organize emails re arrestees held longer than 24/48 hours
3/16/2018     0.11   Harris County   review draft discovery requests
3/16/2018     0.09   Harris County   review draft discovery requests
3/16/2018     0.15   Harris County   review draft discovery requests
3/16/2018     0.11   Harris County   review draft discovery requests
3/16/2018     0.20   Harris County   review draft discovery requests
3/16/2018     0.23   Harris County   check‐in with Alec re Harris County tasks
3/17/2018     0.21   Harris County   review draft discovery requests
3/17/2018     0.03   Harris County   review draft discovery requests
3/17/2018     0.05   Harris County   review draft discovery requests
3/17/2018     0.53   Harris County   revise proposed PI order
3/17/2018     0.10   Harris County   draft motion for partial summary judgment
3/17/2018     0.16   Harris County   draft motion for partial summary judgment
3/17/2018     0.18   Harris County   draft motion for partial summary judgment
3/17/2018     0.00   Harris County   draft motion for partial summary judgment
3/17/2018     0.36   Harris County   draft motion for partial summary judgment
3/17/2018     0.25   Harris County   draft motion for partial summary judgment
3/17/2018     0.83   Harris County   draft motion for partial summary judgment
3/18/2018     0.03   Harris County   draft motion for partial summary judgment
3/18/2018     0.49   Harris County   draft motion for partial summary judgment
3/18/2018     0.00   Harris County   draft motion for partial summary judgment
3/18/2018     0.15   Harris County   draft motion for partial summary judgment
3/18/2018     0.76   Harris County   draft motion for partial summary judgment
3/18/2018     0.29   Harris County   draft motion for partial summary judgment
3/19/2018     0.08   Harris County   call with Kali re [REDACTED]
3/20/2018     0.82   Harris County   review proposed revised PI Order
3/20/2018     0.03   Harris County   review proposed revised PI Order
3/20/2018     0.03   Harris County   review proposed revised PI Order
3/20/2018     0.02   Harris County   draft motion for partial summary judgment
3/20/2018     0.03   Harris County   draft motion for partial summary judgment
3/20/2018     0.51   Harris County   draft motion for partial summary judgment
3/20/2018     0.08   Harris County   draft motion for partial summary judgment
3/20/2018     0.06   Harris County   draft motion for partial summary judgment
3/21/2018     0.10   Harris County   edit response to petition for rehearing
3/21/2018     0.14   Harris County   edit response to petition for rehearing
3/21/2018     0.13   Harris County   edit response to petition for rehearing
3/21/2018     0.22   Harris County   prepare for Kailyn's meeting with [REDACTED]
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 108 of 143


3/21/2018     0.26   Harris County   edit response to petition for rehearing
3/21/2018     0.06   Harris County   edit response to petition for rehearing
3/21/2018     0.14   Harris County   review data analysis from [REDACTED]
3/21/2018     0.28   Harris County   review data analysis from [REDACTED]
3/21/2018     0.25   Harris County   revise proposed PI order; send to Bruce and Allan to forwrd to their clients
3/21/2018     0.17   Harris County   review data analysis from [REDACTED]
3/21/2018     0.17   Harris County   review emails from and to [REDACTED] re data analysis; update him on timing
3/21/2018     0.14   Harris County   review data analysis from [REDACTED]
3/21/2018     0.17   Harris County   review data analysis from [REDACTED]
3/21/2018     0.12   Harris County   edit response to petition for rehearing
3/21/2018     0.19   Harris County   discovery call re sanctions
3/21/2018     0.28   Harris County   edit response to petition for rehearing
3/21/2018     0.10   Harris County   edit response to petition for rehearing
3/21/2018     0.14   Harris County   review data analysis from [REDACTED]
3/22/2018     0.14   Harris County   draft motion for partial summary judgment
3/22/2018     0.18   Harris County   draft motion for partial summary judgment
3/22/2018     0.08   Harris County   draft motion for partial summary judgment
3/22/2018     0.32   Harris County   draft motion for partial summary judgment
3/22/2018     0.45   Harris County   draft motion for partial summary judgment
3/22/2018     0.18   Harris County   prepare for Kailyn's meeting with [REDACTED]
3/22/2018     0.18   Harris County   draft motion for partial summary judgment
3/22/2018     0.10   Harris County   draft motion for partial summary judgment
3/22/2018     0.11   Harris County   draft motion for partial summary judgment
3/22/2018     0.05   Harris County   draft motion for partial summary judgment
3/22/2018     0.13   Harris County   draft motion for partial summary judgment
3/22/2018     0.20   Harris County   draft motion for partial summary judgment
3/22/2018     0.13   Harris County   draft motion for partial summary judgment
3/22/2018     0.02   Harris County   draft motion for partial summary judgment
3/22/2018     0.24   Harris County   draft motion for partial summary judgment
3/23/2018     0.09   Harris County   call with [REDACTED]
3/23/2018     0.62   Harris County   draft motion for partial summary judgment
3/24/2018     0.12   Harris County   draft motion for partial summary judgment
3/24/2018     0.46   Harris County   draft motion for partial summary judgment
3/25/2018     0.11   Harris County   edit response to petition for rehearing
3/25/2018     0.07   Harris County   edit response to petition for rehearing
3/25/2018     0.21   Harris County   edit response to petition for rehearing
3/25/2018     0.07   Harris County   edit response to petition for rehearing
3/26/2018     0.32   Harris County   review / organize discovery and privilege logs from Defendants; review / organize [REDACTED] data analysis
3/26/2018     0.10   Harris County   review data analysis from [REDACTED]
3/26/2018     0.09   Harris County   read Judges' resp to PLs PFR
3/27/2018     0.03   Harris County   draft brief explaining PI order
3/27/2018     0.31   Harris County   draft brief explaining PI order
3/27/2018     0.17   Harris County   draft brief explaining PI order
3/27/2018     0.50   Harris County   draft brief explaining PI order
3/27/2018     0.13   Harris County   prep for call with Judge Jordan, Judge Fields
3/27/2018     0.05   Harris County   prep for call with Judge Jordan, Judge Fields
3/27/2018     0.99   Harris County   call with Judge Jordan, Judge Fields
3/27/2018     0.77   Harris County   edit amended proposed PI order
3/27/2018     0.17   Harris County   edit amended proposed PI order
3/27/2018     0.11   Harris County   edit amended proposed PI order
3/27/2018     0.55   Harris County   draft brief explaining PI order
3/27/2018     0.22   Harris County   draft brief explaining PI order
3/29/2018     0.22   Harris County   draft motion for partial summary judgment
3/29/2018     0.21   Harris County   draft motion for partial summary judgment
3/29/2018     0.02   Harris County   draft motion for partial summary judgment
3/29/2018     0.22   Harris County   draft motion for partial summary judgment
3/29/2018     0.24   Harris County   draft motion for partial summary judgment
3/29/2018     0.03   Harris County   draft motion for partial summary judgment
3/29/2018     0.22   Harris County   draft motion for partial summary judgment
3/29/2018     0.01   Harris County   draft motion for partial summary judgment
3/29/2018     0.01   Harris County   draft motion for partial summary judgment
3/29/2018     0.63   Harris County   draft motion for partial summary judgment
3/29/2018     0.63   Harris County   draft motion for partial summary judgment
3/29/2018     0.06   Harris County   draft motion for partial summary judgment
3/29/2018     0.15   Harris County   draft motion for partial summary judgment
3/29/2018     0.70   Harris County   draft motion for partial summary judgment
3/29/2018     0.34   Harris County   draft motion for partial summary judgment
3/29/2018     0.19   Harris County   draft motion for partial summary judgment
3/29/2018     0.17   Harris County   draft motion for partial summary judgment
3/29/2018     0.00   Harris County   draft motion for partial summary judgment
3/29/2018     0.79   Harris County   draft motion for partial summary judgment
3/29/2018     0.13   Harris County   draft motion for partial summary judgment
3/30/2018     0.33   Harris County   draft proposed amended PI order
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 109 of 143


3/30/2018     0.20   Harris County   draft proposed amended PI order
3/30/2018     0.12   Harris County   draft proposed amended PI order
3/31/2018     0.05   Harris County   draft motion for partial summary judgment
4/2/2018      0.82   Harris County   draft proposed amended PI order
4/2/2018      0.15   Harris County   draft proposed amended PI order
4/2/2018      0.51   Harris County   draft proposed amended PI order
4/2/2018      0.32   Harris County   draft proposed amended PI order
4/2/2018      0.19   Harris County   draft motion for partial summary judgment
4/2/2018      0.06   Harris County   draft motion for partial summary judgment
4/2/2018      0.70   Harris County   draft motion for partial summary judgment
4/2/2018      0.35   Harris County   draft motion for partial summary judgment
4/2/2018      0.60   Harris County   draft motion for partial summary judgment
4/2/2018      1.98   Harris County   draft motion for partial summary judgment
4/3/2018      0.46   Harris County   draft motion for partial summary judgment
4/3/2018      0.11   Harris County   call with [REDACTED]
4/3/2018      0.39   Harris County   draft motion for partial summary judgment
4/3/2018      0.52   Harris County   draft motion for partial summary judgment
4/3/2018      0.18   Harris County   draft brief explaining PI order
4/3/2018      0.13   Harris County   review queries re misD jail population
4/4/2018      0.12   Harris County   call with doc review team re discovery / sanctions
4/5/2018      0.59   Harris County   review data analysis from [REDACTED]
4/5/2018      0.37   Harris County   review data analysis from [REDACTED]
4/5/2018      0.10   Harris County   review data analysis from [REDACTED]
4/5/2018      0.03   Harris County   review data analysis from [REDACTED]
4/6/2018      0.03   Harris County   review Judge Fields's proposed amended PI order
4/11/2018     0.32   Harris County   review docs produced by County
4/12/2018     0.34   Harris County   review sanctions docs
4/13/2018     0.24   Harris County   prep for call with Judges Fields and Jordan
4/13/2018     0.13   Harris County   call with Clarissa re contempt
4/13/2018     1.41   Harris County   call with Judges Jordan and Fields
4/13/2018     0.29   Harris County   review draft proposed order ‐‐ revised based on call with Judges
4/13/2018     0.05   Harris County   call with Bruce Powers re revised PI order
4/15/2018     0.46   Harris County   email to [REDACTED] re data; email to Bruce and Allan re proposed revised PI
4/15/2018     1.44   Harris County   review draft proposed order ‐‐ revised based on call with Judges
4/15/2018     0.18   Harris County   send revised PI order to Judges' lawyers
4/15/2018     0.27   Harris County   review [REDACTED] on clerk's website
4/16/2018     0.28   Harris County   call with [REDACTED] re Harris County's view of 5th Cir decision
4/16/2018     0.85   Harris County   call with Kim Ogg re harris county bail system
4/16/2018     0.88   Harris County   call re media strategy and ethics complaints
4/17/2018     0.18   Harris County   call with Bruce Powers re revised PI order
4/17/2018     0.11   Harris County   email to Bruce and Allan re call on Friday or Monday
4/18/2018     0.12   Harris County   review draft proposed order ‐‐ revised based on call with Judges
4/18/2018     0.82   Harris County   convo with MG re sanctions motion
4/19/2018     0.06   Harris County   review PC video watching instructions
4/20/2018     1.55   Harris County   prep for call & call (beg 1 pm) with Judges Fields and Jordan
4/20/2018     0.34   Harris County   meet with Ak re revised PI order
4/23/2018     0.53   Harris County   call with [REDACTED]
4/24/2018     1.09   Harris County   call with Bruce Powers ‐‐ update on PI proposal
4/25/2018     0.92   Harris County   call re media strategy and ethics complaints
4/30/2018     0.04   Harris County   review J. Fields production
5/1/2018      0.93   Harris County   review emails and doc related to litigation hold and deletion of emails
5/2/2018      0.01   Harris County   read [REDACTED]
5/2/2018      0.27   Harris County   read [REDACTED]
5/2/2018      0.23   Harris County   proposed amended PI order brief
5/2/2018      0.31   Harris County   proposed amended PI order brief
5/2/2018      0.54   Harris County   proposed amended PI order brief
5/2/2018      0.21   Harris County   proposed amended PI order brief
5/2/2018      0.32   Harris County   proposed amended PI order brief
5/3/2018      0.34   Harris County   proposed amended PI order brief
5/3/2018      0.57   Harris County   proposed amended PI order brief
5/3/2018      0.00   Harris County   proposed amended PI order brief
5/3/2018      0.18   Harris County   proposed amended PI order brief
5/3/2018      0.01   Harris County   proposed amended PI order brief
5/3/2018      0.56   Harris County   proposed amended PI order brief
5/3/2018      0.02   Harris County   proposed amended PI order brief
5/3/2018      0.13   Harris County   proposed amended PI order brief
5/3/2018      0.40   Harris County   proposed amended PI order brief
5/3/2018      0.12   Harris County   proposed amended PI order brief
5/3/2018      0.10   Harris County   proposed amended PI order brief
5/3/2018      0.05   Harris County   declaration of judge jordan in support of proposed PI order
5/3/2018      0.49   Harris County   read motion by judges
5/3/2018      0.68   Harris County   declaration of judge jordan in support of proposed PI order
5/3/2018      0.99   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.30   Harris County   organize information and data rebutting county's FTA statistics
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 110 of 143


5/4/2018      0.49   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.69   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.58   Harris County   call with [REDACTED] in DA's Office
5/4/2018      0.38   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.37   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      1.39   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.29   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.78   Harris County   draft declaration for [REDACTED]
5/4/2018      0.80   Harris County   draft declaration for [REDACTED]
5/4/2018      0.00   Harris County   organize information and data rebutting county's FTA statistics
5/4/2018      0.98   Harris County   declaration of judge jordan in support of proposed PI order
5/5/2018      1.28   Harris County   research issues raised by response to Judges' mot to stay
5/5/2018      2.50   Harris County   declaration of judge jordan in support of proposed PI order
5/5/2018      0.16   Harris County   research issues raised by response to Judges' mot to stay
5/7/2018      0.01   Harris County   edit response to Judges' mot to stay
5/7/2018      2.35   Harris County   edit response to Judges' mot to stay
5/7/2018      1.08   Harris County   edit response to Judges' mot to stay
5/7/2018      1.33   Harris County   edit response to Judges' mot to stay
5/8/2018      1.90   Harris County   edit response to Judges' mot to stay
5/8/2018      0.09   Harris County   respond to [REDACTED] email re data with additional questions
5/8/2018      0.29   Harris County   review discovery from HCO and litigation hold emails
5/8/2018      0.45   Harris County   review discovery from HCO and litigation hold emails
5/8/2018      1.64   Harris County   edit response to Judges' mot to stay
5/9/2018      1.16   Harris County   draft declaration of Judges Jordan and Fields
5/9/2018      0.01   Harris County   draft declaration of Judges Jordan and Fields
5/9/2018      2.04   Harris County   draft declaration of Judges Jordan and Fields
5/9/2018      2.00   Harris County   meeting with [REDACTED]
5/9/2018      1.00   Harris County   meet with [REDACTED]
5/9/2018      2.00   Harris County   meeting with [REDACTED]
5/9/2018      1.28   Harris County   travel to see [REDACTED]
5/9/2018      0.38   Harris County   draft declaration of Judges Jordan and Fields
5/9/2018      1.50   Harris County   meeting with [REDACTED]
5/9/2018      1.25   Harris County   drive back from [REDACTED] to Houston
5/10/2018     0.92   Harris County   draft declarations / email Alec strategy questions
5/10/2018     0.42   Harris County   call with Alec re strategy and declarations
5/10/2018     0.69   Harris County   edit response to Judges' mot to stay
5/10/2018     1.30   Harris County   draft declaration of Judges Jordan and Fields
5/10/2018     1.78   Harris County   meeting with [REDACTED]
5/10/2018     0.77   Harris County   call with [REDACTED] re data analysis
5/10/2018     0.93   Harris County   review discovery and identify data analysis questions
5/10/2018     0.45   Harris County   call with Allan Van Fleet and Judge Jordan
5/11/2018     0.51   Harris County   draft declaration of Judges Jordan and Fields
5/11/2018     0.13   Harris County   draft declaration of Judges Jordan and Fields
5/11/2018     0.75   Harris County   travel to Houston airport
5/11/2018     3.00   Harris County   flight from Houston to DC + edit judges' draft declarations
5/11/2018     0.32   Harris County   edit response to Judges' mot to stay
5/11/2018     0.61   Harris County   review discovery responses on FTAs, settings, and variables in the data
5/11/2018     1.23   Harris County   draft response to Sheriff's concerns about PI order
5/12/2018     0.07   Harris County   draft declaration of Judges Jordan and Fields
5/12/2018     0.23   Harris County   review discovery responses on FTAs, settings, and variables in the data
5/12/2018     1.71   Harris County   draft declaration of Judges Jordan and Fields
5/12/2018     0.44   Harris County   draft response to Sheriff's concerns about PI order
5/12/2018     0.12   Harris County   review [REDACTED] analysis
5/12/2018     0.56   Harris County   draft declaration of Judges Jordan and Fields
5/12/2018     2.14   Harris County   draft declaration for [REDACTED]
5/12/2018     0.79   Harris County   edit response to Judges' mot to stay
5/13/2018     0.83   Harris County   draft declaration for [REDACTED]
5/13/2018     0.41   Harris County   draft declaration for [REDACTED]
5/13/2018     0.10   Harris County   draft declaration for [REDACTED]
5/13/2018     0.00   Harris County   draft declaration for [REDACTED]
5/13/2018     0.01   Harris County   draft declaration for [REDACTED]
5/13/2018     1.75   Harris County   draft declaration for [REDACTED]
5/13/2018     0.52   Harris County   edit response to Judges' mot to stay
5/14/2018     0.19   Harris County   draft declaration of Judges Jordan and Fields
5/14/2018     0.41   Harris County   edit response to Judges' mot to stay
5/14/2018     0.70   Harris County   edit response to Judges' mot to stay
5/14/2018     0.33   Harris County   edit response to Judges' mot to stay
5/14/2018     0.36   Harris County   call county and judges re bond approval / failure data
5/14/2018     0.14   Harris County   prep for filing response to Judges' mot for stay
5/14/2018     0.00   Harris County   prep for filing response to Judges' mot for stay
5/14/2018     0.16   Harris County   review / finalize / edit brief and supporting docs
5/14/2018     0.58   Harris County   call with [REDACTED] re report
5/14/2018     0.61   Harris County   draft declaration for [REDACTED]
5/14/2018     0.86   Harris County   call wtih Judges fields and jordan and lawyers
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 111 of 143


5/14/2018     1.07   Harris County   review / finalize / edit brief and supporting docs
5/14/2018     2.91   Harris County   review / finalize / edit brief and supporting docs
5/14/2018     0.38   Harris County   review / finalize / edit brief and supporting docs
5/14/2018     0.35   Harris County   review declarations for filing
5/15/2018     0.13   Harris County   organize / review evidence for sanctions and discovery disputes
5/15/2018     0.10   Harris County   organize / review evidence for sanctions and discovery disputes
5/15/2018     0.25   Harris County   organize / review evidence for sanctions and discovery disputes
5/15/2018     0.43   Harris County   organize / review evidence for sanctions and discovery disputes
5/15/2018     0.66   Harris County   organize / review evidence for sanctions and discovery disputes
5/16/2018     0.69   Harris County   organize / review evidence for sanctions and discovery disputes
5/16/2018     0.38   Harris County   organize / review evidence for sanctions and discovery disputes
5/16/2018     0.39   Harris County   organize / review evidence for sanctions and discovery disputes
5/16/2018     0.09   Harris County   organize / review evidence for sanctions and discovery disputes
5/16/2018     0.45   Harris County   call wtih [REDACTED]
5/16/2018     0.72   Harris County   organize / review evidence for sanctions and discovery disputes
5/16/2018     0.69   Harris County   review evidence for sanctions
5/17/2018     0.67   Harris County   draft brief ISO revised PI order
5/17/2018     0.16   Harris County   email co‐counsel re emails with Jordan and Fields
5/17/2018     0.62   Harris County   identify emails and drafts subject to the RFP
5/17/2018     0.06   Harris County   draft email to Bruce and Allan
5/18/2018     0.81   Harris County   draft brief ISO revised PI order
5/18/2018     0.10   Harris County   draft brief ISO revised PI order
5/18/2018     1.10   Harris County   draft brief ISO revised PI order
5/18/2018     0.67   Harris County   strategy going forward
5/18/2018     0.58   Harris County   draft brief ISO revised PI order
5/18/2018     0.02   Harris County   draft brief ISO revised PI order
5/18/2018     0.09   Harris County   draft motion for partial summary judgment
5/18/2018     0.37   Harris County   draft brief ISO revised PI order
5/18/2018     0.17   Harris County   draft brief ISO revised PI order
5/18/2018     0.10   Harris County   draft motion for partial summary judgment
5/20/2018     0.37   Harris County   call with Charlie re discovery strategy around RFPs served on Judges
5/20/2018     0.28   Harris County   review emails subject to RFP served on Judges
5/20/2018     0.26   Harris County   review emails subject to RFP served on Judges
5/20/2018     0.32   Harris County   review findings on failures to appear and PSA requirements
5/20/2018     0.30   Harris County   prep for meet and confer with County and Judges
5/20/2018     0.57   Harris County   prep for meet and confer with County and Judges
5/21/2018     0.35   Harris County   review declarations from Judges "court‐ordered"
5/21/2018     0.10   Harris County   review declarations from Judges "court‐ordered"
5/21/2018     0.43   Harris County   review court‐orderd production
5/21/2018     0.13   Harris County   emails to Charlie and Gervais re discovery issues
5/21/2018     0.29   Harris County   convo with Charlie and Alec re RFPs seved on Fields and Jordan
5/21/2018     0.39   Harris County   call with co‐counsel and OC re RFPs served on judges
5/21/2018     0.61   Harris County   meet with Charlie and Alec re MPSJ
5/21/2018     0.10   Harris County   draft brief ISO revised PI order
5/21/2018     0.31   Harris County   draft brief ISO revised PI order
5/21/2018     0.02   Harris County   draft brief ISO revised PI order
5/21/2018     0.52   Harris County   draft brief ISO revised PI order
5/21/2018     0.51   Harris County   read judges' reply ISO motion to stay
5/22/2018     0.05   Harris County   emails with [REDACTED] re judges' reply and declarations
5/22/2018     0.09   Harris County   emails with [REDACTED] re judges' reply and declarations
5/22/2018     0.30   Harris County   train interns to watch and code PC hearings
5/23/2018     0.32   Harris County   read judges' reply ISO motion to stay
5/23/2018     0.01   Harris County   read judges' reply ISO motion to stay
5/23/2018     0.00   Harris County   read judges' reply ISO motion to stay
5/23/2018     0.44   Harris County   read judges' reply ISO motion to stay
5/24/2018     0.51   Harris County   email to MG re discovery and sanctions
5/24/2018     0.52   Harris County   draft brief ISO revised PI order
5/24/2018     0.06   Harris County   draft brief ISO revised PI order
5/24/2018     0.35   Harris County   draft brief ISO revised PI order
5/24/2018     0.07   Harris County   send docs to Alec re [REDACTED]
5/24/2018     0.14   Harris County   draft brief ISO revised PI order
5/24/2018     1.29   Harris County   draft brief ISO revised PI order
5/24/2018     1.60   Harris County   draft brief ISO revised PI order
5/24/2018     0.23   Harris County   draft brief ISO revised PI order
5/25/2018     0.01   Harris County   review Amy's memo on common‐interest privilege
5/25/2018     0.25   Harris County   review Amy's memo on common‐interest privilege
5/25/2018     0.09   Harris County   review docs for sanctions motion
5/25/2018     0.14   Harris County   email to MG and CG re discovery violations
5/25/2018     1.44   Harris County   draft brief ISO revised PI order
5/25/2018     0.35   Harris County   draft brief ISO revised PI order
5/25/2018     0.23   Harris County   draft brief ISO revised PI order
5/25/2018     1.02   Harris County   draft brief ISO revised PI order
5/25/2018     1.55   Harris County   draft brief ISO revised PI order
5/25/2018     0.45   Harris County   draft brief ISO revised PI order
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 112 of 143


5/26/2018     1.84   Harris County   draft brief ISO revised PI order
5/26/2018     0.53   Harris County   draft brief ISO revised PI order
5/26/2018     0.31   Harris County   draft brief ISO revised PI order
5/26/2018     1.06   Harris County   draft brief ISO revised PI order
5/26/2018     1.00   Harris County   draft brief ISO revised PI order
5/26/2018     0.37   Harris County   draft brief ISO revised PI order
5/26/2018     0.45   Harris County   draft brief ISO revised PI order
5/26/2018     0.30   Harris County   draft brief ISO revised PI order
5/26/2018     0.48   Harris County   draft brief ISO revised PI order
5/27/2018     0.83   Harris County   respond to Michael's email re discovery
5/27/2018     0.10   Harris County   respond to Michael's email re discovery
5/28/2018     0.53   Harris County   draft brief ISO revised PI order
5/28/2018     0.21   Harris County   prepare for next steps re briefs and discovery / sanctions
5/28/2018     1.60   Harris County   doc review in response to oct. 25 RFPs
5/28/2018     0.22   Harris County   doc review in response to oct. 25 RFPs
5/28/2018     0.03   Harris County   review discovery requests
5/28/2018     0.96   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/28/2018     0.94   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/29/2018     0.08   Harris County   email to gervais re discovery
5/29/2018     0.48   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/29/2018     0.00   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/29/2018     0.07   Harris County   doc review in response to oct. 25 RFPs
5/29/2018     0.15   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/29/2018     0.02   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/29/2018     0.03   Harris County   research legal issues related to RFPs served on Jordan and Fields
5/29/2018     0.43   Harris County   read hearing officers complaint seeking expungement of admonition and reviewing relevant discovery responses
5/29/2018     0.89   Harris County   doc review in response to oct. 25 RFPs
5/29/2018     0.49   Harris County   call wtih Phil Morgan + email to team
5/29/2018     0.00   Harris County   email to Alec re discovery issues
5/29/2018     0.33   Harris County   email to Ak, CG, MG re discovery
5/29/2018     0.35   Harris County   create agenda for call today with AK and CG
5/30/2018     0.57   Harris County   review alec's edits to MPSJ
5/30/2018     0.22   Harris County   review alec's edits to MPSJ
5/30/2018     0.31   Harris County   review edits to brief ISO revised PI order
5/30/2018     1.02   Harris County   strategy call with AK and CG
5/30/2018     0.25   Harris County   debrief call with interns
5/30/2018     0.37   Harris County   call with Charlie re discovery issues
5/30/2018     0.27   Harris County   call with CG and MG in prep for discovery call with Allan and Bruce
5/30/2018     0.28   Harris County   call with Allan and Bruce
5/30/2018     0.57   Harris County   prepare list of next steps based on morning calls
5/30/2018     0.40   Harris County   strategy convo with Charlie re next steps
5/30/2018     0.32   Harris County   meet with Clarissa regarding PC hrg videos and doc review
5/30/2018     0.00   Harris County   touch base with interns regarding PC hrg videos
5/30/2018     0.29   Harris County   train interns and Seana on doc review
5/30/2018     0.14   Harris County   email instructions about reviewing emails to Seana investigator
5/30/2018     0.16   Harris County   call with Seana re email searches in response to RFP
5/31/2018     0.28   Harris County   review emails regarding RFP 8 with Judges and respond to Sheryl's email
5/31/2018     0.06   Harris County   edit brief ISO revised PI order
5/31/2018     0.05   Harris County   strategy for next steps; send to AK and CH
5/31/2018     0.51   Harris County   assign doc review to interns and seana
5/31/2018     0.49   Harris County   assign doc review to interns and seana
5/31/2018     1.02   Harris County   assign doc review to interns and seana
5/31/2018     0.02   Harris County   prep for call with MG and CG
5/31/2018     0.34   Harris County   prep for call with MG and CG
5/31/2018     0.02   Harris County   edit brief ISO revised PI order
5/31/2018     0.82   Harris County   call with Michael and Charlie re discovery and sanctions
5/31/2018     0.21   Harris County   edit brief ISO revised PI order
6/1/2018      0.53   Harris County   review decs by Ed Wells and Fleming
6/1/2018      0.01   Harris County   edit brief ISO revised PI order
6/1/2018      0.01   Harris County   edit brief ISO revised PI order
6/1/2018      0.08   Harris County   edit brief ISO revised PI order
6/1/2018      0.68   Harris County   edit brief ISO revised PI order
6/1/2018      0.11   Harris County   edit brief ISO revised PI order
6/1/2018      0.10   Harris County   edit brief ISO revised PI order
6/1/2018      0.32   Harris County   edit brief ISO revised PI order
6/1/2018      0.39   Harris County   edit brief ISO revised PI order
6/1/2018      0.76   Harris County   edit brief ISO revised PI order
6/1/2018      0.04   Harris County   edit brief ISO revised PI order
6/1/2018      0.31   Harris County   discuss MPSJ and brief ISO PI with Charlie
6/1/2018      0.41   Harris County   edit MPSJ
6/1/2018      0.67   Harris County   edit MPSJ
6/1/2018      0.23   Harris County   edit MPSJ
6/2/2018      0.39   Harris County   review court orders, email [REDACTED], discuss next steps with Alec
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 113 of 143


6/2/2018      0.13   Harris County   edit MPSJ
6/2/2018      0.51   Harris County   edit MPSJ
6/2/2018      0.18   Harris County   edit MPSJ
6/2/2018      0.24   Harris County   edit MPSJ
6/2/2018      0.89   Harris County   edit MPSJ
6/2/2018      1.20   Harris County   edit MPSJ
6/2/2018      0.82   Harris County   edit MPSJ
6/2/2018      0.24   Harris County   edit MPSJ
6/3/2018      0.45   Harris County   edit MPSJ
6/3/2018      0.72   Harris County   edit MPSJ
6/3/2018      0.08   Harris County   edit MPSJ
6/3/2018      0.55   Harris County   edit MPSJ
6/3/2018      0.38   Harris County   convo with Bruce re revised order
6/3/2018      0.32   Harris County   edit MPSJ
6/3/2018      0.30   Harris County   edit MPSJ
6/3/2018      0.07   Harris County   edit MPSJ
6/3/2018      0.48   Harris County   edit MPSJ
6/3/2018      0.11   Harris County   edit brief ISO revised PI order
6/3/2018      0.00   Harris County   edit brief ISO revised PI order
6/3/2018      0.43   Harris County   edit brief ISO revised PI order
6/3/2018      0.47   Harris County   edit brief ISO revised PI order
6/3/2018      0.39   Harris County   edit MPSJ
6/4/2018      0.50   Harris County   draft data Qs for [REDACTED]
6/4/2018      0.27   Harris County   draft data Qs for [REDACTED]
6/4/2018      0.45   Harris County   meet with Alec and Charlie re strategy and next steps
6/4/2018      0.29   Harris County   draft expert report for [REDACTED]
6/4/2018      0.29   Harris County   draft expert report for [REDACTED]
6/4/2018      0.12   Harris County   draft expert report for [REDACTED]
6/4/2018      0.22   Harris County   draft expert report for [REDACTED]
6/4/2018      0.13   Harris County   assign doc review to interns and seana
6/4/2018      0.31   Harris County   draft expert report for [REDACTED]
6/4/2018      0.93   Harris County   call with Allan, Bruce, Judge Jordan, Judge Fields
6/4/2018      0.50   Harris County   draft expert report for [REDACTED]
6/4/2018      0.79   Harris County   edit brief ISO revised PI order
6/4/2018      0.49   Harris County   draft [REDACTED]
6/4/2018      0.07   Harris County   status check‐in with Charlie and Alec
6/4/2018      0.30   Harris County   edit MPSJ
6/4/2018      0.11   Harris County   edit MPSJ
6/4/2018      0.16   Harris County   edit MPSJ
6/4/2018      0.08   Harris County   draft statement of undisputed facts
6/5/2018      0.29   Harris County   edit brief ISO revised PI order
6/5/2018      0.51   Harris County   prepare for call with [REDACTED] send revised PI to OC
6/5/2018      0.67   Harris County   call with [REDACTED]
6/5/2018      0.04   Harris County   edit MPSJ
6/5/2018      0.61   Harris County   meeting with interns re doc review
6/5/2018      0.41   Harris County   call with Allan re RFP
6/5/2018      1.65   Harris County   edit MPSJ
6/5/2018      0.35   Harris County   meeting with Alec re briefs and editing
6/5/2018      0.84   Harris County   call with [REDACTED] re expert report
6/5/2018      0.53   Harris County   edit MPSJ
6/5/2018      0.79   Harris County   edit brief ISO revised PI order
6/6/2018      0.29   Harris County   email to Phil Morgan and Victoria Jimenez re data
6/6/2018      0.04   Harris County   respond to[REDACTED] email re data
6/6/2018      0.10   Harris County   respond to [REDACTED] email re data
6/6/2018      0.02   Harris County   respond to[REDACTED] email re data
6/6/2018      0.43   Harris County   brainstorm potential loopholes in the HCO revised PI order
6/6/2018      0.37   Harris County   edit brief ISO revised PI order
6/6/2018      0.34   Harris County   edit brief ISO revised PI order
6/6/2018      0.13   Harris County   call with Seana re doc review
6/6/2018      0.00   Harris County   edit brief ISO revised PI order
6/6/2018      0.42   Harris County   edit brief ISO revised PI order
6/6/2018      0.92   Harris County   edit MPSJ
6/6/2018      0.07   Harris County   prep for call with [REDACTED] and Bruce re revised PI order
6/6/2018      0.14   Harris County   call with [REDACTED] and Bruce re revised PI order
6/6/2018      0.74   Harris County   edit MPSJ
6/6/2018      0.22   Harris County   edit MPSJ
6/6/2018      0.69   Harris County   draft statement of undisputed facts
6/6/2018      0.79   Harris County   draft statement of undisputed facts
6/6/2018      0.28   Harris County   draft statement of undisputed facts
6/6/2018      0.22   Harris County   draft statement of undisputed facts
6/6/2018      0.01   Harris County   draft statement of undisputed facts
6/6/2018      0.31   Harris County   draft statement of undisputed facts
6/6/2018      0.38   Harris County   call with Seana re doc review
6/6/2018      0.07   Harris County   call with Seana re doc review
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 114 of 143


6/7/2018      0.07   Harris County   edit brief ISO revised PI order
6/7/2018      0.27   Harris County   draft expert report for [REDACTED]
6/7/2018      0.69   Harris County   draft expert report for [REDACTED]
6/7/2018      0.20   Harris County   draft expert report for [REDACTED]
6/7/2018      0.03   Harris County   meeting with Alec re briefs and editing
6/7/2018      0.00   Harris County   draft expert report for [REDACTED]
6/7/2018      0.08   Harris County   meeting with Alec re briefs and editing
6/7/2018      0.35   Harris County   edit brief ISO revised PI order
6/7/2018      0.21   Harris County   edit brief ISO revised PI order
6/7/2018      0.35   Harris County   draft expert report for [REDACTED]
6/7/2018      0.95   Harris County   draft expert report for [REDACTED]
6/7/2018      0.76   Harris County   draft expert report for [REDACTED]
6/7/2018      3.30   Harris County   edit brief ISO revised PI order
6/7/2018      1.94   Harris County   edit brief ISO revised PI order
6/7/2018      0.40   Harris County   draft expert report for [REDACTED]
6/7/2018      2.09   Harris County   edit brief ISO revised PI order
6/8/2018      0.54   Harris County   draft statement of undisputed facts
6/8/2018      0.51   Harris County   draft statement of undisputed facts
6/8/2018      0.33   Harris County   discuss cite checking of MPSJ with Annie
6/8/2018      0.43   Harris County   call with OC re stipulations
6/8/2018      0.26   Harris County   determine docs for whcih we want to contest the confidential designation
6/8/2018      0.64   Harris County   draft statement of undisputed facts
6/8/2018      0.83   Harris County   edit MPSJ
6/8/2018      1.18   Harris County   edit MPSJ
6/8/2018      1.14   Harris County   edit MPSJ
6/8/2018      0.17   Harris County   call with Bruce Powers
6/8/2018      0.18   Harris County   draft statement of undisputed facts
6/8/2018      0.66   Harris County   edit MPSJ
6/9/2018      0.05   Harris County   edit brief ISO revised PI order
6/9/2018      0.28   Harris County   edit brief ISO revised PI order
6/9/2018      0.13   Harris County   draft expert report for [REDACTED]
6/9/2018      0.29   Harris County   draft expert report for [REDACTED]
6/9/2018      0.78   Harris County   draft expert report for [REDACTED]
6/9/2018      0.26   Harris County   draft expert report for [REDACTED]
6/9/2018      0.98   Harris County   draft expert report for [REDACTED]
6/9/2018      0.73   Harris County   draft expert report for [REDACTED]
6/9/2018      0.63   Harris County   draft expert report for [REDACTED]
6/9/2018      0.76   Harris County   draft expert report for [REDACTED]
6/10/2018     0.33   Harris County   edit brief ISO revised PI order
6/10/2018     0.59   Harris County   edit brief ISO revised PI order
6/10/2018     0.13   Harris County   edit brief ISO revised PI order
6/10/2018     0.17   Harris County   edit brief ISO revised PI order
6/10/2018     1.19   Harris County   edit brief ISO revised PI order
6/10/2018     0.00   Harris County   edit brief ISO revised PI order
6/10/2018     0.01   Harris County   edit brief ISO revised PI order
6/10/2018     0.71   Harris County   edit brief ISO revised PI order
6/10/2018     0.07   Harris County   edit brief ISO revised PI order
6/10/2018     0.49   Harris County   edit brief ISO revised PI order
6/10/2018     0.75   Harris County   edit brief ISO revised PI order
6/10/2018     1.05   Harris County   edit brief ISO revised PI order
6/11/2018     0.83   Harris County   edit brief ISO revised PI order
6/11/2018     0.14   Harris County   draft expert report for [REDACTED]
6/11/2018     1.32   Harris County   draft expert report for [REDACTED]
6/11/2018     0.90   Harris County   edit brief ISO revised PI order
6/11/2018     0.76   Harris County   convo with Alec and Charlie re strategy
6/11/2018     0.24   Harris County   call with Allan and Bruce
6/11/2018     0.31   Harris County   draft notice to court re revised injunction
6/11/2018     1.47   Harris County   draft notice to court re revised injunction
6/11/2018     1.00   Harris County   draft expert report for [REDACTED]
6/11/2018     1.34   Harris County   edit brief ISO revised PI order
6/13/2018     0.61   Harris County   investigation memo re confidential docs and doc review
6/13/2018     0.16   Harris County   phone call with Tarsha Jackson
6/13/2018     0.29   Harris County   email to Tarsha re differences between the proposals
6/13/2018     0.40   Harris County   prep for HCO meeting
6/13/2018     0.42   Harris County   harris county team mtg with investigators re doc review
6/13/2018     0.44   Harris County   prep for tomorrow's hearing
6/13/2018     0.99   Harris County   draft sanctions motion / review evidence in support thereof
6/13/2018     0.98   Harris County   draft sanctions motion / review evidence in support thereof
6/13/2018     2.50   Harris County   prepare for hearing tomorrow
6/14/2018     0.58   Harris County   prepare for hearing
6/14/2018     1.67   Harris County   status conference on revised PI
6/14/2018     0.50   Harris County   travel to airport
6/15/2018     0.62   Harris County   review potential violations of PI order / organize discovery response
6/15/2018     2.00   Harris County   review discovery requests and documents in support of sanctions
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 115 of 143


6/17/2018     0.44   Harris County   draft RFPs to Judges
6/17/2018     0.25   Harris County   brainstorm additional discovery needed for trial
6/17/2018     0.28   Harris County   respond to Judges' RFP
6/17/2018     0.41   Harris County   respond to Judges' RFP
6/17/2018     0.18   Harris County   call with [REDACTED] re [REDACTED]
6/17/2018     0.18   Harris County   respond to Judges' RFP
6/17/2018     0.19   Harris County   draft sanctions motion / review evidence in support thereof
6/18/2018     0.26   Harris County   prepare for meeting re discovery and schedule
6/18/2018     0.18   Harris County   prepare for meeting re discovery and schedule
6/18/2018     0.01   Harris County   create agenda for discovery / trial‐prep call with CG MG
6/18/2018     0.56   Harris County   trial prep meeting
6/18/2018     0.24   Harris County   prepare for meeting re discovery and schedule with MG and CG
6/18/2018     0.01   Harris County   prepare for meeting re discovery and schedule with MG and CG
6/18/2018     0.23   Harris County   prepare for meeting re discovery and schedule with MG and CG
6/18/2018     0.27   Harris County   prepare for meeting re discovery and schedule with MG and CG
6/18/2018     0.20   Harris County   call [REDACTED]
6/18/2018     0.61   Harris County   team call with MG and CG
6/18/2018     0.26   Harris County   email [REDACTED] about responding to the Judges' RFP; identify analysis and data relied on
6/18/2018     0.55   Harris County   email [REDACTED] about responding to the Judges' RFP; identify analysis and data relied on
6/18/2018     1.30   Harris County   review Rosenthal's order; identify problems
6/18/2018     0.10   Harris County   review ongoing dsicovery obligations
6/19/2018     0.04   Harris County   convo with Annie re using a transcription service for the PC hearing videos
6/19/2018     0.47   Harris County   draft emails to OC re meet and confers
6/19/2018     0.09   Harris County   review spreadsheet coding PC hearing videos
6/19/2018     0.18   Harris County   review [REDACTED] responses to RFPs
6/19/2018     0.12   Harris County   phone call with Bruce re conferring on revised order
6/19/2018     0.28   Harris County   propose trial schedule
6/19/2018     0.30   Harris County   propose trial schedule strategy to team
6/20/2018     0.50   Harris County   draft comments on tentative injunction
6/20/2018     0.34   Harris County   Strategy call with TT
6/20/2018     0.10   Harris County   call with Phil Morgan re claims in PLs MPSJ
6/20/2018     0.02   Harris County   draft comments on tentative injunction
6/20/2018     0.09   Harris County   draft comments on tentative injunction
6/20/2018     1.03   Harris County   draft comments on tentative injunction
6/20/2018     0.16   Harris County   create task list for filing comments, proposed order, and responses to RFPs
6/20/2018     0.85   Harris County   revise proposed scheduling order
6/21/2018     0.26   Harris County   instruction memo for doc review
6/21/2018     0.27   Harris County   instruction memo for doc review
6/21/2018     0.71   Harris County   instruction memo for doc review
6/21/2018     0.09   Harris County   revise proposed scheduling order
6/21/2018     0.26   Harris County   revise proposed scheduling order
6/21/2018     0.22   Harris County   response to Judges' RFP
6/21/2018     0.60   Harris County   response to Judges' RFP
6/21/2018     0.01   Harris County   instruction memo for doc review
6/21/2018     0.06   Harris County   instruction memo for doc review
6/21/2018     0.02   Harris County   instruction memo for doc review
6/21/2018     0.23   Harris County   instruction memo for doc review
6/21/2018     0.34   Harris County   meet and confer with Fields and Jordan on revised injunction
6/21/2018     0.20   Harris County   response to Judges' RFP
6/21/2018     0.28   Harris County   meet and confer with OC re revised injunction
6/21/2018     0.09   Harris County   response to Judges' RFP
6/21/2018     0.16   Harris County   response to Judges' RFP
6/21/2018     0.46   Harris County   read Judges' scheduling order brief and draft response
6/21/2018     0.89   Harris County   revise notice of filing
6/21/2018     0.43   Harris County   revise notice of filing
6/22/2018     0.51   Harris County   draft comments on tentative injunction
6/22/2018     0.32   Harris County   draft comments on tentative injunction
6/22/2018     0.20   Harris County   draft comments on tentative injunction
6/22/2018     0.16   Harris County   draft comments on tentative injunction
6/22/2018     0.76   Harris County   response to Judges' RFP
6/22/2018     0.54   Harris County   call with [REDACTED]
6/22/2018     0.06   Harris County   response to Judges' RFP
6/22/2018     0.13   Harris County   discussion re RFP with Allan and Mark
6/22/2018     0.68   Harris County   draft comments on tentative injunction
6/22/2018     0.30   Harris County   call wtih Michael re response to Judges' RFP
6/22/2018     0.07   Harris County   draft comments on tentative injunction
6/22/2018     0.14   Harris County   call wtih Michael re response to Judges' RFP
6/22/2018     0.22   Harris County   email Sheryl and Cori re requset for extension
6/22/2018     0.29   Harris County   email MG re RFP responses
6/22/2018     0.75   Harris County   train doc review team at WH
6/23/2018     0.71   Harris County   draft comments on tentative injunction
6/24/2018     0.03   Harris County   draft comments on tentative injunction
6/25/2018     0.39   Harris County   finalize draft of brief on tentative PI
6/25/2018     0.03   Harris County   read defendants' briefs regarding tentative PI
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 116 of 143


6/25/2018     0.00   Harris County   read defendants' briefs regarding tentative PI
6/25/2018     0.65   Harris County   read defendants' briefs regarding tentative PI
6/25/2018     0.45   Harris County   response to Ds brief
6/25/2018     0.81   Harris County   response to Ds brief
6/25/2018     1.36   Harris County   revise sanctions motion
6/25/2018     0.15   Harris County   response to Ds brief
6/26/2018     0.32   Harris County   revise sanctions motion
6/26/2018     0.34   Harris County   revise sanctions motion
6/26/2018     0.14   Harris County   revise sanctions motion
6/26/2018     0.61   Harris County   revise sanctions motion
6/26/2018     1.44   Harris County   revise sanctions motion
6/26/2018     0.87   Harris County   revise sanctions motion
6/26/2018     0.12   Harris County   call with doc review team at wilmer hale
6/26/2018     0.37   Harris County   revise sanctions motion
6/26/2018     0.10   Harris County   prep for meet and confers
6/26/2018     0.10   Harris County   prepare for meet and confer
6/26/2018     0.41   Harris County   review doc review spreadsheets for confidential documents
6/27/2018     0.91   Harris County   prepare for meet and confer regarding confidential designations
6/27/2018     0.25   Harris County   prepare for meet and confer regarding litigation hold
6/27/2018     0.24   Harris County   call MG to prepare for meet and confer
6/27/2018     0.16   Harris County   prepare for meet and confer
6/27/2018     0.81   Harris County   meet and confer
6/27/2018     0.25   Harris County   circulate notes on meet and confer
6/27/2018     0.49   Harris County   revise sanctions motion
6/28/2018     0.24   Harris County   prepare agenda for TT call
6/28/2018     0.06   Harris County   prepare agenda for TT call
6/28/2018     0.04   Harris County   prepare for meet and confer with Judges
6/28/2018     0.70   Harris County   prepare for meet and confer with Judges
6/28/2018     0.55   Harris County   prepare for meet and confer with Judges
6/28/2018     0.62   Harris County   meet and confer with Sheryl Falk and Cori Stone
6/28/2018     0.21   Harris County   debrief with Michael Gervais
6/28/2018     0.09   Harris County   email to Sheryl and Cori re meet and confer
6/28/2018     0.09   Harris County   research [REDACTED]
6/28/2018     0.21   Harris County   review documents related to santions motion
6/28/2018     0.05   Harris County   review documents related to santions motion
6/28/2018     0.80   Harris County   review documents related to santions motion
6/28/2018     0.09   Harris County   review documents related to santions motion
6/28/2018     1.27   Harris County   review documents related to santions motion
6/28/2018     0.76   Harris County   Strategy call with TT
6/28/2018     0.11   Harris County   review documents related to santions motion
6/28/2018     0.90   Harris County   review documents related to santions motion
6/28/2018     0.70   Harris County   review documents related to santions motion
6/29/2018     0.42   Harris County   prepare for meeting re trial strategy
6/29/2018     0.76   Harris County   meet with AK and CG re strategy
6/29/2018     0.61   Harris County   phone call with Michael re [REDACTED]
6/29/2018     0.16   Harris County   review discovery requests
6/29/2018     0.47   Harris County   read LR's decision
6/29/2018     0.46   Harris County   prepare and respond to discovery request to the Judges
6/30/2018     0.26   Harris County   call with [REDACTED] re updates
6/30/2018     0.27   Harris County   call with [REDACTED] regarding [REDACTED]
6/30/2018     0.94   Harris County   review doc review spreadsheets
7/1/2018      0.64   Harris County   email Michael regarding [REDACTED]
7/1/2018      0.31   Harris County   review doc review spreadsheets
7/2/2018      0.10   Harris County   review doc review spreadsheets
7/2/2018      1.82   Harris County   revise sanctions motion
7/3/2018      0.05   Harris County   revise sanctions motion
7/3/2018      0.60   Harris County   revise sanctions motion
7/3/2018      1.09   Harris County   revise sanctions motion
7/3/2018      0.24   Harris County   revise sanctions motion
7/3/2018      0.22   Harris County   settlement conversation with Sheryl Falk
7/3/2018      0.21   Harris County   email to Alec re settlement call with Sheryl
7/3/2018      0.00   Harris County   settlement conversation with Sheryl Falk
7/3/2018      2.74   Harris County   revise sanctions motion
7/3/2018      0.05   Harris County   revise sanctions motion
7/3/2018      1.64   Harris County   revise sanctions motion
7/4/2018      0.53   Harris County   review doc review spreadsheets
7/5/2018      0.42   Harris County   draft organizing strategy
7/5/2018      0.30   Harris County   call with Alec re sanctions motion
7/5/2018      0.18   Harris County   prep for team call
7/5/2018      0.90   Harris County   Strategy call with TT
7/7/2018      0.64   Harris County   draft sanctions motion
7/7/2018      2.05   Harris County   draft sanctions motion
7/7/2018      0.85   Harris County   draft sanctions motion
7/8/2018      1.11   Harris County   draft assignment memo for Arjun re [REDACTED] in Defendants' court filings and transcripts
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 117 of 143


7/8/2018      0.38   Harris County   draft sanctions motion
7/8/2018      0.52   Harris County   draft sanctions motion
7/8/2018      0.45   Harris County   draft sanctions motion
7/8/2018      0.73   Harris County   draft sanctions motion
7/8/2018      1.39   Harris County   draft sanctions motion
7/9/2018      0.24   Harris County   draft sanctions motion
7/9/2018      0.67   Harris County   draft sanctions motion
7/9/2018      1.54   Harris County   draft sanctions motion
7/9/2018      0.20   Harris County   draft sanctions motion
7/9/2018      0.48   Harris County   draft sanctions motion
7/9/2018      0.73   Harris County   draft sanctions motion
7/9/2018      0.45   Harris County   draft sanctions motion
7/9/2018      0.21   Harris County   draft sanctions motion
7/9/2018      0.53   Harris County   team meeting
7/9/2018      0.08   Harris County   draft sanctions motion
7/9/2018      0.45   Harris County   draft sanctions motion
7/9/2018      0.42   Harris County   draft sanctions motion
7/9/2018      0.01   Harris County   draft sanctions motion
7/9/2018      0.20   Harris County   draft sanctions motion
7/9/2018      0.04   Harris County   draft sanctions motion
7/9/2018      0.96   Harris County   draft sanctions motion
7/10/2018     0.22   Harris County   draft sanctions motion
7/10/2018     0.18   Harris County   draft sanctions motion
7/10/2018     0.48   Harris County   draft sanctions motion
7/10/2018     0.35   Harris County   draft sanctions motion
7/10/2018     2.01   Harris County   draft sanctions motion
7/10/2018     0.20   Harris County   draft sanctions motion
7/10/2018     0.22   Harris County   read Judges' stay motion
7/10/2018     0.58   Harris County   call with [REDACTED]
7/11/2018     0.59   Harris County   train arjun on investigation and HCO case history
7/11/2018     0.23   Harris County   call with clarissa re declarations
7/11/2018     0.10   Harris County   call with clarissa re declarations
7/11/2018     0.00   Harris County   call with clarissa re declarations
7/12/2018     0.17   Harris County   review/respond to County's request for clarification
7/12/2018     0.12   Harris County   review/respond to County's request for clarification
7/12/2018     0.27   Harris County   review/respond to County's request for clarification
7/12/2018     0.03   Harris County   call with Victoria re data spreadsheet
7/12/2018     0.37   Harris County   review/respond to County's request for clarification
7/12/2018     0.23   Harris County   call with Sheryl
7/12/2018     0.10   Harris County   review/respond to County's request for clarification
7/12/2018     0.39   Harris County   settlement call with Kate and Phil
7/12/2018     0.49   Harris County   review/respond to County's request for clarification
7/12/2018     0.62   Harris County   draft sanctions motion
7/12/2018     0.53   Harris County   draft sanctions motion
7/12/2018     0.05   Harris County   draft sanctions motion
7/12/2018     0.30   Harris County   call with trial team
7/13/2018     0.08   Harris County   call with Bruce re mediation
7/13/2018     0.37   Harris County   call with Sheryl Falk
7/14/2018     0.53   Harris County   discuss with Alec responding to County's request for mediation
7/15/2018     0.69   Harris County   edit response to Judges' stay motion
7/16/2018     0.55   Harris County   edit response to Judges' stay motion
7/16/2018     0.17   Harris County   edit response to Judges' stay motion
7/16/2018     0.32   Harris County   edit response to Judges' stay motion
7/16/2018     0.22   Harris County   edit response to Judges' stay motion
7/16/2018     0.21   Harris County   call with [REDACTED]
7/16/2018     0.29   Harris County   edit response to Judges' stay motion
7/16/2018     0.41   Harris County   hearing by phone with the Court
7/16/2018     0.13   Harris County   edit response to Judges' stay motion
7/16/2018     0.26   Harris County   edit response to Judges' stay motion
7/16/2018     0.36   Harris County   edit response to Judges' stay motion
7/16/2018     0.57   Harris County   call with Bruce and Allan
7/16/2018     0.11   Harris County   edit response to Judges' stay motion
7/16/2018     0.20   Harris County   draft email to Allan and Bruce
7/17/2018     0.40   Harris County   assign investigator to watch videos filed with summary judgmnet motions
7/17/2018     0.11   Harris County   read defendants' summary judgment motions
7/17/2018     0.15   Harris County   call with [REDACTED]
7/17/2018     0.00   Harris County   assign investigator to watch videos filed with summary judgmnet motions
7/17/2018     0.27   Harris County   read defendants' summary judgment motions
7/17/2018     0.04   Harris County   call with [REDACTED]
7/17/2018     0.33   Harris County   call with [REDACTED]
7/18/2018     0.26   Harris County   read defendants' summary judgment motions
7/18/2018     0.13   Harris County   read defendants' summary judgment motions
7/18/2018     0.18   Harris County   read defendants' summary judgment motions
7/18/2018     0.28   Harris County   read defendants' summary judgment motions
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 118 of 143


7/18/2018     0.28   Harris County   call with Susanne re clients
7/18/2018     0.54   Harris County   read defendants' summary judgment motions
7/19/2018     0.38   Harris County   read defendants' summary judgment motions
7/19/2018     0.00   Harris County   read defendants' summary judgment motions
7/19/2018     0.35   Harris County   read defendants' summary judgment motions
7/19/2018     0.11   Harris County   call with Allan and Murray
7/19/2018     0.40   Harris County   respond to Judges' discovery request
7/19/2018     0.19   Harris County   edit responses to defendants' summary judgment motions
7/19/2018     0.15   Harris County   edit responses to defendants' summary judgment motions
7/19/2018     0.19   Harris County   respond to Judges' discovery request
7/19/2018     0.00   Harris County   edit responses to defendants' summary judgment motions
7/19/2018     0.10   Harris County   edit responses to defendants' summary judgment motions
7/19/2018     0.86   Harris County   edit responses to defendants' summary judgment motions
7/19/2018     0.43   Harris County   edit response to HC‐HO summ judg briefs
7/19/2018     0.17   Harris County   edit response to HC‐HO summ judg briefs
7/19/2018     0.41   Harris County   edit response to HC‐HO summ judg briefs
7/19/2018     0.34   Harris County   call with TT
7/19/2018     0.08   Harris County   edit response to HC‐HO summ judg briefs
7/19/2018     1.52   Harris County   edit response to HC‐HO summ judg briefs
7/20/2018     0.30   Harris County   edit response to judges SJ motion
7/20/2018     0.21   Harris County   edit response to judges SJ motion
7/20/2018     0.09   Harris County   edit response to judges SJ motion
7/20/2018     0.02   Harris County   edit response to judges SJ motion
7/20/2018     0.13   Harris County   edit response to judges SJ motion
7/20/2018     0.13   Harris County   respond to Judges' discovery request
7/20/2018     2.14   Harris County   edit response to judges SJ motion
7/21/2018     0.66   Harris County   edit response to HO/HC SJ motion
7/21/2018     0.75   Harris County   edit response to HO/HC SJ motion
7/22/2018     0.79   Harris County   edit response to judges SJ motion
7/22/2018     0.25   Harris County   edit response to judges SJ motion
7/22/2018     0.69   Harris County   edit response to judges SJ motion
7/22/2018     0.03   Harris County   edit response to judges SJ motion
7/22/2018     0.18   Harris County   edit response to judges SJ motion
7/22/2018     1.22   Harris County   edit response to judges SJ motion
7/23/2018     0.09   Harris County   draft sanctions motion
7/23/2018     0.21   Harris County   draft sanctions motion
7/23/2018     0.34   Harris County   draft sanctions motion
7/23/2018     0.11   Harris County   prepare for call with AK and CG re SJ briefs
7/23/2018     1.12   Harris County   call with AK and CG re SJ briefs
7/23/2018     0.14   Harris County   call with Victoria re data spreadsheet
7/23/2018     0.09   Harris County   email [REDACTED] and [REDACTED] about data
7/23/2018     0.47   Harris County   draft sanctions motion
7/23/2018     0.20   Harris County   draft sanctions motion
7/23/2018     0.58   Harris County   draft sanctions motion
7/23/2018     0.04   Harris County   draft sanctions motion
7/23/2018     0.44   Harris County   draft sanctions motion
7/23/2018     0.32   Harris County   draft sanctions motion
7/23/2018     0.25   Harris County   draft sanctions motion
7/23/2018     0.07   Harris County   draft sanctions motion
7/23/2018     0.90   Harris County   draft sanctions motion
7/23/2018     0.10   Harris County   draft sanctions motion
7/23/2018     0.21   Harris County   draft sanctions motion
7/23/2018     0.84   Harris County   draft sanctions motion
7/23/2018     0.30   Harris County   draft settlement proposal
7/24/2018     0.12   Harris County   draft settlement proposal
7/24/2018     0.46   Harris County   draft sanctions motion
7/24/2018     0.75   Harris County   draft revised settlement proposal
7/24/2018     3.50   Harris County   drive to Houston from Dallas
7/25/2018     0.42   Harris County   drive to meet [REDACTED]
7/25/2018     0.58   Harris County   meet with [REDACTED]
7/26/2018     0.33   Harris County   edit MPSJ facts
7/26/2018     0.03   Harris County   draft sanctions motion
7/26/2018     0.47   Harris County   call with trial team
7/26/2018     1.44   Harris County   edit MPSJ facts
7/27/2018     0.79   Harris County   response to HO motion for clarification
7/27/2018     0.59   Harris County   read Rosenthal's stay decision;
7/27/2018     1.92   Harris County   draft sanctions motion
7/28/2018     0.25   Harris County   draft sanctions motion
7/29/2018     0.86   Harris County   draft motion to stay implementation of amended order
7/29/2018     0.08   Harris County   draft motion to stay implementation of amended order
7/29/2018     0.09   Harris County   review County's discovery response to RFP
7/29/2018     0.40   Harris County   review 30(b)(6) notices
7/29/2018     0.66   Harris County   draft discovery requests
7/29/2018     0.05   Harris County   draft discovery requests
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 119 of 143


7/29/2018     0.35   Harris County   review document production
7/29/2018     0.27   Harris County   draft sanctions motion
7/30/2018     0.39   Harris County   review summaries of PC hearing videos and draft footnote
7/30/2018     0.30   Harris County   meet with charlie and alec re revised MPSJ undisputed facts
7/30/2018     0.22   Harris County   review 30(b)(6) notices
7/30/2018     0.18   Harris County   review 30(b)(6) notices
7/31/2018     0.28   Harris County   call with Michael re 30b6 notices
7/31/2018     0.27   Harris County   review 30(b)(6) notices
7/31/2018     0.58   Harris County   review 30(b)(6) notices
8/1/2018      0.03   Harris County   edit statement of undisputed facts
8/1/2018      1.11   Harris County   edit statement of undisputed facts
8/1/2018      0.04   Harris County   respond to emails re discovery 30b6 and meet and confers with OC
8/1/2018      0.26   Harris County   edit statement of undisputed facts
8/1/2018      0.10   Harris County   prepare for call with [REDACTED]
8/2/2018      0.40   Harris County   respond to discovery emails re scheduling depos
8/2/2018      0.03   Harris County   edit statement of undisputed facts
8/2/2018      0.20   Harris County   edit statement of undisputed facts
8/2/2018      1.23   Harris County   edit statement of undisputed facts
8/2/2018      1.64   Harris County   edit statement of undisputed facts
8/3/2018      0.28   Harris County   edit statement of undisputed facts
8/3/2018      0.11   Harris County   prep for meet and confer
8/3/2018      0.49   Harris County   meet and confer
8/3/2018      0.16   Harris County   email summary of meet and confer to OC
8/3/2018      0.18   Harris County   call with Michael re 30b6 depo prep
8/4/2018      1.81   Harris County   prepare for 30b6 deposition re sheriff's spreadsheets
8/4/2018      0.03   Harris County   prepare for 30b6 deposition re sheriff's spreadsheets
8/4/2018      0.89   Harris County   discovery call with Michael / prep with 30b6
8/5/2018      0.12   Harris County   prepare for 30b6 depo (Judges)
8/5/2018      0.56   Harris County   respond to discovery related emails
8/5/2018      0.04   Harris County   respond to discovery related emails
8/5/2018      0.10   Harris County   respond to discovery related emails
8/5/2018      0.15   Harris County   respond to discovery related emails
8/5/2018      0.18   Harris County   prepare for 30b6 deposition re sheriff's spreadsheets
8/5/2018      0.15   Harris County   prepare for 30b6 deposition re sheriff's spreadsheets
8/6/2018      0.42   Harris County   call with Alec re final evidence prep
8/6/2018      0.38   Harris County   call with [REDACTED] and Michael re 30b6 depo prep
8/6/2018      2.97   Harris County   30b6 deposition of Sheriff's corporate representative
8/7/2018      0.37   Harris County   meet and confer with County
8/7/2018      0.10   Harris County   meet and confer with Judges
8/7/2018      2.33   Harris County   prepare evidence presentation
8/7/2018      0.88   Harris County   call with [REDACTED] and Michael prep for 30b6 OCM depo
8/8/2018      1.08   Harris County   Ed Wells deposition ‐ call in
8/9/2018      0.55   Harris County   call with trial team
8/12/2018     0.78   Harris County   prepare for discovery conference
8/13/2018     0.51   Harris County   review spreadsheets we want to depose in county 30b6
8/13/2018     0.69   Harris County   prepare for discovery conference
8/13/2018     0.39   Harris County   prepare discovery requests
8/13/2018     0.29   Harris County   call with Gervais to prep for discovery hearing
8/13/2018     0.61   Harris County   discovery hearing with Rosenthal
8/13/2018     0.26   Harris County   call with Michael re discovery
8/13/2018     0.14   Harris County   draft proposed order
8/13/2018     0.30   Harris County   draft proposed order and email team
8/13/2018     0.25   Harris County   phone call with Gervais re discovery
8/13/2018     0.43   Harris County   send discovery related emails to Gervais and OC
8/13/2018     0.13   Harris County   prepare discovery requests
8/13/2018     0.44   Harris County   prepare discovery requests
8/13/2018     0.79   Harris County   prepare discovery requests
8/13/2018     0.08   Harris County   prepare discovery requests
8/14/2018     1.59   Harris County   prepare discovery requests
8/14/2018     0.36   Harris County   prepare discovery requests
8/14/2018     0.02   Harris County   prepare discovery requests
8/14/2018     0.71   Harris County   prepare discovery requests
8/14/2018     0.12   Harris County   prepare discovery requests
8/14/2018     0.29   Harris County   prepare discovery requests
8/14/2018     0.64   Harris County   prepare discovery requests
8/14/2018     0.02   Harris County   prepare discovery requests
8/14/2018     1.20   Harris County   prepare discovery requests
8/14/2018     1.06   Harris County   prepare discovery requests
8/14/2018     1.26   Harris County   prepare discovery requests
8/14/2018     0.31   Harris County   prepare discovery requests
8/14/2018     0.96   Harris County   prepare discovery requests
8/14/2018     0.62   Harris County   prepare discovery requests
8/15/2018     0.27   Harris County   prepare expert retention agreements
8/15/2018     0.35   Harris County   call with trial and appellate team re stay decision
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 120 of 143


8/15/2018     0.18   Harris County   review district clerk's spreadsheets
8/15/2018     0.33   Harris County   review pretrial services spreadsheets
8/15/2018     1.07   Harris County   call with phil, Michael, edit proposed order
8/16/2018     1.80   Harris County   call with trial team
8/16/2018     0.23   Harris County   call with [REDACTED] re deposition
8/16/2018     0.27   Harris County   organzize doc review spreadsheets
8/17/2018     0.82   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.59   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.86   Harris County   call with trial team re deposition strategy
8/17/2018     0.09   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.24   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.39   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.36   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.33   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.18   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     2.25   Harris County   response to motion for prot. ord. (Radack)
8/17/2018     0.51   Harris County   prepare for 30b6 depos
8/17/2018     0.24   Harris County   response to motion for prot. ord. (Radack)
8/20/2018     0.21   Harris County   response to Rosenthal court order re stay
8/20/2018     0.40   Harris County   review MG proposed email response to Phil re 30b6 depo
8/20/2018     0.42   Harris County   response to Rosenthal court order re stay
8/20/2018     0.31   Harris County   response to Rosenthal court order re stay
8/20/2018     1.57   Harris County   response to Rosenthal court order re stay
8/21/2018     0.08   Harris County   conversation with Alec about brief to LR re effect of stay
8/21/2018     0.64   Harris County   response to Rosenthal court order re stay
8/21/2018     0.24   Harris County   response to Rosenthal court order re stay
8/21/2018     0.88   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     1.69   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     0.59   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     0.05   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     0.29   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     0.01   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     0.25   Harris County   response to motion for prot. ord. (Radack)
8/21/2018     1.21   Harris County   response to motion for prot. ord. (Radack)
8/22/2018     1.41   Harris County   prepare for 30b6 depo of district clerk
8/22/2018     0.44   Harris County   prepare for 30b6 depo of district clerk
8/22/2018     0.21   Harris County   prepare for 30b6 depo of district clerk
8/22/2018     0.26   Harris County   prepare for call with John Clark
8/22/2018     0.24   Harris County   call with John Clark
8/22/2018     0.47   Harris County   revise response to motion for protective order
8/22/2018     0.49   Harris County   call wtih [REDACTED]
8/22/2018     0.72   Harris County   revise response to motion for protective order
8/22/2018     0.26   Harris County   revise response to motion for protective order
8/22/2018     0.49   Harris County   response to Rosenthal court order re stay
8/23/2018     0.28   Harris County   trial team call
8/23/2018     0.56   Harris County   call with michael re depo prep
8/23/2018     0.53   Harris County   prepare for PTS deposition
8/24/2018     0.32   Harris County   review Judges' brief to Rosenthal re stay
8/24/2018     0.02   Harris County   prepare for PTS 30b6 depo
8/24/2018     0.01   Harris County   prepare for PTS 30b6 depo
8/24/2018     0.72   Harris County   prepare for PTS 30b6 depo
8/24/2018     0.81   Harris County   draft pre‐motion letter
8/24/2018     0.11   Harris County   draft pre‐motion letter
8/24/2018     0.17   Harris County   call with Michael re depo prep
8/24/2018     0.64   Harris County   prepare for depo of Bough Zeerip
8/24/2018     0.17   Harris County   prepare for depo of Bough Zeerip
8/24/2018     0.20   Harris County   prepare for depo of Bough Zeerip
8/24/2018     0.44   Harris County   prepare for depo of Bough Zeerip
8/24/2018     0.68   Harris County   prepare for depo of Bough Zeerip
8/24/2018     3.01   Harris County   deposition of Bough Zeerip
8/25/2018     1.41   Harris County   prepare for Karahan deposition
8/25/2018     0.42   Harris County   prepare for Karahan deposition
8/26/2018     0.23   Harris County   prepare for Karahan deposition
8/26/2018     0.91   Harris County   prepare for Karahan deposition
8/26/2018     0.00   Harris County   prepare for Karahan deposition
8/26/2018     0.25   Harris County   prepare for Karahan deposition
8/26/2018     0.37   Harris County   prepare for Karahan deposition
8/26/2018     0.76   Harris County   topics for [REDACTED] report
8/26/2018     0.12   Harris County   topics for [REDACTED] report
8/26/2018     0.08   Harris County   topics for [REDACTED] report
8/26/2018     0.06   Harris County   draft pre‐motion letter
8/26/2018     1.11   Harris County   draft pre‐motion letter
8/26/2018     0.63   Harris County   draft pre‐motion letter
8/27/2018     0.33   Harris County   draft pre‐motion letter
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 121 of 143


8/27/2018     0.83   Harris County   draft pre‐motion letter
8/27/2018     0.45   Harris County   prepare for Karahan deposition
8/27/2018     0.32   Harris County   call with Michael re discovery prep
8/27/2018     0.24   Harris County   convo with Charlie re discovery plan
8/27/2018     0.64   Harris County   prepare for Karahan deposition
8/27/2018     0.50   Harris County   prepare for Karahan deposition
8/27/2018     0.73   Harris County   prepare for Karahan deposition
8/27/2018     0.75   Harris County   prepare for Karahan deposition
8/27/2018     0.35   Harris County   convo with Franklin Bynum re depositions
8/27/2018     0.12   Harris County   review RFPs to the County
8/27/2018     0.10   Harris County   review RFPs to the County
8/27/2018     0.37   Harris County   prepare for Karahan deposition
8/27/2018     0.31   Harris County   prepare for Karahan deposition
8/27/2018     1.71   Harris County   prepare for Karahan deposition
8/28/2018     0.42   Harris County   summary of Bo Zeerip depo
8/28/2018     0.20   Harris County   meet and confer wtih Phil and summary email to Phil
8/28/2018     0.17   Harris County   summary of Bo Zeerip depo
8/28/2018     0.18   Harris County   call with Alec re discovery mgmt
8/28/2018     1.16   Harris County   prepare for Karahan deposition
8/28/2018     0.32   Harris County   prepare for Karahan deposition
8/28/2018     0.69   Harris County   prepare for Karahan deposition
8/28/2018     0.50   Harris County   call with trial team
8/28/2018     0.20   Harris County   prepare for Karahan deposition
8/28/2018     1.21   Harris County   prepare for Karahan deposition
8/28/2018     0.70   Harris County   prepare for Karahan deposition
8/28/2018     0.70   Harris County   prepare for Karahan deposition
8/29/2018     0.34   Harris County   prepare for Karahan deposition
8/29/2018     0.02   Harris County   prepare for Karahan deposition
8/29/2018     0.13   Harris County   prepare for Karahan deposition
8/29/2018     1.02   Harris County   prepare for Karahan deposition
8/29/2018     0.17   Harris County   prepare for Karahan deposition
8/29/2018     0.45   Harris County   convo with [REDACTED]
8/29/2018     1.10   Harris County   prepare for Karahan deposition
8/29/2018     3.60   Harris County   prepare for Karahan deposition
8/29/2018     4.33   Harris County   prepare for Karahan deposition
8/30/2018     0.53   Harris County   prepare for Karahan deposition
8/30/2018     1.22   Harris County   prepare for Karahan deposition
8/30/2018     6.90   Harris County   depose Karahan
8/30/2018     7.25   Harris County   travel to DC from houston
8/31/2018     0.18   Harris County   meet and confer with 14 Judges re privilege log
8/31/2018     0.38   Harris County   call with Alec re discovery strategy
8/31/2018     0.97   Harris County   review discovery responses
8/31/2018     0.39   Harris County   review discovery responses
9/1/2018      0.05   Harris County   reviewing expert report of Mike Jones
9/1/2018      0.00   Harris County   reviewing expert report of Mike Jones
9/1/2018      0.35   Harris County   respond to emails from Joe and MG re data analysis
9/1/2018      0.39   Harris County   draft pre‐motion letter
9/1/2018      0.49   Harris County   assemble docs to review for jordan depo
9/2/2018      1.37   Harris County   reviewing expert report of [REDACTED]
9/2/2018      0.64   Harris County   reviewing expert report of [REDACTED]
9/2/2018      0.17   Harris County   reviewing expert report of [REDACTED]
9/2/2018      1.23   Harris County   draft responses to Judges' second set of Rogs
9/2/2018      0.42   Harris County   emails regarding deposition strategy re Hearing OFficers
9/2/2018      1.34   Harris County   respond to Defendants' RFPs
9/2/2018      0.13   Harris County   review discovery response edits from JG and MG
9/3/2018      0.00   Harris County   review Aldo Martinez depo outline
9/3/2018      0.98   Harris County   review Aldo Martinez depo outline
9/3/2018      0.20   Harris County   review Aldo Martinez depo outline
9/3/2018      0.51   Harris County   review Aldo Martinez depo outline
9/3/2018      1.04   Harris County   review discovery response edits from JG and MG
9/3/2018      0.40   Harris County   call with Michael re deposition strategy
9/3/2018      0.11   Harris County   review discovery response edits from JG and MG
9/3/2018      0.68   Harris County   review discovery response edits from JG and MG
9/3/2018      0.73   Harris County   edit pre‐motion letter
9/3/2018      2.00   Harris County   prepare for Judge Jordan deposition
9/4/2018      0.64   Harris County   prepare for Judge Jordan deposition
9/4/2018      0.15   Harris County   prepare for Judge Jordan deposition
9/4/2018      0.81   Harris County   Judge Jordan deposition
9/4/2018      1.13   Harris County   Judge Jordan deposition
9/4/2018      0.72   Harris County   Judge Jordan deposition
9/4/2018      1.14   Harris County   Judge Jordan deposition
9/4/2018      0.73   Harris County   draft/send summary of judge jordan depo to team
9/4/2018      0.33   Harris County   call with MG re depo strategy
9/4/2018      0.41   Harris County   review discovery production
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 122 of 143


9/4/2018      1.31   Harris County   prepare for Jen Gaut and Mike Fields depos by reviewing documents
9/5/2018      0.79   Harris County   draft notice of new authority
9/5/2018      0.24   Harris County   convo with [REDACTED] re expert report
9/5/2018      0.09   Harris County   prepare for meet and confer with Kate David
9/5/2018      0.22   Harris County   meet and confer with Kate re reporting
9/5/2018      0.50   Harris County   convo with [REDACTED] re expert report
9/5/2018      0.29   Harris County   prepare for discovery hearing
9/5/2018      0.82   Harris County   prepare for discovery hearing
9/5/2018      0.52   Harris County   prepare for discovery hearing
9/6/2018      0.87   Harris County   prepare for discovery hearing
9/6/2018      0.20   Harris County   prepare for discovery hearing
9/6/2018      1.65   Harris County   status conference
9/6/2018      0.07   Harris County   prepare for Jen Gaut depo
9/6/2018      1.78   Harris County   prepare for Jen Gaut depo
9/6/2018      0.34   Harris County   prepare for Jen Gaut depo
9/6/2018      0.48   Harris County   call with trial team
9/6/2018      0.89   Harris County   prepare for Jen Gaut depo
9/6/2018      0.22   Harris County   prepare for Jen Gaut depo
9/6/2018      0.53   Harris County   prepare for Jen Gaut depo
9/6/2018      0.44   Harris County   prepare for Jen Gaut depo
9/6/2018      0.43   Harris County   prepare for Jen Gaut depo
9/6/2018      0.35   Harris County   prepare for Jen Gaut depo
9/6/2018      0.00   Harris County   prepare for Jen Gaut depo
9/6/2018      1.68   Harris County   prepare for Jen Gaut depo
9/7/2018      0.98   Harris County   prepare for Jen Gaut depo
9/7/2018      0.49   Harris County   prepare for Jen Gaut depo
9/7/2018      2.73   Harris County   deposition of jen gaut
9/7/2018      3.46   Harris County   deposition of jen gaut
9/8/2018      0.73   Harris County   summary of jen gaut deposition
9/8/2018      1.07   Harris County   summary of jen gaut deposition
9/8/2018      1.89   Harris County   summary of jen gaut deposition
9/8/2018      0.00   Harris County   summary of jen gaut deposition
9/8/2018      1.00   Harris County   summary of jen gaut deposition
9/8/2018      0.14   Harris County   review documents
9/9/2018      0.20   Harris County   prep for Fields depo
9/9/2018      0.32   Harris County   prep for Fields depo
9/9/2018      1.07   Harris County   prep for Fields depo
9/9/2018      0.96   Harris County   prep for Fields depo
9/9/2018      0.30   Harris County   prep for Fields depo
9/9/2018      0.26   Harris County   prep for Fields depo
9/9/2018      0.01   Harris County   prep for Fields depo
9/9/2018      0.89   Harris County   prep for Fields depo
9/9/2018      0.41   Harris County   prep for Fields depo
9/9/2018      0.19   Harris County   prep for Fields depo
9/9/2018      0.59   Harris County   prepare for Jen Gaut depo continuance
9/9/2018      0.00   Harris County   prepare for Jen Gaut depo continuance
9/9/2018      0.64   Harris County   prepare for Jen Gaut depo continuance
9/9/2018      0.57   Harris County   review MG outline for Bunin depo
9/10/2018     1.44   Harris County   review MG outline for Bunin depo
9/10/2018     0.03   Harris County   prep for Fields depo
9/10/2018     0.77   Harris County   prepare for depo of ADA Driver
9/10/2018     0.64   Harris County   prep for Fields depo
9/10/2018     0.37   Harris County   prep for Fields depo
9/10/2018     0.12   Harris County   prep for Fields depo
9/10/2018     0.21   Harris County   prep for Fields depo
9/10/2018     0.00   Harris County   prep for Fields depo
9/10/2018     0.77   Harris County   prep for Fields depo
9/10/2018     0.31   Harris County   prep for Fields depo
9/10/2018     0.12   Harris County   prep for Fields depo
9/10/2018     1.42   Harris County   prep for Fields depo
9/10/2018     0.38   Harris County   prep for Fields depo
9/11/2018     0.24   Harris County   prep for Fields depo
9/11/2018     4.05   Harris County   Bunin depo
9/12/2018     0.10   Harris County   review discovery response edits from JG and MG
9/12/2018     0.97   Harris County   edit discovery responses
9/12/2018     0.12   Harris County   edit discovery responses
9/12/2018     0.41   Harris County   edit discovery responses
9/12/2018     0.45   Harris County   prep for Gaut depo
9/13/2018     5.51   Harris County   jen gaut deposition continuance
9/13/2018     0.28   Harris County   call with trial team
9/13/2018     0.47   Harris County   travel to airport
9/13/2018     0.62   Harris County   finish responses to County discovery responses and serve
9/13/2018     0.45   Harris County   draft pre‐motion letter
9/14/2018     0.09   Harris County   draft pre‐motion letter
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 123 of 143


9/14/2018     0.94   Harris County   draft pre‐motion letter
9/14/2018     0.87   Harris County   draft pre‐motion letter
9/19/2018     0.57   Harris County   draft response to Phil's email re discovery issues
9/19/2018     0.23   Harris County   prepare for meet and confer
9/19/2018     0.24   Harris County   prepare for meet and confer
9/19/2018     0.14   Harris County   review discovery responses from defendants
9/19/2018     0.20   Harris County   prepare for meet and confer
9/19/2018     0.56   Harris County   prepare for meet and confer
9/19/2018     0.77   Harris County   research privilege claims
9/19/2018     0.08   Harris County   prepare for meet and confer
9/19/2018     0.21   Harris County   prepare for meet and confer
9/19/2018     1.04   Harris County   research privilege claims
9/19/2018     0.15   Harris County   research privilege claims
9/19/2018     0.33   Harris County   draft discovery requests re reporting requirements
9/19/2018     0.46   Harris County   draft discovery requests re reporting requirements
9/20/2018     0.32   Harris County   draft discovery requests re reporting requirements
9/20/2018     0.15   Harris County   draft discovery requests re reporting requirements
9/20/2018     0.28   Harris County   draft discovery requests re reporting requirements
9/20/2018     0.35   Harris County   prepare for meet and confer
9/20/2018     0.55   Harris County   meet and confer
9/20/2018     0.97   Harris County   strategy call with trial team
9/21/2018     0.64   Harris County   meet and confer
9/23/2018     0.04   Harris County   review HCO discovery production and identify topics for meet and confer
9/23/2018     0.30   Harris County   review HCO discovery production and identify topics for meet and confer
9/23/2018     0.56   Harris County   review HCO discovery production and identify topics for meet and confer
9/24/2018     0.50   Harris County   review HCO discovery production and identify topics for meet and confer
9/24/2018     0.35   Harris County   meet with Arjun and Lily re PC hearing review
9/24/2018     0.35   Harris County   call with Michael regarding discovery
9/24/2018     0.54   Harris County   draft email to OC re discovery issues
9/24/2018     0.30   Harris County   draft email to OC re discovery issues
9/24/2018     0.59   Harris County   review bail hearing spreadsheet; discovery
9/25/2018     0.10   Harris County   review HCO discovery production and identify topics for meet and confer
9/25/2018     0.67   Harris County   review HCO discovery production and identify topics for meet and confer
9/25/2018     0.01   Harris County   review HCO discovery production and identify topics for meet and confer
9/25/2018     0.15   Harris County   review HCO discovery production and identify topics for meet and confer
9/25/2018     0.83   Harris County   response to county's response to dkt. 498
9/26/2018     0.50   Harris County   response to county's response to dkt. 498
9/26/2018     0.00   Harris County   emails to OC re meet and confer
9/26/2018     0.10   Harris County   prepare for meet and confer
9/26/2018     0.30   Harris County   prepare for meet and confer
9/26/2018     0.25   Harris County   prepare for meet and confer
9/27/2018     0.10   Harris County   prepare for meet and confer
9/27/2018     0.39   Harris County   prepare for meet and confer
9/27/2018     1.20   Harris County   meet and confer
9/27/2018     0.09   Harris County   respond to victoria's emailre discovery issues
9/27/2018     0.43   Harris County   draft email to Barbara re providing notice to arrestees
9/28/2018     0.09   Harris County   draft pre‐motion letter
9/28/2018     0.77   Harris County   draft pre‐motion letter
9/28/2018     1.16   Harris County   write email to co‐counsel summarizing meet and confer and identifying issues for pre‐conf letter
9/28/2018     0.07   Harris County   prepare for meet and confer with sheriff
9/28/2018     0.54   Harris County   meet and confer with HCSO
9/28/2018     0.13   Harris County   draft Rogs to the Sheriff
9/28/2018     0.26   Harris County   response to 14 Judges re issues for Monday
9/28/2018     0.59   Harris County   convo with Charlie re response to Motion to Seal
9/28/2018     0.21   Harris County   draft pre‐motion letter
9/28/2018     0.24   Harris County   draft pre‐motion letter
9/28/2018     1.45   Harris County   draft pre‐motion letter
9/28/2018     0.18   Harris County   draft pre‐motion letter
9/29/2018     0.16   Harris County   draft pre‐motion letter
9/29/2018     1.35   Harris County   draft pre‐motion letter
9/29/2018     0.07   Harris County   prep for Fields deposition
9/29/2018     0.09   Harris County   prep for Fields deposition
9/29/2018     1.09   Harris County   prep for Fields deposition
9/29/2018     0.56   Harris County   prep for Fields deposition
9/30/2018     1.82   Harris County   draft [REDACTED] report
9/30/2018     1.20   Harris County   prepare for pre‐motion hearing
9/30/2018     1.18   Harris County   prepare for pre‐motion hearing
9/30/2018     0.66   Harris County   prepare for pre‐motion hearing
10/1/2018     0.58   Harris County   prepare for pre‐motion hearing
10/1/2018     0.03   Harris County   prepare for pre‐motion hearing
10/1/2018     0.00   Harris County   prepare for pre‐motion hearing
10/1/2018     0.00   Harris County   prepare for pre‐motion hearing
10/1/2018     1.30   Harris County   prepare for pre‐motion hearing
10/1/2018     0.83   Harris County   attend and argue pre‐motion hearing
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 124 of 143


10/1/2018     0.37   Harris County   review [REDACTED] edits to report
10/1/2018     0.13   Harris County   review [REDACTED] edits to report
10/1/2018     1.04   Harris County   prepare for Fields deposition
10/1/2018     1.10   Harris County   prepare for Fleming deposition
10/1/2018     0.11   Harris County   prepare for Fleming deposition
10/1/2018     0.33   Harris County   prepare for Fleming deposition
10/2/2018     1.62   Harris County   prepare for Fields deposition
10/2/2018     0.29   Harris County   prepare for Fields deposition
10/2/2018     1.00   Harris County   prepare for Fleming deposition
10/2/2018     0.01   Harris County   prepare for Fleming deposition
10/2/2018     0.00   Harris County   prepare for Fleming deposition
10/2/2018     1.72   Harris County   prepare for Fleming deposition
10/2/2018     1.48   Harris County   prepare for Fleming deposition
10/2/2018     0.04   Harris County   prepare for Fields deposition
10/2/2018     0.96   Harris County   prepare for Fields deposition
10/2/2018     0.75   Harris County   prepare for Fleming deposition
10/2/2018     0.64   Harris County   prepare for Fleming deposition
10/3/2018     0.17   Harris County   prepare for Fields deposition
10/3/2018     0.07   Harris County   prepare for Fields deposition
10/3/2018     0.16   Harris County   prepare for Fields deposition
10/3/2018     0.14   Harris County   prepare for Fields deposition
10/3/2018     0.06   Harris County   prepare for Fields deposition
10/3/2018     2.03   Harris County   deposition of Judge Fields
10/3/2018     1.90   Harris County   deposition of Judge Fields
10/3/2018     1.38   Harris County   deposition of Judge Fields
10/3/2018     0.08   Harris County   deposition of Judge Fields
10/3/2018     1.79   Harris County   Plaintiffs' questioning of Fields
10/3/2018     0.61   Harris County   Plaintiffs' questioning of Fields
10/3/2018     0.02   Harris County   Plaintiffs' questioning of Fields
10/3/2018     0.71   Harris County   Plaintiffs' questioning of Fields
10/3/2018     0.25   Harris County   Plaintiffs' questioning of Fields
10/4/2018     0.38   Harris County   prepare for Fleming deposition
10/4/2018     0.93   Harris County   Fleming deposition
10/4/2018     1.11   Harris County   Fleming deposition
10/4/2018     0.64   Harris County   Fleming deposition
10/4/2018     1.09   Harris County   Fleming deposition
10/4/2018     0.51   Harris County   Fleming deposition
10/4/2018     0.44   Harris County   review TIDC documents
10/4/2018     0.00   Harris County   review TIDC documents
10/4/2018     0.47   Harris County   Fleming deposition
10/4/2018     0.02   Harris County   notes on Fleming
10/4/2018     0.02   Harris County   questioning by County
10/4/2018     0.05   Harris County   prepare for Fields deposition
10/4/2018     0.23   Harris County   prepare for Fields deposition
10/4/2018     0.22   Harris County   prepare for Fields deposition
10/4/2018     0.13   Harris County   prepare for Fields deposition
10/4/2018     0.68   Harris County   prepare for Fields deposition
10/5/2018     0.29   Harris County   prepare for Fields deposition
10/5/2018     0.03   Harris County   prepare for Fields deposition
10/5/2018     0.06   Harris County   prepare for Fields deposition
10/5/2018     1.56   Harris County   Plaintiffs' questioning of Fields
10/5/2018     0.00   Harris County   Plaintiffs' questioning of Fields
10/5/2018     1.13   Harris County   Plaintiffs' questioning of Fields
10/5/2018     0.28   Harris County   Plaintiffs' questioning of Fields
10/5/2018     0.10   Harris County   Plaintiffs' questioning of Fields
10/5/2018     0.12   Harris County   Plaintiffs' questioning of Fields
10/5/2018     0.72   Harris County   summary of Fleming deposition
10/8/2018     0.31   Harris County   edit [REDACTED] report
10/8/2018     0.15   Harris County   edit [REDACTED] report
10/8/2018     0.16   Harris County   edit [REDACTED] report
10/8/2018     0.27   Harris County   finalize status report
10/8/2018     0.14   Harris County   draft email re motion to amend order regarding Notice
10/10/2018    0.19   Harris County   motion for leave to depose Kelvin Banks
10/10/2018    0.95   Harris County   meet and confer with the County
10/11/2018    0.47   Harris County   email summary of meet and confer to County
10/11/2018    0.27   Harris County   assist in drafting pre‐motion letter re sanctions
10/11/2018    0.16   Harris County   send questions to MG and JG re meet and confer follow up
10/11/2018    0.64   Harris County   review deposition transcripts for testimony on supervision of BROR; prep for pre‐motion letter
10/11/2018    0.33   Harris County   call with trial team
10/11/2018    0.10   Harris County   review deposition transcripts for testimony on supervision of BROR; prep for pre‐motion letter
10/12/2018    0.13   Harris County   review ODonnell II brief
10/12/2018    0.33   Harris County   review ODonnell II brief
10/12/2018    0.24   Harris County   review ODonnell II brief
10/12/2018    0.41   Harris County   review ODonnell II brief
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 125 of 143


10/12/2018    0.35   Harris County   review ODonnell II brief
10/12/2018    0.95   Harris County   review ODonnell II brief
10/12/2018    0.12   Harris County   review ODonnell II brief
10/12/2018    0.46   Harris County   review ODonnell II brief
10/12/2018    0.17   Harris County   call with OC re notice
10/12/2018    0.44   Harris County   call with Arpit re ODonnell II brief draft
10/13/2018    0.05   Harris County   motion to amend dkt. 363
10/13/2018    0.14   Harris County   motion to amend dkt. 363
10/13/2018    0.29   Harris County   motion to amend dkt. 363
10/13/2018    0.27   Harris County   motion to amend dkt. 363
10/13/2018    0.04   Harris County   motion to amend dkt. 363
10/15/2018    0.36   Harris County   edit pre‐motion letter
10/15/2018    0.06   Harris County   edit pre‐motion letter
10/15/2018    0.47   Harris County   edit pre‐motion letter
10/15/2018    0.10   Harris County   edit pre‐motion letter
10/15/2018    0.21   Harris County   edit pre‐motion letter
10/15/2018    0.05   Harris County   edit pre‐motion letter
10/15/2018    0.30   Harris County   edit pre‐motion letter
10/15/2018    0.19   Harris County   edit pre‐motion letter
10/15/2018    0.01   Harris County   prep for meet and confer with Judges
10/15/2018    0.06   Harris County   edit pre‐motion letter
10/15/2018    0.16   Harris County   edit pre‐motion letter
10/15/2018    0.71   Harris County   meet and confer with 14 judges
10/15/2018    0.24   Harris County   edit pre‐motion letter
10/15/2018    0.12   Harris County   edit pre‐motion letter
10/15/2018    0.06   Harris County   edit pre‐motion letter
10/15/2018    0.00   Harris County   edit pre‐motion letter
10/16/2018    0.10   Harris County   edit pre‐motion letter
10/16/2018    0.20   Harris County   edit pre‐motion letter
10/16/2018    0.40   Harris County   edit pre‐motion letter
10/16/2018    1.65   Harris County   edit pre‐motion letter
10/16/2018    0.50   Harris County   edit pre‐motion letter
10/16/2018    0.31   Harris County   edit pre‐motion letter
10/18/2018    0.17   Harris County   edit pre‐motion letter
10/18/2018    0.58   Harris County   edit pre‐motion letter
10/18/2018    0.53   Harris County   edit pre‐motion letter
10/18/2018    0.08   Harris County   edit pre‐motion letter
10/18/2018    0.05   Harris County   edit pre‐motion letter
10/18/2018    0.19   Harris County   email Phil about data production issues
10/18/2018    0.17   Harris County   call with trial team
10/18/2018    1.12   Harris County   edit pre‐motion letter
10/21/2018    0.49   Harris County   review draft 2 of the ODonnell II brief
10/21/2018    0.69   Harris County   edit pre‐motion letter
10/21/2018    0.13   Harris County   edit pre‐motion letter
10/21/2018    1.37   Harris County   edit pre‐motion letter
10/21/2018    0.69   Harris County   edit pre‐motion letter
10/21/2018    0.41   Harris County   edit pre‐motion letter
10/21/2018    0.35   Harris County   edit pre‐motion letter
10/21/2018    0.26   Harris County   edit pre‐motion letter
10/21/2018    0.68   Harris County   edit pre‐motion letter
10/22/2018    0.14   Harris County   review draft 2 of the ODonnell II brief
10/22/2018    1.07   Harris County   review draft 2 of the ODonnell II brief
10/22/2018    0.10   Harris County   review draft 2 of the ODonnell II brief
10/22/2018    1.92   Harris County   edit pre‐motion letter
10/22/2018    0.48   Harris County   call with Michael and Alec re meet and confer
10/22/2018    0.35   Harris County   edit pre‐motion letter
10/22/2018    0.38   Harris County   review draft 2 of the ODonnell II brief
10/23/2018    0.28   Harris County   review draft 2 of the ODonnell II brief
10/23/2018    0.20   Harris County   review draft 2 of the ODonnell II brief
10/23/2018    0.80   Harris County   review draft 2 of the ODonnell II brief
10/23/2018    0.00   Harris County   call with Michael and Alec re meet and confer
10/23/2018    0.75   Harris County   call with Michael and Alec re meet and confer
10/23/2018    0.82   Harris County   meet and confer with OC
10/25/2018    0.10   Harris County   review pre‐motion letter and exhibits
10/25/2018    0.66   Harris County   review pre‐motion letter and exhibits
10/25/2018    1.74   Harris County   review pre‐motion letter and exhibits
10/25/2018    0.22   Harris County   trial team call
10/25/2018    1.54   Harris County   review pre‐motion letter and exhibits
10/29/2018    0.50   Harris County   draft response to judges' motion to postpone the hearing
10/29/2018    0.00   Harris County   draft response to judges' motion to postpone the hearing
11/2/2018     0.42   Harris County   propose edits to [REDACTED] report
11/4/2018     0.43   Harris County   prep for Fields depo continuance
11/4/2018     0.28   Harris County   prep for Fields depo continuance
11/4/2018     0.01   Harris County   prep for Fields depo continuance
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 126 of 143


11/7/2018            0.25   Harris County   prep for Fields depo continuance
11/8/2018            0.83   Harris County   call with trial team re appeal and settlement strategy
11/16/2018           0.21   Harris County   call wtih ALec re HCo settlement
12/3/2018            0.60   Harris County   call with [REDACTED] re meetings
12/3/2018            0.71   Harris County   team mtg prep for meetings on Friday
12/4/2018            1.11   Harris County   prepare for meetings
12/4/2018            0.05   Harris County   prepare for meetings
12/4/2018            0.30   Harris County   prepare for meetings
12/4/2018            0.30   Harris County   meet with Thea re HCO settlement proposal
12/5/2018            0.73   Harris County   prepare for meetings
12/5/2018            6.50   Harris County   travel to Houston
12/6/2018            3.75   Harris County   settlement mtg with [REDACTED]
12/6/2018            0.95   Harris County   meet with [REDACTED]
12/6/2018            1.17   Harris County   meet with [REDACTED] re settlement
12/6/2018            0.97   Harris County   meeting with [REDACTED]
12/7/2018            1.75   Harris County   [REDACTED] briefing with new judges
12/7/2018            0.75   Harris County   meet with [REDACTED]
12/11/2018           0.54   Harris County   call with [REDACTED]
12/11/2018           1.26   Harris County   edit fields/ jordan proposal; draft memo regarding updates to system
12/12/2018           0.37   Harris County   draft settlement memo for 16 Judges
12/12/2018           0.00   Harris County   draft settlement memo for 16 Judges
12/12/2018           0.33   Harris County   call with Alec re settlement proposal
12/12/2018           0.64   Harris County   revise memo re policy changes
12/12/2018           0.21   Harris County   revise memo re policy changes
12/12/2018           0.44   Harris County   revise memo re policy changes
12/12/2018           0.62   Harris County   revise memo re policy changes
12/13/2018           0.74   Harris County   draft settlement proposal (amended local rule; joint proposed order)
12/13/2018           0.28   Harris County   call with Alec re amended local rule
12/13/2018           1.12   Harris County   draft settlement proposal (amended local rule; joint proposed order)
12/13/2018           0.20   Harris County   draft settlement proposal (amended local rule; joint proposed order)
12/13/2018           0.69   Harris County   draft settlement proposal (amended local rule; joint proposed order)
12/13/2018           0.40   Harris County   call with trial team re settlement efforts
12/18/2018           0.07   Harris County   draft settlement (policy) memo for 16 CCCL judges
12/18/2018           0.55   Harris County   draft settlement (policy) memo for 16 CCCL judges
12/18/2018           0.08   Harris County   draft settlement (policy) memo for 16 CCCL judges
12/18/2018           1.00   Harris County   draft settlement (policy) memo for 16 CCCL judges
12/19/2018           0.16   Harris County   draft settlement (policy) memo for 16 CCCL judges
12/19/2018           0.90   Harris County   meeting with [REDACTED]
12/19/2018           0.28   Harris County   prepare for afternoon settlement meetings
12/19/2018           0.32   Harris County   meeting with [REDACTED]
12/19/2018           0.44   Harris County   meeting with [REDACTED]
12/19/2018           1.85   Harris County   settlement meeting
12/19/2018           2.25   Harris County   meeting with [REDACTED]
12/20/2018           1.50   Harris County   tour intake division of DA's office
12/20/2018           1.75   Harris County   tour of JPC with sheriff's people
12/26/2018           0.19   Harris County   draft motion for revised PI
12/26/2018           1.23   Harris County   call with [REDACTED] re proposed rule
12/26/2018           0.19   Harris County   draft motion for revised PI
12/26/2018           0.40   Harris County   draft memo ISO 2nd revised PI order
12/31/2018           0.32   Harris County   draft memo ISO 2nd revised PI order

Total 2018 Hours   826.82

1/1/2019             0.43   Harris County   draft memo ISO 2nd revised PI order
1/1/2019             0.05   Harris County   draft memo ISO 2nd revised PI order
1/1/2019             0.19   Harris County   draft memo ISO 2nd revised PI order
1/1/2019             0.48   Harris County   draft memo ISO 2nd revised PI order
1/2/2019             0.93   Harris County   call regarding implementation
1/2/2019             0.58   Harris County   summarize call and determine next steps
1/2/2019             0.64   Harris County   draft email to [REDACTED]
1/3/2019             0.07   Harris County   edit motion to vacate 5CA panel decision
1/3/2019             0.72   Harris County   edit joint proposed PI Order
1/4/2019             0.25   Harris County   edit motion to vacate 5CA panel decision
1/4/2019             0.34   Harris County   call with Summerlin and Victoria Jimenez
1/7/2019             0.05   Harris County   convo with Alec re local rule
1/7/2019             0.30   Harris County   convo with Alec re local rule
1/7/2019             0.51   Harris County   edit joint proposed PI Order
1/9/2019             0.56   Harris County   call with the HCSO regarding revised local rule
1/9/2019             0.22   Harris County   call with [REDACTED]
1/9/2019             1.49   Harris County   call with DA, Sheriff, Judges re drafting amended local rule
1/9/2019             0.34   Harris County   redline amended rule
1/10/2019            0.18   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/10/2019            0.61   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/10/2019            0.00   Harris County   call with Alec and Neal re finalizing revised PI order
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 127 of 143


1/15/2019     0.58   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/15/2019     0.75   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/16/2019     0.53   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/16/2019     0.36   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/16/2019     0.31   Harris County   draft motion and memo ISO motion to enter 2nd revised pI order
1/17/2019     0.25   Harris County   call with Melissa Spinks re County's position
1/21/2019     0.51   Harris County   call with team re filing notice of new rule
1/22/2019     0.21   Harris County   draft notice of new local rule
1/23/2019     0.77   Harris County   draft notice of new local rule
1/25/2019     0.82   Harris County   draft notice of new local rule
2/1/2019      0.20   Harris County   status conference with the court
2/4/2019      0.37   Harris County   draft proposed consent decree
2/4/2019      0.26   Harris County   draft proposed consent decree
2/4/2019      0.43   Harris County   call with alec and pilar re HCO settlement
2/8/2019      0.52   Harris County   draft proposed consent decree
2/8/2019      0.33   Harris County   draft proposed consent decree
2/8/2019      0.08   Harris County   draft proposed consent decree
2/11/2019     0.39   Harris County   review edits to Rule 9.1 from Hearing Officers
2/11/2019     0.92   Harris County   review edits to Rule 9.1 from Hearing Officers
2/13/2019     2.80   Harris County   prepare settlement proposal
2/13/2019     1.79   Harris County   call re implementation of local rule
2/14/2019     1.83   Harris County   prepare settlement proposal
2/14/2019     0.78   Harris County   call re implementation of local rule
2/15/2019     0.71   Harris County   call with [REDACTED]
2/15/2019     0.28   Harris County   call re Rule 9.1 implementation
2/16/2019     0.51   Harris County   draft data request
2/16/2019     0.22   Harris County   draft data request
2/16/2019     0.63   Harris County   draft data request
2/19/2019     0.17   Harris County   review draft consent decree
2/19/2019     0.52   Harris County   review draft consent decree
2/19/2019     1.51   Harris County   call with Alec and Pilar re consent decree
2/19/2019     0.50   Harris County   review draft consent decree
2/19/2019     0.42   Harris County   review draft consent decree
2/20/2019     0.41   Harris County   review draft consent decree
2/20/2019     0.48   Harris County   review draft consent decree
2/20/2019     1.28   Harris County   call re Rule 9.1 implementation
3/3/2019      1.16   Harris County   review consent decree
3/4/2019      0.64   Harris County   review consent decree
3/4/2019      0.94   Harris County   meet with Alec re consent decree
3/4/2019      0.58   Harris County   review / edit consent decree
3/4/2019      0.57   Harris County   call re settlement
3/4/2019      0.36   Harris County   call with Alex and Barbara
3/4/2019      1.71   Harris County   review / edit consent decree
3/5/2019      0.30   Harris County   call with OC re state court proceeding
3/6/2019      0.32   Harris County   review redlines to local rule
3/8/2019      1.11   Harris County   call with Commissioners staff in Harris County
3/11/2019     0.50   Harris County   meet with Alec re settlement strategy
3/11/2019     0.37   Harris County   meet with Thea re settlement proposal
3/12/2019     0.78   Harris County   draft basic principles for TOP
3/12/2019     2.56   Harris County   settlement meeting with commissioners' assistants
3/13/2019     1.24   Harris County   summarize meetings from yesterday for team and prepare for settlement meetings today
3/13/2019     1.09   Harris County   meet with Judge Jordan and Allan re edits to local rule
3/13/2019     1.00   Harris County   discuss with alec and neal re settlement strategy and next steps
3/13/2019     0.50   Harris County   implement edits to local rule
3/13/2019     1.03   Harris County   implement edits to local rule
3/13/2019     0.01   Harris County   draft introduction to the consent decree
3/13/2019     0.71   Harris County   call re Rule 9 implementation
3/13/2019     1.27   Harris County   call re consent decree
3/14/2019     0.50   Harris County   review / edit local rule
3/14/2019     1.25   Harris County   meet with HCSO command staff
3/14/2019     0.20   Harris County   draft introduction to the consent decree
3/14/2019     0.76   Harris County   meet with virginia Ryan
3/14/2019     0.12   Harris County   draft introduction to the consent decree
3/14/2019     1.15   Harris County   draft introduction to the consent decree
3/14/2019     0.49   Harris County   draft introduction to the consent decree
3/15/2019     1.00   Harris County   settlement meeting with commissioners' assistants
3/15/2019    12.00   Harris County   travel to DC from Houston
3/18/2019     0.30   Harris County   edit / review consent decree
3/18/2019     1.07   Harris County   edit / review consent decree
3/18/2019     0.52   Harris County   edit / review consent decree
3/18/2019     0.65   Harris County   edit / review consent decree
3/18/2019     0.78   Harris County   Rule 26(f) conference
3/18/2019     0.26   Harris County   edit / review consent decree
3/18/2019     0.30   Harris County   call with Alec re consent decree next steps
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 128 of 143


3/18/2019     0.20   Harris County   edit / review consent decree
3/18/2019     0.22   Harris County   edit / review consent decree
3/18/2019     0.48   Harris County   edit / review consent decree
3/18/2019     0.36   Harris County   edit / review consent decree
3/18/2019     0.34   Harris County   edit / review consent decree
3/18/2019     0.39   Harris County   edit / review consent decree
3/18/2019     0.32   Harris County   edit / review consent decree
3/18/2019     0.39   Harris County   edit / review consent decree
3/19/2019     0.98   Harris County   edit / review consent decree
3/19/2019     0.35   Harris County   edit / review consent decree
3/19/2019     0.43   Harris County   edit / review consent decree
3/19/2019     0.83   Harris County   edit / review consent decree
3/19/2019     0.02   Harris County   call with Alec re consent decree next steps
3/19/2019     0.37   Harris County   edit / review consent decree
3/20/2019     0.47   Harris County   prepre for mtg with commissioners
3/20/2019     2.12   Harris County   settlement meeting with commissioners' assistants
3/20/2019     1.08   Harris County   meet with [REDACTED] re local and statewide reform efforts
3/20/2019     0.83   Harris County   meet with [REDACTED]
3/20/2019     0.48   Harris County   review / edit consent decree; meet with Alec
3/20/2019     0.21   Harris County   review / edit consent decree; meet with Alec
3/20/2019     0.90   Harris County   call re Rule 9 implementation
3/21/2019     0.31   Harris County   review / edit Rule 9 based on PD's input
3/21/2019     1.71   Harris County   edit / review consent decree
3/21/2019     0.30   Harris County   edit / review consent decree
3/21/2019     0.55   Harris County   edit / review consent decree
3/21/2019     0.54   Harris County   edit / review consent decree
3/22/2019     0.43   Harris County   review / edit Rule 9 based on PD's input
3/22/2019     0.34   Harris County   call with thea regarding reinvestment provision
3/22/2019     0.26   Harris County   draft motion to postpone hearing
3/29/2019     0.46   Harris County   call with [REDACTED] re data in consent decree
4/2/2019      0.31   Harris County   call with Wallis re settlement
4/3/2019      0.50   Harris County   implementation call
4/5/2019      0.75   Harris County   call with internal team re settlement; inter‐departmental coordination
4/5/2019      0.81   Harris County   call with TCRP / TOP / CRC re misD settling
4/15/2019     1.50   Harris County   travel to houston
4/15/2019     1.00   Harris County   travel to houston
4/15/2019     0.75   Harris County   meet with Melissa Spinks and commissioners staff
4/15/2019     0.52   Harris County   meet with [REDACTED]
4/19/2019     0.24   Harris County   call with Alec re consent decree
4/19/2019     0.94   Harris County   call with alec, thea, pilar re settlement provisions
4/21/2019     0.08   Harris County   incorporate judges' edits to section III of the consent decree
4/21/2019     0.53   Harris County   incorporate judges' edits to section III of the consent decree
4/22/2019     0.27   Harris County   meet with Alec re consent decree
4/22/2019     0.62   Harris County   incorporate judges' edits to section III of the consent decree
4/23/2019     0.67   Harris County   team meeting re settlement
4/24/2019     0.43   Harris County   call with [REDACTED] re meeting with [REDACTED] about misD settlemnet
4/24/2019     0.42   Harris County   call re implementation
4/24/2019     0.00   Harris County   call re implementation
4/25/2019     0.58   Harris County   review county edits to consent decree
4/25/2019     0.34   Harris County   review county edits to consent decree
4/25/2019     0.31   Harris County   call with alec re consent decree edits
4/25/2019     0.54   Harris County   review county edits to consent decree
4/25/2019     0.95   Harris County   call with Debo and Michael re consent decree
4/25/2019     0.82   Harris County   review county edits to consent decree
4/25/2019     0.14   Harris County   call with Alec to prepare for call with County
4/25/2019     2.22   Harris County   convo with wallis and brandon regarding consent decree
4/26/2019     0.15   Harris County   implement edits to the consent decree
4/26/2019     2.02   Harris County   implement edits to the consent decree
4/26/2019     2.04   Harris County   implement edits to the consent decree
4/26/2019     0.55   Harris County   implement edits to the consent decree
4/26/2019     0.90   Harris County   implement edits to the consent decree
4/26/2019     0.28   Harris County   implement edits to the consent decree
4/26/2019     0.92   Harris County   call with PD's Office re consent decree
4/27/2019     0.55   Harris County   implement edits to the consent decree
4/27/2019     2.38   Harris County   implement edits to the consent decree
4/28/2019     0.56   Harris County   review edits to consent decree on call with Alec
4/28/2019     0.72   Harris County   implement edits to the consent decree
4/28/2019     1.42   Harris County   implement edits to the consent decree
4/28/2019     1.59   Harris County   implement edits to the consent decree
4/29/2019     0.87   Harris County   implement edits to the consent decree
4/29/2019     0.64   Harris County   implement edits to the consent decree
4/30/2019     0.35   Harris County   reveiw County's edits to the settlement agreement
4/30/2019     0.53   Harris County   reveiw County's edits to the settlement agreement
4/30/2019     0.68   Harris County   reveiw County's edits to the settlement agreement
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 129 of 143


5/2/2019      0.31   Harris County   review settlement proposal
5/2/2019      0.28   Harris County   review settlement proposal
5/3/2019      0.21   Harris County   call with Alec re consent decree
5/6/2019      0.59   Harris County   call with Wallis about status / edits to consent decree
5/7/2019      0.79   Harris County   call with Darrell Jordan and Franklin Bynum re Rule 9 and representation at bail hearings
5/8/2019      0.36   Harris County   edits to Rule 9 based on PD's edits
5/8/2019      0.24   Harris County   edits to Rule 9 based on PD's edits
5/8/2019      0.12   Harris County   implementation call
5/9/2019      0.81   Harris County   edits to Rule 9 based on PD's edits
5/10/2019     0.20   Harris County   call with [REDACTED] re court monitor position
5/10/2019     0.40   Harris County   call with Alec and edits to Rule 9 based on PD's feedback
5/14/2019     0.19   Harris County   draft provisions to be added to the consent decree
5/14/2019     1.22   Harris County   draft provisions to be added to the consent decree
5/15/2019     0.55   Harris County   call with Wallis about status / edits to consent decree
5/24/2019     0.20   Harris County   review County's edits to consent decree
5/24/2019     0.27   Harris County   meet with alec re consent decree
5/24/2019     2.18   Harris County   review County's edits to consent decree
5/26/2019     0.11   Harris County   review County's edits to consent decree
5/26/2019     1.44   Harris County   review County's edits to consent decree
5/26/2019     0.33   Harris County   review County's edits to consent decree
5/26/2019     1.36   Harris County   review County's edits to consent decree
5/26/2019     0.37   Harris County   discuss county's edits with Alec
5/26/2019     0.28   Harris County   review County's edits to consent decree
5/26/2019     0.42   Harris County   call with Alec, Wallis, Brandon re consent decree
5/27/2019     2.96   Harris County   edit consent decree
5/27/2019     0.40   Harris County   edit consent decree
5/27/2019     1.12   Harris County   edit consent decree
5/28/2019     0.65   Harris County   draft motion for preliminary approval
5/29/2019     0.58   Harris County   draft motion for preliminary approval
5/29/2019     0.25   Harris County   draft motion for preliminary approval
5/29/2019     0.38   Harris County   draft motion for preliminary approval
5/29/2019     1.75   Harris County   draft motion for preliminary approval
5/29/2019     0.05   Harris County   draft motion for preliminary approval
5/29/2019     0.33   Harris County   draft motion for preliminary approval
5/29/2019     0.40   Harris County   draft motion for preliminary approval
5/29/2019     0.58   Harris County   draft motion for preliminary approval
5/30/2019     7.61   Harris County   settlement negotiations with the County
5/30/2019     2.19   Harris County   settlement negotiations with the County
5/30/2019     0.39   Harris County   meet with alec re consent decree
5/30/2019     1.26   Harris County   edit consent decree based on today's meetings
5/31/2019     0.30   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     0.80   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     1.59   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     0.85   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     0.95   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     0.96   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     1.11   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     0.51   Harris County   settlement negotiations with the County
5/31/2019     1.17   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     1.02   Harris County   edit consent decree based on yesterday's meeting
5/31/2019     1.92   Harris County   review court policies section & create summary / outline of consent decree to review edits
6/1/2019      0.49   Harris County   review alec's edits to consent decree
6/1/2019      0.69   Harris County   call with alec re consent decree
6/1/2019      0.01   Harris County   update consent decree
6/1/2019      0.11   Harris County   update consent decree
6/1/2019      0.59   Harris County   update consent decree
6/2/2019      0.65   Harris County   call with Alec, Wallis, Brandon re consent decree
6/3/2019      0.79   Harris County   draft motion for preliminary approval
6/3/2019      0.15   Harris County   draft motion for preliminary approval
6/3/2019      1.79   Harris County   draft motion for preliminary approval
6/3/2019      0.22   Harris County   draft motion for preliminary approval
6/4/2019      0.31   Harris County   draft motion for preliminary approval
6/4/2019      0.18   Harris County   draft motion for preliminary approval
6/4/2019      0.24   Harris County   call with Judges re consent decree
6/4/2019      1.73   Harris County   call with Judges re consent decree
6/5/2019      0.29   Harris County   line edits to Rule 9
6/5/2019      0.14   Harris County   line edits to Rule 9
6/5/2019      0.52   Harris County   call with [REDACTED] re data in Harris County
6/5/2019      0.14   Harris County   line edits to Rule 9
6/5/2019      0.32   Harris County   line edits to Rule 9
6/5/2019      0.32   Harris County   line edits to Rule 9
6/6/2019      0.36   Harris County   draft motion for preliminary approval
6/6/2019      0.26   Harris County   draft motion for preliminary approval
6/6/2019      0.59   Harris County   call with Brandon re court monitor
       Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 130 of 143


6/11/2019     0.08   Harris County   review edits to consentd decree
6/12/2019     0.36   Harris County   review Bynum edits
6/12/2019     0.62   Harris County   review Bynum edits
6/13/2019     0.67   Harris County   call with Wallis, Brandon, Alec re consent decree
6/14/2019     0.66   Harris County   call with allan and darrell
6/14/2019    12.22   Harris County   update consent decree per convo with darrell and allan
6/15/2019     0.10   Harris County   update consent decree per convo with darrell and allan
6/15/2019     0.17   Harris County   update consent decree per convo with darrell and allan
6/15/2019     0.63   Harris County   call with Wallis re consent decree negotiations
6/15/2019     1.44   Harris County   update consent decree per convo with darrell and allan
6/15/2019     0.40   Harris County   update consent decree per convo with darrell and allan
6/15/2019     1.69   Harris County   update consent decree per convo with darrell and allan
6/17/2019     1.34   Harris County   update consent decree per convo with darrell and allan
6/17/2019     1.22   Harris County   email Allan and Darrell about court policy provisions
6/18/2019     0.23   Harris County   prepare for meeting with Wallis re consent decree
6/18/2019     1.51   Harris County   meeting with Wallis, Brandon
6/18/2019     0.83   Harris County   debrief with Alec about consent decree
6/19/2019     0.82   Harris County   call with allan, darrell, and franklin
6/20/2019     0.39   Harris County   prepare for judges meeting
6/20/2019     1.45   Harris County   meet with 16 Judges re consent decre
6/20/2019     1.03   Harris County   revise consent decree based on meeting with judges
6/24/2019     0.44   Harris County   implement Allan and Franklin's edits
6/24/2019     0.42   Harris County   draft response to David Singer's email
6/24/2019     1.27   Harris County   call with Judges re consent decree
6/24/2019     0.00   Harris County   implement Allan and Franklin's edits
6/24/2019     0.44   Harris County   implement judges' edits
6/25/2019     0.22   Harris County   edit court policies section
6/27/2019     0.24   Harris County   call with darrell and allan re consent decree
7/1/2019      0.62   Harris County   edit draft motion for preliminary approval of settlement
7/2/2019      0.91   Harris County   review consent decree from the County
7/3/2019      0.18   Harris County   call with Alec re negotiation strategy
7/3/2019      1.03   Harris County   call with Nata re consent decree
7/4/2019      0.49   Harris County   edit consent decree
7/4/2019      0.37   Harris County   edit consent decree
7/5/2019      0.15   Harris County   review edits to judges section
7/5/2019      0.59   Harris County   review edits to consent decree
7/5/2019      0.70   Harris County   call with Alec, Nata, Brandon
7/5/2019      0.78   Harris County   call with judges re consent decree
7/9/2019      0.70   Harris County   update consent decree
7/9/2019      0.22   Harris County   meet with Alec re negotiation strategy
7/9/2019      2.15   Harris County   update consent decree
7/9/2019      0.40   Harris County   update consent decree
7/9/2019      1.31   Harris County   update consent decree
7/9/2019      0.14   Harris County   update consent decree
7/9/2019      0.64   Harris County   update consent decree
7/9/2019      1.74   Harris County   prepare for negotiations tomorrow
7/10/2019     1.04   Harris County   meet with Wallis
7/10/2019     2.79   Harris County   negotiations with all Ds
7/10/2019     4.17   Harris County   negotiations with all Ds
7/10/2019     0.46   Harris County   update consent decree based on today's meeting
7/10/2019     0.00   Harris County   update consent decree based on today's meeting
7/10/2019     0.62   Harris County   update consent decree based on today's meeting
7/10/2019     2.09   Harris County   update consent decree based on today's meeting
7/11/2019     0.45   Harris County   update consent decree based on today's meeting
7/11/2019     2.70   Harris County   update consent decree based on today's meeting
7/11/2019     0.56   Harris County   negotiations with all Ds
7/12/2019     2.08   Harris County   call with Wallis re consent decree
7/12/2019     0.27   Harris County   send notes to Alec on call with Wallis
7/14/2019     3.19   Harris County   meet with Wallis re consent decree
7/14/2019     3.68   Harris County   meet with Wallis re consent decree
7/14/2019     0.38   Harris County   send notes to Alec on meetings with Wallis
7/15/2019     0.28   Harris County   call with Alec re edits to the consent decree
7/15/2019     0.25   Harris County   call with Alec re edits to the consent decree
7/15/2019     1.61   Harris County   meeting with Wallis
7/15/2019     0.01   Harris County   update consent decree based on today's meeting
7/15/2019     0.35   Harris County   update consent decree based on today's meeting
7/15/2019     0.37   Harris County   update consent decree based on today's meeting
7/15/2019     0.85   Harris County   update consent decree based on today's meeting
7/15/2019     0.29   Harris County   update consent decree based on today's meeting
7/15/2019     0.57   Harris County   update consent decree based on today's meeting
7/15/2019     0.61   Harris County   update consent decree based on today's meeting
7/16/2019     1.62   Harris County   update consent decree based on yesterday's meeting
7/16/2019     1.84   Harris County   update consent decree based on yesterday's meeting
7/16/2019     1.97   Harris County   call with Alec re consent decree
        Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 131 of 143


7/17/2019            0.69      Harris County   call with WN
7/17/2019            1.33      Harris County   call with WN
7/17/2019            0.15      Harris County   prep for call with Alec re consent decree
7/17/2019            0.55      Harris County   call with Alec re consent decree
7/17/2019            2.42      Harris County   edits to consent decree and settlement agreement
7/17/2019            3.56      Harris County   call with WN
7/17/2019            0.51      Harris County   update settlement agreement
7/17/2019            0.11      Harris County   call with WN
7/17/2019            0.91      Harris County   call with WN
7/17/2019            0.54      Harris County   review consent decree
7/18/2019            0.27      Harris County   call with Wallis
7/18/2019            0.75      Harris County   call with WN
7/18/2019            0.63      Harris County   update settlement agreement
7/18/2019            0.68      Harris County   call with alec re edits to settlement agreement
7/18/2019            0.02      Harris County   update settlement agreement
7/19/2019            0.00      Harris County   call with Wallis
7/19/2019            0.20      Harris County   call with Wallis
7/19/2019            0.83      Harris County   call with wallis
7/19/2019            0.82      Harris County   call with Alec re consent decree
7/19/2019            0.70      Harris County   call with Wallis
7/19/2019            0.43      Harris County   call with wallis, brandon, alec
7/20/2019            0.18      Harris County   call with Alec re consent decree
7/21/2019            0.20      Harris County   call with Wallis re negotiations
7/21/2019            0.32      Harris County   call with Wallis
7/22/2019            0.33      Harris County   prep for meeting with lina and rodney
7/22/2019            0.42   Harris County      prep for meeting with lina and rodney
7/22/2019            0.43   Harris County      prep for meeting with lina and rodney
7/22/2019            5.00   Harris County      meeting with Ellis and Hidalgo staff
7/23/2019            0.65   Harris County      settlement meeting with sheriff, judge, commissioner
7/23/2019            1.98   Harris County      meet with Commr ellis and staff and Judge hidalgo and staff
7/23/2019            1.28   Harris County      update consent decree / implement edits
7/23/2019            1.07   Harris County      update consent decree / implement edits
7/24/2019            0.97   Harris County      edit consent decree
7/24/2019            0.92   Harris County      edit consent decree
7/24/2019            2.43   Harris County      edit consent decree
7/24/2019            0.13   Harris County      edit consent decree
7/24/2019            0.07   Harris County      call with Wallis
7/25/2019            0.15   Harris County      review alec's edits to consent decree
7/25/2019            0.41   Harris County      status hearing for ODonnell and Russell
7/26/2019            0.04   Harris County      final review of consent decree
7/26/2019            1.21   Harris County      final review of consent decree
7/26/2019            0.40   Harris County      final review of consent decree
7/26/2019            1.06   Harris County      final review of consent decree
7/26/2019            0.13   Harris County      call with Eric and Alec re edits to Consent Decree
7/26/2019            0.14   Harris County      final review of consent decree
7/26/2019            0.49   Harris County      call with Eric and Alec re edits to Consent Decree
7/26/2019            1.26   Harris County      final review of consent decree

Total 2019 Hours   295.57
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 132 of 143




                      KAILYN GAINES
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 133 of 143


      Date         Hours              Case                                  Description
3/22/2018             0.16   HC Misdemeanor (ODonnell)   Call with Beth about visit with [REDACTED]
3/22/2018             0.16   HC Misdemeanor (ODonnell)   Attempt to visit [REDACTED]
3/22/2018             0.25   HC Misdemeanor (ODonnell)   Drive to [REDACTED]
3/22/2018                1   HC Misdemeanor (ODonnell)   Park & visit with [REDACTED]
3/26/2018              0.5   HC Misdemeanor (ODonnell)   Writing [REDACTED] memo [REDACTED]

Total 2018 Hours      2.07
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 134 of 143




                       MARCO LOPEZ
    Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 135 of 143


     Date     Hours       Project                                   Description
                                       Review Sheriff Hickman's Motion to Dismiss; discuss [REDACTED]
9/12/2016        3.2 Harris County
                                       with BR; email;
9/13/2016        3.5   Harris County   Research and discuss with BR [REDACTED]; email;
9/15/2016        0.6   Harris County   Review notes for opposition to Sheriff's MTD
9/16/2016        1.3   Harris County   Research, discuss and email with BR re: [REDACTED]
9/18/2016        1.1   Harris County   Research case law re: [REDACTED]; email
9/19/2016        2.2   Harris County   Email BR re: [REDACTED]; review case law on [REDACTED]
9/20/2016        1.5   Harris County   Review case law re: [REDACTED]; email
                                       Review case law re: [REDACTED]; email and discuss [REDACTED] with
9/21/2016        3.9 Harris County
                                       BR
9/22/2016        1.6 Harris County     Research [REDACTED]; email
                                       Research and email re: [REDACTED]; discuss [REDACTED] with DY;
9/26/2016        2.9 Harris County
                                       discuss [REDACTED] with CG and BR
                                       Research and discuss [REDACTED]; email; discuss research re:
9/27/2016        3.1 Harris County
                                       [REDACTED] with DY;
9/28/2016        2.9 Harris County     Research and discuss [REDACTED]
9/29/2016        1.6 Harris County Review draft Response to Sheriff's Motion to Dismiss; email
10/2/2016        1.2   Harris County   Review draft response to Sheriff's MTD re: [REDACTED]
10/3/2016          1   Harris County   Email; review draft response to Sheriff's MTD;
10/12/2016       2.8   Harris County   Revise and discuss draft response to Sheriff's MTD; email
10/14/2016       2.4   Harris County   Research and discuss [REDACTED]
10/17/2016       3.3   Harris County   Revise draft response to Sheriff's MTD
10/18/2016       2.1   Harris County   Revise draft response to Sheriff's MTD
10/19/2016       2.6   Harris County   Revise draft response to Sheriff's MTD; email
10/20/2016       4.4   Harris County   Revise draft response to Sheriff's MTD; email
10/21/2016       0.6   Harris County   Call with CG and BR re: response to Sheriff's MTD
10/21/2016       2.3   Harris County   Revise draft response to Sheriff's MTD; email
10/24/2016       5.1   Harris County   Research and draft response to Sheriff; email
10/24/2016       0.4   Harris County   Discuss response to Sheriff with BR
10/25/2016       2.8   Harris County   Research and draft response to Sheriff; email
10/31/2016       1.3 Harris County Discuss and revise response to Sheriff's MTD with CG, AK, and BR
10/31/2016       2.7 Harris County Research and draft response to Sheriff
                                   Research [REDACTED], revise response to Hickman MTD, review case
11/1/2016        2.3 Harris County
                                   filings for [REDACTED]
11/1/2016        0.6 Harris County Research response to Sheriff
11/1/2016        4.2 Harris County Draft and revise response to Sheriff; email
                                   revise response to Sheriff Hickman's MTD, review cocounsel edits,
11/7/2016        4.4 Harris County
                                   email
11/8/2016        1.4 Harris County Email re: revisions to response to Sheriff
11/9/2016        0.3 Harris County Review discovery requests
                                   Review and discuss revised Hickman MTD; review DY edits; email;
11/10/2016         3 Harris County
                                   review discovery requests
11/11/2016       2.9 Harris County Research and discuss [REDACTED]
                                   Discuss potential motion for [REDACTED]; hearing strategy; research
11/12/2016       4.3 Harris County
                                   and discuss [REDACTED]; email
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 136 of 143


11/13/2016           6.5 Harris County Research and email AK and BR re responses to Hearing Officers' MTD

11/14/2016           1.1 Harris County discuss Defendants' MTDs and briefing strategy with BR and AK
                                         research and revise response to Sheriff's Hickman's revised MTD,
11/14/2016           5.9 Harris County
                                         email BR re: same
11/15/2016           7.2 Harris County review, research, and revise response to Sheriff Hickman's MTD
11/15/2016           1.9 Harris County discuss [REDACTED] with DY, AK, BR, and CG
11/15/2016           0.6 Harris County discuss [REDACTED] with BR and CG, email
                                       draft response to Amended Hickman MTD; discuss [REDACTED] with
11/16/2016           8.9 Harris County
                                       team; email
11/17/2016           5.5 Harris County Edit and discuss response to Sheriff's MTD; email
11/17/2016           4.2 Harris County Edit draft response to Judges' MTD;
11/17/2016           3.6 Harris County Research, discuss, and revise briefs on [REDACTED]
                                       Research and discuss [REDACTED]; research and draft response to
                                       Judges' MTD re: [REDACTED]; discuss and revise responses to
11/18/2016          11.7 Harris County
                                       County's and Hearing Officers' MTDs; cite check response to Judges'
                                       MTD
11/21/2016             1 Harris County Discuss [REDACTED] with BR and EG
11/22/2016             1 Harris County Review hearing transcript
                                       Email and discuss with AK preparation for preliminary injunction
11/23/2016           0.5 Harris County
                                       hearing [REDACTED]
11/23/2016           0.5 Harris County Call with BR and co‐counsel re: preliminary injunction hearing
11/23/2016           0.3 Harris County Review Sheriff's declaration
11/23/2016           4.8 Harris County Research and draft summary of [REDACTED]; email
11/25/2016           0.7 Harris County Email re: [REDACTED] for hearing preparation
                                       Review filings, prepare flowchart representing [REDACTED] for
11/27/2016           8.1 Harris County
                                       preliminary injunction hearing, email AK and BR
11/27/2016           0.4 Harris County Email BR re: Harris County Judges' and Hearing Officer's [REDACTED]
11/27/2016           0.7 Harris County email AK and BR re: Harris Cty [REDACTED]
11/28/2016           1.2 Harris County Email AK re: [REDACTED]
12/1/2016            0.1 Harris County Review Amended Scheduling Order
12/3/2016            0.4 Harris County Review BR's notes on County's Partial Summary Judgment Motion
                                       Edit RESPONSE TO COUNTY’S NOTICE OF SUPPLEMENTAL
12/7/2016            0.5 Harris County
                                       AUTHORITY; email
12/22/2016           0.4 Harris County review proposed preliminary injunctive relief; email

Total 2016 Hours   165.5

2/11/2017            0.7 Harris County review draft reply brief
                                       Review Memorandum and opinion; review Draft REPLY TO COUNTY
2/13/2017            0.7 Harris County DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY
                                       INJUNCTION
    Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 137 of 143


                                      Review memorandum and opinion; review draft reply to County's
2/14/2017       2.9 Harris County
                                      Opposition to Motion for Preliminary Injunction
                                      Edit draft reply to County's opposition to motion for preliminary
2/15/2017       6.9 Harris County
                                      injunction; email
                                      Edit draft reply to Judge's opposition to motion for preliminary
2/15/2017       2.2 Harris County
                                      injunction
2/16/2017       4.3   Harris County   Research [REDACTED]; email BR and EG
2/23/2017       0.1   Harris County   Email re: [REDACTED]
3/22/2017       2.9   Harris County   Research[REDACTED]; email CG and AK
3/23/2017       0.4   Harris County   Research and discuss issues concerning class definition
                                      Research recent case law addressing constitutionality of bail (per
3/24/2017       3.1 Harris County
                                      Court's request); email
                                      Research recent case law addressing constitutionality of bail (per
3/26/2017       0.3 Harris County
                                      Court's request)
                                      Research recent case law addressing constitutionality of bail (per
3/27/2017       0.5 Harris County
                                      Court's request)
3/27/2017       5.7 Harris County     Research Fifth Circuit case law re: [REDACTED]
3/27/2017       3.1 Harris County     Research Fifth Circuit case law re: [REDACTED]; email
3/28/2017       1.6 Harris County     Research Supreme Court case law re: [REDACTED]; email
                                      Research recent case law addressing constitutionality of bail (per
3/29/2017         6 Harris County
                                      Court's request)
4/2/2017        5.2   Harris County   Research and draft Notice of New Authority
4/3/2017        3.6   Harris County   Draft Notice of New Authority; email
4/28/2017       2.1   Harris County   Review order granting preliminary injunction
5/1/2017        1.5   Harris County   Review order granting preliminary injunction
5/2/2017        0.9   Harris County   Review order granting preliminary injunction; email
5/3/2017        1.4   Harris County   Review order granting preliminary injunction
5/8/2017        2.1   Harris County   Research Fifth Circuit law on [REDACTED]; email
                                      Research Fifth Circuit law on [REDACTED]; chat with BR re same;
5/9/2017        3.6 Harris County     email; review Defendants' Emergency Motion for Stay of Preliminary
                                      Injunction pending appeal
5/9/2017        1.8 Harris County Edit draft reply to Defendants' motion to stay preliminary injunction

5/10/2017       0.5 Harris County Edit draft reply to Defendants' motion to stay preliminary injunction
                                  Discuss scope of preliminary injunction with BR; review order
5/11/2017       2.4 Harris County
                                  granting PI
                                  Review Defendants' emergency motions to stay preliminary
5/12/2017       4.7 Harris County injunction; draft language for replies; research [REDACTED]; email;
                                  chat with BR
                                  Review record and findings and research case law for response to
5/13/2017       6.9 Harris County Defendant County's motion for Fifth Circuit emergency stay; call with
                                  BR re: same
                                      review record and findings and research case law for response to
5/14/2017       8.1 Harris County
                                      Defendant Judges' motion for Fifth Circuit emergency stay;

5/15/2017       0.7 Harris County Chat with BR re response to Defendants' motions for emergency stay
    Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 138 of 143


                                  Edit supplemental response to emergency stay motions; review
5/16/2017       3.8 Harris County Judges reply brief in support of emergency stay; discuss with BR and
                                  AK; email
5/20/2017       1.4 Harris County Chat with BR and AK re: appellate briefing strategy; review briefing
5/21/2017       1.9 Harris County Review case law re: [REDACTED]; email cocounsel
                                  Review preliminary injunction order and briefing re: [REDACTED];
5/23/2017         2 Harris County
                                  research same
                                  Email; review Judges' Reply Brief in support of motion for stay of
5/24/2017       3.5 Harris County preliminary injunction pending appeal; draft research assignment re:
                                  [REDACTED]
                                  Review briefing in support of motion for stay of preliminary
5/25/2017       3.1 Harris County
                                  injunction; research
                                  Discuss [REDACTED] with BR and Illyana; research and review filings
6/1/2017        3.8 Harris County
                                  re [REDACTED]
                                  Review case law research and filings; discuss [REDACTED] with BR
6/3/2017        1.7 Harris County
                                  and AK
                                  Discuss defendants' emergency stay motion in SCOTUS; review Harris
6/6/2017          4 Harris County
                                  County application for stay
                                  Research and discuss defendants' Fifth Circuit appeal of Preliminary
6/7/2017        0.8 Harris County
                                  Injunction
6/12/2017       0.3 Harris County Discuss briefing with ER
6/14/2017       1.5 Harris County discuss [REDACTED] with ER
6/15/2017       0.3 Harris County discuss case law with ER
6/16/2017       0.6 Harris County Discuss [REDACTED] issues with BR
6/18/2017       0.2 Harris County Discuss [REDACTED] issues with BR
6/21/2017       0.4 Harris County Discuss Fifth Circuit Appellant briefs and case law with AK
                                  Discuss [REDACTED] arguments with BR and CR; review order
6/22/2017       4.3 Harris County
                                  certifying class and research [REDACTED]
6/23/2017       1.2 Harris County Review research memo re: [REDACTED]; review [REDACTED]
                                  Review research memo re: [REDACTED]; discuss with IS; research
6/26/2017         5 Harris County
                                  case law for Fifth Circuit briefing; email
6/27/2017       6.2 Harris County Research and draft 5th circuit appellee's brief; email
6/28/2017       0.4 Harris County Discuss [REDACTED] with BR; discuss briefing strategy with AK
6/28/2017       7.5 Harris County Research and draft 5th circuit appellee's brief; email
6/29/2017       6.9 Harris County Email; research and draft 5th Circuit appellee's brief
6/30/2017       2.8 Harris County Email re: discovery; review response to County's appellant brief
                                    Research [REDACTED]; revise appellee's brief; review [REDACTED];
7/2/2017          5 Harris County
                                    email
                                    Review draft argument re: [REDACTED]; research [REDACTED]; revise
7/3/2017        7.4 Harris County
                                    appellee's brief; review [REDACTED] arguments; email
7/4/2017        2.5 Harris County Research and draft arguments re: [REDACTED]
                                  Research [REDACTED]; revise Fifth Circuit Appellees brief; discuss
7/5/2017        8.8 Harris County
                                  case law with BR and IS
    Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 139 of 143


                                  Research [REDACTED]; discuss case law with BR and IS; revise
7/6/2017        6.2 Harris County
                                  Appellees' brief
                                  Review BR research re: response to County's Appellant brief; revise
7/7/2017          7 Harris County
                                  appellee brief procedural sections; email
7/8/2017        3.9 Harris County Revise appellee brief; email
                                  Review draft Appellee merits briefing; review AK edits; research case
7/10/2017       4.8 Harris County
                                  law on [REDACTED]
                                    Meet with AK, BR, and other CRCers re: briefing strategy; discuss
7/11/2017       7.3 Harris County
                                    [REDACTED] with CG; research [REDACTED] in criminal cases
                                  Discuss [REDACTED] with BR; research [REDACTED]; revise Appellees'
7/12/2017       6.4 Harris County
                                  Brief
                                  Review cocounsel comments on draft procedural arguments for
7/13/2017       0.4 Harris County
                                  Appellee's brief
                                    Research and draft revised argument re: [REDACTED]; email;
7/14/2017       6.6 Harris County
                                    research [REDACTED]; review research memo on [REDACTED]
7/15/2017         3 Harris County Research [REDACTED]
7/16/2017       3.9 Harris County Research [REDACTED]; [REDACTED]; email
                                  Review cocounsel edits to appellees' brief; email; review preliminary
7/17/2017       7.4 Harris County
                                  injunction order
7/18/2017         7 Harris County Email; edit appellee brief; research [REDACTED]
7/19/2017       6.6 Harris County Revise appellee brief; email; research [REDACTED]
                                    Research and discuss [REDACTED] with CG and BR; revise appellees'
7/20/2017       6.5 Harris County
                                    brief; discuss research assignment re: [REDACTED] with BR and CR
7/21/2017       5.2 Harris County Email; revise appellee's brief
7/23/2017       0.5 Harris County Email
7/24/2017       1.5 Harris County Conference call with AK, BR, and cocounsel re: appellee briefing
                                  Review Cocounsel's edits to appellee brief; research case law on
7/24/2017       8.2 Harris County [REDACTED]; draft research assignment; review BR edits re:
                                  [REDACTED]; review case law research re same;
                                    Call with cocounsel re 5th circuit brief; research and edit appellee
7/25/2017       7.9 Harris County
                                    brief with AK and BR; review research on [REDACTED]
7/26/2017       6.4 Harris County Call with cocounsel re 5th circuit brief; edit brief
7/27/2017         7 Harris County Edit appellee brief; email
7/28/2017       9.1 Harris County Edit appellee brief; email; review intern research on [REDACTED]

7/29/2017       6.5 Harris County Edit appellee brief; email; review intern research on [REDACTED]
                                    Review cocounsel edits to appellees' brief; discuss with AK and BR;
7/30/2017       3.2 Harris County
                                    draft revisions
                                    Review draft appellee brief; calls with cocounsel (AG, AK, BR; later
7/31/2017       6.8 Harris County
                                    SW and DV) re edits; review case law on [REDACTED]
8/1/2017        7.5 Harris County Research [REDACTED]; edit and draft appellee brief; email
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 140 of 143


8/2/2017             8.4   Harris County   Email; edit appellee brief
8/4/2017             0.2   Harris County   Email
8/9/2017             1.2   Harris County   Review amicus briefs in support of plaintiffs‐appellees
8/22/2017            0.6   Harris County   Call with cocounsel re: preparation for oral argument
8/22/2017              1   Harris County   Review Appellants' Reply briefs
8/28/2017            3.2 Harris County Meeting with AK, BR, and cocounsel AG for oral argument prep

8/30/2017            0.6 Harris County Review 28j letter; email revision; discuss revisions with AK and BR
9/15/2017            0.1 Harris County Edit letter for BR
                                       Review cocounsel draft materials for Fifth Circuit oral argument
9/21/2017            2.5 Harris County
                                       preparation
                                       Review cocounsel draft materials for Fifth Circuit oral argument
9/22/2017            2.2 Harris County
                                       preparation
                                       Review filings for oral argument prep; review cocounsel draft prep
9/24/2017            3.4 Harris County
                                       materials
                                       Review filings for oral argument prep; review cocounsel draft prep
9/26/2017            2.9 Harris County
                                       materials
9/26/2017            3.9 Harris County Moot court session with cocounsel and AK
9/27/2017            3.8 Harris County Draft moot court notes for AK; review record; email
9/28/2017              2 Harris County Prepare for moot court round 2
9/29/2017            3.2 Harris County Moot court session with cocounsel and AK, BR, CG
9/29/2017            2.4 Harris County Review [REDACTED]

Total 2017 Hours   362.6

2/14/2018            0.9 Harris County Review Fifth Circuit opinion
                                       Call with CG, AK, BR and others re petition for rehearing; discuss with
2/20/2018            0.8 Harris County
                                       CG
                                           Review petition for rehearing; discuss with CG and BR; email
2/21/2018            3.5 Harris County
                                           cocounsel; research [REDACTED]; review [REDACTED]
2/22/2018            2.1 Harris County Edit petition for rehearing; email
                                       Discuss petition for rehearing with CG; review same; discuss with BR;
2/27/2018            1.1 Harris County
                                       email cocounsel
3/21/2018              1 Harris County Review draft response to county rehearing petition
6/14/2018            0.5 Harris County Listen to hearing on modifying preliminary injunction
7/10/2018            0.8 Harris County Discuss [REDACTED] with CG
7/23/2018            2.5 Harris County Review [REDACTED]
8/8/2018             0.5 Harris County Listen to Fifth Circuit oral argument
8/15/2018            0.6 Harris County Review Fifth Circuit stay order
10/9/2018            1.3 Harris County Review draft appellee brief
10/11/2018           1.5 Harris County Review draft appellee brief

Total 2018 Hours    17.1

1/17/2019            0.2 Harris County Review Fifth circuit opinion denying motion to vacate
2/6/2019             0.2 Harris County Calculate hours
     Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 141 of 143


2/7/2019           0.2    Harris County   review intern hours
3/6/2019           0.3    Harris County   Discuss [REDACTED] with BR
3/6/2019           0.4    Harris County   Discuss [REDACTED]
3/6/2019           2.5    Harris County   Research [REDACTED]; discuss same
3/6/2019           1.5    Harris County   Review [REDACTED]
3/7/2019           2.2    Harris County   Research [REDACTED]; discuss with BR
3/7/2019           0.7    Harris County   Review draft amicus brief; email
3/8/2019           0.2    Harris County   debrief re: new injunction with BR
3/14/2019          0.3    Harris County   timekeeping
4/20/2019          0.2    Harris County   discuss research on [REDACTED]
4/22/2019          0.4    Harris County   discuss research on [REDACTED]
                                          discuss settlement agreement and related research questions;
4/24/2019          3.5 Harris County
                                          research
5/2/2019           2.2    Harris County   Research settlement issues
5/3/2019           3.9    Harris County   Research [REDACTED]; email
5/4/2019           0.2    Harris County   email
5/6/2019           1.9    Harris County   Research Texas law on [REDACTED]
5/7/2019           0.8    Harris County   discuss settlement research
5/8/2019             1    Harris County   review research on [REDACTED]
5/20/2019          4.6    Harris County   Research and discuss [REDACTED]; email
5/21/2019          3.8    Harris County   email; research [REDACTED]; call with AK re: same (.2)
5/28/2019          0.9    Harris County   Research and draft fee petition
5/29/2019          4.9    Harris County   Research, draft, and discuss fee petition; timekeeping
5/30/2019          3.7    Harris County   Research and draft fee petition
5/30/2019          0.3 Harris County discuss motion for preliminary approval of class action settlement
5/31/2019          4.8    Harris County   Research and draft motion for preliminary approval
6/2/2019           2.6    Harris County   Research and draft motion for preliminary approval
6/3/2019           3.1    Harris County   Research and draft motion for preliminary approval
6/4/2019           4.4    Harris County   Research and draft motion for preliminary approval
6/5/2019           3.5    Harris County   Research and draft motion for preliminary approval
6/6/2019           3.7    Harris County   Research and draft motion for preliminary approval; fees
                                          Review draft settlement agreement; research and draft motion for
6/7/2019           3.9 Harris County
                                          preliminary approval
6/8/2019           1.5 Harris County      Research and draft motion for preliminary approval
                                          Research and draft motion for preliminary approval; review proposed
6/9/2019           1.8 Harris County
                                          consent decree
6/10/2019          2.4 Harris County      Research and draft motion for preliminary approval
                                          Research and draft motion for preliminary approval; review proposed
6/11/2019            3 Harris County
                                          consent decree
                                          Research and draft motion for preliminary approval; review proposed
6/12/2019          4.8 Harris County
                                          consent decree
7/22/2019          1.6 Harris County      timekeeping

Total 2019 Hours   82.1
Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 142 of 143




                       THEA SEBASTIAN
      Case 4:16-cv-01414 Document 618-2 Filed on 08/01/19 in TXSD Page 143 of 143


      Date         Hours              Project                                             Description
3/10/2019                  3 HC Misdemeanor (ODonnell)   Editing the settlement proposal & providing detail on the policy proposals
3/11/2019                  3 HC Misdemeanor (ODonnell)   Editing the settlement proposal & providing detail on the policy proposals
3/12/2019                  2 HC Misdemeanor (ODonnell)   Editing the settlement proposal & providing detail on the policy proposals

Total 2019 Hours           8
